Exhibit 10.1

 

Execution Copy

 

HUNTSMAN MASTER TRUST

 

SECOND AMENDED AND RESTATED POOLING AGREEMENT

 

HUNTSMAN RECEIVABLES FINANCE LLC,
as Company

 

and

 

HUNTSMAN (EUROPE) BVBA,
as Master Servicer

 

and

 

J.P. MORGAN BANK (IRELAND) plc
as Trustee

 

Dated as of April 18, 2006

 

Sidley Austin

WOOLGATE EXCHANGE

25 BASINGHALL STREET

LONDON EC2V 5HA

TELEPHONE 020 7360 3600

FACSIMILE 020 7626 7937

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

2

 

 

 

 

SECTION 1.01

 

Definitions.

2

 

 

 

 

SECTION 1.02

 

Other Definitional Provisions.

2

 

 

 

 

ARTICLE II PARTICIPATION IN RECEIVABLES, REPRESENTATIONS WARRANTIES AND
COVENANTS

3

 

 

 

 

SECTION 2.01

 

Participation.

3

 

 

 

 

SECTION 2.02

 

Acceptance by Trustee.

9

 

 

 

 

SECTION 2.03

 

Representations and Warranties of the Company.

9

 

 

 

 

SECTION 2.04

 

Representations and Warranties of the Company Relating to the Receivables.

13

 

 

 

 

SECTION 2.05

 

Adjustment Payment for Ineligible Receivables.

14

 

 

 

 

SECTION 2.06

 

Purchase of Investor Certificateholders’ Interest in the Participation.

16

 

 

 

 

SECTION 2.07

 

Affirmative Covenants of the Company.

16

 

 

 

 

SECTION 2.08

 

Negative Covenants of the Company.

20

 

 

 

 

SECTION 2.09

 

Addition of Approved Currency, Approved Originator and Approved Obligor Country;
Approved Acquired Line of Business Receivables.

24

 

 

 

 

SECTION 2.10

 

Removal and Withdrawal of Originators and Approved Originators.

28

 

 

 

 

SECTION 2.11

 

FX Hedging Policy.

30

 

 

 

 

SECTION 2.12

 

Notices, Reports, Directions by Master Servicer.

30

 

 

 

 

SECTION 2.13

 

Power of Attorney.

30

 

 

 

 

ARTICLE III RIGHTS OF HOLDERS AND ALLOCATION AND APPLICATION OF COLLECTIONS

31

 

 

 

 

SECTION 3.01

 

Establishment of the Company Concentration Accounts, Series Concentration
Accounts and General Reserve Accounts; Certain Payments and Allocations.

31

 

--------------------------------------------------------------------------------


 

 

Page

 

 

ARTICLE IV

ARTICLE IV IS RESERVED AND MAY BE SPECIFIED IN ANY SUPPLEMENT WITH RESPECT TO
THE SERIES RELATING THERETO

39

 

 

 

 

ARTICLE V THE INVESTOR CERTIFICATES AND EXCHANGEABLE COMPANY INTEREST

39

 

 

 

 

SECTION 5.01

 

The Investor Certificates.

39

 

 

 

 

SECTION 5.02

 

Authentication of Certificates.

40

 

 

 

 

SECTION 5.03

 

Registration of Transfer and Exchange of Investor Certificates.

41

 

 

 

 

SECTION 5.04

 

Additional Issuance of Certificates.

43

 

 

 

 

SECTION 5.05

 

Mutilated, Destroyed, Lost or Stolen Investor Certificates.

43

 

 

 

 

SECTION 5.06

 

Persons Deemed Owners.

44

 

 

 

 

SECTION 5.07

 

Appointment of Paying Agent; Distributions by Paying Agent.

44

 

 

 

 

SECTION 5.08

 

Access to List of Investor Certificateholders’ Names and Addresses.

45

 

 

 

 

SECTION 5.09

 

Authenticating Agent

45

 

 

 

 

SECTION 5.10

 

Tax Treatment.

47

 

 

 

 

SECTION 5.11

 

Exchangeable Company Interest.

47

 

 

 

 

SECTION 5.12

 

Book-Entry Certificates.

50

 

 

 

 

SECTION 5.13

 

Notices to Clearing Agency.

51

 

 

 

 

SECTION 5.14

 

Definitive Certificates.

51

 

 

 

 

SECTION 5.15

 

Securities Act Restrictions.

51

 

 

 

 

ARTICLE VI OTHER MATTERS RELATING TO THE COMPANY

52

 

 

 

 

SECTION 6.01

 

Liability of the Company.

52

 

 

 

 

SECTION 6.02

 

Limitation on Liability of the Company.

52

 

 

 

 

SECTION 6.03

 

Merger or Consolidation of, or Assumption of the Obligations of, Huntsman
International or the Company.

52

 

ii

--------------------------------------------------------------------------------


 

 

Page

 

 

ARTICLE VII EARLY AMORTIZATION EVENTS

54

 

 

 

 

SECTION 7.01

 

Early Amortization Events.

54

 

 

 

 

SECTION 7.02

 

Additional Rights upon the Occurrence of Certain Events.

55

 

 

 

 

ARTICLE VIII THE TRUSTEE

56

 

 

 

 

SECTION 8.01

 

Duties of Trustee.

56

 

 

 

 

SECTION 8.02

 

Rights of the Trustee.

58

 

 

 

 

SECTION 8.03

 

Trustee Not Liable for Recitals.

59

 

 

 

 

SECTION 8.04

 

Trustee May Own Investor Certificates.

60

 

 

 

 

SECTION 8.05

 

Trustee’s and the Liquidation Servicer’s Fees and Expenses.

60

 

 

 

 

SECTION 8.06

 

Eligibility Recitals.

61

 

 

 

 

SECTION 8.07

 

Resignation or Removal of Trustee.

61

 

 

 

 

SECTION 8.08

 

Successor Trustee.

62

 

 

 

 

SECTION 8.09

 

Merger or Consolidation of Trustee.

62

 

 

 

 

SECTION 8.10

 

Appointment of Co-Trustee or Separate Trustee.

63

 

 

 

 

SECTION 8.11

 

Tax Returns.

64

 

 

 

 

SECTION 8.12

 

Trustee May Enforce Claims Without Possession of Investor Certificates.

64

 

 

 

 

SECTION 8.13

 

Suits for Enforcement.

65

 

 

 

 

SECTION 8.14

 

Rights of Investor Certificateholders to Direct Trustee.

65

 

 

 

 

SECTION 8.15

 

Representations and Warranties of Trustee.

65

 

 

 

 

SECTION 8.16

 

Maintenance of Office or Agency.

66

 

 

 

 

SECTION 8.17

 

Limitation of Liability.

66

 

 

 

 

ARTICLE IX TERMINATION

66

 

 

 

 

SECTION 9.01

 

Termination of Trust.

66

 

iii

--------------------------------------------------------------------------------


 

 

Page

 

 

SECTION 9.02

 

Optional Purchase and Final Termination Date of Investor Certificates of Any
Series.

67

 

 

 

 

SECTION 9.03

 

Final Payment with Respect to Any Series.

68

 

 

 

 

SECTION 9.04

 

The Company’s Termination Rights.

70

 

 

 

 

ARTICLE X MISCELLANEOUS PROVISIONS

70

 

 

 

 

SECTION 10.01

 

Amendment.

70

 

 

 

 

SECTION 10.02

 

Protection of Right, Title and Interest to Trust.

72

 

 

 

 

SECTION 10.03

 

Governing Law.

73

 

 

 

 

SECTION 10.04

 

Notices.

73

 

 

 

 

SECTION 10.05

 

Severability of Provisions.

74

 

 

 

 

SECTION 10.06

 

Assignment.

74

 

 

 

 

SECTION 10.07

 

Investor Certificates Nonassessable and Fully Paid.

74

 

 

 

 

SECTION 10.08

 

Further Assurances.

74

 

 

 

 

SECTION 10.09

 

No Waiver; Cumulative Remedies.

75

 

 

 

 

SECTION 10.10

 

Counterparts.

75

 

 

 

 

SECTION 10.11

 

Third-Party Beneficiaries.

75

 

 

 

 

SECTION 10.12

 

Actions by Investor Certificateholders.

75

 

 

 

 

SECTION 10.13

 

Merger and Integration.

75

 

 

 

 

SECTION 10.14

 

Headings.

76

 

 

 

 

SECTION 10.15

 

No Setoff.

76

 

 

 

 

SECTION 10.16

 

No Bankruptcy Petition.

76

 

 

 

 

SECTION 10.17

 

Limitation of Liability.

76

 

 

 

 

SECTION 10.18

 

Certain Information.

77

 

 

 

 

SECTION 10.19

 

Responsible Officer Certificates; No Recourse.

77

 

 

 

 

SECTION 10.20

 

Effectiveness of this Agreement.

77

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Form of Company Annual Opinion of Counsel

Exhibit B

 

Form of Daily Report

Exhibit C

 

Form of Monthly Settlement Report

 

SCHEDULES

 

Schedule 1

 

Identification of the (A) Company Concentration Accounts, (B) Series
Concentration Accounts and Subaccounts, (C) Collection Accounts and Master
Collection Accounts, (D) Company Receipts Accounts and (E) Lockbox Accounts

Schedule 2

 

Location of Records of the Company

Schedule 3

 

Receivables Specification and Exception Schedule

Schedule 4

 

Designated Line of Business

Schedule 5

 

FX Hedging Policy

Schedule 6

 

Internal Operating Procedures Memorandum

 

ANNEX

 

Annex X

 

Definitions

 

v

--------------------------------------------------------------------------------


 

This SECOND AMENDED AND RESTATED POOLING AGREEMENT dated as of April 18, 2006
(this “Agreement”) is entered into by HUNTSMAN RECEIVABLES FINANCE LLC, a
limited liability company organized under the laws of the State of Delaware (the
“Company”), HUNTSMAN (EUROPE) BVBA, a corporation organized under the laws of
Belgium (in its capacity as master servicer, the “Master Servicer”) and J.P.
MORGAN BANK (IRELAND) plc, a banking institution organized under the laws of
Ireland, not in its individual capacity, but solely as trustee (in such
capacity, the “Trustee”).

 

W I T N E S S E T H :

 

WHEREAS, (i) Huntsman International LLC, as buyer, Tioxide Americas Inc.,
Huntsman Propylene Oxide Ltd., Huntsman Ethyleneamines Ltd., Huntsman Expandable
Polymers Company, LC, Huntsman Polymers Corporation, Huntsman Petrochemical
Corporation and Huntsman International Fuels L.P., (each a “U.S. Originator” and
together the “U.S. Originators”) entered into the Second Amended and Restated
U.S. Receivables Purchase Agreement dated as of April 18, 2006 (as amended,
supplemented or otherwise modified from time to time, the “U.S. Receivables
Purchase Agreement”) relating to the sale of certain Receivables originated by
the US Originators, (ii) Huntsman International LLC, as buyer, and Tioxide
Europe Limited, Huntsman Surface Sciences UK Ltd. and Huntsman Petrochemicals
(UK) Limited (each, a “UK Originator” and together, the “UK Originators”)
entered into the Amended and Restated UK Receivables Purchase Agreement dated as
of April 18, 2006 (as amended, supplemented or otherwise modified from time to
time, the “UK Receivables Purchase Agreement”) relating to the sale of certain
Receivables originated by the UK Originators, (iii) the Company, the Master
Servicer, Huntsman Holland B.V. (the “Dutch Originator”), Tioxide Europe S.L.
and Huntsman Performance Products Spain S.L. (each, a “Spanish Originator” and
together, the “Spanish Originators”), Tioxide Europe S.A.S., and Huntsman
Surface Sciences (France) S.A.S. (each, a “French Originator” and together, the
“French Originators”), Tioxide Europe S.r.l., Huntsman Surface Sciences Italia
S.r.l. and Huntsman Patrica S.r.l (each, an “Italian Originator” and together,
the “Italian Originators” and together with the Dutch Originator, the Italian
Originators, the Spanish Originators, the French Originators and the UK
Originators, the “European Originators”) entered into the Amended and Restated
Omnibus Receivables Purchase Agreement dated as of April 18, 2006 (as amended,
supplemented or otherwise modified from time to time, the “Omnibus Receivables
Purchase Agreement”) relating to the sale of certain Receivables originated by
such Originators, (iv) the Company and Huntsman International LLC, as
contributor, entered into the Amended and Restated Contribution Agreement dated
April 18, 2006 (as amended, supplemented or otherwise modified from time to
time, the “Contribution Agreement” and together with the U.S. Receivables
Purchase Agreement, the UK Receivables Purchase Agreement and the Omnibus
Receivables Purchase Agreement, the “Origination Agreements”) pursuant to which
Huntsman International LLC (the “Contributor”) agreed to contribute, from time
to time certain Receivables it has purchased or may purchase from the U.S.
Originators and the European Originators as well as the Receivables originated
by it and (v) the Company, the Master Servicer, the Liquidation Servicer, the
Local Servicers party thereto and the Trustee entered into the Second Amended
and Restated Servicing Agreement dated as of April 18, 2006 (as further amended,
supplemented or otherwise modified from time to time, the “Servicing Agreement”)
pursuant to which, among other things, the Master Servicer appointed each of the
U.S. Originators and the European Originators (collectively, the “Originators”)
as a local servicer (in such capacity, a “Local Servicer”) for certain
Receivables contributed to the Company;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the parties hereto entered into the Pooling Agreement on December 21,
2000 (as amended and restated on June 26, 2001 and as further amended and
restated as of April 18, 2006, the “Pooling Agreement”) in order to create a
master trust to which the Company granted a Participation in (without effecting
any transfer or conveyance of any right, title or interest hereunder) all of its
right, title and interest in, to and under the Receivables, Related Property and
other Participation Assets then or thereafter owned by the Company and such
master trust agreed, from time to time at the direction of the Company (or the
Master Servicer on its behalf), to issue one or more Series of Investor
Certificates, representing interests in such Participation as specified in the
Supplement related to such Series (each as defined herein);

 

WHEREAS, the Company, the Master Servicer and the Trustee now desire to further
amend, restate and replace the Pooling Agreement in its entirety, with the terms
and conditions herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 


ARTICLE I

 


DEFINITIONS

 


SECTION 1.01           DEFINITIONS.

 

Capitalized terms used herein shall, unless otherwise defined or referenced
herein, have the meanings assigned to such terms in Annex X attached hereto
which Annex X is incorporated by reference herein.

 


SECTION 1.02           OTHER DEFINITIONAL PROVISIONS.


 


(A)           ALL TERMS DEFINED OR INCORPORATED BY REFERENCE IN THIS AGREEMENT,
THE SERVICING AGREEMENT OR IN ANY SUPPLEMENT SHALL HAVE SUCH DEFINED MEANINGS
WHEN USED IN ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO
UNLESS OTHERWISE DEFINED THEREIN.


 


(B)           AS USED HEREIN AND IN ANY CERTIFICATE OR OTHER DOCUMENT MADE OR
DELIVERED PURSUANT HERETO OR THERETO, ACCOUNTING TERMS NOT DEFINED HEREIN OR
INCORPORATED BY REFERENCE HEREIN, AND ACCOUNTING TERMS PARTLY DEFINED HEREIN OR
INCORPORATED BY REFERENCE HEREIN TO THE EXTENT NOT DEFINED, SHALL HAVE THE
RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP. TO THE EXTENT THAT THE DEFINITIONS
OF ACCOUNTING TERMS HEREIN OR INCORPORATED BY REFERENCE HEREIN ARE INCONSISTENT
WITH THE MEANINGS OF SUCH TERMS UNDER GAAP, THE DEFINITIONS CONTAINED HEREIN OR
INCORPORATED BY REFERENCE HEREIN SHALL CONTROL.


 


(C)           THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT; AND SECTION, SUBSECTION,
SCHEDULE, EXHIBIT AND APPENDIX REFERENCES CONTAINED IN THIS AGREEMENT ARE
REFERENCES TO SECTIONS, SUBSECTIONS, SCHEDULES, EXHIBITS AND APPENDICES IN OR TO
THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.

 

2

--------------------------------------------------------------------------------


 


(D)           THE DEFINITIONS CONTAINED HEREIN OR INCORPORATED BY REFERENCE
HEREIN ARE APPLICABLE TO THE SINGULAR AS WELL AS THE PLURAL FORMS OF SUCH TERMS
AND TO THE MASCULINE AS WELL AS TO THE FEMININE AND NEUTER GENDERS OF SUCH
TERMS.


 


(E)           WHERE A DEFINITION CONTAINED HEREIN OR INCORPORATED BY REFERENCE
HEREIN SPECIFIES THAT SUCH TERM SHALL HAVE THE MEANING SET FORTH IN THE RELATED
SUPPLEMENT, THE DEFINITION OF SUCH TERM SET FORTH IN THE RELATED SUPPLEMENT MAY
BE PRECEDED BY A PREFIX INDICATING THE SPECIFIC SERIES OR CLASS TO WHICH SUCH
DEFINITION SHALL APPLY.


 


(F)            ANY REFERENCE HEREIN TO A PROVISION OF THE BANKRUPTCY CODE, CODE,
ERISA, 1940 ACT OR THE UCC SHALL BE DEEMED A REFERENCE TO ANY SUCCESSOR
PROVISION THERETO.


 


(G)           ANY REFERENCE HEREIN TO A SCHEDULE, EXHIBIT OR APPENDIX TO THIS
AGREEMENT SHALL BE DEEMED TO BE A REFERENCE TO SUCH SCHEDULE, EXHIBIT OR
APPENDIX AS IT MAY BE AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME TO THE
EXTENT THAT SUCH SCHEDULE, EXHIBIT OR APPENDIX MAY BE AMENDED, MODIFIED OR
SUPPLEMENTED (OR ANY TERM OR PROVISION OF ANY TRANSACTION DOCUMENT MAY BE
AMENDED THAT WOULD HAVE THE EFFECT OF AMENDING, MODIFYING OR SUPPLEMENTING
INFORMATION CONTAINED IN SUCH SCHEDULE, EXHIBIT OR APPENDIX) IN COMPLIANCE WITH
THE TERMS OF THE TRANSACTION DOCUMENTS.


 


(H)           ANY REFERENCE HEREIN TO ANY REPRESENTATION, WARRANTY OR COVENANT
“DEEMED” TO HAVE BEEN MADE IS INTENDED TO ENCOMPASS ONLY REPRESENTATIONS,
WARRANTIES OR COVENANTS THAT ARE EXPRESSLY STATED TO BE REPEATED ON OR AS OF
DATES FOLLOWING THE EXECUTION AND DELIVERY OF THIS AGREEMENT, AND NO SUCH
REFERENCE SHALL BE INTERPRETED AS A REFERENCE TO ANY IMPLICIT, INFERRED, TACIT
OR OTHERWISE UNEXPRESSED REPRESENTATION, WARRANTY OR COVENANT.


 


(I)            THE WORDS “INCLUDE”, “INCLUDES” OR “INCLUDING” SHALL BE
INTERPRETED AS FOLLOWED, IN EACH CASE, BY THE PHRASE “WITHOUT LIMITATION”.


 


(J)            REFERENCES TO THE POOLING AGREEMENT IN ANY OTHER DOCUMENT OR
AGREEMENT SHALL BE DEEMED TO BE REFERENCES TO THIS AGREEMENT AS AMENDED AND
RESTATED AS OF THE DATE HEREOF AND ALL AMENDMENTS AND SUPPLEMENTS HERETO AND ALL
ASSIGNMENTS HEREOF.


 


ARTICLE II

 


PARTICIPATION IN RECEIVABLES,
REPRESENTATIONS WARRANTIES AND COVENANTS

 


SECTION 2.01           PARTICIPATION.

 


(A)           GRANT OF PARTICIPATION. BY EXECUTION AND DELIVERY OF THIS
AGREEMENT THE COMPANY, AS BENEFICIAL OWNER OF THE RECEIVABLES AND THE
COLLECTIONS, GRANTS TO THE TRUST A PARTICIPATION (THE “PARTICIPATION”) IN AND TO
ALL PROCEEDS OF, OR PAYMENTS IN RESPECT OF, ANY AND ALL OF THE FOLLOWING
(“PARTICIPATION AMOUNTS”):

 

3

--------------------------------------------------------------------------------


 

(I)            THE RECEIVABLES CONTRIBUTED TO THE COMPANY BY THE CONTRIBUTOR
FROM TIME TO TIME PRIOR TO BUT NOT INCLUDING THE TRUST TERMINATION DATE;

 

(II)           THE RECEIVABLES SUBROGATED, SOLD OR OTHERWISE TRANSFERRED TO THE
COMPANY BY TIOXIDE EUROPE SAS, HUNTSMAN SURFACE SCIENCES (FRANCE) S.A.S. AND ANY
OTHER APPROVED ORIGINATOR FROM TIME TO TIME PRIOR TO BUT NOT INCLUDING THE TRUST
TERMINATION DATE;

 

(III)          THE RELATED PROPERTY;

 

(IV)          ALL COLLECTIONS;

 

(V)           ANY FX HEDGING AGREEMENTS;

 

(VI)          ALL RIGHTS (INCLUDING RESCISSION, REPLEVIN OR RECLAMATION)
RELATING TO ANY RECEIVABLE OR ARISING THEREFROM;

 

(VII)         EACH OF THE ORIGINATION AGREEMENTS, THE COLLECTION ACCOUNT
AGREEMENTS AND THE SERVICING AGREEMENT, INCLUDING, IN RESPECT OF EACH AGREEMENT,
(A) ALL RIGHTS OF THE COMPANY TO RECEIVE MONIES DUE AND TO BECOME DUE UNDER OR
PURSUANT TO SUCH AGREEMENT, WHETHER PAYABLE AS FEES, EXPENSES, COSTS OR
OTHERWISE, (B) ALL RIGHTS OF THE COMPANY TO RECEIVE PROCEEDS OF ANY INSURANCE,
INDEMNITY, WARRANTY OR GUARANTY WITH RESPECT TO SUCH AGREEMENT, (C) CLAIMS OF
THE COMPANY FOR DAMAGES ARISING OUT OF OR FOR BREACH OF OR DEFAULT UNDER SUCH
AGREEMENT, (D) THE RIGHT OF THE COMPANY TO AMEND, WAIVE OR TERMINATE SUCH
AGREEMENT, TO PERFORM THEREUNDER AND TO COMPEL PERFORMANCE AND OTHERWISE
EXERCISE ALL REMEDIES THEREUNDER AND (E) ALL OTHER RIGHTS, REMEDIES, POWERS,
PRIVILEGES AND CLAIMS OF THE COMPANY UNDER OR IN CONNECTION WITH SUCH AGREEMENT
(WHETHER ARISING PURSUANT TO SUCH AGREEMENT OR OTHERWISE AVAILABLE TO THE
COMPANY AT LAW OR IN EQUITY), INCLUDING THE RIGHTS OF THE COMPANY TO ENFORCE
SUCH AGREEMENT AND TO GIVE OR WITHHOLD ANY AND ALL CONSENTS, REQUESTS, NOTICES,
DIRECTIONS, APPROVALS, EXTENSIONS OR WAIVERS UNDER OR IN CONNECTION THEREWITH
(ALL OF THE FOREGOING SET FORTH IN SUBCLAUSES (VII) (A) THROUGH (E), INCLUSIVE,
THE “TRANSFERRED AGREEMENTS”);

 

(VIII)        THE COLLECTION ACCOUNTS AND MASTER COLLECTION ACCOUNTS, INCLUDING
(A) ALL FUNDS AND OTHER EVIDENCES OF PAYMENT HELD THEREIN AND ALL CERTIFICATES
AND INSTRUMENTS, IF ANY, FROM TIME TO TIME REPRESENTING OR EVIDENCING THE
COLLECTION ACCOUNTS AND MASTER COLLECTION ACCOUNTS OR ANY FUNDS AND OTHER
EVIDENCES OF PAYMENT HELD THEREIN, (B) ALL INVESTMENTS OF SUCH FUNDS HELD IN THE
COLLECTION ACCOUNTS AND MASTER COLLECTION ACCOUNTS AND ALL CERTIFICATES AND
INSTRUMENTS FROM TIME TO TIME REPRESENTING OR EVIDENCING SUCH INVESTMENTS, (C)
ALL NOTES, CERTIFICATES OF DEPOSIT AND OTHER INSTRUMENTS FROM TIME TO TIME
HEREAFTER DELIVERED OR TRANSFERRED TO, OR OTHERWISE POSSESSED BY, THE TRUSTEE
FOR AND ON BEHALF OF THE COMPANY IN SUBSTITUTION FOR THE THEN EXISTING
COLLECTION ACCOUNTS AND MASTER COLLECTION ACCOUNTS AND (D) ALL INTEREST,
DIVIDENDS, CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED,
RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN

 

4

--------------------------------------------------------------------------------


 

EXCHANGE FOR THE THEN EXISTING COLLECTION ACCOUNTS AND MASTER COLLECTION
ACCOUNTS; AND

 

(IX)           THE COMPANY CONCENTRATION ACCOUNTS, INCLUDING (A) ALL FUNDS AND
OTHER EVIDENCES OF PAYMENT HELD THEREIN AND ALL CERTIFICATES AND INSTRUMENTS, IF
ANY, FROM TIME TO TIME REPRESENTING OR EVIDENCING THE COMPANY CONCENTRATION
ACCOUNTS OR ANY FUNDS AND OTHER EVIDENCES OF PAYMENT HELD THEREIN, (B) ALL
INVESTMENTS OF SUCH FUNDS HELD IN THE COMPANY CONCENTRATION ACCOUNTS AND ALL
CERTIFICATES AND INSTRUMENTS FROM TIME TO TIME REPRESENTING OR EVIDENCING SUCH
INVESTMENTS, (C) ALL NOTES, CERTIFICATES OF DEPOSIT AND OTHER INSTRUMENTS FROM
TIME TO TIME HEREAFTER DELIVERED OR TRANSFERRED TO, OR OTHERWISE POSSESSED BY,
THE TRUSTEE FOR AND ON BEHALF OF THE COMPANY IN SUBSTITUTION FOR THE THEN
EXISTING COMPANY CONCENTRATION ACCOUNTS, AND (D) ALL INTEREST, DIVIDENDS, CASH,
INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR THE THEN EXISTING COMPANY
CONCENTRATION ACCOUNTS;

 

(X)            THE GENERAL RESERVE ACCOUNTS, INCLUDING ALL FUNDS AND OTHER
EVIDENCES OF PAYMENT HELD THEREIN WITH RESPECT TO PROCEEDS FROM ELIGIBLE
INVESTMENTS; AND

 

(XI)           ALL PROCEEDS OF OR PAYMENTS IN RESPECT OF ANY AND ALL OF THE
FOREGOING CLAUSES (I) THROUGH (VII) (INCLUDING PROCEEDS THAT CONSTITUTE PROPERTY
OF THE TYPES DESCRIBED IN CLAUSE (VII) ABOVE AND INCLUDING COLLECTIONS.

 

Such assets described in the foregoing clauses (i) through (xi), shall
constitute the “Participation Assets”.

 

Pursuant to the Participation, the Company shall, upon receipt by it of any
Participation Amounts pay to the Trustee in accordance with the terms hereof an
amount calculated by reference to such Participation Amount and equal to such
amount as is required to be so paid pursuant to Section 3.01(f)(iv).

 

The obligation of the Company to pay to the Trustee amounts calculated by
reference to each Participation Amount shall constitute an obligation to account
for and pay such amounts so calculated to the Trustee and shall not constitute,
and shall not be construed as, the repayment or discharge of any loan or advance
or the payment of any amount by way of interest or of an obligation to account
for such Participation Amounts thereunder (but rather to pay amounts calculated
by reference thereto) and, notwithstanding any of the other provisions of this
Agreement, the Participation shall not constitute or effect any transfer or
conveyance of any right, title or interest in or to any of the Participation
Assets subject to the security interest granted hereunder to the Trustee.
Notwithstanding any of the said provisions, the Company shall continue to be the
beneficial owner of the Receivables and the Collections, subject only to the
security interest granted under Section 2.01(b) by the Company to the Trustee on
behalf of the Trust.

 


(B)           GRANT OF SECURITY INTEREST. THE COMPANY HEREBY GRANTS TO THE
TRUSTEE FOR THE BENEFIT OF THE HOLDERS TO SECURE THE COMPANY OBLIGATIONS A
CONTINUING PERFECTED FIRST PRIORITY SECURITY INTEREST IN ALL OF THE COMPANY’S
PRESENT AND

 

5

--------------------------------------------------------------------------------


 


FUTURE RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE RECEIVABLES CONTRIBUTED BY
THE CONTRIBUTOR TO THE COMPANY AND THE PARTICIPATION ASSETS RELATED THERETO AND
ITS BENEFICIAL RIGHT AND TITLE IN AND TO THE COMPANY CONCENTRATION ACCOUNTS, AND
AGREES THAT THIS AGREEMENT SHALL BE DEEMED TO CONSTITUTE A SECURITY AGREEMENT
UNDER APPLICABLE LAW IN FAVOR OF THE TRUSTEE, FOR THE BENEFIT OF THE INVESTOR
CERTIFICATEHOLDERS.


 

The security interest granted in favor of the Trust pursuant to this Section
2.01(b) shall be granted to the Trustee, on behalf of the Trust, and each
reference in this Agreement to such security interest shall be construed
accordingly. In connection with the foregoing security interest, each of the
Company and the Master Servicer agrees to deliver to the Trustee each
Participation Asset evidencing a Receivable or any Related Property with respect
thereto (including any original document or instrument necessary to effect or to
perfect such security interest) in which the participation and security interest
is being perfected under the relevant UCC or otherwise by possession and not by
filing a financing statement or similar document. Without limiting the
generality of the foregoing sentence, each of the Company and the Master
Servicer hereby agrees to deliver or cause to be delivered to the Trustee an
original of (i) any promissory note or other instrument evidencing a Receivable
pledged to the Trust and (ii) any chattel paper evidencing a Receivable pledged
to the Trust or to stamp any such promissory note or other instrument or chattel
paper in large block lettering with the following language: “THIS PROMISSORY
NOTE/CHATTEL PAPER IS SUBJECT TO THE LIEN OF THE TRUSTEE PURSUANT TO THE POOLING
AGREEMENT DATED AS OF DECEMBER 21, 2000, AS AMENDED AND RESTATED ON JUNE 26,
2001, AND AS FURTHER AMENDED AND RESTATED AS OF APRIL 18, 2006, AMONG HUNTSMAN
RECEIVABLES FINANCE LLC, HUNTSMAN (EUROPE) BVBA AND J.P. MORGAN BANK (IRELAND)
PLC” AND ANY AMENDMENTS OR SUPPLEMENTS THERETO.”

 

The foregoing grant of the Participation and the security interest does not
constitute and is not intended to result in a creation or an assumption by the
Trust, the Trustee, any Investor Certificateholder or the Company, in their
capacity as a Holder, of any obligation of the Master Servicer, the Company, an
Originator or any other Person in connection with the Receivables or under any
agreement or instrument relating thereto, including, any obligation to any
Obligor.

 

In this Agreement (including Annex X), notwithstanding any of the other
provisions of this Agreement or any of the Transaction Documents:

 

(I)            ALL REFERENCES TO THE COMPANY HAVING AN INTEREST IN RECEIVABLES
OR COLLECTIONS SHALL BE CONSTRUED AS REFERENCES TO THE COMPANY BEING THE SOLE
BENEFICIAL OWNER OF SUCH RECEIVABLES AND COLLECTIONS, SUBJECT ONLY TO THE
SECURITY INTEREST GRANTED BY THE COMPANY UNDER SECTION 2.01;

 

(II)           ALL REFERENCES TO THE TRUSTEE OR INVESTOR CERTIFICATEHOLDERS
HAVING ANY ENTITLEMENT TO OR INTEREST IN ANY RECEIVABLES OR COLLECTIONS SHALL BE
CONSTRUED AS REFERENCES TO THEIR HAVING A RIGHT OF PARTICIPATION AND A SECURITY
INTEREST AS PROVIDED FOR IN SECTION 2.01 AND ALL REFERENCES TO THEIR HAVING A
RIGHT TO RECEIVE COLLECTIONS OR TO COLLECTIONS BEING RECEIVED OR HELD FOR THEIR
BENEFIT SHALL BE CONSTRUED AS REFERENCES TO

 

6

--------------------------------------------------------------------------------


 

THEIR HAVING A RIGHT TO RECEIVE AMOUNTS CALCULATED BY REFERENCE TO COLLECTIONS
PURSUANT TO THE PARTICIPATION GRANTED HEREUNDER AND TO SUCH AMOUNTS BEING
RECEIVED OR HELD FOR THEIR BENEFIT;

 

(III)          ALL REFERENCES TO THE TRUSTEE ALLOCATING TO THE COMPANY ANY
COLLECTIONS OR DISTRIBUTING OR TRANSFERRING ANY AMOUNT TO THE COMPANY (WHETHER
BY TRANSFER TO ANY COMPANY RECEIPTS ACCOUNT OR OTHERWISE) FROM A COMPANY
CONCENTRATION ACCOUNT SHALL BE CONSTRUED AS REFERENCES TO THE TRUSTEE MAKING
SUCH ALLOCATIONS, DISTRIBUTIONS AND TRANSFERS BY WAY OF RELEASE OF SUCH AMOUNTS
FROM THE SECURITY INTEREST CREATED UNDER SECTION 2.01(B) IN RECOGNITION OF THE
PAYMENT BY THE COMPANY IN WHOLE OR IN PART OF AMOUNTS PAYABLE BY IT UNDER THE
PARTICIPATION GRANTED UNDER SECTION 2.01(A) ABOVE;

 

(IV)          ALL REFERENCES TO THE TRUSTEE TRANSFERRING ANY AMOUNTS FROM ANY
COMPANY CONCENTRATION ACCOUNT TO ANY SERIES CONCENTRATION ACCOUNT SHALL BE
CONSTRUED AS REFERENCES TO THE TRUSTEE MAKING SUCH TRANSFERS (WITH THE WRITTEN
AUTHORITY OF THE COMPANY) PURSUANT TO THE COMPANY’S OBLIGATION TO MAKE PAYMENTS
TO THE TRUSTEE FOR THE BENEFIT OF THE INVESTOR CERTIFICATEHOLDERS PURSUANT TO
THE PARTICIPATION GRANTED UNDER SECTION 2.01(A);

 

(V)           ALL REFERENCES TO THE TRUSTEE ALLOCATING TO THE COMPANY ANY SERIES
AMOUNTS (OR PARTS THEREOF) OR MAKING ANY DISTRIBUTION TO THE COMPANY FROM ANY
SERIES CONCENTRATION ACCOUNT OR SUBACCOUNT THEREOF OR TRANSFERRING ANY AMOUNT
FROM ANY SERIES CONCENTRATION ACCOUNT TO ANY COMPANY RECEIPTS ACCOUNT SHALL BE
CONSTRUED AS REFERENCES TO THE TRUSTEE MAKING SUCH ALLOCATIONS, DISTRIBUTIONS
AND TRANSFERS ON BEHALF OF THE RELEVANT SERIES (AND OUT OF FUNDS BENEFICIALLY
OWNED BY THE SERIES) IN CONSIDERATION OF THE GRANTING BY THE COMPANY TO THE
TRUSTEE OF THE PARTICIPATION DESCRIBED IN SECTION 2.01(A) (SUCH CONSIDERATION
BEING IN ADDITION, WHERE APPLICABLE, TO THE PAYMENT OF THE INITIAL INVESTED
AMOUNT IN ACCORDANCE WITH SECTION 5.02);

 

(VI)          IT IS HEREBY ACKNOWLEDGED THAT ANY SERIES AMOUNTS SHALL BE HELD BY
THE TRUSTEE FOR THE ACCOUNT OF INVESTOR CERTIFICATEHOLDERS OF THE RELEVANT
SERIES (AS THE BENEFICIAL OWNERS THEREOF), SUBJECT TO THE TRUSTEE BEING HEREBY
AUTHORIZED BY THE RELEVANT SERIES TO APPLY SUCH AMOUNTS ON BEHALF OF THE SERIES
IN ACCORDANCE WITH THE PROVISIONS OF THE TRANSACTION DOCUMENTS. ACCORDINGLY, ALL
REFERENCES TO THE COMPANY HAVING ANY INTEREST IN ANY SERIES AMOUNTS SHALL BE
CONSTRUED AS REFERENCES TO THE COMPANY BEING ENTITLED TO THE BENEFIT OF THE
ALLOCATIONS, DISTRIBUTIONS AND TRANSFERS REFERRED TO IN (V) ABOVE;

 

(VII)         ALL REFERENCES TO THE COMPANY PURCHASING ANY INTEREST IN
RECEIVABLES OR COLLECTIONS FROM THE TRUSTEE OR ANY CERTIFICATEHOLDERS INCLUDING
ANY SUCH REFERENCES CONTAINED IN SECTION 2.06 AND 9.02 SHALL BE CONSTRUED AS
REFERENCES TO THE COMPANY DISCHARGING ALL OR PART (AS APPROPRIATE) OF ITS
OBLIGATIONS IN RESPECT OF THE PARTICIPATION GRANTED BY IT IN RESPECT OF SUCH
RECEIVABLES AND COLLECTIONS AND THEREBY PROCURING A

 

7

--------------------------------------------------------------------------------


 

CORRESPONDING RELEASE, TO THE SAME EXTENT, OF ANY RELATED SECURITY INTEREST
GRANTED BY IT IN RESPECT OF SUCH RECEIVABLES AND COLLECTIONS;

 

(VIII)        ANY (A) REQUIREMENT ON THE COMPANY TO DEAL OR NOT TO DEAL WITH
RECEIVABLES OR COLLECTIONS IN ANY PARTICULAR WAY AND ANY RESTRICTIONS ON THE
EXERCISE BY THE COMPANY OF ANY OF ITS CONTINUING RIGHTS OF BENEFICIAL OWNERSHIP
IN RESPECT OF THE RECEIVABLES AND COLLECTIONS AND (B) AUTHORITY GIVEN BY THE
COMPANY TO THE TRUSTEE IN RELATION TO ANY COLLECTION ACCOUNT AND ANY COMPANY
CONCENTRATION ACCOUNT SHALL BE TAKEN AS FORMING PART OF THE SECURITY INTEREST
GRANTED TO THE TRUSTEE HEREUNDER FOR THE BENEFIT OF THE INVESTOR
CERTIFICATEHOLDERS (WHICH INTEREST SECURES THE OBLIGATIONS OF THE COMPANY UNDER
THE PARTICIPATION GRANTED BY IT HEREUNDER) AND SHALL SUBSIST ONLY FOR SO LONG AS
THE SAID SECURITY INTEREST SUBSISTS AND UNTIL THE SAME IS FULLY DISCHARGED;

 

(IX)           ALL REFERENCES TO THE COMPANY AGREEING TO DECREASE THE AMOUNT OF
ITS EXCHANGEABLE COMPANY INTEREST BY ANY AMOUNT (THE “RELEVANT AMOUNT”) SHALL BE
TAKEN TO BE REFERENCES TO THE COMPANY AGREEING TO PAY THE RELEVANT AMOUNT
PURSUANT TO THE PARTICIPATION GRANTED UNDER SECTION 2.01(A) (IN ADDITION TO ANY
OTHER AMOUNTS PAYABLE BY THE COMPANY PURSUANT THERETO) ON THE EARLIEST OCCASION
WHEN SUFFICIENT COLLECTIONS ARE AVAILABLE FOR THAT PURPOSE;

 

(X)            ALL REFERENCES TO THE TRUSTEE OR INVESTOR CERTIFICATEHOLDERS
HAVING ANY INTEREST IN ANY PARTICIPATION AMOUNTS SHALL BE TAKEN TO BE REFERENCES
TO THE RIGHTS OF THE TRUSTEE, AS AGAINST THE COMPANY, TO RECEIVE PAYMENTS FROM
THE COMPANY (FOR THE BENEFIT OF THE INVESTOR CERTIFICATEHOLDERS) PURSUANT TO THE
PARTICIPATION GRANTED UNDER SECTION 2.01(A), SUCH RIGHTS BEING SECURED BY THE
SECURITY INTEREST GRANTED BY THE COMPANY HEREUNDER IN RELATION TO THE
PARTICIPATION AMOUNTS;

 

(XI)           ALL REFERENCES TO RECEIVABLES “CONTRIBUTED FROM HUNTSMAN
INTERNATIONAL TO THE COMPANY” OR RECEIVABLES “CONTRIBUTED FROM THE CONTRIBUTOR
TO THE COMPANY” SHALL BE DEEMED TO INCLUDE RECEIVABLES SUBROGATED, SOLD OR
OTHERWISE TRANSFERRED DIRECTLY FROM AN ORIGINATOR OR OTHER ENTITY TO THE
COMPANY;

 

(XII)          ALL PROVISIONS APPLICABLE TO RECEIVABLES CONTRIBUTED TO THE
COMPANY FROM HUNTSMAN INTERNATIONAL SHALL BE DEEMED TO BE EQUALLY APPLICABLE TO
RECEIVABLES SUBROGATED, SOLD OR OTHERWISE TRANSFERRED FROM AN ORIGINATOR OR
OTHER ENTITY TO THE COMPANY; AND

 

(XIII)         IT IS ACKNOWLEDGED THAT THERE SHALL BE NO LOAN BY ANY INVESTOR
CERTIFICATEHOLDERS OF ANY SERIES TO THE TRUSTEE OR THE COMPANY AND THAT ANY
INDEBTEDNESS OWED BY THE COMPANY TO THE TRUSTEE SHALL BE BY WAY OF PARTICIPATION
IN RELATION TO THE RECEIVABLES AND IS NOT IN RESPECT OF ANY BORROWING BY THE
COMPANY OR BY THE TRUSTEE ON BEHALF OF THE COMPANY. ACCORDINGLY, ANY REFERENCES
IN THIS AGREEMENT OR ANY SUPPLEMENT TO AMOUNTS BEING DISTRIBUTABLE BY THE
TRUSTEE TO THE INVESTOR CERTIFICATEHOLDERS IN RESPECT OF AMOUNTS DESCRIBED AS
“INTEREST” OR “PRINCIPAL” (AND ALL LIKE EXPRESSIONS) SHALL BE CONSTRUED AS

 

8

--------------------------------------------------------------------------------


 

REFERENCES TO AMOUNTS WHICH THE INVESTOR CERTIFICATEHOLDERS ARE ENTITLED TO
RECEIVE IN THEIR CAPACITY AS HOLDERS OF FRACTIONAL UNDIVIDED INTERESTS IN THE
RELEVANT PARTICIPATION, BEING AMOUNTS WHICH ARE CALCULATED PRIMARILY BY
REFERENCE TO COSTS AND OUTGOINGS WHICH ARE (OR ARE EXPECTED TO BE) INCURRED BY
INVESTOR CERTIFICATEHOLDERS IN FUNDING THEIR ACQUISITION AND HOLDING OF SAID
INTERESTS.

 

In connection with its grant of the Participation, the Company further agrees,
at its own expense, on each Receivables Purchase Date, (A) to direct (or cause
the Master Servicer to direct) each Originator to identify on its extraction
records relating to Receivables from its master database of receivables, that
the Receivables have been conveyed to Huntsman International pursuant to one of
the Origination Agreements, (B) to direct the Master Servicer to maintain a
record-keeping system that will clearly and unambiguously indicate, in the
Master Servicer’s files maintained on behalf of the Company that such
Receivables have been contributed by the Huntsman International to the Company
and a Participation and a security interest have been granted by the Company to
the Trust for the benefit of the Holders and (C) to deliver or transmit or cause
the Master Servicer on behalf of the Company to deliver or transmit to the
Trustee a Daily Report containing at least the information specified in Exhibit
B as to all Receivables, as of each related Receivables Contribution Date, in
each case in accordance with the Transaction Documents.

 


SECTION 2.02           ACCEPTANCE BY TRUSTEE.


 


(A)           THE TRUSTEE HEREBY ACKNOWLEDGES ITS ACCEPTANCE ON BEHALF OF THE
TRUST OF THE PARTICIPATION AND SECURITY INTEREST GRANTED TO THE TRUST PURSUANT
TO SECTION 2.01(B) AND DECLARES THAT IT SHALL MAINTAIN THE PARTICIPATION AND
SUCH SECURITY INTEREST, UPON THE TRUST HEREIN SET FORTH, FOR THE BENEFIT OF ALL
HOLDERS. THE TRUSTEE SHALL MAINTAIN AN ELECTRONIC COPY OF EACH DAILY REPORT AND
MONTHLY SETTLEMENT REPORT, AS DELIVERED PURSUANT TO SECTION 2.01 AND SECTION
3.01(J) AT THE CORPORATE TRUST OFFICE.


 


(B)           THE TRUSTEE SHALL HAVE NO POWER TO CREATE, ASSUME OR INCUR
INDEBTEDNESS OR OTHER LIABILITIES IN THE NAME OF THE TRUST OTHER THAN AS
CONTEMPLATED IN THIS AGREEMENT.


 


SECTION 2.03           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


 

The Company hereby represents and warrants to the Trustee and the Trust, for the
benefit of the Holders, as of the Effective Date and as of the Issuance Date of
each Series, that:

 


(A)           ORGANIZATION: POWERS. IT (I) IS DULY FORMED, VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, (II)
HAS ALL REQUISITE POWER AND AUTHORITY TO OWN ITS PROPERTY AND ASSETS AND TO
CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE CONDUCTED, (III) IS
QUALIFIED TO DO BUSINESS IN, AND IS IN GOOD STANDING IN, EVERY JURISDICTION
WHERE THE NATURE OF ITS BUSINESS SO REQUIRES, EXCEPT WHERE THE FAILURE SO TO
QUALIFY COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT
WITH RESPECT TO IT AND (IV) HAS THE LIMITED LIABILITY COMPANY POWER AND
AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT,
EACH OF THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND EACH OTHER
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY TO WHICH IT IS OR WILL BE
A PARTY.

 

9

--------------------------------------------------------------------------------


 


(B)           AUTHORIZATION. THE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF
EACH OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND THE PERFORMANCE OF
THE TRANSACTIONS (I) HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE COMPANY AND, IF
APPLICABLE AND REQUIRED, SHAREHOLDER ACTION AND (II) WILL NOT (A) VIOLATE (1)
ANY REQUIREMENT OF LAW APPLICABLE TO IT OR (2) ANY PROVISION OF ANY TRANSACTION
DOCUMENT OR ANY OTHER MATERIAL CONTRACTUAL OBLIGATION TO WHICH IT IS A PARTY OR
BY WHICH IT OR ANY OF ITS PROPERTY IS OR MAY BE BOUND, (B) BE IN CONFLICT WITH,
RESULT IN A BREACH OF OR CONSTITUTE (ALONE OR WITH NOTICE OR LAPSE OF TIME OR
BOTH) A DEFAULT UNDER, OR GIVE RISE TO ANY RIGHT TO ACCELERATE OR TO REQUIRE THE
PREPAYMENT, REPURCHASE OR REDEMPTION OF ANY OBLIGATION UNDER ANY TRANSACTION
DOCUMENT OR ANY OTHER MATERIAL CONTRACTUAL OBLIGATION TO WHICH IT IS A PARTY OR
BY WHICH IT OR ANY OF ITS PROPERTY IS OR MAY BE BOUND, OR (C) RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN UPON OR WITH RESPECT TO ANY PROPERTY OR
ASSETS NOW OWNED OR HEREAFTER ACQUIRED BY IT (OTHER THAN PERMITTED LIENS).


 


(C)           ENFORCEABILITY. THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY IT AND CONSTITUTES, AND EACH OTHER TRANSACTION DOCUMENT TO WHICH IT
IS A PARTY WHEN EXECUTED AND DELIVERED BY IT WILL CONSTITUTE, A LEGAL, VALID AND
BINDING OBLIGATION OF IT ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS
RESPECTIVE TERMS, SUBJECT (A) TO APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS RIGHTS GENERALLY, FROM TIME TO TIME IN EFFECT AND (B) TO GENERAL
PRINCIPLES OF EQUITY (WHETHER ENFORCEMENT IS SOUGHT BY A PROCEEDING IN EQUITY OR
AT LAW).


 


(D)           GOVERNMENTAL APPROVALS. NO ACTION, CONSENT OR APPROVAL OF,
REGISTRATION OR FILING WITH OR ANY OTHER ACTION BY ANY GOVERNMENTAL AUTHORITY IS
OR WILL BE REQUIRED IN CONNECTION WITH THE TRANSACTION DOCUMENTS, EXCEPT FOR (I)
THE FILING OF UCC FINANCING STATEMENTS (OR SIMILAR FILINGS) IN ANY APPLICABLE
JURISDICTIONS NECESSARY TO PERFECT THE TRUST’S SECURITY INTEREST IN THE
RECEIVABLES AND (II) SUCH AS HAVE BEEN MADE OR OBTAINED AND ARE IN FULL FORCE
AND EFFECT; PROVIDED, THAT IT MAKES NO REPRESENTATION OR WARRANTY AS TO WHETHER
ANY ACTION, CONSENT, OR APPROVAL OF, REGISTRATION OR FILING WITH OR ANY OTHER
ACTION BY ANY GOVERNMENTAL AUTHORITY IS OR WILL BE REQUIRED IN CONNECTION WITH
THE DISTRIBUTION OF THE CERTIFICATES AND INTERESTS.


 


(E)           LITIGATION: COMPLIANCE WITH LAWS.


 

(I)            THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS AT LAW OR IN EQUITY OR
BY OR BEFORE ANY GOVERNMENTAL AUTHORITY NOW PENDING OR, TO ITS KNOWLEDGE,
THREATENED AGAINST IT OR AFFECTING IT OR ANY OF ITS PROPERTIES, REVENUES OR
RIGHTS (I) IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THE TRANSACTION
DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREUNDER, (II)
WHICH COULD REASONABLY BE EXPECTED TO MATERIALLY AFFECT ADVERSELY THE INCOME TAX
OR FRANCHISE TAX ATTRIBUTES OF THE TRUST UNDER THE UNITED STATES FEDERAL OR ANY
STATE OR FRANCHISE TAX SYSTEMS OR (III) FOR WHICH THERE EXISTS A REASONABLE
LIKELIHOOD OF AN OUTCOME THAT WOULD RESULT IN A MATERIAL ADVERSE EFFECT WITH
RESPECT TO IT;

 

10

--------------------------------------------------------------------------------


 

(II)           IT IS NOT IN DEFAULT WITH RESPECT TO ANY JUDGMENT, WRIT,
INJUNCTION, DECREE OR ORDER OF ANY GOVERNMENTAL AUTHORITY, WHICH WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT WITH RESPECT TO IT; AND

 

(III)          IT HAS COMPLIED WITH ALL APPLICABLE PROVISIONS OF ITS
ORGANIZATIONAL OR GOVERNING DOCUMENTS AND ANY OTHER REQUIREMENTS OF LAW WITH
RESPECT TO IT, ITS BUSINESS AND PROPERTIES AND THE PARTICIPATION ASSETS.

 


(F)            AGREEMENTS.


 

(I)            IT HAS NO CONTRACTUAL OBLIGATIONS OTHER THAN (A) THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY AND THE OTHER CONTRACTUAL ARRANGEMENTS
PERMITTED THEREBY OR CONTEMPLATED THEREUNDER AND (B) ANY OTHER AGREEMENTS OR
INSTRUMENTS THAT IT IS NOT PROHIBITED FROM ENTERING INTO BY SECTION 2.08(F) AND
THAT, IN THE AGGREGATE, NEITHER CONTAIN PAYMENT OBLIGATIONS OR OTHER LIABILITIES
ON THE PART OF IT IN EXCESS OF $100,000 NOR WOULD UPON DEFAULT RESULT IN A
MATERIAL ADVERSE EFFECT. OTHER THAN THE RESTRICTIONS CREATED BY THE TRANSACTION
DOCUMENTS, IT IS NOT SUBJECT TO ANY LIMITED LIABILITY COMPANY RESTRICTION THAT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT WITH RESPECT TO
IT; AND

 

(II)           IT IS NOT IN DEFAULT IN ANY MATERIAL RESPECT UNDER ANY PROVISION
OF ANY TRANSACTION DOCUMENT OR ANY OTHER MATERIAL CONTRACTUAL OBLIGATION TO
WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES OR ASSETS ARE OR MAY
BE BOUND.

 


(G)           FEDERAL RESERVE REGULATIONS.


 

(I)            IT IS NOT ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT
ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF BUYING OR
CARRYING MARGIN STOCK; AND

 

(II)           NO PART OF THE PROCEEDS FROM THE ISSUANCE OF ANY INVESTOR
CERTIFICATES WILL BE USED, WHETHER DIRECTLY OR INDIRECTLY, AND WHETHER
IMMEDIATELY, INCIDENTALLY OR ULTIMATELY, FOR ANY PURPOSE THAT ENTAILS A
VIOLATION OF, OR THAT IS INCONSISTENT WITH, THE PROVISIONS OF THE REGULATIONS OF
THE BOARD, INCLUDING REGULATION U OR REGULATION X.

 


(H)           INVESTMENT COMPANY ACT. IT IS NOT AN “INVESTMENT COMPANY” AS
DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE 1940 ACT NOR IS IT “CONTROLLED”
BY A COMPANY DEFINED AS AN “INVESTMENT COMPANY” OR SUBJECT TO REGULATION UNDER
THE 1940 ACT.


 


(I)            NO EARLY AMORTIZATION EVENT. NO EARLY AMORTIZATION EVENT OR
POTENTIAL EARLY AMORTIZATION EVENT HAS OCCURRED AND IS CONTINUING.


 


(J)            TAX CLASSIFICATION. NEITHER THE COMPANY NOR ANY MEMBER OF THE
COMPANY HAS ELECTED OR TAKEN ANY ACTION THAT WOULD CAUSE THE COMPANY TO BE
CLASSIFIED AS A PARTNERSHIP OR CORPORATION FOR U.S. TAX PURPOSES.

 

11

--------------------------------------------------------------------------------


 


(K)           TAX RETURNS. IT HAS FILED OR CAUSED TO BE FILED ALL MATERIAL TAX
RETURNS AND HAS PAID OR CAUSED TO BE PAID OR MADE ADEQUATE PROVISION FOR ALL
TAXES DUE AND PAYABLE BY IT AND ALL ASSESSMENTS RECEIVED BY IT EXCEPT TO THE
EXTENT THAT ANY FAILURE TO FILE OR NONPAYMENT (I) IS BEING CONTESTED IN GOOD
FAITH OR (II) COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT WITH RESPECT TO IT.


 


(L)            LOCATION OF RECORDS. THE OFFICES AT WHICH THE COMPANY KEEPS ITS
RECORDS CONCERNING THE RECEIVABLES EITHER (X) ARE LOCATED AT THE ADDRESS SET
FORTH ON SCHEDULE 2 HERETO AND AT THE ADDRESSES SET FORTH FOR THE RELEVANT
ORIGINATOR ON SCHEDULE 2 OF THE RELATED ORIGINATION AGREEMENT OR (Y) THE COMPANY
HAS NOTIFIED THE TRUSTEE OF THE LOCATION THEREOF IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 2.08(I).


 


(M)          SOLVENCY. NO INSOLVENCY EVENT WITH RESPECT TO IT HAS OCCURRED AND
THE GRANTING OF SECURITY INTERESTS IN THE PARTICIPATION ASSETS BY IT TO THE
TRUST HAS NOT BEEN MADE IN CONTEMPLATION OF THE OCCURRENCE THEREOF. BOTH PRIOR
TO AND AFTER GIVING EFFECT TO THE TRANSACTIONS OCCURRING ON EACH ISSUANCE DATE,
(I) THE FAIR VALUE OF ITS ASSETS AT A FAIR VALUATION WILL EXCEED ITS DEBTS AND
LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE; (II) THE PRESENT FAIR
SALABLE VALUE OF ITS PROPERTY WILL BE GREATER THAN THE AMOUNT THAT WILL BE
REQUIRED TO PAY ITS PROBABLE LIABILITY ON ITS DEBTS AND OTHER LIABILITIES,
SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND LIABILITIES BECOME
ABSOLUTE AND MATURED; (III) IT WILL BE ABLE TO PAY ITS DEBTS AND LIABILITIES,
SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND LIABILITIES BECOME
ABSOLUTE AND MATURED; AND (IV) IT WILL NOT HAVE UNREASONABLY SMALL CAPITAL WITH
WHICH TO CONDUCT THE BUSINESS IN WHICH IT IS ENGAGED AS SUCH BUSINESS IS NOW
CONDUCTED AND IS PROPOSED TO BE CONDUCTED. FOR ALL PURPOSES OF CLAUSES (I)
THROUGH (IV) ABOVE, THE AMOUNT OF CONTINGENT LIABILITIES AT ANY TIME SHALL BE
COMPUTED AS THE AMOUNT THAT, IN THE LIGHT OF ALL THE FACTS AND CIRCUMSTANCES
EXISTING AT SUCH TIME, REPRESENTS THE AMOUNT THAT CAN REASONABLY BE EXPECTED TO
BECOME AN ACTUAL OR MATURED LIABILITY. IT DOES NOT INTEND TO, NOR DOES IT
BELIEVE THAT IT WILL, INCUR DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY
MATURE, TAKING INTO ACCOUNT THE TIMING OF AND AMOUNTS OF CASH TO BE RECEIVED BY
IT AND THE TIMING OF AND AMOUNTS OF CASH TO BE PAYABLE IN RESPECT OF ITS
INDEBTEDNESS.


 


(N)           SUBSIDIARIES. IT HAS NO SUBSIDIARIES AND ALL OF ITS SHARES ARE
OWNED BY HUNTSMAN INTERNATIONAL.


 


(O)           NAMES. ITS LEGAL NAME IS AS SET FORTH IN THIS AGREEMENT. IT HAS NO
TRADE NAMES, FICTITIOUS NAMES, ASSUMED NAMES OR “DOING BUSINESS AS” NAMES.


 


(P)           LIABILITIES. OTHER THAN (I) THE LIABILITIES, COMMITMENTS OR
OBLIGATIONS (WHETHER ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE) ARISING UNDER
OR IN RESPECT OF THE TRANSACTION DOCUMENTS, (II) IMMATERIAL AMOUNTS DUE AND
PAYABLE IN THE ORDINARY COURSE OF BUSINESS OF A SPECIAL-PURPOSE COMPANY, IT DOES
NOT HAVE ANY LIABILITIES, COMMITMENTS OR OBLIGATIONS (WHETHER ABSOLUTE, ACCRUED,
CONTINGENT OR OTHERWISE), WHETHER DUE OR TO BECOME DUE, AND (III) ALL AMOUNTS
DESCRIBED IN CLAUSES (I) AND (II) SHALL BE PAYABLE SOLELY FROM FUNDS AVAILABLE
TO IT WHICH ARE NOT OTHERWISE REQUIRED TO BE APPLIED TO THE PAYMENT OF ANY
AMOUNTS OWED BY IT PURSUANT TO ANY POOLING AND SERVICING AGREEMENT.

 

12

--------------------------------------------------------------------------------


 


(Q)           COLLECTION PROCEDURES. IT HAS NOT ACTED IN CONTRAVENTION OF ANY
POLICIES WITH RESPECT TO THE RECEIVABLES.


 


(R)            COLLECTION ACCOUNTS AND THE MASTER COLLECTION ACCOUNTS. EXCEPT TO
THE EXTENT OTHERWISE PERMITTED UNDER THE TERMS OF THIS AGREEMENT, THE COLLECTION
ACCOUNTS AND THE MASTER COLLECTION ACCOUNTS ARE FREE AND CLEAR OF ANY LIEN
(EXCEPT FOR PERMITTED LIENS).


 


(S)           NO MATERIAL ADVERSE EFFECT. SINCE THE EFFECTIVE DATE, NO EVENT HAS
OCCURRED WHICH HAS HAD A MATERIAL ADVERSE EFFECT WITH RESPECT TO IT.


 


(T)            BULK SALES. THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT DO NOT REQUIRE COMPLIANCE WITH ANY “BULK SALES” LAW BY THE COMPANY IN
THE UNITED STATES.


 


(U)           CLIFFORD CHANCE UK TAX OPINION. THE STATEMENTS OF FACT ASSUMED IN
ASSUMPTIONS 7, 10, 14, 16, 25 AND 26 OF THE UK TAX OPINION OF CLIFFORD CHANCE
LIMITED LIABILITY PARTNERSHIP DATED APRIL 18, 2006 ARE CORRECT SO FAR AS THEY
RELATE TO EACH OF THE COMPANY, THE CONTRIBUTOR AND THE UK ORIGINATORS AND THEIR
AFFILIATES. FOR THE AVOIDANCE OF DOUBT, NO REPRESENTATION IS MADE IN THIS
SUB-PARAGRAPH (U) IN RESPECT OF MATTERS OF LAW OR LEGAL JUDGMENT.


 


(V)           UNITED KINGDOM FINANCE ACT 1988. THERE ARE NO CIRCUMSTANCES IN
EXISTENCE WHICH COULD CAUSE THE COMPANY OR THE CONTRIBUTOR TO HAVE ANY
LIABILITIES UNDER SECTION 132 OF THE UNITED KINGDOM FINANCE ACT 1988.


 

The representations and warranties as of the date made set forth in this Section
2.03 shall survive the Participation and the security interest granted in the
Participation Assets to the Trust. Upon discovery by a Responsible Officer of
the Company or the Master Servicer or by a Responsible Officer of the Trustee of
a breach of any of the foregoing representations and warranties with respect to
any Outstanding Series as of the Issuance Date of such Series, the party
discovering such breach shall give prompt written notice to the other parties
and to each Funding Agent with respect to any Outstanding Series. The Trustee’s
obligations in respect of any breach are limited as provided in Section 8.02(e).

 


SECTION 2.04           REPRESENTATIONS AND WARRANTIES OF THE COMPANY RELATING TO
THE RECEIVABLES.


 

The Company hereby represents and warrants to the Trustee and the Trust, for the
benefit of the Holders, with respect to each Receivable in which a Participation
and a security interest is granted to the Trust as of the related Receivables
Contribution Date, unless, in either case, otherwise stated in the applicable
Supplement or unless such representation or warranty expressly relates only to a
prior date, that:

 


(A)           RECEIVABLES DESCRIPTION. AS OF THE RELATED RECEIVABLES
CONTRIBUTION DATE, THE DAILY REPORT DELIVERED OR TRANSMITTED PURSUANT TO SECTION
2.01(B) SETS FORTH IN ALL MATERIAL RESPECTS A COMPLETE LISTING OF ALL
RECEIVABLES (AND ANY ITEMS OF RELATED PROPERTY), IN WHICH A PARTICIPATION AND A
SECURITY INTEREST IS GRANTED TO THE TRUST ON THE RELATED RECEIVABLES
CONTRIBUTION DATE AND THE INFORMATION CONTAINED IN THE DAILY REPORT WITH RESPECT
TO EACH SUCH RECEIVABLE IS TRUE AND CORRECT (EXCEPT FOR ANY ERRORS OR OMISSIONS
THAT DO NOT

 

13

--------------------------------------------------------------------------------


 


RESULT IN MATERIAL IMPAIRMENT OF THE INTERESTS, RIGHTS OR REMEDIES OF THE
TRUSTEE OR THE INVESTOR CERTIFICATEHOLDERS WITH RESPECT TO ANY RECEIVABLE) AS OF
THE RELATED RECEIVABLES CONTRIBUTION DATE.


 


(B)           NO LIENS. EACH ELIGIBLE RECEIVABLE EXISTING ON THE EFFECTIVE DATE
OR, IN THE CASE OF ELIGIBLE RECEIVABLES IN WHICH A PARTICIPATION AND SECURITY
INTEREST IS GRANTED TO THE TRUST AFTER THE EFFECTIVE DATE, ON THE RELATED
RECEIVABLES CONTRIBUTION DATE WAS, ON SUCH DATE, FREE AND CLEAR OF ANY LIEN,
EXCEPT FOR PERMITTED LIENS.


 


(C)           ELIGIBLE RECEIVABLE. EACH RECEIVABLE IN WHICH A PARTICIPATION AND
SECURITY INTEREST IS GRANTED TO THE TRUST THAT IS INCLUDED IN THE CALCULATION OF
THE AGGREGATE RECEIVABLES AMOUNT IS AN ELIGIBLE RECEIVABLE AND, IN THE CASE OF
RECEIVABLES IN WHICH A SECURITY INTEREST IS GRANTED TO THE TRUST AFTER THE
EFFECTIVE DATE, ON THE RELATED RECEIVABLES CONTRIBUTION DATE, EACH SUCH
RECEIVABLE THAT IS INCLUDED IN THE CALCULATION OF THE AGGREGATE RECEIVABLES
AMOUNT ON SUCH RELATED RECEIVABLES CONTRIBUTION DATE IS AN ELIGIBLE RECEIVABLE.


 


(D)           FILINGS. ALL FILINGS AND OTHER ACTS REQUIRED TO PERMIT THE COMPANY
(OR ITS PERMITTED ASSIGNEES OR PLEDGEES) TO PROVIDE ANY NOTIFICATION SUBSEQUENT
TO THE APPLICABLE RECEIVABLES CONTRIBUTION DATE (WITHOUT MATERIALLY IMPAIRING
THE TRUST’S SECURITY INTEREST IN THE PARTICIPATION ASSETS AND WITHOUT INCURRING
MATERIAL EXPENSES IN CONNECTION WITH SUCH NOTIFICATION) NECESSARY UNDER THE
APPLICABLE UCC OR UNDER OTHER APPLICABLE LAWS OF JURISDICTIONS OUTSIDE THE
UNITED STATES (TO THE EXTENT APPLICABLE) SHALL HAVE BEEN MADE OR PERFORMED IN
ORDER TO GRANT THE TRUST ON THE APPLICABLE RECEIVABLES CONTRIBUTION DATE A
CONTINUING FIRST PRIORITY PERFECTED SECURITY INTEREST IN RESPECT OF ALL
RECEIVABLES AND RELATED PROPERTY.


 


(E)           POLICIES. SINCE THE EFFECTIVE DATE, TO ITS KNOWLEDGE, THERE HAVE
BEEN NO MATERIAL CHANGES IN THE POLICIES, OTHER THAN AS PERMITTED HEREUNDER.


 

The representations and warranties as of the date made set forth in this Section
2.04 shall survive the grant of the Participation and the security interest in
the Participation Assets to the Trust. Upon discovery by a Responsible Officer
of the Company or the Master Servicer or a Responsible Officer of the Trustee of
a breach of any of the representations and warranties (or of any Receivable
encompassed by the representation and warranty in Section 2.04(c) not being an
Eligible Receivable as of the relevant Receivables Contribution Date), the party
discovering such breach shall give prompt written notice to the other parties
and to each Funding Agent with respect to all Outstanding Series. The Trustee’s
obligations in respect of any breach are limited as provided in Section 8.02(e).

 


SECTION 2.05           ADJUSTMENT PAYMENT FOR INELIGIBLE RECEIVABLES.


 


(A)           ADJUSTMENT PAYMENTS. IF (I) ANY REPRESENTATION OR WARRANTY UNDER
SECTIONS 2.04(A) OR (B) IS NOT TRUE AND CORRECT AS OF THE DATE SPECIFIED THEREIN
WITH RESPECT TO ANY RECEIVABLE IN WHICH A SECURITY INTEREST WAS GRANTED IN FAVOR
OF THE TRUST, OR ANY RECEIVABLE ENCOMPASSED BY THE REPRESENTATION AND WARRANTY
IN SECTIONS 2.04(C) OR 2.04(D) IS DETERMINED NOT TO HAVE BEEN AN ELIGIBLE
RECEIVABLE AS OF THE RELEVANT RECEIVABLES CONTRIBUTION DATE, (II) THERE

 

14

--------------------------------------------------------------------------------


 


IS A BREACH OF ANY COVENANT UNDER SECTION 2.08(B) WITH RESPECT TO ANY RECEIVABLE
OR (III) THE TRUST’S INTEREST IN ANY RECEIVABLE IS NOT A CONTINUING FIRST
PRIORITY PERFECTED SECURITY INTEREST AT ANY TIME AS A RESULT OF ANY ACTION TAKEN
BY, OR THE FAILURE TO TAKE ACTION BY, THE COMPANY (ANY RECEIVABLE AS TO WHICH
THE CONDITIONS SPECIFIED IN ANY OF CLAUSE (I), (II) OR (III) OF THIS SECTION
2.05(A) EXISTS IS REFERRED TO HEREIN AS AN “INELIGIBLE RECEIVABLE”) THEN, AFTER
THE EARLIER (THE DATE ON WHICH SUCH EARLIER EVENT OCCURS, THE “INELIGIBILITY
DETERMINATION DATE”) TO OCCUR OF THE DISCOVERY BY THE MASTER SERVICER OF ANY
SUCH EVENT THAT CONTINUES UNREMEDIED OR RECEIPT BY THE COMPANY OF WRITTEN NOTICE
(WHICH MAY BE IN THE DAILY REPORT) GIVEN BY THE MASTER SERVICER OF ANY SUCH
EVENT THAT CONTINUES UNREMEDIED, THE COMPANY SHALL PAY TO THE TRUSTEE THE
ADJUSTMENT PAYMENT IN THE AMOUNT AND MANNER SET FORTH IN SECTION 2.05(B) HEREOF.


 


(B)           ADJUSTMENT PAYMENT AMOUNT. SUBJECT TO THE LAST SENTENCE OF THIS
SECTION 2.05(B), THE COMPANY MAY (I) REDUCE THE AMOUNT OF ITS EXCHANGEABLE
COMPANY INTEREST BY AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (X) MINUS (Y)
BELOW AND, TO THE EXTENT SUCH REDUCTION IS INSUFFICIENT TO SATISFY ITS
OBLIGATIONS HEREUNDER THE COMPANY SHALL MAKE AN ADJUSTMENT PAYMENT WITH RESPECT
TO EACH INELIGIBLE RECEIVABLE, (II) MAKE AN ADJUSTMENT PAYMENT IN AN AMOUNT
EQUAL TO THE DIFFERENCE BETWEEN (X) MINUS (Y) BELOW OR (III) FULLY REDUCE ITS
EXCHANGEABLE COMPANY INTEREST TO COVER ITS OBLIGATIONS HEREUNDER WITH RESPECT TO
SUCH INELIGIBLE RECEIVABLE, EACH AS REQUIRED PURSUANT TO SECTION 2.05(A) BY
DEPOSITING IN THE APPLICABLE CURRENCY COMPANY CONCENTRATION ACCOUNT ON THE
BUSINESS DAY FOLLOWING THE RELATED INELIGIBILITY DETERMINATION DATE AN AMOUNT
EQUAL TO THE LESSER OF (X) THE AMOUNT BY WHICH THE AGGREGATE TARGET RECEIVABLES
AMOUNT EXCEEDS THE AGGREGATE RECEIVABLES AMOUNT (AFTER GIVING EFFECT TO THE
REDUCTION THEREOF BY THE PRINCIPAL AMOUNT OF SUCH INELIGIBLE RECEIVABLE) AND (Y)
THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL SUCH INELIGIBLE RECEIVABLES
LESS ANY COLLECTIONS IN RESPECT OF SUCH INELIGIBLE RECEIVABLE THERETO FOR
APPLIED BY OR ON BEHALF OF THE MASTER SERVICER.


 

Upon such reduction of its Exchangeable Company Interest or upon transfer or
deposit of the Adjustment Payment amount specified in this Section 2.05(b), as
the case may be, the Company shall be entitled to retain without recourse,
representation or warranty, all subsequent Collections (or amounts in respect
thereof) received by it in respect of each such Ineligible Receivable and such
Collections shall not form part of the Participation Assets. The obligation of
the Company to reduce its Exchangeable Company interest or to pay such
Adjustment Payment amount specified in this Section 2.05(b), as the case may be,
with respect to any Ineligible Receivables in which a security interest was
granted by it, respectively, shall constitute the sole remedy respecting the
event giving rise to such obligation available to Investor Certificateholders
(or the Trustee on behalf of Investor Certificateholders) unless such obligation
is not satisfied in full in accordance with the terms of this Agreement.

 

15

--------------------------------------------------------------------------------


 


SECTION 2.06           PURCHASE OF INVESTOR CERTIFICATEHOLDERS’ INTEREST IN THE
PARTICIPATION.


 


(A)           IN THE EVENT OF ANY BREACH OF ANY OF THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 2.03 AS OF THE DATE MADE WHICH BREACH HAS A
MATERIAL ADVERSE EFFECT, THE TRUSTEE, AT THE WRITTEN DIRECTION OF THE FUNDING
AGENT(S) FOR HOLDERS EVIDENCING MORE THAN 50% OF THE AGGREGATE INVESTED AMOUNT
SHALL NOTIFY THE COMPANY (WITH A COPY TO THE MASTER SERVICER) TO PAY TO THE
TRUST AN AMOUNT CALCULATED IN ACCORDANCE WITH SECTION 2.06(B), WITH REFERENCE TO
THE INVESTOR CERTIFICATEHOLDERS’ INTEREST FOR SUCH AFFECTED OUTSTANDING SERIES
AND PURSUANT TO SUCH NOTICE, THE COMPANY SHALL BE OBLIGATED TO MAKE SUCH PAYMENT
IN RESPECT OF SUCH AFFECTED INVESTOR CERTIFICATEHOLDERS’ INTEREST ON THE
BUSINESS DAY OCCURRING NOT LATER THAN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF
SUCH NOTICE ON THE TERMS AND CONDITIONS SET FORTH IN SECTION 2.06(B) BELOW;
PROVIDED, HOWEVER, THAT NO SUCH PAYMENT SHALL BE REQUIRED TO BE MADE IF, BY SUCH
BUSINESS DAY, THE MASTER SERVICER SHALL PROVIDE THE TRUSTEE WITH A RESPONSIBLE
OFFICER’S CERTIFICATE TO THE EFFECT THAT THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 2.03 SHALL THEN BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AND ANY MATERIAL ADVERSE EFFECT CAUSED THEREBY SHALL HAVE BEEN CURED.


 


(B)           IF REQUIRED BY THE PROVISIONS OF SECTION 2.06(A), THE COMPANY
SHALL DEPOSIT INTO THE APPROPRIATE SERIES CONCENTRATION ACCOUNT ON THE BUSINESS
DAY PRECEDING THE DISTRIBUTION DATE REFERRED TO IN SECTION 2.06(A) ABOVE, AN
AMOUNT IN U.S. DOLLARS OR EURO (AS APPLICABLE) EQUAL TO THE PURCHASE PRICE (AS
DESCRIBED IN THE NEXT SUCCEEDING SENTENCE) FOR THE AFFECTED INVESTOR
CERTIFICATEHOLDERS’ INTEREST FOR SUCH AFFECTED OUTSTANDING SERIES ON SUCH DAY.
THE PURCHASE PRICE FOR ANY SUCH PURCHASE WILL BE EQUAL TO (I) THE ADJUSTED
INVESTED AMOUNT OF SUCH OUTSTANDING SERIES ON THE DATE ON WHICH THE PURCHASE IS
MADE PLUS (II) AN AMOUNT EQUAL TO ALL INTEREST ACCRUED BUT UNPAID ON SUCH SERIES
UP TO (BUT EXCLUDING) THE DISTRIBUTION DATE ON WHICH THE DISTRIBUTION OF SUCH
DEPOSIT IS SCHEDULED TO BE MADE PURSUANT TO SECTION 9.02 PLUS (III) ANY OTHER
AMOUNT REQUIRED TO BE PAID IN CONNECTION THEREWITH PURSUANT TO ANY SUPPLEMENT.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE ENTIRE AMOUNT OF
THE PURCHASE PRICE DEPOSITED IN THE APPROPRIATE SERIES CONCENTRATION ACCOUNT
(TOGETHER WITH AMOUNTS ON DEPOSIT IN THE APPLICABLE SERIES PRINCIPAL
CONCENTRATION SUBACCOUNT) SHALL BE DISTRIBUTED TO THE RELATED INVESTOR
CERTIFICATEHOLDERS ON SUCH DISTRIBUTION DATE PURSUANT TO SECTION 9.02. IF THE
TRUSTEE GIVES NOTICE DIRECTING THE COMPANY TO MADE A PAYMENT AS PROVIDED ABOVE,
THE OBLIGATION OF THE COMPANY TO MAKE SUCH PAYMENT PURSUANT TO THIS SECTION 2.06
SHALL CONSTITUTE THE SOLE REMEDY RESPECTING AN EVENT OF THE TYPE SPECIFIED IN
THE FIRST SENTENCE OF THIS SECTION 2.06 AVAILABLE TO THE APPLICABLE INVESTOR
CERTIFICATEHOLDERS (OR THE TRUSTEE ON BEHALF OF SUCH INVESTOR
CERTIFICATEHOLDERS) UNLESS SUCH PAYMENT OBLIGATION IS NOT SATISFIED IN FULL IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


SECTION 2.07           AFFIRMATIVE COVENANTS OF THE COMPANY.


 

The Company hereby covenants that, until the Trust Termination Date occurs, it
shall (or with respect to clauses (a), (d)(ii), (l) and (n), shall direct the
Master Servicer on its behalf to):

 

16

--------------------------------------------------------------------------------


 


(A)           ANNUAL OPINION. DELIVER (OR REQUEST THE MASTER SERVICER TO
DELIVER) TO THE TRUSTEE AND EACH FUNDING AGENT AN OPINION OF COUNSEL
SUBSTANTIALLY IN THE FORM OF EXHIBIT A (WITH SUCH MODIFICATIONS AS ARE
REASONABLY ACCEPTABLE TO THE TRUSTEE AND ANY FUNDING AGENT WITH RESPECT TO ANY
OUTSTANDING SERIES AND THE TRUSTEE), ON THE ANNIVERSARY OF THE DATE HEREOF.


 


(B)           PAYMENT OF OBLIGATIONS; COMPLIANCE WITH OBLIGATIONS. PAY,
DISCHARGE OR OTHERWISE SATISFY AT OR BEFORE MATURITY OR BEFORE THEY BECOME
DELINQUENT, AS THE CASE MAY BE, ALL ITS OBLIGATIONS OF WHATEVER NATURE
(INCLUDING ALL TAXES, ASSESSMENTS, LEVIES AND OTHER GOVERNMENTAL CHARGES IMPOSED
ON IT), EXCEPT WHERE THE AMOUNT OR VALIDITY THEREOF IS CURRENTLY BEING CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND RESERVES IN CONFORMITY WITH GAAP
WITH RESPECT THERETO HAVE BEEN PROVIDED ON THE BOOKS OF THE COMPANY. THE COMPANY
SHALL DEFEND THE SECURITY INTEREST OF THE TRUSTEE AND THE HOLDERS IN, TO AND
UNDER THE RECEIVABLES AND THE OTHER PARTICIPATION ASSETS, WHETHER NOW EXISTING
OR HEREAFTER CREATED, AGAINST ALL CLAIMS OF THIRD PARTIES. THE COMPANY WILL DULY
FULFILL ALL OBLIGATIONS ON ITS PART TO BE FULFILLED UNDER OR IN CONNECTION WITH
THE PARTICIPATION AND WILL DO NOTHING TO IMPAIR THE RIGHTS OF THE HOLDERS IN THE
PARTICIPATION.


 


(C)           BOOKS AND RECORDS. KEEP PROPER BOOKS OF RECORDS AND ACCOUNT IN
WHICH ENTRIES IN CONFORMITY IN ALL MATERIAL RESPECTS WITH GAAP SHALL BE MADE OF
ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES.


 


(D)           COMPLIANCE WITH LAW AND POLICIES.


 

(I)            COMPLY WITH ALL REQUIREMENTS OF LAW, THE PROVISIONS OF THE
TRANSACTION DOCUMENTS AND ALL OTHER MATERIAL CONTRACTUAL OBLIGATIONS APPLICABLE
TO THE COMPANY EXCEPT WHERE THE FAILURE TO SO COMPLY WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND

 

(II)           PERFORM ITS OBLIGATIONS IN ACCORDANCE WITH THE POLICIES, AS
AMENDED FROM TIME TO TIME IN ACCORDANCE WITH THE TRANSACTION DOCUMENTS, IN
REGARD TO THE RECEIVABLES AND THE RECEIVABLES ASSETS.

 


(E)           PURCHASE OF RECEIVABLES. PURCHASE RECEIVABLES SOLELY IN ACCORDANCE
WITH THE ORIGINATION AGREEMENT.


 


(F)            DELIVERY OF COLLECTIONS. IN THE EVENT THAT THE COMPANY RECEIVES
COLLECTIONS DIRECTLY FROM OBLIGORS AND IN PURSUANCE OF THE SECURITY INTERESTS
GRANTED BY THE COMPANY HEREUNDER, DELIVER AND DEPOSIT, ENDORSE, IF APPLICABLE,
TO THE TRUSTEE FOR DEPOSIT INTO THE APPLICABLE COLLECTION ACCOUNT OR DEPOSIT AN
AMOUNT EQUAL TO SUCH COLLECTIONS DIRECTLY INTO THE APPLICABLE COMPANY
CONCENTRATION ACCOUNT WITHIN ONE (1) BUSINESS DAY AFTER ITS RECEIPT THEREOF.


 


(G)           NOTICES. PROMPTLY GIVE WRITTEN NOTICE TO THE TRUSTEE AND EACH
FUNDING AGENT FOR ANY OUTSTANDING SERIES OF THE OCCURRENCE OF ANY LIENS ON
RECEIVABLES (OTHER THAN PERMITTED LIENS), EARLY AMORTIZATION EVENT OR POTENTIAL
EARLY AMORTIZATION EVENT, THE STATEMENT OF A RESPONSIBLE OFFICER OF THE COMPANY
SETTING FORTH THE DETAILS OF SUCH EARLY AMORTIZATION EVENT OR POTENTIAL EARLY

 

17

--------------------------------------------------------------------------------


 


AMORTIZATION EVENT AND THE ACTION TAKEN, OR WHICH THE COMPANY PROPOSES TO TAKE,
WITH RESPECT THERETO.


 


(H)           COLLECTION ACCOUNTS, MASTER COLLECTION ACCOUNTS AND COMPANY
CONCENTRATION ACCOUNTS. TAKE ALL REASONABLE ACTIONS NECESSARY TO ENSURE THAT THE
COLLECTION ACCOUNTS, THE MASTER COLLECTION ACCOUNTS AND THE COMPANY
CONCENTRATION ACCOUNTS SHALL BE FREE AND CLEAR OF, AND DEFEND THE COLLECTION
ACCOUNTS, THE MASTER COLLECTION ACCOUNTS AND THE COMPANY CONCENTRATION ACCOUNTS
AGAINST, LIENS (OTHER THAN PERMITTED LIENS), ANY WRIT, ORDER, STAY, JUDGMENT,
WARRANT OF ATTACHMENT OR EXECUTION OR SIMILAR PROCESS.


 


(I)            SEPARATE COMPANY EXISTENCE.


 

(I)            EXCEPT AS SET FORTH IN THE TRANSACTION DOCUMENTS, MAINTAIN ITS
OWN DEPOSIT ACCOUNT OR ACCOUNTS, SEPARATE FROM THOSE OF ANY AFFILIATE, WITH
COMMERCIAL BANKING INSTITUTIONS AND ENSURE THAT THE FUNDS OF THE COMPANY WILL
NOT BE DIVERTED TO ANY OTHER PERSON OR FOR OTHER THAN USES OF THE COMPANY, NOT
COMMINGLE SUCH FUNDS WITH THE FUNDS OF ANY ORIGINATOR OR ANY SUBSIDIARY OR
AFFILIATE OF ANY ORIGINATOR; PROVIDED, HOWEVER, THAT THE FOREGOING RESTRICTION
SHALL NOT PRECLUDE COLLECTIONS FROM BEING COMMINGLED WITH ANY ORIGINATOR’S FUNDS
OR WITH AN ORIGINATOR’S FUNDS IN THE COLLECTION ACCOUNTS, THE MASTER COLLECTION
ACCOUNTS AND THE COMPANY CONCENTRATION ACCOUNTS FOR A PERIOD OF TIME NOT TO
EXCEED ONE (1) LOCAL BUSINESS DAY OR PRECLUDE THE COMPANY FROM MAKING, IN
ACCORDANCE WITH THE TRANSACTION DOCUMENTS, A DISTRIBUTION TO THE CONTRIBUTOR IN
RESPECT OF ITS MEMBERSHIP INTERESTS IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 2.08(M);

 

(II)           TO THE EXTENT THAT IT SHARES THE SAME OFFICERS OR OTHER EMPLOYEES
AS ANY OF ITS SHAREHOLDERS OR AFFILIATES, THE SALARIES OF AND THE EXPENSES
RELATED TO PROVIDING BENEFITS TO SUCH OFFICERS AND OTHER EMPLOYEES SHALL BE
FAIRLY ALLOCATED AMONG SUCH ENTITIES, AND EACH SUCH ENTITY SHALL BEAR ITS FAIR
SHARE OF THE SALARY AND BENEFIT COSTS ASSOCIATED WITH ALL SUCH COMMON OFFICERS
AND EMPLOYEES;

 

(III)          TO THE EXTENT THAT IT JOINTLY CONTRACTS WITH ANY OF ITS
SHAREHOLDERS OR AFFILIATES TO DO BUSINESS WITH VENDORS OR SERVICE PROVIDERS OR
TO SHARE OVERHEAD EXPENSES, THE COSTS INCURRED IN SO DOING SHALL BE ALLOCATED
FAIRLY AMONG SUCH ENTITIES, AND EACH SUCH ENTITY SHALL BEAR ITS FAIR SHARE OF
SUCH COSTS. TO THE EXTENT THAT THE COMPANY CONTRACTS OR DOES BUSINESS WITH
VENDORS OR SERVICE PROVIDERS WHERE THE GOODS AND SERVICES PROVIDED ARE PARTIALLY
FOR THE BENEFIT OF ANY OTHER PERSON, THE COSTS INCURRED IN SO DOING SHALL BE
FAIRLY ALLOCATED TO OR AMONG SUCH ENTITIES FOR WHOSE BENEFIT THE GOODS OR
SERVICES ARE PROVIDED, AND EACH SUCH ENTITY SHALL BEAR ITS FAIR SHARE OF SUCH
COSTS. ALL MATERIAL TRANSACTIONS BETWEEN THE COMPANY AND ANY OF ITS AFFILIATES,
WHETHER CURRENTLY EXISTING OR HEREAFTER ENTERED INTO, SHALL BE ONLY ON AN ARM’S
LENGTH BASIS;

 

18

--------------------------------------------------------------------------------


 

(IV)          MAINTAIN OFFICE SPACE SEPARATE FROM THE OFFICE SPACE OF ANY
ORIGINATOR AND ITS AFFILIATES (BUT WHICH MAY BE LOCATED AT THE SAME ADDRESS AS
ANY ORIGINATOR OR ONE OF ANY ORIGINATOR’S AFFILIATES). TO THE EXTENT THAT THE
COMPANY AND ANY OF ITS SHAREHOLDERS OR AFFILIATES HAVE OFFICES IN THE SAME
LOCATION, THERE SHALL BE A FAIR AND APPROPRIATE ALLOCATION OF OVERHEAD COSTS
AMONG THEM, AND EACH SUCH ENTITY SHALL BEAR ITS FAIR SHARE OF SUCH EXPENSES;

 

(V)           ISSUE SEPARATE FINANCIAL STATEMENTS PREPARED NOT LESS FREQUENTLY
THAN ANNUALLY AND PREPARED IN ACCORDANCE WITH GAAP;

 

(VI)          CONDUCT ITS AFFAIRS STRICTLY IN ACCORDANCE WITH ITS ORGANIZATIONAL
DOCUMENTS AND OBSERVE ALL NECESSARY, APPROPRIATE AND CUSTOMARY COMPANY
FORMALITIES, INCLUDING, HOLDING REGULAR AND SPECIAL SHAREHOLDERS’ AND DIRECTORS,
MEETINGS APPROPRIATE TO AUTHORIZE ALL COMPANY ACTION, KEEPING SEPARATE MINUTES
OF ITS MEETINGS, PASSING ALL RESOLUTIONS OR CONSENTS NECESSARY TO AUTHORIZE
ACTIONS TAKEN OR TO BE TAKEN, AND MAINTAINING SEPARATE BOOKS, RECORDS AND
ACCOUNTS, INCLUDING, BUT NOT LIMITED TO, PAYROLL AND INTERCOMPANY TRANSACTION
ACCOUNTS;

 

(VII)         EXCEPT TO THE EXTENT EXPRESSLY PROVIDED FOR ANY OF THE TRANSACTION
DOCUMENTS, NOT ASSUME OR GUARANTEE ANY OF THE LIABILITIES OF AN ORIGINATOR, THE
MASTER SERVICER OR ANY AFFILIATE THEREOF; AND

 

(VIII)        TAKE, OR REFRAIN FROM TAKING, AS THE CASE MAY BE, ALL OTHER
ACTIONS THAT ARE NECESSARY TO BE TAKEN OR NOT TO BE TAKEN IN ORDER TO (X) ENSURE
THAT THE ASSUMPTIONS AND FACTUAL RECITATIONS SET FORTH IN THE SPECIFIED
BANKRUPTCY OPINION PROVISIONS REMAIN TRUE AND CORRECT AND (Y) COMPLY WITH THOSE
PROCEDURES DESCRIBED IN SUCH PROVISIONS.

 


(J)            PRESERVATION OF COMPANY EXISTENCE. (I) PRESERVE AND MAINTAIN ITS
COMPANY EXISTENCE, RIGHTS, FRANCHISES AND PRIVILEGES IN THE JURISDICTION OF ITS
FORMATION AND (II) QUALIFY AND REMAIN QUALIFIED IN GOOD STANDING AS A FOREIGN
CORPORATION IN EACH JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED OTHER THAN
ANY JURISDICTION WHERE THE FAILURE SO TO QUALIFY WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.


 


(K)           ASSESSMENTS. PROMPTLY PAY AND DISCHARGE ALL TAXES, ASSESSMENTS,
LEVIES AND OTHER GOVERNMENTAL CHARGES IMPOSED ON IT EXCEPT SUCH TAXES,
ASSESSMENTS, LEVIES AND OTHER GOVERNMENTAL CHARGES THAT (I) ARE BEING CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH THE COMPANY SHALL HAVE
SET ASIDE ON ITS BOOKS ADEQUATE RESERVES OR (II) THE FAILURE TO PAY, SATISFY OR
DISCHARGE WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


(L)            OBLIGATIONS. DEFEND THE SECURITY OF THE TRUST IN, TO AND UNDER
THE RECEIVABLES AND THE OTHER PARTICIPATION ASSETS, WHETHER NOW EXISTING OR
HEREAFTER CREATED, AGAINST ALL CLAIMS OF THIRD PARTIES CLAIMING THROUGH THE
COMPANY. THE COMPANY WILL DULY FULFILL IN ACCORDANCE WITH THE SERVICING
AGREEMENT ALL OBLIGATIONS ON ITS PART TO BE FULFILLED UNDER OR IN CONNECTION
WITH EACH

 

19

--------------------------------------------------------------------------------


 


RECEIVABLE AND WILL DO NOTHING TO MATERIALLY IMPAIR THE RIGHTS OF THE COMPANY IN
SUCH RECEIVABLE.


 


(M)          ENFORCEMENT OF ORIGINATION AGREEMENT. THE COMPANY SHALL USE ITS
BEST EFFORTS TO ENFORCE ALL RIGHTS HELD BY IT UNDER ANY ORIGINATION AGREEMENT TO
WHICH IT IS A PARTY.


 


(N)           MAINTENANCE OF PROPERTY. KEEP ALL PROPERTY AND ASSETS USEFUL AND
NECESSARY TO PERMIT THE MONITORING AND COLLECTION OF RECEIVABLES.


 


(O)           BANKRUPTCY. COOPERATE WITH THE FUNDING AGENTS AND TRUSTEE IN
MAKING ANY AMENDMENTS TO THE TRANSACTION DOCUMENTS AND TAKE, OR REFRAIN FROM
TAKING, AS THE CASE MAY BE, ALL OTHER ACTIONS DEEMED REASONABLY NECESSARY BY THE
FUNDING AGENTS AND/OR TRUSTEE IN ORDER TO COMPLY WITH THE STRUCTURED FINANCE
STATUTORY EXEMPTION SET FORTH IN LEGISLATIVE AMENDMENTS TO THE U.S. BANKRUPTCY
CODE AT OR ANY TIME AFTER SUCH AMENDMENTS ARE ENACTED INTO LAW; PROVIDED,
HOWEVER, THAT IT SHALL NOT BE REQUIRED TO MAKE ANY AMENDMENT OR TO TAKE, OR OMIT
FROM TAKING, AS THE CASE MAY BE, ANY ACTION WHICH IT REASONABLY BELIEVES WOULD
HAVE THE EFFECT OF MATERIALLY CHANGING THE ECONOMIC SUBSTANCE OF THE TRANSACTION
CONTEMPLATED BY THE TRANSACTION DOCUMENTS ON THE EFFECTIVE DATE.


 


(P)           ENFORCEMENT OF CONTRIBUTION AGREEMENT. THE COMPANY SHALL ENFORCE
ITS RIGHTS UNDER THE CONTRIBUTION AGREEMENT AND SHALL CAUSE THE CONTRIBUTOR TO
ENFORCE THE CONTRIBUTOR’S RIGHTS UNDER THE ORIGINATION AGREEMENTS, IN EACH CASE,
INCLUDING THE RIGHT TO RECEIVE ADJUSTMENT PAYMENTS AND THE RIGHT TO
INDEMNIFICATION.


 


SECTION 2.08           NEGATIVE COVENANTS OF THE COMPANY.


 

The Company hereby covenants that, until the Trust Termination Date occurs, it
shall not directly or indirectly:

 


(A)           LIMITATION ON LIABILITIES. CREATE, INCUR, ASSUME OR SUFFER TO
EXIST ANY INDEBTEDNESS, EXCEPT (I) INDEBTEDNESS EVIDENCED BY THE SUBORDINATED
LOAN, (II) LIABILITIES (INCLUDING ACCRUED AND CONTINGENT LIABILITIES) OR
OBLIGATIONS ARISING UNDER OR IN RESPECT OF THE TRANSACTION DOCUMENTS, INCLUDING
LIABILITIES AND OBLIGATIONS REPRESENTING FEES, EXPENSES AND INDEMNITIES PAYABLE
PURSUANT TO AND IN ACCORDANCE WITH THE TRANSACTION DOCUMENTS AND (III)
IMMATERIAL AMOUNTS DUE AND PAYABLE IN THE ORDINARY COURSE OF BUSINESS OF A
SPECIAL PURPOSE COMPANY, PROVIDED THAT ANY INDEBTEDNESS PERMITTED HEREUNDER AND
DESCRIBED IN CLAUSES (I) AND (III) SHALL BE PAYABLE BY THE COMPANY SOLELY FROM
FUNDS AVAILABLE TO THE COMPANY WHICH ARE NOT OTHERWISE REQUIRED TO BE APPLIED TO
THE PAYMENT OF ANY AMOUNTS BY THE COMPANY PURSUANT TO ANY POOLING AND SERVICING
AGREEMENT.


 


(B)           LIMITATION ON TRANSFERS OF RECEIVABLES, ETC. EXCEPT AS OTHERWISE
PERMITTED BY THE TRANSACTION DOCUMENTS, AT ANY TIME SELL, TRANSFER, GRANT A
PARTICIPATION AND SECURITY INTEREST IN OR OTHERWISE DISPOSE OF ANY OF THE
RECEIVABLES, RELATED PROPERTY, PARTICIPATION ASSETS OR THE PROCEEDS THEREOF.

 

20

--------------------------------------------------------------------------------


 


(C)           LIMITATION ON GUARANTEE OBLIGATIONS. BECOME OR REMAIN LIABLE,
DIRECTLY OR CONTINGENTLY, IN CONNECTION WITH ANY INDEBTEDNESS OR OTHER LIABILITY
OF ANY OTHER PERSON, WHETHER BY GUARANTEE, ENDORSEMENT (OTHER THAN ENDORSEMENTS
OF NEGOTIABLE INSTRUMENTS FOR DEPOSIT OR COLLECTION IN THE ORDINARY COURSE OF
BUSINESS), AGREEMENT TO PURCHASE OR REPURCHASE, AGREEMENT TO SUPPLY OR ADVANCE
FUNDS OR OTHERWISE OTHER THAN UNDER OR AS CONTEMPLATED BY ANY TRANSACTION
DOCUMENTS.


 


(D)           LIMITATION ON FUNDAMENTAL CHANGES. EXCEPT TO THE EXTENT PERMITTED
UNDER THE TRANSACTION DOCUMENTS, ENTER INTO ANY MERGER, CONSOLIDATION OR
AMALGAMATION, OR LIQUIDATE, TO THE FULLEST EXTENT PERMITTED BY LAW, WIND UP OR
DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR DISSOLUTION), OR MAKE ANY MATERIAL
CHANGE IN ITS PRESENT METHOD OF CONDUCTING BUSINESS, OR CONVEY, SELL, LEASE,
ASSIGN, TRANSFER, GRANT A PARTICIPATION, SECURITY INTEREST IN OR OTHERWISE
DISPOSE OF, ALL OR SUBSTANTIALLY ALL OF ITS PROPERTY, BUSINESS OR ASSETS OTHER
THAN THE PARTICIPATION AND THE SECURITY INTERESTS CONTEMPLATED HEREBY.


 


(E)           BUSINESS. ENGAGE AT ANY TIME IN ANY BUSINESS OR BUSINESS ACTIVITY
OTHER THAN THE ACQUISITION OF RECEIVABLES PURSUANT TO ANY ORIGINATION AGREEMENT
TO WHICH IT IS A PARTY, THE SECURITY INTERESTS HEREUNDER, THE OTHER TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS, THE INCURRENCE OF INDEBTEDNESS UNDER
THE SUBORDINATED COMPANY INTERESTS, ANY SUBORDINATED LOAN AS CONTEMPLATED IN THE
TRANSACTION DOCUMENTS, AND ANY ACTIVITY INCIDENTAL TO THE FOREGOING AND
NECESSARY OR CONVENIENT TO ACCOMPLISH THE FOREGOING, OR OTHERWISE CONTEMPLATED
BY ANY OF THE TRANSACTION DOCUMENTS OR ENTER INTO OR BE A PARTY TO ANY AGREEMENT
OR INSTRUMENT OTHER THAN IN CONNECTION WITH THE FOREGOING.


 


(F)            AGREEMENTS. BECOME A PARTY TO ANY INDENTURE, MORTGAGE,
INSTRUMENT, CONTRACT, AGREEMENT, LEASE OR OTHER UNDERTAKING, EXCEPT THE
TRANSACTION DOCUMENTS, THE PLEDGE AGREEMENT, THE SUBORDINATED INTERESTS, ANY
SUBORDINATED LOAN AS CONTEMPLATED IN THE TRANSACTION DOCUMENTS, LEASES OF OFFICE
SPACE, EQUIPMENT OR OTHER FACILITIES FOR USE BY THE COMPANY IN ITS ORDINARY
COURSE OF BUSINESS, EMPLOYMENT AGREEMENTS, SERVICE AGREEMENTS, AGREEMENTS
RELATING TO SHARED EMPLOYEES AND THE OTHER TRANSACTION DOCUMENTS AND AGREEMENTS
NECESSARY TO PERFORM ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS, (II) ISSUE
ANY POWER OF ATTORNEY (EXCEPT TO THE TRUSTEE OR THE MASTER SERVICER OR EXCEPT
FOR THE PURPOSE OF PERMITTING ANY PERSON TO PERFORM ANY MINISTERIAL FUNCTIONS ON
BEHALF OF THE COMPANY THAT ARE NOT PROHIBITED BY OR INCONSISTENT WITH THE TERMS
OF THE TRANSACTION DOCUMENTS), OR (III) OTHER THAN PURSUANT TO THE TERMS OF ANY
ORIGINATION AGREEMENT TO WHICH IT IS A PARTY, AMEND, SUPPLEMENT, MODIFY OR WAIVE
ANY OF THE PROVISIONS OF THE ORIGINATION AGREEMENT OR REQUEST, CONSENT OR AGREE
TO OR SUFFER TO EXIST OR PERMIT ANY SUCH AMENDMENT, SUPPLEMENT, MODIFICATION OR
WAIVER OR EXERCISE ANY CONSENT RIGHTS GRANTED TO IT THEREUNDER UNLESS SUCH
AMENDMENT, SUPPLEMENT, MODIFICATION OR WAIVER OR SUCH EXERCISE OF CONSENT RIGHTS
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT WITH RESPECT TO THE COMPANY OR ANY
OUTSTANDING SERIES AND EACH FUNDING AGENT SHALL HAVE CONSENTED TO ANY SUCH
AMENDMENTS, SUPPLEMENTS, MODIFICATIONS OR WAIVERS.

 

21

--------------------------------------------------------------------------------


 


(G)           POLICIES. PERMIT ANY CHANGE OR MODIFICATION IN ANY MATERIAL
RESPECT TO THE POLICIES, EXCEPT (I) IF SUCH CHANGES OR MODIFICATIONS ARE
NECESSARY UNDER ANY REQUIREMENT OF LAW OR (II) THE FUNDING AGENTS SHALL HAVE
CONSENTED WITH RESPECT THERETO.


 


(H)           INSTRUMENTS. UNLESS DELIVERED TO THE TRUSTEE PURSUANT TO SECTION
2.01(B), THE COMPANY SHALL NOT TAKE ANY ACTION TO CAUSE ANY U.S. RECEIVABLE NOT
EVIDENCED BY AN “INSTRUMENT” (AS DEFINED IN THE APPLICABLE UCC OR OTHER SIMILAR
APPLICABLE STATUTE OR LEGISLATION) UPON ORIGINATION TO BECOME EVIDENCED BY AN
INSTRUMENT, EXCEPT IN CONNECTION WITH ITS ENFORCEMENT OR COLLECTION OF A
DEFAULTED RECEIVABLE.


 


(I)            OFFICES. MOVE THE LOCATION OF WHERE THE COMPANY KEEPS ITS RECORDS
TO A NEW LOCATION WITHOUT PROVIDING THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO
THE TRUSTEE AND EACH FUNDING AGENT.


 


(J)            CHANGE IN NAME. CHANGE THE COMPANY’S NAME, CORPORATE STRUCTURE,
JURISDICTION OF ORGANIZATION, PLACE OF BUSINESS OR CHIEF EXECUTIVE OFFICE IN ANY
MANNER THAT WOULD OR IS LIKELY TO (I) MAKE ANY FINANCING STATEMENT OR
CONTINUATION STATEMENT (OR OTHER SIMILAR INSTRUMENT) RELATING TO THIS AGREEMENT
SERIOUSLY MISLEADING WITHIN THE MEANING OF SECTION 9-506(B) OF THE APPLICABLE
UCC (OR ANALOGOUS PROVISION OF ANY OTHER SIMILAR APPLICABLE STATUTE OR
LEGISLATION) OR (II) IMPAIR THE PERFECTION OF THE TRUST’S INTEREST IN ANY
RECEIVABLE UNDER ANY OTHER SIMILAR LAW, WITHOUT 30 DAYS’ PRIOR WRITTEN NOTICE TO
THE TRUSTEE AND EACH FUNDING AGENT.


 


(K)           CHARTER. AMEND OR MAKE ANY CHANGE OR MODIFICATION TO ITS
CONSTITUTIVE DOCUMENTS WITHOUT OBTAINING THE CONSENT OF EACH FUNDING AGENT
(PROVIDED THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION
2.08(K), THE COMPANY MAY MAKE AMENDMENTS, CHANGES OR MODIFICATIONS PURSUANT TO
CHANGES IN LAW OF THE JURISDICTION OF ITS FORMATION OR AMENDMENTS TO CHANGE THE
COMPANY’S NAME (SUBJECT TO COMPLIANCE WITH CLAUSE (J) ABOVE)).


 


(L)            TAX CLASSIFICATION. ELECT OR TAKE ANY ACTION THAT WOULD CAUSE IT
TO BE CLASSIFIED AS A PARTNERSHIP OR CORPORATION FOR U.S. TAX PURPOSES OR PERMIT
ANY MEMBER OF THE COMPANY TO SO ELECT OR TAKE ANY SUCH ACTION.


 


(M)          LIMITATION ON RESTRICTED PAYMENTS. DECLARE OR PAY ANY DIVIDEND ON,
OR MAKE ANY PAYMENT ON ACCOUNT OF, OR SET APART ASSETS FOR A SINKING OR OTHER
ANALOGOUS FUND FOR, THE PURCHASE, REDEMPTION, DEFEASANCE, RETIREMENT OR OTHER
ACQUISITION OF, ANY SHARES OF ANY CLASS OF CAPITAL STOCK OF THE COMPANY, WHETHER
NOW OR HEREAFTER OUTSTANDING, OR MAKE ANY OTHER DISTRIBUTION IN RESPECT THEREOF,
EITHER DIRECTLY OR INDIRECTLY, WHETHER IN CASH OR PROPERTY OR IN OBLIGATIONS OF
THE COMPANY (SUCH DECLARATIONS, PAYMENTS, SETTING APART, PURCHASES, REDEMPTIONS,
DEFEASANCE, RETIREMENTS, ACQUISITIONS AND DISTRIBUTIONS BEING HEREIN CALLED
“RESTRICTED PAYMENTS”), UNLESS (I) AT THE DATE SUCH RESTRICTED PAYMENT IS MADE,
THE COMPANY SHALL HAVE MADE ALL PAYMENTS IN RESPECT OF ITS OBLIGATIONS PURSUANT
TO THE TRANSACTION DOCUMENTS AND THE PLEDGE AGREEMENT, AND (II) THE RESTRICTED
PAYMENT TEST FOR EACH OUTSTANDING SERIES IS SATISFIED ON SUCH DATE; PROVIDED,
HOWEVER, THAT SUCH LIMITATION ON RESTRICTED PAYMENTS SHALL NOT PRECLUDE THE
COMPANY FROM MAKING, IN

 

22

--------------------------------------------------------------------------------


 


ACCORDANCE WITH THE TRANSACTION DOCUMENTS, A DISTRIBUTION OR PAYING AS A
DIVIDEND TO ITS SHAREHOLDER IN RESPECT OF THE SHARES IN THE COMPANY; PROVIDED
THAT NO EARLY AMORTIZATION EVENT OR POTENTIAL EARLY AMORTIZATION EVENT HAS
OCCURRED AND IS CONTINUING.


 


(N)           ACCOUNTING FOR PURCHASES. EXCEPT IN ACCORDANCE WITH ANY
REQUIREMENT OF LAW, PREPARE ANY FINANCIAL STATEMENTS WHICH SHALL ACCOUNT FOR THE
TRANSACTIONS CONTEMPLATED UNDER ANY ORIGINATION AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREUNDER IN ANY MANNER OTHER THAN, AS A CONTRIBUTION OF THE
RECEIVABLES FROM THE CONTRIBUTOR TO THE COMPANY AND AS A GRANT OF A SECURED
PARTICIPATION IN THE RECEIVABLES FROM TIME TO TIME BY THE COMPANY TO THE TRUST,
RESPECTIVELY, OR IN ANY OTHER RESPECT ACCOUNT FOR OR TREAT THE TRANSACTIONS
CONTEMPLATED UNDER ANY ORIGINATION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREUNDER (INCLUDING FOR FINANCIAL ACCOUNTING PURPOSES, EXCEPT AS REQUIRED BY
LAW) IN ANY MANNER OTHER THAN AS A CONTRIBUTION OF THE RECEIVABLES FROM THE
CONTRIBUTOR TO THE COMPANY AND AS A GRANT OF A SECURED PARTICIPATION IN THE
RECEIVABLES FROM THE COMPANY TO THE TRUST, RESPECTIVELY; PROVIDED, HOWEVER, THAT
THIS SUBSECTION SHALL NOT APPLY FOR ANY TAX OR TAX ACCOUNTING PURPOSES.


 


(O)           EXTENSION OR AMENDMENT OF RECEIVABLES. EXTEND, MAKE ANY DILUTION
ADJUSTMENT TO, RESCIND, CANCEL, AMEND OR OTHERWISE MODIFY, OR ATTEMPT OR PURPORT
TO EXTEND, AMEND OR OTHERWISE MODIFY, THE TERMS OF ANY RECEIVABLES OTHER THAN AS
PERMITTED UNDER SECTION 4.05(A) OF THE SERVICING AGREEMENT.


 


(P)           AMENDMENT OF TRANSACTION DOCUMENTS OR OTHER MATERIAL DOCUMENTS.
OTHER THAN AS SET FORTH IN THE TRANSACTION DOCUMENTS, AMEND ANY TRANSACTION
DOCUMENT OR OTHER MATERIAL DOCUMENT RELATED TO ANY TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.


 


(Q)           ORIGINATION AGREEMENTS. TAKE ANY ACTION UNDER ANY ORIGINATION
AGREEMENT TO WHICH IT IS A PARTY THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(R)            LIMITATION ON INVESTMENTS AND LOANS. MAKE ANY ADVANCE, LOAN,
EXTENSION OF CREDIT OR CAPITAL CONTRIBUTION TO, OR PURCHASE ANY STOCK, BONDS,
NOTES, DEBENTURES OR OTHER SECURITIES OF OR ANY ASSETS CONSTITUTING A BUSINESS
UNIT OF, OR MAKE ANY OTHER INVESTMENT IN, ANY PERSON, EXCEPT FOR ANY
EXCHANGEABLE COMPANY INTEREST, ANY SUBORDINATED COMPANY INTERESTS, ANY
SUBORDINATED LOAN, THE RECEIVABLES AND THE OTHER PARTICIPATION ASSETS OR AS
OTHERWISE CONTEMPLATED UNDER THE TRANSACTION DOCUMENTS.


 


(S)           LIMITATION ON MERGERS, ACQUISITIONS AND ASSET SALES. ENTER INTO
ANY AGREEMENT TO MERGE WITH OR ACQUIRE ANOTHER COMPANY OR SELL ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, OTHER THAN AS PERMITTED IN
SECTION 6.03 HEREOF.


 


(T)            PERFECTION OF SECURITY INTEREST. TAKING ALL ACTIONS REASONABLY
REQUESTED BY THE TRUSTEE (INCLUDING BUT NOT LIMITED TO ALL FILINGS AND OTHER
ACTS NECESSARY OR ADVISABLE UNDER THE APPLICABLE UCC OR OTHER APPLICABLE LAWS OR
SIMILAR STATUTE OF EACH RELEVANT JURISDICTION) IN ORDER TO CONTINUE THE TRUST’S
FIRST PRIORITY

 

23

--------------------------------------------------------------------------------


 


PERFECTED SECURITY INTEREST IN ALL RECEIVABLES NOW OWNED OR ACQUIRED BY THE
COMPANY.


 


SECTION 2.09      ADDITION OF APPROVED CURRENCY, APPROVED ORIGINATOR AND
APPROVED OBLIGOR COUNTRY;  APPROVED ACQUIRED LINE OF BUSINESS RECEIVABLES.


 

At the written request of the Master Servicer delivered to the Trustee and each
Funding Agent, (1) the addition of a currency as an Approved Currency, (2) the
addition of an originator as an Approved Originator, (3) the addition of a
jurisdiction as an Approved Obligor Country or as an Approved Contract
Jurisdiction or (4) the inclusion of Acquired Line of Business Receivables as
Eligible Receivables, in each case after the Series 2000-1 Issuance Date, shall
be permitted upon satisfaction of the relevant conditions set forth in this
Section 2.09, the relevant Origination Agreement and any Supplement.

 


(A)           APPROVED CURRENCY. EACH FUNDING AGENT SHALL HAVE CONSENTED TO THE
ADDITION OF ANY CURRENCY AS APPROVED CURRENCY.


 


(B)           APPROVED ORIGINATOR.


 

(I)            SUCH PROPOSED APPROVED ORIGINATOR IS AN AFFILIATE OF HUNTSMAN
INTERNATIONAL;

 

(II)           THE MASTER SERVICER, THE COMPANY AND EACH FUNDING AGENT SHALL
HAVE RECEIVED A COPY OF THE POLICIES OF SUCH ORIGINATOR, WHICH POLICIES SHALL BE
IN FORM AND SUBSTANCE SATISFACTORY TO THE MASTER SERVICER, THE SERVICER
GUARANTOR, THE COMPANY AND EACH FUNDING AGENT;

 

(III)          THE GOVERNING LAW OF THE CONTRACTS RELATING TO THE RECEIVABLES
ORIGINATED BY SUCH PROPOSED APPROVED ORIGINATOR IS THE LAW OF AN APPROVED
CONTRACT JURISDICTION;

 

(IV)          THE COMPANY AND EACH FUNDING AGENT SHALL HAVE RECEIVED
CONFIRMATION THAT THERE IS NO PENDING OR THREATENED ACTION OR PROCEEDING
AFFECTING SUCH PROPOSED APPROVED ORIGINATOR BEFORE ANY GOVERNMENTAL AUTHORITY
THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT WITH RESPECT
TO IT (OTHER THAN SUCH ACTION OR PROCEEDING AS DISCLOSED IN PUBLIC FILINGS);

 

(V)           THE TRUSTEE SHALL HAVE RECEIVED AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO IT AND ANY FUNDING AGENT FROM A NATIONALLY RECOGNIZED
LAW FIRM QUALIFIED TO PRACTICE IN THE JURISDICTION IN WHICH SUCH ORIGINATOR IS
LOCATED TO THE EFFECT THAT THE SALE OF RECEIVABLES BY SUCH ORIGINATOR TO THE
CONTRIBUTOR OR THE COMPANY (OR SUCH OTHER ENTITY AS SHALL HAVE BEEN AGREED)
CONSTITUTE TRUE SALES OF SUCH RECEIVABLES TO THE CONTRIBUTOR OR THE COMPANY OR
SUCH ENTITY;

 

(VI)          THE TRUSTEE SHALL HAVE RECEIVED AN OPINION OF COUNSEL FROM A
NATIONALLY RECOGNIZED LAW FIRM IN FORM AND SUBSTANCE SATISFACTORY TO IT AND ANY
FUNDING AGENT WITH RESPECT TO THE ORIGINATORS FROM ONE OR MORE NATIONALLY
RECOGNIZED LAW FIRMS AUTHORIZED TO PRACTICE LAW IN THE

 

24

--------------------------------------------------------------------------------


 

JURISDICTION IN WHICH SUCH PROPOSED APPROVED ORIGINATOR IS LOCATED, THE
JURISDICTIONS GOVERNING THE CONTRACTS ORIGINATED BY SUCH ORIGINATOR AND IN NEW
YORK;

 

(VII)         THE MASTER SERVICER AND THE SERVICER GUARANTOR SHALL HAVE AGREED
IN WRITING TO SERVICE THE RECEIVABLES ORIGINATED AND PROPOSED TO BE SOLD BY SUCH
ORIGINATOR IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE SERVICING
AGREEMENT AND THE SERVICER GUARANTOR SHALL HAVE AGREED TO GUARANTEE THE MASTER
SERVICER’S OBLIGATIONS IN CONNECTION THEREWITH;

 

(VIII)        THE LIQUIDATION SERVICER SHALL HAVE NOTIFIED THE COMPANY AND THE
FUNDING AGENTS THAT A STANDBY LIQUIDATION SYSTEM IS IN PLACE FOR SUCH PROPOSED
APPROVED ORIGINATOR;

 

(IX)           THE COMPANY, THE TRUSTEE AND EACH FUNDING AGENT SHALL HAVE
RECEIVED A CERTIFICATE PREPARED BY A RESPONSIBLE OFFICER OF THE MASTER SERVICER
CERTIFYING THAT AFTER GIVING EFFECT TO THE ADDITION OF SUCH PROPOSED APPROVED
ORIGINATOR, THE AGGREGATE TARGET RECEIVABLES AMOUNT SHALL BE EQUAL TO OR LESS
THAN THE AGGREGATE RECEIVABLES AMOUNT ON THE DATE SUCH PROPOSED APPROVED
ORIGINATOR IS ADDED PURSUANT TO THE APPLICABLE RECEIVABLES PURCHASE AGREEMENT;

 

(X)            SUCH ORIGINATOR SHALL HAVE EXECUTED AN ADDITIONAL ORIGINATOR
JOINDER AGREEMENT IN THE FORM OF SCHEDULE 3 OR CORRESPONDING SCHEDULE ATTACHED
TO THE APPLICABLE RECEIVABLES PURCHASE AGREEMENT, SHALL HAVE OTHERWISE ACCEDED
TO AN EXISTING RECEIVABLES PURCHASE AGREEMENT OR SHALL HAVE ENTERED INTO A
RECEIVABLES PURCHASE AGREEMENT SUBSTANTIALLY SIMILAR TO THE EXISTING RECEIVABLES
PURCHASE AGREEMENT WITH SUCH MODIFICATIONS AS NECESSARY OR APPROPRIATE TO
ADDRESS JURISDICTION-SPECIFIC ISSUES;

 

(XI)           IF APPLICABLE, SUCH ORIGINATOR SHALL HAVE EXECUTED, FILED AND
RECORDED, AT ITS OWN EXPENSE, APPROPRIATE UCC FINANCING STATEMENTS WITH RESPECT
TO THE RECEIVABLES (AND RELATED ASSETS) ORIGINATED AND PROPOSED TO BE SOLD BY IT
IN SUCH MANNER AND SUCH JURISDICTIONS AS ARE NECESSARY TO PERFECT THE COMPANY’S
OWNERSHIP INTEREST IN SUCH RECEIVABLES;

 

(XII)          THE COMPANY AND EACH FUNDING AGENT SHALL BE SATISFIED THAT THERE
ARE NO LIENS ON THE RECEIVABLES TO BE SOLD BY SUCH ORIGINATOR, EXCEPT PERMITTED
LIENS;

 

(XIII)         THE COLLECTION ACCOUNTS WITH RESPECT TO THE RECEIVABLES TO BE
SOLD OR CONTRIBUTED BY SUCH PROPOSED APPROVED ORIGINATOR SHALL HAVE BEEN
ESTABLISHED IN THE NAME OF THE COMPANY AND THE COMPANY SHALL HAVE CAUSED THE
TRUSTEE TO HAVE A FIRST PRIORITY PERFECTED SECURITY INTEREST IN SUCH ACCOUNTS OR
SHALL HAVE BEEN ESTABLISHED IN THE NAME OF THE TRUSTEE (WHEREBY THE TRUSTEE MAY
GRANT TO THE COMPANY A REVOCABLE AUTHORIZATION TO OPERATE SUCH ACCOUNTS), OR, IF
THE TRUSTEE SHALL NOT HAVE SUCH FIRST PRIORITY PERFECTED SECURITY INTEREST OR
OWNERSHIP INTEREST IN SUCH ACCOUNTS, THE COMPANY SHALL HAVE ESTABLISHED, OR
SHALL HAVE CAUSED HUNTSMAN INTERNATIONAL TO ESTABLISH, APPROPRIATE RESERVES, AS

 

25

--------------------------------------------------------------------------------


 

DETERMINED BY THE FUNDING AGENTS, TO COVER ANY FAILURE OF TIMELY REMITTANCE IN
FULL OF COLLECTIONS FROM SUCH ACCOUNTS OR SHALL HAVE ESTABLISHED, OR SHALL HAVE
CAUSED HUNTSMAN INTERNATIONAL TO ESTABLISH, APPROPRIATE RESERVES, AS DETERMINED
BY THE FUNDING AGENTS, TO COVER A FAILURE OF TIMELY REMITTANCE IN FULL OF
COLLECTIONS FROM THE COLLECTION ACCOUNTS TO THE RELEVANT MASTER COLLECTION
ACCOUNT IN ACCORDANCE WITH THE TRANSACTION DOCUMENTS, OR SHALL HAVE MADE SUCH
OTHER ARRANGEMENTS AS APPROPRIATE OR NECESSARY, AS DETERMINED BY THE FUNDING
AGENTS, TO ADDRESS JURISDICTION-SPECIFIC ISSUES; AND

 

(XIV)        IF THE AGGREGATE PRINCIPAL AMOUNT OF RECEIVABLES TO BE ADDED TO THE
POOL OF RECEIVABLES BY ADDITIONAL ORIGINATORS ADDED AS APPROVED ORIGINATORS AND
WITH RESPECT TO ACQUIRED LINES OF BUSINESS PURSUANT TO THE PROVISIONS OF THIS
SECTION 2.09 IN THE IMMEDIATELY PRECEDING TWELVE (12) CALENDAR MONTHS (INCLUDING
THE AGGREGATE PRINCIPAL AMOUNT OF ALL RECEIVABLES OF SUCH PROPOSED ORIGINATOR
PROPOSED TO BE SOLD BY SUCH PROPOSED ORIGINATOR) IS GREATER THAN TEN PERCENT
(10%) OF THE AGGREGATE RECEIVABLES AMOUNT ON SUCH DATE BEFORE GIVING EFFECT TO
THE ADDITION OF SUCH PROPOSED APPROVED ORIGINATOR, SUCH CALCULATION TO BE MADE
IMMEDIATELY PRIOR TO THE PROPOSED ADDITION OF SUCH APPROVED ORIGINATOR, THEN (I)
EACH FUNDING AGENT SHALL HAVE CONSENTED TO THE ADDITION OF SUCH ORIGINATOR AND
(II) THE HISTORICAL AGING AND LIQUIDATION SCHEDULE INFORMATION OF THE
RECEIVABLES ORIGINATED BY SUCH PROPOSED APPROVED ORIGINATOR AND OTHER DATA
RELATING TO THE RECEIVABLES IS SATISFACTORY TO EACH FUNDING AGENT.

 


(C)           APPROVED OBLIGOR COUNTRY.


 

The Company, the Trustee and each Funding Agent shall have consented in advance,
in writing, to such inclusion of a jurisdiction as an Approved Obligor Country.

 


(D)           APPROVED CONTRACT JURISDICTION.


 

The Company, the Trustee and each Funding Agent shall have consented in advance,
in writing, to inclusion of a jurisdiction as an Approved Contract Jurisdiction.

 


(E)           APPROVED ACQUIRED LINE OF BUSINESS RECEIVABLES.


 

(I)            THE MASTER SERVICER, THE COMPANY, THE TRUSTEE AND EACH FUNDING
AGENT SHALL HAVE RECEIVED A COPY OF THE POLICIES WITH RESPECT TO THE RELEVANT
ACQUIRED LINE OF BUSINESS, WHICH POLICIES SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE MASTER SERVICER, THE SERVICER GUARANTOR, THE COMPANY AND
EACH FUNDING AGENT;

 

(II)           THE COMPANY, THE TRUSTEE AND EACH FUNDING AGENT SHALL HAVE
RECEIVED CONFIRMATION THAT THERE IS NO PENDING OR THREATENED ACTION OR
PROCEEDING AFFECTING THE ORIGINATOR OR ORIGINATORS WITH RESPECT TO SUCH ACQUIRED
LINE OF BUSINESS BEFORE ANY GOVERNMENTAL AUTHORITY THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT WITH

 

26

--------------------------------------------------------------------------------


 

RESPECT TO IT (OTHER THAN SUCH ACTION OR PROCEEDING AS DISCLOSED IN PUBLIC
FILINGS);

 

(III)          THE LIQUIDATION SERVICER SHALL HAVE NOTIFIED THE COMPANY AND THE
FUNDING AGENTS THAT A STANDBY LIQUIDATION SYSTEM IS IN PLACE FOR SUCH ACQUIRED
LINE OF BUSINESS;

 

(IV)          THE COMPANY, THE TRUSTEE AND EACH FUNDING AGENT SHALL HAVE
RECEIVED A CERTIFICATE PREPARED BY A RESPONSIBLE OFFICER OF THE MASTER SERVICER
CERTIFYING THAT AFTER GIVING EFFECT TO THE ADDITION OF SUCH ACQUIRED LINE OF
BUSINESS RECEIVABLES, THE AGGREGATE TARGET RECEIVABLES AMOUNT SHALL BE EQUAL TO
OR LESS THAN THE AGGREGATE RECEIVABLES AMOUNT ON THE DATE DESIGNATED BY THE
RELEVANT ORIGINATOR OR ORIGINATORS PURSUANT TO SUB-CLAUSE (V) BELOW;

 

(V)           THE RELEVANT ORIGINATOR OR ORIGINATORS WITH RESPECT TO SUCH
ACQUIRED LINE OF BUSINESS SHALL HAVE DELIVERED A NOTICE TO THE MASTER SERVICER,
THE COMPANY THE TRUSTEE AND EACH FUNDING AGENT, DESIGNATING THE DATE UPON WHICH
THE ACQUIRED LINE OF BUSINESS RECEIVABLES WOULD COMMENCE BEING CONSIDERED AS
POSSIBLE ELIGIBLE RECEIVABLES;

 

(VI)          IF APPLICABLE, THE RELEVANT ORIGINATOR OR ORIGINATORS WITH RESPECT
TO SUCH ACQUIRED LINE OF BUSINESS SHALL HAVE EXECUTED, FILED AND RECORDED, AT
ITS OWN EXPENSE, APPROPRIATE UCC FINANCING STATEMENTS WITH RESPECT TO THE
RECEIVABLES (AND RELATED ASSETS) ORIGINATED AND PROPOSED TO BE SOLD BY IT IN
SUCH MANNER AND SUCH JURISDICTIONS AS ARE NECESSARY TO PERFECT THE COMPANY’S
OWNERSHIP INTEREST IN SUCH RECEIVABLES;

 

(VII)         THE COMPANY AND EACH FUNDING AGENT SHALL BE SATISFIED THAT THERE
ARE NO LIENS ON THE ACQUIRED LINE OF BUSINESS RECEIVABLES TO BE SOLD BY SUCH
ORIGINATOR, EXCEPT AS PERMITTED LIENS;

 

(VIII)        THE COLLECTION ACCOUNTS WITH RESPECT TO THE ACQUIRED LINE OF
BUSINESS RECEIVABLES TO BE SOLD OR CONTRIBUTED BY SUCH ORIGINATOR SHALL HAVE
BEEN ESTABLISHED IN THE NAME OF THE COMPANY (OR EXISTING COLLECTION ACCOUNTS
WILL BE USED WITH RESPECT TO SUCH RECEIVABLES) AND THE COMPANY SHALL HAVE CAUSED
THE TRUSTEE TO HAVE A FIRST PRIORITY PERFECTED SECURITY INTEREST IN SUCH
ACCOUNTS OR SHALL HAVE BEEN ESTABLISHED IN THE NAME OF THE TRUSTEE (WHEREBY THE
TRUSTEE MAY GRANT TO THE COMPANY A REVOCABLE AUTHORIZATION TO OPERATE SUCH
ACCOUNTS), OR, IF THE TRUSTEE SHALL NOT HAVE SUCH FIRST PRIORITY PERFECTED
SECURITY INTEREST OR OWNERSHIP INTEREST IN SUCH ACCOUNTS, THE COMPANY SHALL HAVE
ESTABLISHED, OR SHALL HAVE CAUSED HUNTSMAN INTERNATIONAL TO ESTABLISH,
APPROPRIATE RESERVES, AS DETERMINED BY THE FUNDING AGENTS, TO COVER ANY FAILURE
OF TIMELY REMITTANCE IN FULL OF COLLECTIONS FROM SUCH ACCOUNTS OR SHALL HAVE
ESTABLISHED, OR SHALL HAVE CAUSED HUNTSMAN INTERNATIONAL TO ESTABLISH,
APPROPRIATE RESERVES, AS DETERMINED BY THE FUNDING AGENTS, TO COVER A FAILURE OF
TIMELY REMITTANCE IN FULL OF COLLECTIONS FROM THE COLLECTION ACCOUNTS TO THE
RELEVANT MASTER COLLECTION ACCOUNT IN ACCORDANCE WITH THE TRANSACTION DOCUMENTS,
OR

 

27

--------------------------------------------------------------------------------


 

SHALL HAVE MADE SUCH OTHER ARRANGEMENTS AS APPROPRIATE OR NECESSARY, AS
DETERMINED BY THE FUNDING AGENTS, TO ADDRESS JURISDICTION-SPECIFIC ISSUES; AND

 

(IX)           IF THE AGGREGATE PRINCIPAL AMOUNT OF RECEIVABLES ADDED TO THE
POOL OF RECEIVABLES BY ADDITIONAL ORIGINATORS ADDED AS APPROVED ORIGINATORS AND
WITH RESPECT TO ACQUIRED LINES OF BUSINESS PURSUANT TO THE PROVISIONS OF THIS
SECTION 2.09 IN THE IMMEDIATELY PRECEDING TWELVE (12) CALENDAR MONTHS (INCLUDING
THE AGGREGATE PRINCIPAL AMOUNT OF ALL RECEIVABLES OF SUCH PROPOSED ACQUIRED LINE
OF BUSINESS) IS GREATER THAN TEN PERCENT (10%) OF THE AGGREGATE RECEIVABLES
AMOUNT ON SUCH DATE BEFORE GIVING EFFECT TO THE ADDITION OF SUCH PROPOSED
ACQUIRED LINES OF BUSINESS RECEIVABLES, SUCH CALCULATION TO BE MADE IMMEDIATELY
PRIOR TO THE PROPOSED ADDITION OF SUCH ACQUIRED LINES OF BUSINESS RECEIVABLES,
THEN (I) EACH FUNDING AGENT SHALL HAVE CONSENTED TO THE ADDITION OF SUCH
ACQUIRED LINES OF BUSINESS RECEIVABLES AND (II) THE HISTORICAL AGING AND
LIQUIDATION SCHEDULE INFORMATION OF THE RECEIVABLES ORIGINATED WITH RESPECT TO
SUCH ACQUIRED LINES OF BUSINESS RECEIVABLES AND OTHER DATA RELATING TO THE
RECEIVABLES IS SATISFACTORY TO EACH FUNDING AGENT.

 


SECTION 2.10           REMOVAL AND WITHDRAWAL OF ORIGINATORS AND APPROVED
ORIGINATORS.


 


(A)           SUBJECT TO SECTIONS 2.10(C) AND 2.10(D), AT THE WRITTEN REQUEST OF
THE COMPANY OR THE MASTER SERVICER, AN APPROVED ORIGINATOR MAY BE REMOVED OR
TERMINATED AS AN ORIGINATOR AND AN APPROVED ORIGINATOR MAY WITHDRAW AS AN
ORIGINATOR; PROVIDED THAT, IN EACH CASE,


 

(I)            SUCH REMOVAL OR WITHDRAWAL IS IN ACCORDANCE WITH THE APPLICABLE
ORIGINATION AGREEMENT,

 

(II)           EACH FUNDING AGENT SHALL HAVE GIVEN ITS PRIOR WRITTEN CONSENT TO
SUCH REMOVAL, TERMINATION OR WITHDRAWAL, SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD,

 

(III)          NO PROGRAM TERMINATION EVENT OR POTENTIAL TERMINATION EVENT HAS
OCCURRED AND IS CONTINUING OR WOULD OCCUR AS A RESULT THEREOF, AND

 

(IV)          THE COMPANY, THE TRUSTEE AND EACH FUNDING AGENT SHALL HAVE
RECEIVED PRIOR WRITTEN NOTICE FROM THE MASTER SERVICER OF SUCH REMOVAL,
TERMINATION OR WITHDRAWAL OF THE ORIGINATOR (ACCOMPANIED BY A CERTIFICATE OF A
RESPONSIBLE OFFICER OF THE MASTER SERVICER ATTACHING A PRO FORMA DAILY REPORT
AND CERTIFYING THAT THE AGGREGATE TARGET RECEIVABLES AMOUNT WILL BE EQUAL TO OR
LESS THAN THE AGGREGATE ALLOCATED RECEIVABLES AMOUNT AFTER GIVING EFFECT TO SUCH
REMOVAL, TERMINATION OR WITHDRAWAL);

 

provided that, sub-clause (ii) above shall not apply if the aggregate Principal
Amount of Receivables of an Originator that is removed, withdrawn or terminated
pursuant to the provisions of this Section 2.10 (excluding any

 

28

--------------------------------------------------------------------------------


 

Permitted Designated Line of Business) in the immediately preceding twelve (12)
calendar months is less than ten per cent (10%) of the Aggregate Receivables
Amount as of the date immediately prior to the proposed removal, withdrawal or
termination of the relevant Approved Originator; provided, further, that
sub-clause (ii) shall not apply to (1) an Originator with respect to which an
Originator Termination Event has occurred under the applicable Origination
Agreement and (2) an Originator identified as an Originator of Receivables with
respect to any Permitted Designated Line of Business.

 


(B)           AT THE WRITTEN REQUEST OF THE MASTER SERVICER, AN APPROVED
ORIGINATOR MAY CEASE SELLING RECEIVABLES ORIGINATED WITH RESPECT TO A DESIGNATED
LINE OF BUSINESS BY DESIGNATING SUCH DESIGNATED LINE OF BUSINESS AS AN EXCLUDED
DESIGNATED LINE OF BUSINESS; PROVIDED THAT, IN EACH CASE,


 

(I)            SUCH CESSATION IS IN ACCORDANCE WITH THE APPLICABLE ORIGINATION
AGREEMENT,

 

(II)           EACH FUNDING AGENT SHALL HAVE GIVEN ITS PRIOR WRITTEN CONSENT TO
SUCH CESSATION, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD,

 

(III)          NO PROGRAM TERMINATION EVENT OR POTENTIAL TERMINATION EVENT HAS
OCCURRED AND IS CONTINUING OR WOULD OCCUR AS A RESULT THEREOF,

 

(IV)          THE TRUSTEE AND EACH FUNDING AGENT SHALL HAVE RECEIVED PRIOR
WRITTEN NOTICE FROM THE MASTER SERVICER OF SUCH CESSATION (ACCOMPANIED BY A
CERTIFICATE OF A RESPONSIBLE OFFICER OF THE MASTER SERVICER ATTACHING A PRO
FORMA DAILY REPORT AND CERTIFYING THAT THE AGGREGATE TARGET RECEIVABLES AMOUNT
WILL BE EQUAL TO OR LESS THAN THE AGGREGATE ALLOCATED RECEIVABLES AMOUNT AFTER
GIVING EFFECT TO SUCH DISPOSITION AND/OR CESSATION); AND

 

(V)           ALL OBLIGORS WITH RESPECT TO RECEIVABLES ORIGINATED WITH RESPECT
TO THE EXCLUDED DESIGNATED LINE OF BUSINESS SHALL BE INSTRUCTED TO MAKE ALL
PAYMENTS WITH RESPECT TO RECEIVABLES WHICH ARE NOT RECEIVABLES OWNED BY THE
COMPANY TO ACCOUNTS OTHER THAN THE COLLECTION ACCOUNTS AND THE MASTER SERVICER
SHALL TAKE ALL STEPS REASONABLY INTENDED TO CAUSE SUCH OBLIGORS COMPLY WITH SUCH
INSTRUCTIONS;

 

provided that, sub-clause (ii) above shall not apply if (x) the Excluded
Designated Line of Business is a Permitted Designated Line of Business
Disposition or (y) the aggregate Principal Amount of Receivables removed from
the pool of Receivables pursuant to the provisions of this Section 2.10
(excluding any Permitted Designated Line of Business) in the immediately
preceding twelve (12) calendar months (including the Aggregate Principal Balance
of such proposed Excluded Designated Line of Business) is less than ten per cent
(10%) of the Aggregate Receivables Amount as of the date immediately prior to
the proposed removal, withdrawal or termination of the relevant Approved
Originator or proposed cessation of the Excluded Designated Line of Business.

 

29

--------------------------------------------------------------------------------


 


(C)           UPON AND AFTER NOTICE BEING GIVEN PURSUANT TO SECTION 2.10(B)(IV),
ANY RECEIVABLES WITH RESPECT TO AN EXCLUDED DESIGNATED LINE OF BUSINESS SHALL:
(I) CEASE TO BE SOLD, TRANSFERRED OR CONTRIBUTED TO THE CONTRIBUTOR AND/OR THE
COMPANY; AND (II) SHALL, ASSUMING SATISFACTION OF ALL OTHER APPLICABLE
REQUIREMENTS WITH RESPECT TO AN ELIGIBLE RECEIVABLE, CONTINUE TO BE AN ELIGIBLE
RECEIVABLE ONLY IF (A) SUCH RECEIVABLES WERE SOLD, TRANSFERRED OR CONTRIBUTED TO
THE COMPANY PRIOR TO THE DATE SUCH NOTICE WAS GIVEN AND (B) THE EXCLUDED
DESIGNATED LINE OF BUSINESS HAS NOT YET BEEN SOLD OR OTHERWISE DISPOSED.


 


(D)           AN ORIGINATOR THAT IS REMOVED, TERMINATED OR WITHDRAWN, OR THAT IS
THE ORIGINATOR WITH RESPECT TO AN EXCLUDED DESIGNATED LINE OF BUSINESS, SHALL
HAVE A CONTINUING OBLIGATION WITH RESPECT TO RECEIVABLES PREVIOUSLY SOLD OR
CONTRIBUTED BY IT PURSUANT TO THE RELEVANT ORIGINATION AGREEMENT (INCLUDING
MAKING ORIGINATOR DILUTION ADJUSTMENT PAYMENTS, ORIGINATOR ADJUSTMENT PAYMENTS
AND PAYMENTS IN RESPECT OF INDEMNIFICATION) UNLESS THE SERVICER GUARANTOR OR AN
AFFILIATE OF SUCH ORIGINATOR HAS ASSUMED ALL SUCH OBLIGATIONS; PROVIDED,
HOWEVER, THAT AN AFFILIATE OF SUCH ORIGINATOR MAY ASSUME SUCH ORIGINATOR’S
OBLIGATIONS ONLY WITH THE PRIOR WRITTEN CONSENT OF EACH FUNDING AGENT.


 


SECTION 2.11           FX HEDGING POLICY.


 

The Trustee shall at all times comply with the FX Hedging Policy set forth in
Schedule 6 hereto.

 


SECTION 2.12           NOTICES, REPORTS, DIRECTIONS BY MASTER SERVICER.


 

Any information, notice or report to be delivered by, or any instructions,
requests, demands, elections or directions to be given by, the Master Servicer
under this Agreement is, unless otherwise indicated, being delivered or given by
the Master Servicer on behalf of the Company in accordance with the provisions
of this Agreement, the related Supplement and the Servicing Agreement.

 


SECTION 2.13           POWER OF ATTORNEY.


 


(A)           THE COMPANY AUTHORIZES THE TRUSTEE, AND HEREBY IRREVOCABLY
APPOINTS THE TRUSTEE, AS ITS AGENT AND ATTORNEY IN FACT COUPLED WITH AN
INTEREST, WITH FULL POWER OF SUBSTITUTION AND WITH FULL AUTHORITY IN PLACE OF
THE COMPANY, TO TAKE ANY AND ALL STEPS IN THE COMPANY’S NAME AND ON BEHALF OF
THE COMPANY, THAT ARE NECESSARY OR DESIRABLE, IN THE DETERMINATION OF THE
TRUSTEE TO COLLECT AMOUNTS DUE UNDER THE RECEIVABLE ASSETS, INCLUDING:
(A) ENDORSING THE COMPANY’S NAME ON CHECKS AND OTHER INSTRUMENTS REPRESENTING
COLLECTIONS OF RECEIVABLE ASSETS AND ENFORCING THE RECEIVABLE ASSETS; (B) TAKING
ANY OF THE ACTIONS PROVIDED FOR UNDER SECTION 7.03 OF THE CONTRIBUTION AGREEMENT
(OR THE CORRESPONDING PROVISIONS OF ANY ORIGINATION AGREEMENT); AND
(C) ENFORCING THE RECEIVABLE ASSETS, INCLUDING TO ASK, DEMAND, COLLECT, SUE FOR,
RECOVER, COMPROMISE, RECEIVE AND GIVE AQUITTANCE AND RECEIPTS FOR MONEYS DUE AND
TO BECOME DUE UNDER OR IN CONNECTION WITH THEREWITH AND TO FILE ANY CLAIMS OR
TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS THAT THE TRUSTEE (OR ANY DESIGNEE
THEREOF) MAY DEEMED TO BE NECESSARY OR DESIRABLE FOR THE COLLECTION THEREOF OR
TO ENFORCE COMPLIANCE WITH THE OTHER TERMS AND CONDITIONS OF, OR TO PERFORM

 

30

--------------------------------------------------------------------------------


 


ANY OBLIGATIONS OR ENFORCE ANY RIGHTS OF THE COMPANY IN RESPECT OF, THE
RECEIVABLE ASSETS. THE RIGHTS UNDER THIS SECTION 2.13A(A) SHALL NOT BE
EXERCISABLE WITH RESPECT TO THE COMPANY UNLESS AN ORIGINATOR TERMINATION EVENT
HAS OCCURRED AND IS CONTINUING WITH RESPECT TO A RELEVANT ORIGINATOR (AND THEN
ONLY TO RECEIVABLES ORIGINATED BY SUCH ORIGINATOR) OR A PROGRAM TERMINATION
EVENT AS SET FORTH IN SECTION 7.02(A) OF THE CONTRIBUTION AGREEMENT OR AN EARLY
AMORTIZATION EVENT HAS OCCURRED AND IS CONTINUING.


 


(B)           BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE COMPANY, AS OWNER
OF THE RECEIVABLES AND THE COLLECTIONS, HEREBY APPOINTS J.P. MORGAN BANK
(IRELAND) PLC FOR ITSELF AS ITS LAWFUL AGENT FOR THE PURPOSE, AS THE CASE MAY
BE, OF SERVING NOTICE OF SUBROGATION ON ANY OR ALL OBLIGORS PURSUANT TO AND
SUBJECT TO THE CONDITIONS OF THE FRENCH RECEIVABLES PURCHASE AGREEMENT. FOR THE
AVOIDANCE OF DOUBT, THE POWER OF ATTORNEY GRANTED HEREUNDER IS FOR THE BENEFIT
OF J.P. MORGAN BANK (IRELAND) PLC AND NOT AS TRUSTEE, AGENT, REPRESENTATIVE OR
“COMMISSIONAIRE” OF ANY OTHER PARTY.


 


ARTICLE III


 


RIGHTS OF HOLDERS AND ALLOCATION
AND APPLICATION OF COLLECTIONS


 

THE FOLLOWING PORTION OF THIS ARTICLE III
IS APPLICABLE TO ALL SERIES.

 


SECTION 3.01           ESTABLISHMENT OF THE COMPANY CONCENTRATION ACCOUNTS,
SERIES CONCENTRATION ACCOUNTS AND GENERAL RESERVE ACCOUNTS; CERTAIN PAYMENTS AND
ALLOCATIONS.


 


(A)           TRUSTEE’S DUTIES IN RESPECT OF THE COMPANY CONCENTRATION ACCOUNTS,
SERIES CONCENTRATION ACCOUNTS AND GENERAL RESERVE ACCOUNTS.


 

(I)            THE TRUSTEE, FOR THE BENEFIT OF THE COMPANY, AS SOLE BENEFICIAL
OWNER SHALL CAUSE TO BE ESTABLISHED AND MAINTAINED IN THE NAME OF THE TRUSTEE,
WITH AN ELIGIBLE INSTITUTION OR WITH THE CORPORATE TRUST DEPARTMENT OF THE
TRUSTEE OR AN ELIGIBLE INSTITUTION, A SEGREGATED ACCOUNT FOR EACH APPROVED
CURRENCY AND, AT THE INSTRUCTION OF THE MASTER SERVICER, AN ADDITIONAL
SEGREGATED ACCOUNT FOR EACH CURRENCY DESIGNATED AS AN APPROVED CURRENCY AFTER
THE DATE HEREOF (EACH A “COMPANY CONCENTRATION ACCOUNT” AND, COLLECTIVELY, THE
“COMPANY CONCENTRATION ACCOUNTS”), BEARING A DESIGNATION CLEARLY INDICATING THAT
THE FUNDS DEPOSITED THEREIN ARE HELD FOR THE BENEFIT OF THE COMPANY. COLLECTIONS
ON DEPOSIT IN THE APPLICABLE COLLECTION ACCOUNT AND MASTER COLLECTION ACCOUNT
ESTABLISHED PURSUANT TO SECTION 2.09 OF THE CONTRIBUTION AGREEMENT, SHALL BE
TRANSFERRED TO THE APPLICABLE CURRENCY COMPANY CONCENTRATION ACCOUNT ON THE
BUSINESS DAY FOLLOWING THE DAY ON WHICH SUCH COLLECTIONS ARE RECEIVED.

 

(II)           THE TRUSTEE SHALL ALSO CAUSE TO BE ESTABLISHED AND MAINTAINED IN
THE NAME OF THE TRUSTEE, AS TRUSTEE OF THE TRUST AND FOR THE BENEFIT OF THE
INVESTOR CERTIFICATEHOLDERS, WITH SUCH ELIGIBLE INSTITUTION FOR EACH

 

31

--------------------------------------------------------------------------------


 

APPROVED CURRENCY, INDIVIDUAL ACCOUNTS FOR EACH OUTSTANDING SERIES (EACH, FOR
EACH SERIES A “SERIES CONCENTRATION ACCOUNT” AND, COLLECTIVELY, THE “SERIES
CONCENTRATION ACCOUNTS”). EACH SERIES CONCENTRATION ACCOUNT SHALL BE SOLELY AND
BENEFICIALLY OWNED BY THE RELEVANT SERIES FOR THE BENEFIT OF THE INVESTOR
CERTIFICATEHOLDERS OF SUCH SERIES AND SHALL BEAR A DESIGNATION CLEARLY
INDICATING THAT THE FUNDS DEPOSITED THEREIN ARE HELD FOR THE BENEFIT OF THE
RELEVANT SERIES.

 

(III)          THE TRUSTEE SHALL FURTHER ESTABLISH OR CAUSE TO BE ESTABLISHED
FOR EACH SERIES, SO LONG AS SUCH SERIES IS AN OUTSTANDING SERIES, SUBACCOUNTS OF
THE SERIES CONCENTRATION ACCOUNTS WITH RESPECT TO EACH SERIES (RESPECTIVELY, THE
“SERIES PRINCIPAL CONCENTRATION SUBACCOUNT”, “SERIES NON-PRINCIPAL CONCENTRATION
SUBACCOUNT” AND “SERIES ACCRUED INTEREST SUBACCOUNT” AND COLLECTIVELY, THE
“SERIES CONCENTRATION SUBACCOUNTS”. SCHEDULE 1 HERETO IDENTIFIES EACH COLLECTION
ACCOUNT, EACH MASTER COLLECTION ACCOUNT, EACH COMPANY CONCENTRATION ACCOUNT,
EACH SERIES CONCENTRATION ACCOUNT AND SUBACCOUNTS THEREOF AND EACH COMPANY
RECEIPTS ACCOUNT BY SETTING FORTH THE ACCOUNT NUMBER OF EACH SUCH ACCOUNT AND
SUBACCOUNT, THE CURRENCY OF THE COLLECTIONS OR OTHER AMOUNTS TO BE DEPOSITED
INTO SUCH ACCOUNT, THE LOCATION OF SUCH ACCOUNT, THE ACCOUNT DESIGNATION OF EACH
SUCH ACCOUNT AND THE NAME OF THE INSTITUTION WITH WHICH EACH SUCH ACCOUNT HAS
BEEN ESTABLISHED.

 

(IV)          ON OR BEFORE THE EFFECTIVE DATE, THE TRUSTEE SHALL ESTABLISH AND
MAINTAIN FOR THE BENEFIT OF THE INVESTOR CERTIFICATEHOLDERS THREE SEGREGATED
ACCOUNTS (ONE FOR EACH APPROVED CURRENCY) (EACH A “GENERAL RESERVE ACCOUNT” AND
COLLECTIVELY, THE “GENERAL RESERVE ACCOUNTS”) BEARING A DESIGNATION THAT THE
FUNDS DEPOSITED THEREIN ARE HELD FOR THE BENEFIT OF THE INVESTOR
CERTIFICATEHOLDERS. THERE SHALL BE SEPARATE SUBACCOUNTS OF THE GENERAL RESERVE
ACCOUNTS FOR EACH OUTSTANDING SERIES TO THE EXTENT FUNDS ARE REQUIRED TO BE
DEPOSITED THEREIN WITH RESPECT TO SUCH SERIES PURSUANT TO THE RELATED
SUPPLEMENT. FUNDS SHALL BE DEPOSITED TO AND WITHDRAWN FROM THE APPLICABLE
SUBACCOUNT OF THE GENERAL RESERVE ACCOUNTS AS AND TO THE EXTENT PROVIDED IN EACH
SUPPLEMENT.

 

(V)           THE TRUSTEE SHALL ESTABLISH AND MAINTAIN FOR THE BENEFIT OF THE
COMPANY, AS SOLE BENEFICIAL OWNER, A SEGREGATED ACCOUNT (THE “WITHHOLDING TAX
RESERVE ACCOUNT”), BEARING A DESIGNATION THAT THE FUNDS DEPOSITED THEREIN ARE
HELD FOR THE BENEFIT OF THE COMPANY, WHICH ACCOUNT SHALL BE UNDER THE SOLE
DOMINION AND CONTROL OF THE TRUSTEE AND IN WHICH THE TRUSTEE SHALL HAVE A FIRST
PRIORITY PERFECTED SECURITY INTEREST. IF AN AMOUNT IS REQUIRED TO BE CREDITED TO
THE WITHHOLDING TAX RESERVE ACCOUNT TO SATISFY A RESERVE REQUIREMENT PURSUANT TO
PARAGRAPH (P) OF THE DEFINITION OF “ELIGIBLE RECEIVABLES,” THE COMPANY SHALL
REMIT OR CAUSE TO BE REMITTED OR WITHDRAW SUCH AMOUNTS AS ARE NECESSARY TO
ENSURE THAT THE BALANCE OF THE WITHHOLDING TAX RESERVE ACCOUNT IS EQUAL TO THE
AMOUNT NECESSARY TO SATISFY ANY SUCH REQUIREMENT. THE COMPANY SHALL MAINTAIN A
RESERVE FOR POTENTIAL

 

32

--------------------------------------------------------------------------------


 

WITHHOLDING TAX LIABILITIES REGARDING THE ORIGINATORS IN SPAIN IN AN AMOUNT
EQUAL TO €17,469. AMOUNTS IN THE WITHHOLDING TAX RESERVE ACCOUNT SHALL BE
INVESTED BY THE TRUSTEE IN ACCORDANCE WITH SECTION 3.01(E). INVESTMENT EARNINGS
ON FUNDS HELD IN THE WITHHOLDING TAX RESERVE ACCOUNT SHALL BE DEPOSITED BY THE
TRUSTEE IN SUCH ACCOUNT. IN THE EVENT OF THE IMPOSITION OF A WITHHOLDING TAX ON
ANY COLLECTIONS, THE TRUSTEE SHALL BE PERMITTED TO REMIT AN AMOUNT EQUAL TO THE
RESULTING SHORTFALL FROM AMOUNTS ON DEPOSIT IN THE WITHHOLDING TAX RESERVE
ACCOUNT TO THE RELEVANT MASTER COLLECTION ACCOUNT.

 


(B)           AUTHORITY OF THE TRUSTEE IN RESPECT OF ACCOUNTS.


 

(I)            THE TRUSTEE SHALL HAVE A FIRST PRIORITY PERFECTED SECURITY
INTEREST IN EACH OF THE COLLECTION ACCOUNTS (OR THE COLLECTION ACCOUNT SHALL
HAVE BEEN ESTABLISHED IN THE NAME OF THE TRUSTEE (WHEREBY THE TRUSTEE MAY GRANT
TO THE COMPANY A REVOCABLE AUTHORIZATION TO OPERATE SUCH ACCOUNTS), OR, IF THE
TRUSTEE SHALL NOT HAVE SUCH FIRST PRIORITY PERFECTED SECURITY INTEREST OR
OWNERSHIP INTEREST IN SUCH ACCOUNTS, THE COMPANY SHALL HAVE ESTABLISHED, OR
SHALL HAVE CAUSED HUNTSMAN INTERNATIONAL TO ESTABLISH, APPROPRIATE RESERVES, AS
DETERMINED BY THE FUNDING AGENTS, TO COVER ANY FAILURE OF TIMELY REMITTANCE IN
FULL OF COLLECTIONS FROM SUCH ACCOUNTS TO THE MASTER COLLECTION ACCOUNT OR ANY
OTHER APPLICABLE ACCOUNT OF THE TRUSTEE), THE MASTER COLLECTION ACCOUNTS, THE
COMPANY CONCENTRATION ACCOUNTS AND THE GENERAL RESERVE ACCOUNTS. EACH OF THE
SERIES CONCENTRATION ACCOUNTS AND THE GENERAL RESERVE ACCOUNTS SHALL BE UNDER
THE SOLE DOMINION AND CONTROL OF THE TRUSTEE FOR THE BENEFIT OF THE HOLDERS. IF,
AT ANY TIME, THE MASTER SERVICER HAS ACTUAL NOTICE OR KNOWLEDGE THAT ANY
INSTITUTION HOLDING THE COLLECTION ACCOUNTS, THE MASTER COLLECTION ACCOUNTS, THE
COMPANY CONCENTRATION ACCOUNTS OR THE GENERAL RESERVE ACCOUNTS HAS CEASED TO BE
AN ELIGIBLE INSTITUTION, THE MASTER SERVICER SHALL, ON BEHALF OF THE COMPANY,
ESTABLISH WITHIN THIRTY (30) DAYS A SUBSTITUTE ACCOUNT THEREFOR WITH AN ELIGIBLE
INSTITUTION, TRANSFER ANY CASH AND ANY ELIGIBLE INVESTMENTS TO SUCH NEW ACCOUNT
AND FROM THE DATE ANY SUCH SUBSTITUTE ACCOUNTS ARE ESTABLISHED, SUCH NEWLY
ESTABLISHED ACCOUNTS SHALL BE THE COLLECTION ACCOUNTS, THE MASTER COLLECTION
ACCOUNTS. THE COMPANY CONCENTRATION ACCOUNTS AND THE GENERAL RESERVE ACCOUNTS,
AS APPLICABLE. NEITHER THE COMPANY, THE MASTER SERVICER NOR ANY PERSON OR ENTITY
CLAIMING BY, THROUGH OR UNDER THE COMPANY OR THE MASTER SERVICER, SHALL HAVE ANY
RIGHT, TITLE OR INTEREST IN, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED UNDER THE
TRANSACTION DOCUMENTS, OR ANY RIGHT TO WITHDRAW ANY AMOUNT FROM, THE SERIES
CONCENTRATION ACCOUNTS OR THE GENERAL RESERVE ACCOUNTS. SO LONG AS THE SECURITY
INTEREST CREATED HEREUNDER SUBSISTS NEITHER THE COMPANY NOR THE MASTER SERVICER
NOR ANY PERSON OR ENTITY CLAIMING BY, THROUGH OR UNDER THE COMPANY OR THE MASTER
SERVICER SHALL HAVE ANY RIGHT TO WITHDRAW ANY AMOUNT FROM THE COMPANY
CONCENTRATION ACCOUNTS EXCEPT TO THE EXTENT EXPRESSLY PROVIDED IN THE
TRANSACTION DOCUMENTS. PURSUANT TO THE AUTHORITY GRANTED TO THE MASTER SERVICER
IN SECTION 2.02(B) OF THE SERVICING AGREEMENT, THE MASTER SERVICER SHALL HAVE
THE POWER TO INSTRUCT THE

 

33

--------------------------------------------------------------------------------


 

TRUSTEE, IN WRITING, TO MAKE WITHDRAWALS FROM AND PAYMENTS TO THE COMPANY
CONCENTRATION ACCOUNTS AND THE GENERAL RESERVE ACCOUNTS FOR THE PURPOSES OF
CARRYING OUT THE MASTER SERVICER’S OR TRUSTEE’S DUTIES HEREUNDER.

 

(II)           THE MASTER SERVICER AGREES TO GIVE WRITTEN DIRECTION (WHICH MAY
BE INCLUDED WITHIN ANY DAILY REPORT) TO APPLY ALL AGGREGATE DAILY COLLECTIONS
WITH RESPECT TO THE RECEIVABLES AND TO MAKE ALL OTHER APPLICATIONS AND
ALLOCATIONS DESCRIBED IN ARTICLE III AND IN THE SUPPLEMENT WITH RESPECT TO EACH
OUTSTANDING SERIES.

 

(III)          EACH SERIES OF INVESTOR CERTIFICATES SHALL REPRESENT FRACTIONAL
UNDIVIDED INTERESTS IN THE RIGHT TO RECEIVE AMOUNTS CALCULATED BY REFERENCE TO
COLLECTIONS AND OTHER AMOUNTS AT THE TIMES AND IN THE AMOUNTS SPECIFIED IN THIS
ARTICLE III (AS SUPPLEMENTED BY THE SUPPLEMENT RELATED TO SUCH SERIES) TO BE
DEPOSITED IN THE COLLECTION ACCOUNTS OR MASTER COLLECTION ACCOUNTS AND
TRANSFERRED TO THE COMPANY CONCENTRATION ACCOUNTS AND ANY OTHER ACCOUNTS SECURED
FOR THE BENEFIT OF THE INVESTOR CERTIFICATEHOLDERS OR PAID TO THE INVESTOR
CERTIFICATEHOLDERS (WITH RESPECT TO EACH OUTSTANDING SERIES, THE “INVESTOR
CERTIFICATEHOLDERS’ INTEREST”). THE EXCHANGEABLE COMPANY INTEREST SHALL
REPRESENT THE COMPANY’S EXCLUSIVE BENEFICIAL OWNERSHIP INTEREST IN THE
PARTICIPATION ASSETS SUBJECT TO ANY SECURITY INTEREST GRANTED BY IT UNDER THIS
AGREEMENT AND THE SUBORDINATED COMPANY INTERESTS, IF ANY, SHALL REPRESENT THE
RIGHTS COMPRISING SUCH SUBORDINATED COMPANY INTERESTS PURSUANT TO THE RELATED
SUPPLEMENT; PROVIDED, HOWEVER, THAT NO SUCH EXCHANGEABLE COMPANY INTEREST OR
SUBORDINATED COMPANY INTERESTS SHALL REPRESENT ANY INTEREST IN ANY TRUST ACCOUNT
AND ANY OTHER ACCOUNTS MAINTAINED FOR THE BENEFIT OF THE INVESTOR
CERTIFICATEHOLDERS, EXCEPT AS SPECIFICALLY PROVIDED IN THIS ARTICLE III.

 


(C)           ESTABLISHMENT OF THE COMPANY RECEIPT ACCOUNTS. THE COMPANY, FOR
ITS OWN BENEFIT AND AS SOLE BENEFICIAL OWNER SHALL CAUSE TO BE ESTABLISHED AND
MAINTAINED IN ITS NAME, A SEGREGATED ACCOUNT FOR EACH APPROVED CURRENCY (EACH A
“COMPANY RECEIPTS ACCOUNT” AND, COLLECTIVELY THE “COMPANY RECEIPTS ACCOUNTS”),
BEARING A DESIGNATION CLEARLY INDICATING THAT THE FUNDS DEPOSITED THEREIN ARE
HELD FOR THE BENEFIT OF THE COMPANY.


 


(D)           ADDITIONAL ACCOUNTS. THE COMPANY MAY ESTABLISH AND MAINTAIN IN THE
NAME OF THE TRUSTEE, AS TRUSTEE OF THE TRUST, SEGREGATED ACCOUNTS IN ADDITION TO
OR IN PLACE OF THE SEGREGATED ACCOUNTS SET FORTH IN SCHEDULE 1, PROVIDED THAT
SUCH ACCOUNTS ARE ESTABLISHED AND MAINTAINED AT AN ELIGIBLE INSTITUTION AND,
PROVIDED, FURTHER, THAT PRIOR TO ESTABLISHING SUCH ACCOUNTS, THE COMPANY SHALL
HAVE (I) OBTAINED THE PRIOR WRITTEN CONSENT OF ANY FUNDING AGENT AND (II) THE
TRUSTEE AND THE FUNDING AGENTS SHALL HAVE RECEIVED AN OPINION OF COUNSEL FROM A
NATIONALLY RECOGNIZED LAW FIRM (WHICH, AS TO FACTUAL MATTERS, MAY BE BASED ON A
CERTIFICATE OF THE COMPANY) TO THE EFFECT THAT SUCH CHANGES IN THE ACCOUNTS DO
NOT MATERIALLY AND ADVERSELY AFFECT THE INVESTOR CERTIFICATEHOLDERS.

 

34

--------------------------------------------------------------------------------


 


(E)           ADMINISTRATION OF THE SERIES CONCENTRATION ACCOUNTS AND THE
GENERAL RESERVE ACCOUNTS BY THE TRUSTEE. AT THE WRITTEN DIRECTION OF THE MASTER
SERVICER, FUNDS ON DEPOSIT IN THE SERIES CONCENTRATION ACCOUNTS AND THE GENERAL
RESERVE ACCOUNTS AVAILABLE FOR INVESTMENT, SHALL BE INVESTED BY THE TRUSTEE IN
ELIGIBLE INVESTMENTS SELECTED BY THE MASTER SERVICER. ALL SUCH ELIGIBLE
INVESTMENTS SHALL BE HELD BY THE TRUSTEE AS TRUSTEE FOR THE BENEFIT OF THE
INVESTOR CERTIFICATEHOLDERS. AMOUNTS ON DEPOSIT IN EACH SERIES NON-PRINCIPAL
CONCENTRATION SUBACCOUNT AND THE GENERAL RESERVE ACCOUNTS SHALL, IF APPLICABLE,
BE INVESTED IN ELIGIBLE INVESTMENTS THAT WILL MATURE ON OR BEFORE THE BUSINESS
DAY IMMEDIATELY PRECEDING THE NEXT DISTRIBUTION DATE. ALL INTEREST AND
INVESTMENT EARNINGS (NET OF LOSSES AND INVESTMENT EXPENSES) ON FUNDS DEPOSITED
IN ANY SERIES NON-PRINCIPAL CONCENTRATION SUBACCOUNT SHALL BE DEPOSITED IN SUCH
SUBACCOUNT. AMOUNTS ON DEPOSIT IN ANY SERIES PRINCIPAL CONCENTRATION SUBACCOUNT
AND ANY OTHER ACCOUNTS OR SUBACCOUNTS AS SPECIFIED IN THE RELATED SUPPLEMENT
SHALL BE INVESTED IN ELIGIBLE INVESTMENTS THAT MATURE NO LATER THAN THE BUSINESS
DAY PRIOR TO THE DATE WHICH IS SPECIFIED IN ANY SUPPLEMENT. THE TRUSTEE, OR ITS
NOMINEE OR CUSTODIAN, SHALL MAINTAIN POSSESSION OF THE NEGOTIABLE INSTRUMENTS OR
SECURITIES, IF ANY, EVIDENCING ANY ELIGIBLE INVESTMENTS FROM THE TIME OF
PURCHASE THEREOF UNTIL THE TIME OF SALE OR MATURITY. ANY EARNINGS (NET OF LOSSES
AND INVESTMENT EXPENSES) (THE “INVESTMENT EARNINGS”) ON SUCH INVESTED FUNDS IN A
SERIES PRINCIPAL CONCENTRATION SUBACCOUNT AND ANY OTHER ACCOUNTS OR SUBACCOUNTS
AS SPECIFIED IN THE RELATED SUPPLEMENT WILL BE DEPOSITED BY THE TRUSTEE IN THE
RELATED SERIES NON-PRINCIPAL CONCENTRATION SUBACCOUNT. INVESTMENT EARNINGS ON
FUNDS HELD IN ANY SUBACCOUNT OF THE GENERAL RESERVE ACCOUNTS SHALL BE DEPOSITED
BY THE TRUSTEE IN SUCH SUBACCOUNT.


 


(F)            DAILY COLLECTIONS.


 

(I)            ON THE BUSINESS DAY RECEIVED, PROMPTLY FOLLOWING THE RECEIPT OF
COLLECTIONS IN THE FORM OF AVAILABLE FUNDS IN ANY COLLECTION ACCOUNT, THE
COMPANY SHALL HAVE AUTHORIZED A TRANSFER OF ALL COLLECTIONS ON DEPOSIT IN (A)
ANY COLLECTION ACCOUNT WITH RESPECT TO THE U.S. ORIGINATORS DIRECTLY TO THE
APPLICABLE COMPANY CONCENTRATION ACCOUNT, SUCH TRANSFER TO BE COMPLETED BY 12:30
P.M. LONDON TIME ON THE NEXT SUCCEEDING BUSINESS DAY FOLLOWING THE DAY ON WHICH
SUCH COLLECTIONS ARE RECEIVED IN THE COLLECTION ACCOUNT, EACH SUCH INDIVIDUAL
TRANSFER AMOUNT TO BE REPORTED BY THE MASTER SERVICER TO THE TRUSTEE BY 10:00
A.M. LONDON TIME; AND (B) ANY COLLECTION ACCOUNT WITH RESPECT TO THE EUROPEAN
ORIGINATORS DIRECTLY TO THE APPLICABLE MASTER COLLECTION ACCOUNT.

 

(II)           PROMPTLY FOLLOWING THE TRANSFER OF COLLECTIONS TO THE APPLICABLE
MASTER COLLECTION ACCOUNT, THE MASTER SERVICER SHALL TRANSFER, OR CAUSE TO BE
TRANSFERRED, SUCH TRANSFER TO BE COMPLETED BY 12:30 P.M. LONDON TIME ON THE NEXT
SUCCEEDING BUSINESS DAY FOLLOWING THE DAY ON WHICH SUCH COLLECTIONS ARE RECEIVED
IN THE MASTER COLLECTION ACCOUNTS, AN AMOUNT EQUAL TO THE AMOUNT OF COLLECTIONS
TO THE APPLICABLE COMPANY CONCENTRATION ACCOUNT.

 

35

--------------------------------------------------------------------------------


 

(III)          PROMPTLY FOLLOWING THE TRANSFER OF COLLECTIONS TO THE APPLICABLE
COMPANY CONCENTRATION ACCOUNT, BUT IN NO EVENT LATER THAN THE NEXT SUCCEEDING
BUSINESS DAY OF THE COLLECTIONS BEING RECEIVED IN SUCH COMPANY CONCENTRATION
ACCOUNTS, THE MASTER SERVICER SHALL CALCULATE (SUCH CALCULATIONS TO BE CONTAINED
IN THE DAILY REPORT) AND DIRECT THE TRUSTEE TO MAKE THE TRANSFERS, ALLOCATIONS
AND DISTRIBUTIONS SET FORTH IN SECTIONS 3.01(F), 3.01(G), 3.01(H), 3.01(I),
3.01(J) AND 3.01(K), AS APPLICABLE, BASED ON SUCH AGGREGATE DAILY COLLECTIONS AS
DEMONSTRATED IN THE DAILY REPORT.

 

(IV)          IF THE AGGREGATE DAILY COLLECTIONS ARE DEPOSITED INTO A COMPANY
CONCENTRATION ACCOUNT PURSUANT TO SECTION 3.01(B)(II) AT OR BEFORE 12:30 P.M.
LONDON TIME, AND THE DAILY REPORT SPECIFIED IN SECTION 3.01(B)(II) IS RECEIVED
BY THE TRUSTEE AT OR BEFORE 12:30 P.M. LONDON TIME, THE TRUSTEE SHALL TRANSFER,
WITHIN A REASONABLE TIME, ON SUCH BUSINESS DAY, FROM THE COMPANY CONCENTRATION
ACCOUNTS TO THE RESPECTIVE SERIES CONCENTRATION ACCOUNTS, AN AMOUNT EQUAL TO THE
PRODUCT OF (X) THE APPLICABLE INVESTED PERCENTAGE FOR SUCH OUTSTANDING SERIES
AND (Y) SUCH AGGREGATE DAILY COLLECTIONS (IN ACCORDANCE WITH THE DAILY REPORT
WHICH SHOULD BE RECONCILED WITH BALANCES IN THE COMPANY CONCENTRATION ACCOUNTS).

 

(V)           IF (A) THE APPLICABLE AMOUNT REFERRED TO IN SECTION 3.01(F)(IV) IS
DEPOSITED INTO A SERIES CONCENTRATION ACCOUNT AT OR BEFORE 12:30 P.M. LONDON
TIME, AND THE DAILY REPORT IS RECEIVED BY THE TRUSTEE AT OR BEFORE 12:30 P.M.
LONDON TIME, AS SET FORTH IN SECTION 3.01(F)(IV), OR (B) THE SERVICER HAS
DEPOSITED SERVICER ADVANCES INTO A SERIES CONCENTRATION ACCOUNT, THE TRUSTEE
SHALL TRANSFER, WITHIN A REASONABLE TIME BUT IN ANY EVENT NO LATER THAN 2:30
P.M. LONDON TIME FUNDS, ON SUCH BUSINESS DAY, FROM THE SERIES CONCENTRATION
ACCOUNT FOR EACH OUTSTANDING SERIES TO THE SERIES NON-PRINCIPAL CONCENTRATION
SUBACCOUNT, THE SERIES PRINCIPAL CONCENTRATION SUBACCOUNT AND THE SERIES ACCRUED
INTEREST SUBACCOUNT OF EACH SUCH SERIES IN ACCORDANCE WITH THE DAILY REPORT AND
THE RELATED SUPPLEMENT FOR SUCH SERIES.

 

(VI)          EXCEPT AS OTHERWISE PROVIDED IN A SUPPLEMENT, IF THE APPLICABLE
AMOUNT REFERRED TO IN SECTION 3.01(F)(IV) IS DEPOSITED INTO THE COMPANY
CONCENTRATION ACCOUNTS AT OR BEFORE 12:30 P.M. LONDON TIME, AND THE DAILY REPORT
IS RECEIVED BY THE TRUSTEE AT OR BEFORE 12:30 P.M. LONDON TIME, AS SET FORTH IN
SECTION 3.01(F)(IV), THE TRUSTEE SHALL, IN ACCORDANCE WITH THE DAILY REPORT,
TRANSFER, WITHIN A REASONABLE TIME, BUT IN ANY EVENT NO LATER THAN 2:30 P.M.
LONDON TIME, ON SUCH BUSINESS DAY, TO THE RELEVANT COMPANY RECEIPTS ACCOUNT THE
REMAINING FUNDS, IF ANY, ON DEPOSIT IN THE COMPANY CONCENTRATION ACCOUNTS ON
SUCH DAY AFTER GIVING EFFECT TO THE DISTRIBUTIONS TO BE MADE PURSUANT TO THE
SUPPLEMENT FOR ANY OUTSTANDING SERIES.

 

(VII)         IF THE COLLECTIONS RECEIVED IN RESPECT OF A RECEIVABLE THAT IS NOT
SET FORTH IN A DAILY REPORT CAN BE IDENTIFIED BY THE MASTER SERVICER WITHIN FIVE
(5) LOCAL BUSINESS DAYS OF RECEIPT, THE MASTER SERVICER SHALL SEND WRITTEN
NOTICE TO THE TRUSTEE IDENTIFYING SUCH RECEIVABLE AND SETTING

 

36

--------------------------------------------------------------------------------


 

FORTH THE AMOUNT OF COLLECTIONS ATTRIBUTABLE TO SUCH RECEIVABLE. IF THE TRUSTEE
SHALL HAVE RECEIVED SUCH WRITTEN NOTICE WITHIN FIVE (5) LOCAL BUSINESS DAYS OF
THE LOCAL BUSINESS DAY ON WHICH SUCH COLLECTIONS HAVE BEEN DEPOSITED INTO A
COLLECTION ACCOUNT, SUCH COLLECTIONS SHALL BE TRANSFERRED TO THE RELEVANT
COMPANY RECEIPTS ACCOUNT BY THE TRUSTEE.

 


(G)           CERTAIN ALLOCATIONS FOLLOWING AN AMORTIZATION PERIOD.


 

(I)            IF, ON ANY SETTLEMENT REPORT DATE, AN AMORTIZATION PERIOD HAS
OCCURRED AND IS CONTINUING WITH RESPECT TO ANY OUTSTANDING SERIES AND AT SUCH
SETTLEMENT REPORT DATE, A REVOLVING PERIOD IS STILL IN EFFECT WITH RESPECT TO
ANY OTHER OUTSTANDING SERIES (A “SPECIAL ALLOCATION SETTLEMENT REPORT DATE”),
THEN THE MASTER SERVICER SHALL CALCULATE THE FOLLOWING AMOUNTS:

 

(A)          THE AMOUNT (THE “ALLOCABLE CHARGED-OFF AMOUNT”) EQUAL TO THE
EXCESS, IF ANY, OF (I) THE AGGREGATE PRINCIPAL AMOUNT OF CHARGED-OFF RECEIVABLES
FOR THE RELATED SETTLEMENT PERIOD OVER (II) THE AGGREGATE PRINCIPAL AMOUNT OF
RECOVERIES RECEIVED DURING THE RELATED SETTLEMENT PERIOD; AND

 

(B)           THE AMOUNT (THE “ALLOCABLE RECOVERIES AMOUNT”) EQUAL TO THE
EXCESS, IF ANY, OF (I) THE AGGREGATE PRINCIPAL AMOUNT OF RECOVERIES RECEIVED
DURING THE RELATED SETTLEMENT PERIOD OVER (II) THE AGGREGATE PRINCIPAL AMOUNT OF
CHARGED-OFF RECEIVABLES FOR THE RELATED SETTLEMENT PERIOD.

 

(II)           IF, ON ANY SPECIAL ALLOCATION SETTLEMENT REPORT DATE, EITHER OF
THE ALLOCABLE CHARGED-OFF AMOUNT OR THE ALLOCABLE RECOVERIES AMOUNT IS GREATER
THAN ZERO FOR THE RELATED SETTLEMENT PERIOD, THE TRUSTEE SHALL (IN ACCORDANCE
WITH WRITTEN DIRECTIONS RECEIVED PURSUANT TO SECTION 3.01(B)(II)) MAKE (A) A PRO
RATA ALLOCATION TO EACH OUTSTANDING SERIES (BASED ON THE INVESTED PERCENTAGE FOR
SUCH SERIES) OF A PORTION (AS DETERMINED IN CLAUSE (III) BELOW) OF EACH SUCH
POSITIVE AMOUNT AND (B) A PRO RATA ALLOCATION TO THE EXCHANGEABLE COMPANY
INTEREST OF THE REMAINING PORTION OF EACH SUCH POSITIVE AMOUNT.

 

(III)          WITH RESPECT TO EACH PORTION OF THE ALLOCABLE CHARGED-OFF AMOUNT
AND THE ALLOCABLE RECOVERIES AMOUNT WHICH IS ALLOCATED TO AN OUTSTANDING SERIES
PURSUANT TO SECTION 3.01(G)(II), THE TRUSTEE SHALL (IN ACCORDANCE WITH THE
WRITTEN DIRECTION OF THE MASTER SERVICER) APPLY EACH SUCH AMOUNT TO SUCH SERIES
IN ACCORDANCE WITH THE RELATED SUPPLEMENT FOR SUCH SERIES.

 


(H)           ALLOCATIONS FOR THE EXCHANGEABLE COMPANY INTEREST. ON EACH
BUSINESS DAY AND, AFTER THE OCCURRENCE AND CONTINUATION OF A POTENTIAL EARLY
AMORTIZATION EVENT OR AN EARLY AMORTIZATION EVENT IN EACH CASE SET FORTH IN
SECTION 7.1 OF THE AGREEMENT, AND UNTIL THE TRUST TERMINATION DATE, ON EACH
DISTRIBUTION DATE, AFTER MAKING ALL TRANSFERS AND ALLOCATIONS REQUIRED PURSUANT
TO SECTION 3.01(F), THE TRUSTEE SHALL (IN ACCORDANCE WITH THE WRITTEN DIRECTION
OF THE

 

37

--------------------------------------------------------------------------------


 


MASTER SERVICER (WHICH MAY BE GIVEN IN THE FORM OF THE DAILY REPORT) UPON WHICH
THE TRUSTEE MAY CONCLUSIVELY RELY) TRANSFER NO LATER THAN 2:30 P.M. LONDON TIME,
ON SUCH BUSINESS DAY, THE AMOUNTS ON DEPOSIT IN THE COMPANY RECEIPTS ACCOUNTS TO
THE HOLDER OF THE EXCHANGEABLE COMPANY INTEREST OR TO SUCH ACCOUNTS OR SUCH
PERSONS AS THE HOLDER OF THE EXCHANGEABLE COMPANY INTEREST MAY DIRECT IN WRITING
(WHICH DIRECTION MAY CONSIST OF STANDING INSTRUCTIONS PROVIDED BY THE HOLDER OF
THE EXCHANGEABLE COMPANY INTEREST THAT SHALL REMAIN IN EFFECT UNTIL CHANGED BY
SUCH HOLDER OF THE EXCHANGEABLE COMPANY INTEREST IN WRITING); PROVIDED, HOWEVER,
THAT A TRANSFER FOR PURPOSES OF THIS SECTION 3.0(H) SHALL BE DEEMED TO HAVE
OCCURRED AT SUCH TIME AS THE TRUSTEE INSTRUCTS THE BANK AT WHICH THE COMPANY
CONCENTRATION ACCOUNTS ARE HELD TO DEBIT THE COMPANY CONCENTRATION ACCOUNTS IN
THE AMOUNT OF THE OUTGOING AMOUNT; PROVIDED, FURTHER, THAT A FAILURE OF THE
TRUSTEE TO TRANSFER FUNDS BY 2:30 P.M. LONDON TIME, SHALL NOT BE A BREACH OF
THIS SECTION 3.01(H) IF (I) THE SAME BANK WIRE TRANSFER PROGRAM IS NOT USED BY
THE COMPANY AND THE TRUSTEE TO MAKE SUCH TRANSFERS OR (II) A TRUSTEE/MASTER
SERVICER FORCE MAJEURE DELAY OCCURS, AND IN EITHER SUCH EVENT THE TRUSTEE SHALL
USE ITS BEST EFFORTS TO TRANSFER FUNDS WITHIN A REASONABLE TIME.


 


(I)            SETOFF. IN ADDITION TO THE PROVISIONS OF SECTION 8.05, (I) IF THE
COMPANY SHALL FAIL TO MAKE A PAYMENT AS PROVIDED IN THIS AGREEMENT OR ANY
SUPPLEMENT, THE TRUSTEE MAY SET OFF AND APPLY ANY AMOUNTS OTHERWISE PAYABLE TO
THE COMPANY UNDER ANY TRANSACTION DOCUMENT. THE COMPANY HEREBY WAIVES DEMAND,
NOTICE OR DECLARATION OF SUCH SETOFF AND APPLICATION; AND (II) IN THE EVENT THE
MASTER SERVICER SHALL FAIL TO MAKE A PAYMENT AS PROVIDED IN ANY TRANSACTION
DOCUMENT, THE TRUSTEE MAY SET OFF AND APPLY ANY AMOUNTS OTHERWISE PAYABLE TO THE
MASTER SERVICER IN ITS CAPACITY AS MASTER SERVICER UNDER THE TRANSACTION
DOCUMENTS ON ACCOUNT OF SUCH OBLIGATION. THE MASTER SERVICER HEREBY WAIVES
DEMAND, NOTICE OR DECLARATION OF SUCH SETOFF AND APPLICATION.


 


(J)            ALLOCATION AND APPLICATION OF FUNDS. THE MASTER SERVICER SHALL
DIRECT THE TRUSTEE IN WRITING (WHICH MAY BE GIVEN IN THE FORM OF THE DAILY
REPORTS AND THE MONTHLY SETTLEMENT REPORTS) TO APPLY ALL AMOUNTS COMPUTED BY
REFERENCE TO AGGREGATE DAILY COLLECTIONS WITH RESPECT TO THE RECEIVABLES AS
DESCRIBED IN THIS ARTICLE III AND IN THE SUPPLEMENT WITH RESPECT TO EACH
OUTSTANDING SERIES. THE MASTER SERVICER SHALL DIRECT THE TRUSTEE IN WRITING TO
PAY SUCH COLLECTIONS AND OTHER AMOUNTS TO THE HOLDER OF THE EXCHANGEABLE COMPANY
INTEREST TO THE EXTENT SUCH AMOUNTS ARE ALLOCATED TO THE EXCHANGEABLE COMPANY
INTEREST UNDER SECTION 3.01(H) AND AS OTHERWISE PROVIDED IN ARTICLE III IF AND
TO THE EXTENT THAT SUCH AMOUNTS REPRESENT AMOUNTS TRANSFERRED TO A COMPANY
RECEIPTS ACCOUNT PURSUANT TO SECTION 3.01(F)(VI) OR (AS THE CASE MAY BE) SECTION
3.01(F)(VII) SUCH AMOUNTS SHALL BE PAID TO THE HOLDER OF THE EXCHANGEABLE
COMPANY INTERESTS BY WAY OF CONSIDERATION FOR THE GRANT OF THE PARTICIPATION
PURSUANT TO SECTION 2.01(A). UNLESS OTHERWISE PROVIDED IN ONE OR MORE
SUPPLEMENTS, IF THE TRUSTEE RECEIVES ANY DAILY REPORT AT OR BEFORE 12:30 P.M.
LONDON TIME, ON ANY BUSINESS DAY, THE TRUSTEE SHALL MAKE ANY APPLICATIONS OF
FUNDS REQUIRED THEREBY ON THE SAME BUSINESS DAY, BUT IN ANY EVENT NO LATER THAN
2:30 P.M. LONDON TIME AND OTHERWISE ON THE NEXT SUCCEEDING BUSINESS DAY.

 

38

--------------------------------------------------------------------------------


 


(K)           FX FORWARD PAYMENTS.


 

(I)            ALL PAYMENTS MADE UNDER THE FX FORWARD AGREEMENTS SHALL BE PAID
DIRECTLY INTO THE APPLICABLE COMPANY CONCENTRATION ACCOUNT.

 

(II)           IF THE PAYMENTS UNDER THE FX FORWARD AGREEMENTS ARE DEPOSITED
INTO A COMPANY CONCENTRATION ACCOUNT PURSUANT TO THE PRECEDING SECTION
3.01(K)(I) NO LATER THAN 12:30 P.M. LONDON TIME, AND THE DAILY REPORT SPECIFIED
IN SECTION 3.01(B)(II) IS RECEIVED BY THE TRUSTEE NO LATER THAN 12:30 P.M.
LONDON TIME, THE TRUSTEE SHALL TRANSFER, WITHIN A REASONABLE TIME, ON SUCH
BUSINESS DAY, FROM THE COMPANY CONCENTRATION ACCOUNTS, TO THE RESPECTIVE SERIES
CONCENTRATION ACCOUNTS, AN AMOUNT EQUAL TO THE PRODUCT OF (X) THE PAYMENTS THAT
HAVE BEEN MADE UNDER THE FX FORWARD AGREEMENTS (IN ACCORDANCE WITH THE DAILY
REPORT WHICH SHOULD BE RECONCILED WITH BALANCES IN THE COMPANY CONCENTRATION
ACCOUNTS) AND (Y) A PERCENTAGE WITH RESPECT TO EACH SERIES DETERMINED AS (A) THE
INVESTED AMOUNT WITH RESPECT TO SUCH SERIES AT SUCH TIME DIVIDED BY (B) THE
INVESTED AMOUNT WITH RESPECT TO ALL SERIES AT SUCH TIME.

 

(III)          IF THE APPLICABLE AMOUNT REFERRED TO IN SECTION 3.01(K)(II) IS
DEPOSITED INTO A SERIES CONCENTRATION ACCOUNT NO LATER THAN 12:30 P.M. LONDON
TIME, AND THE DAILY REPORT IS RECEIVED BY THE TRUSTEE NO LATER THAN 12:30 P.M.
LONDON TIME, AS SET FORTH IN THE PRECEDING SECTION 3.01(K)(II), THE TRUSTEE
SHALL TRANSFER, WITHIN A REASONABLE TIME BUT IN ANY EVENT NO LATER THAN 2:30
P.M. LONDON TIME FUNDS, ON SUCH BUSINESS DAY, FROM THE SERIES CONCENTRATION
ACCOUNT FOR EACH OUTSTANDING SERIES TO THE SERIES NON-PRINCIPAL CONCENTRATION
SUBACCOUNT, THE SERIES PRINCIPAL CONCENTRATION SUBACCOUNT AND THE SERIES ACCRUED
INTEREST SUBACCOUNT OF EACH SUCH SERIES IN ACCORDANCE WITH THE DAILY REPORT AND
THE RELATED SUPPLEMENT FOR SUCH SERIES.

 

THE REMAINDER OF ARTICLE III SHALL BE SPECIFIED IN THE SUPPLEMENT WITH RESPECT
TO EACH SERIES. SUCH REMAINDER SHALL BE APPLICABLE ONLY TO THE SERIES RELATING
TO THE SUPPLEMENT IN WHICH SUCH REMAINDER APPEARS.

 


ARTICLE IV


 


ARTICLE IV IS RESERVED
AND MAY BE SPECIFIED IN ANY SUPPLEMENT
WITH RESPECT TO THE SERIES RELATING THERETO


 


ARTICLE V


 


THE INVESTOR CERTIFICATES AND
EXCHANGEABLE COMPANY INTEREST

 

39

--------------------------------------------------------------------------------


 


SECTION 5.01           THE INVESTOR CERTIFICATES.


 

The Investor Certificates of each Series and any Class thereof shall be
substantially in the form of the exhibits with respect thereto attached to the
applicable Supplement. The Investor Certificates shall, upon issue, be executed
by the Trustee (on behalf of the Trust and without the Trustee incurring any
personal liability in respect of the Investor Certificates) and the Trustee
shall authenticate and redeliver the Investor Certificates as provided in
Section 5.02. Except as otherwise set forth as to any Series or Class in the
related Supplement, the Investor Certificates shall be issued by the Trust in
minimum denominations of $1,000,000 and in integral multiples of $100,000 in
excess thereof. Each Investor Certificate shall be executed by manual or
facsimile signature by the Trustee or a Responsible Officer of the Trustee on
behalf of the Trustee. Investor Certificates bearing the manual or facsimile
signature of the individual who was, at the time when such signature was
affixed, authorized to sign on behalf of the Trustee shall not be rendered
invalid, notwithstanding that such individual has ceased to be so authorized
prior to or on the date of the authentication and delivery of such Investor
Certificates or does not hold such office at the date of such Investor
Certificates. No Investor Certificate shall be entitled to any benefit under
this Agreement, or be valid for any purpose, unless there appears on such
Investor Certificate a certificate of authentication substantially in the form
provided for herein executed by or on behalf of the Trustee by the manual
signature of a duly authorized signatory, and such certificate of authentication
upon any Investor Certificate shall be conclusive evidence, and the only
evidence, that such Investor Certificate has been duly authenticated and
delivered hereunder. All Investor Certificates shall be dated the date of their
authentication but failure to do so shall not render them invalid. Unless
otherwise specified in the Supplement for each Series, Investor Certificates for
each Series and any Class thereof shall be in fully registered form.

 

In addition to the foregoing, the Supplement for each Series may specify the
relevant terms with respect to such Series, which terms may include, as
applicable: (i) its name or designation, (ii) the aggregate principal amount of
Investor Certificates of such Series, (iii) the Certificate Rate (or the method
for calculating such Certificate Rate) with respect to such Series, (iv) the
interest payment date or dates and the date or dates from which interest shall
accrue, (v) the method of applying Collections with respect to such Series
towards the satisfaction of amounts payable by the Company in respect of
Investor Certificates of such Series and the method by which the principal
amount of Investor Certificates of such Series shall amortize or accrete, (vi)
the names of any accounts to be used by such Series and the terms governing the
operation of any such account, (vii) whether the Investor Certificates of such
Series may be issued in bearer form or registered form and any limitations
imposed on transfer, sale or exchange thereon, including the limitations
provided in Section l65(j) and 1287(a) of the Code, (viii) the Series
Termination Date, (ix) whether the Investor Certificates will be issued in
multiple classes and, if so, the method of applying Collections among such
classes as described under clause (v) of this paragraph and (x) any other
relevant terms of such Series of Investor Certificates that do not (subject to
Sections 8.14 and 10.01(b) hereof) change the terms of any Outstanding Series of
Investor Certificates or otherwise materially conflict with the provisions of
this Agreement.

 


SECTION 5.02           AUTHENTICATION OF CERTIFICATES.


 


(A)           AUTHENTICATION AND DELIVERY OF CERTIFICATES. THE TRUSTEE SHALL
AUTHENTICATE AND DELIVER THE INITIAL SERIES OF INVESTOR CERTIFICATES THAT ARE
ISSUED UPON THE WRITTEN ORDER OF THE MASTER SERVICER IN A FORM REASONABLY
SATISFACTORY TO THE TRUSTEE, TO THE HOLDERS OF THE INITIAL SERIES OF INVESTOR
CERTIFICATES, AGAINST PAYMENT FOR THE FIRST SERIES ISSUED BY THE TRUSTEE OF THE
INITIAL INVESTED

 

40

--------------------------------------------------------------------------------


 


AMOUNT TO THE COMPANY. THE INVESTOR CERTIFICATES SHALL BE DULY AUTHENTICATED BY
OR ON BEHALF OF THE TRUSTEE IN AUTHORIZED DENOMINATIONS EQUAL TO (IN THE
AGGREGATE) SUCH INITIAL INVESTED AMOUNT. UPON A COMPANY EXCHANGE AS PROVIDED IN
SECTION 5.11 AND THE SATISFACTION OF THE CONDITIONS SPECIFIED THEREIN, THE
TRUSTEE SHALL AUTHENTICATE AND DELIVER THE INVESTOR CERTIFICATES OF ADDITIONAL
SERIES (WITH THE DESIGNATION PROVIDED IN THE APPLICABLE SUPPLEMENT) (OR, IF
PROVIDED IN ANY SUPPLEMENT, THE ADDITIONAL INVESTOR CERTIFICATES OF AN EXISTING
SERIES), UPON THE WRITTEN ORDER OF THE COMPANY, TO THE PERSONS DESIGNATED IN
SUCH SUPPLEMENT. UPON THE WRITTEN ORDER OF THE MASTER SERVICER, THE INVESTOR
CERTIFICATES OF ANY SERIES SHALL BE DULY AUTHENTICATED BY OR ON BEHALF OF THE
TRUSTEE, IN AUTHORIZED DENOMINATIONS EQUAL TO (IN THE AGGREGATE) THE INITIAL
INVESTED AMOUNT OF SUCH SERIES OF INVESTOR CERTIFICATES.


 


(B)           COMPANY CERTIFICATES. UPON WRITTEN REQUEST OF THE MASTER SERVICER,
THE TRUSTEE SHALL AUTHENTICATE AND DELIVER TO THE COMPANY ONE OR MORE
CERTIFICATES REPRESENTING THE EXCHANGEABLE COMPANY INTEREST IN A FORM REASONABLY
SATISFACTORY TO THE TRUSTEE. SUCH CERTIFICATES SHALL BE DULY AUTHENTICATED BY OR
ON BEHALF OF THE TRUSTEE IN DENOMINATIONS AS REQUESTED BY THE COMPANY. THE
COMPANY SHALL PAY ALL COSTS ASSOCIATED WITH SUCH ISSUANCE OF CERTIFICATES.


 


SECTION 5.03           REGISTRATION OF TRANSFER AND EXCHANGE OF INVESTOR
CERTIFICATES.


 


(A)           WITH RESPECT TO INVESTOR CERTIFICATES OF A SERIES WHICH ARE ISSUED
IN REGISTERED FORM, THE TRUSTEE SHALL CAUSE TO BE KEPT AT THE OFFICE OR AGENCY
TO BE MAINTAINED BY A TRANSFER AGENT AND REGISTRAR (WHICH MAY BE THE TRUSTEE)
(THE “TRANSFER AGENT AND REGISTRAR”) IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 8.16 A REGISTER (THE “CERTIFICATE REGISTER”) IN WHICH, SUBJECT TO SUCH
REASONABLE REGULATIONS AS THE TRUSTEE MAY PRESCRIBE, THE TRANSFER AGENT AND
REGISTRAR SHALL PROVIDE FOR THE REGISTRATION OF THE INVESTOR CERTIFICATES AND OF
TRANSFERS AND EXCHANGES OF THE INVESTOR CERTIFICATES AS HEREIN PROVIDED. THE
COMPANY HEREBY APPOINTS J.P. MORGAN BANK (IRELAND) PLC AS TRANSFER AGENT AND
REGISTRAR FOR THE PURPOSE OF REGISTERING THE INVESTOR CERTIFICATES AND TRANSFERS
AND EXCHANGES OF THE INVESTOR CERTIFICATES AS HEREIN PROVIDED. J.P. MORGAN BANK
(IRELAND) PLC SHALL BE PERMITTED TO RESIGN AS TRANSFER AGENT AND REGISTRAR UPON
30 DAYS’ PRIOR WRITTEN NOTICE TO THE COMPANY, THE TRUSTEE AND THE MASTER
SERVICER; PROVIDED, HOWEVER, THAT SUCH RESIGNATION SHALL NOT BE EFFECTIVE AND
J.P. MORGAN BANK (IRELAND) PLC SHALL CONTINUE TO PERFORM ITS DUTIES AS TRANSFER
AGENT AND REGISTRAR UNTIL THE TRUSTEE HAS APPOINTED A SUCCESSOR TRANSFER AGENT
AND REGISTRAR REASONABLY ACCEPTABLE TO THE COMPANY AND SUCH SUCCESSOR TRANSFER
AGENT AND REGISTRAR HAS ACCEPTED SUCH APPOINTMENT. THE PROVISIONS OF SECTIONS
8.01, 8.02, 8.03, 8.05, AND 10.19 SHALL APPLY TO J.P. MORGAN BANK (IRELAND) PLC
(OR THE TRUSTEE TO THE EXTENT IT IS SO ACTING) ALSO IN ITS ROLE AS TRANSFER
AGENT OR REGISTRAR, AS THE CASE MAY BE, FOR SO LONG AS J.P. MORGAN BANK
(IRELAND) PLC (OR THE TRUSTEE TO THE EXTENT IT IS SO ACTING) SHALL ACT AS
TRANSFER AGENT OR REGISTRAR, AS THE CASE MAY BE.


 

Each of the Master Servicer and the Company hereby jointly and severally agrees
to provide the Trustee from time to time sufficient funds, on a timely basis and
in accordance with and subject to Section 8.05, for the payment of any
reasonable compensation payable to the Transfer Agent and Registrar for its
services under this Section 5.03 and under Section 5.10. The Trustee

 

41

--------------------------------------------------------------------------------


 

hereby agrees that, upon the receipt of such funds from the Company, it shall
pay the Transfer Agent and Registrar such amounts.

 

Upon surrender for registration of transfer of any Investor Certificate at any
office or agency of the Transfer Agent and Registrar maintained for such
purpose, the Trustee shall execute (on behalf of the Trust), and the Trustee
shall, upon the written order of the Company, authenticate and deliver, in the
name of the designated transferee or transferees, one or more new Investor
Certificates in authorized denominations of the same Series (and Class)
representing like aggregate Fractional Undivided Interests and which bear
numbers that are not contemporaneously outstanding.

 

At the option of an Investor Certificateholder, Investor Certificates may be
exchanged for other Investor Certificates of the same Series (and Class) in
authorized denominations of like aggregate Fractional Undivided Interests,
bearing numbers that are not contemporaneously outstanding, upon surrender of
the Investor Certificates to be exchanged at any such office or agency of the
Transfer Agent and Registrar maintained for such purpose.

 

Whenever any Investor Certificates of any Series are so surrendered for
exchange, the Trustee shall execute (on behalf of the Trust), and the Trustee
shall, upon the written order of the Company, authenticate and (unless the
Transfer Agent and Registrar is different from the Trustee, in which case the
Transfer Agent and Registrar shall) deliver, the Investor Certificates of such
Series which the Investor Certificateholder making the exchange is entitled to
receive. Every Investor Certificate presented or surrendered for registration of
transfer or exchange shall be accompanied by a written instrument of transfer,
with sufficient instructions, duly executed by the Investor Certificateholder
thereof or his attorney-in-fact duly authorized in writing delivered to the
Trustee (unless the Transfer Agent and Registrar is different from the Trustee,
in which case to the Transfer Agent and Registrar) and complying with any
requirements set forth in the applicable Supplement.

 

No service charge shall be made for any registration of transfer or exchange of
Investor Certificates, but the Transfer Agent and Registrar may require any
Investor Certificateholder that is transferring or exchanging one or more
Investor Certificates to pay a sum sufficient to cover any tax or governmental
charge that may be imposed in connection with any transfer or exchange of
Investor Certificates.

 

All Investor Certificates surrendered for registration of transfer and exchange
shall be cancelled and disposed of in a customary manner satisfactory to the
Trustee.

 

The Trustee (on behalf of the Trust and without incurring personal liability
with respect to the Investor Certificates) shall execute and deliver Investor
Certificates to the Transfer Agent and Registrar in such amounts and at such
times as are necessary to enable the Transfer Agent and Registrar to fulfill
their respective responsibilities under this Agreement and the Investor
Certificates.

 

42

--------------------------------------------------------------------------------


 


(B)           THE TRANSFER AGENT AND REGISTRAR WILL MAINTAIN AT ITS EXPENSE IN
IRELAND AND, SUBJECT TO SECTION 5.03(A), IF SPECIFIED IN THE RELATED SUPPLEMENT
FOR ANY SERIES, ANY OTHER CITY OUTSIDE THE UNITED KINGDOM DESIGNATED IN SUCH
SUPPLEMENT, AN OFFICE OR OFFICES OR AGENCY OR AGENCIES WHERE INVESTOR
CERTIFICATES MAY BE SURRENDERED FOR REGISTRATION OR TRANSFER OR EXCHANGE.


 


(C)           UNLESS OTHERWISE STATED IN ANY RELATED SUPPLEMENT, REGISTRATION OF
TRANSFER OF INVESTOR CERTIFICATES CONTAINING A LEGEND RELATING TO RESTRICTIONS
ON TRANSFER OF SUCH INVESTOR CERTIFICATES (WHICH LEGEND SHALL BE SET FORTH IN
THE SUPPLEMENT RELATING TO SUCH INVESTOR CERTIFICATES) SHALL BE EFFECTED ONLY IF
THE CONDITIONS SET FORTH IN THE RELATED SUPPLEMENT ARE COMPLIED WITH.


 

Investor Certificates issued upon registration or transfer of, or in exchange
for, Investor Certificates bearing the legend referred to above shall also bear
such legend unless the Company, the Master Servicer, the Trustee and the
Transfer Agent and Registrar receive an Opinion of Counsel satisfactory to each
of them, to the effect that such legend may be removed.

 


SECTION 5.04           ADDITIONAL ISSUANCE OF CERTIFICATES.


 


(A)           THE COMPANY MAY CAUSE THE TRUSTEE TO ISSUE ONE OR MORE ADDITIONAL
SERIES. TO THE EXTENT PROVIDED IN THE RELATED SUPPLEMENT, THE COMPANY MAY CAUSE
THE TRUSTEE TO INCREASE THE INVESTED AMOUNT OF A CLASS OF INVESTOR CERTIFICATES
OF AN OUTSTANDING SERIES AND AN INCREASE IN ANY RELATED SUBORDINATED COMPANY
INTERESTS.


 


(B)           A NEW ISSUANCE OR AN ADDITIONAL ISSUANCE, AS THE CASE MAY BE, MAY
ONLY OCCUR UPON DELIVERY TO THE TRUSTEE OF, AMONG OTHER THINGS, THE FOLLOWING:
(I) AN ADDITIONAL SUPPLEMENT SPECIFYING THE PRINCIPAL TERMS OF SUCH SERIES
(EXCEPT IN THE CASE OF AN ADDITIONAL ISSUANCE TO THE EXTENT PROVIDED IN THE
RELATED SUPPLEMENT) AND (II) THE APPLICABLE CREDIT ENHANCEMENT, IF ANY.


 


SECTION 5.05           MUTILATED, DESTROYED, LOST OR STOLEN INVESTOR
CERTIFICATES.


 

With respect to Investor Certificates of a Series which are issued in registered
form, if (a) any mutilated Investor Certificate is surrendered to the Transfer
Agent and Registrar, or the Transfer Agent and Registrar receives evidence to
its satisfaction of the destruction, loss or theft of any Investor Certificate
and (b) there is delivered to the Transfer Agent and Registrar and the Trustee
such security or indemnity as may be required by them to save the Trust, each of
them and the Company harmless, then, in the absence of actual notice to the
Trustee or Transfer Agent and Registrar that such Investor Certificate has been
acquired by a bona fide purchaser, and, upon the written request of the Company,
the Trustee shall authenticate and deliver on behalf of the Trust, in exchange
for or in lieu of any such mutilated, destroyed, lost or stolen Investor
Certificate, a new Investor Certificate of like tenor and aggregate Fractional
Undivided Interest and bearing a number that is not contemporaneously
outstanding. In connection with the issuance of any new Investor Certificate
under this Section 5.05, the Trustee or the Transfer Agent and Registrar may
require the payment by the Investor Certificateholder of a sum sufficient to
cover any tax or other governmental expenses (including the fees and expenses of
the Trustee and Transfer Agent and Registrar) connected therewith. Any duplicate
Investor Certificate issued pursuant to this Section 5.05 shall constitute
complete and indefeasible evidence of ownership in the Trust, as if originally

 

43

--------------------------------------------------------------------------------


 

issued, whether or not the lost, stolen or destroyed Investor Certificate shall
be found at any time.

 


SECTION 5.06           PERSONS DEEMED OWNERS.


 

At all times prior to due presentation of an Investor Certificate for
registration of transfer, if applicable, the Company, the Trustee, the Paying
Agent, the Transfer Agent and Registrar, any Funding Agent and any agent of any
of them may treat the Person in whose name any Investor Certificate is
registered as the owner of such Investor Certificate for the purpose of
receiving distributions pursuant to Article IV of the related Supplement and for
all other purposes whatsoever, and neither the Trustee, the Paying Agent, the
Transfer Agent and Registrar nor any agent of any of them shall be affected by
any notice to the contrary. Notwithstanding the foregoing provisions of this
Section 5.06, in determining whether the Investor Certificateholders of the
requisite Fractional Undivided Interests have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Investor
Certificates owned by the Company, or any Affiliate thereof, shall be
disregarded and deemed not to be outstanding, except that, in determining
whether the Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Investor Certificates
which a Responsible Officer of the Trustee actually knows to be so owned shall
be so disregarded. Investor Certificates so owned by the Company or any
Affiliate thereof which have been pledged in good faith shall not be disregarded
and may be regarded as outstanding if the pledgee establishes to the
satisfaction of the Trustee the pledgee’s right so to act with respect to such
Investor Certificates and that the pledgee is not the Company or any Affiliate
thereof.

 


SECTION 5.07           APPOINTMENT OF PAYING AGENT; DISTRIBUTIONS BY PAYING
AGENT.


 

The Paying Agent shall make distributions to Investor Certificateholders from
the Series Concentration Accounts (and/or any other account or accounts
maintained for the benefit of Investor Certificateholders as specified in the
related Supplement for any Series) pursuant to Articles III and IV. The Trustee
may revoke such power and remove the Paying Agent if the Trustee determines in
its sole discretion that the Paying Agent shall have failed to perform its
obligations under this Agreement in any material respect. Unless otherwise
specified in the related Supplement for any Series and with respect to such
Series, the Paying Agent shall initially be J.P. Morgan Bank (Ireland) plc and
any co-paying agent chosen by J.P. Morgan Bank (Ireland) plc. Each Paying Agent
other than the Initial Paying Agent shall have a combined capital and surplus of
at least $100,000,000. The Paying Agent shall be permitted to resign upon thirty
(30) days’ prior written notice to the Trustee. In the event that the Paying
Agent shall so resign, the Trustee shall appoint a successor to act as Paying
Agent (which shall be a depositary institution or trust company) reasonably
acceptable to the Company which appointment shall be effective on the date on
which the Person so appointed gives the Trustee written notice that it accepts
the appointment. Any resignation or removal of the Paying Agent and appointment
of successor Paying Agent pursuant to this Section 5.07 shall not become
effective until acceptance of appointment by the successor Paying Agent, as
provided in this Section 5.07. The Trustee shall cause such successor Paying
Agent or any additional Paying Agent appointed by the Trustee to execute and
deliver to the Trustee an instrument in which such successor Paying Agent or
additional Paying Agent shall agree with the Trustee that as Paying Agent, such
successor Paying Agent or additional Paying Agent will hold all sums, if any,
held by it for payment to the Holders in trust for the benefit of the Holders
entitled thereto until such sums shall be paid to such Holders. The Paying Agent
shall return all unclaimed funds to the Trustee and upon removal of a Paying
Agent such

 

44

--------------------------------------------------------------------------------


 

Paying Agent shall also return all funds in its possession to the Trustee. The
provisions of Sections 8.01, 8.02, 8.03, 8.05 and 10.19 shall apply to J.P.
Morgan Bank (Ireland) plc (or the Trustee to the extent it is so acting) also in
its role as Paying Agent, for so long as J.P. Morgan Bank (Ireland) plc (or the
Trustee to the extent it is so acting) shall act as Paying Agent. Any reference
in this Agreement to the Paying Agent shall include any co-paying agent unless
the context requires otherwise.

 

The Company hereby agrees to provide the Trustee from time to time sufficient
funds, on a timely basis and in accordance with and subject to Section 8.05, for
the payment of any reasonable compensation payable to the Paying Agent for its
services under this Section 5.07. The Trustee hereby agrees that, upon the
receipt of such funds from the Company, it shall pay the Paying Agent such
amounts.

 


SECTION 5.08         ACCESS TO LIST OF INVESTOR CERTIFICATEHOLDERS’ NAMES AND
ADDRESSES.


 

With respect to Investor Certificates of a Series which are issued in registered
form, the Trustee will furnish or cause to be furnished by the Transfer Agent
and Registrar to the Company, the Master Servicer or the Paying Agent, within
ten (10) Business Days after receipt by the Trustee of a request therefor from
the Company, the Master Servicer or the Paying Agent, respectively, in writing,
a list of the names and addresses of the Investor Certificateholders as then
recorded by or on behalf of the Trustee. The costs and expenses incurred in
connection with the provision of such list shall constitute Program Costs under
the Supplement for the applicable Series. If three or more Investor
Certificateholders of record or any Investor Certificateholder of any Series or
a group of Investor Certificateholders of record representing Fractional
Undivided Interests aggregating not less than 10% of the Invested Amount of the
related Outstanding Series (the “Applicants”) apply in writing to the Trustee,
and such application states that the Applicants desire to communicate with other
Investor Certificateholders of any Series with respect to their rights under
this Agreement or under the Investor Certificates and is accompanied by a copy
of the communication which such Applicants propose to transmit, then the
Trustee, after having been adequately indemnified by such Applicants for its
costs and expenses, shall transmit or shall cause the Transfer Agent and
Registrar to transmit, such communication to the Investor Certificateholders
reasonably promptly after the receipt of such application.

 

Every Investor Certificateholder, by receiving and holding an Investor
Certificate, agrees with the Trustee that neither the Trustee, the Transfer
Agent and Registrar, nor any of their respective agents, officers, directors or
employees shall be held accountable by reason of the disclosure or mailing of
any such information as to the names and addresses of the Investor
Certificateholders hereunder, regardless of the sources from which such
information was derived.

 

As soon as practicable following each Record Date, the Trustee shall provide to
the Paying Agent or its designee, a list of Investor Certificateholders in such
form as the Paying Agent may reasonably request.

 


SECTION 5.09           AUTHENTICATING AGENT


 


(A)           THE TRUSTEE MAY APPOINT ONE OR MORE AUTHENTICATING AGENTS WITH
RESPECT TO THE INVESTOR CERTIFICATES WHICH SHALL BE AUTHORIZED TO ACT ON BEHALF
OF THE TRUSTEE IN AUTHENTICATING THE INVESTOR CERTIFICATES IN CONNECTION WITH
THE ISSUANCE,

 

45

--------------------------------------------------------------------------------


 


DELIVERY, REGISTRATION OF TRANSFER (IF APPLICABLE), EXCHANGE OR REPAYMENT OF THE
INVESTOR CERTIFICATES; PROVIDED, THAT EACH SUCH AUTHENTICATING AGENT SHALL
SATISFY THE CONDITIONS SET FORTH IN SECTION 8.02(A). WHENEVER REFERENCE IS MADE
IN THIS AGREEMENT TO THE AUTHENTICATION OF INVESTOR CERTIFICATES BY THE TRUSTEE
OR THE TRUSTEE’S CERTIFICATE OF AUTHENTICATION, SUCH REFERENCE SHALL BE DEEMED
TO INCLUDE AUTHENTICATION ON BEHALF OF THE TRUSTEE BY AN AUTHENTICATING AGENT
AND A CERTIFICATE OF AUTHENTICATION EXECUTED ON BEHALF OF THE TRUSTEE BY AN
AUTHENTICATING AGENT.


 


(B)           ANY INSTITUTION SUCCEEDING TO THE CORPORATE TRUST BUSINESS OF AN
AUTHENTICATING AGENT SHALL CONTINUE TO BE AN AUTHENTICATING AGENT WITHOUT THE
EXECUTION OR FILING OF ANY PAPER OR ANY FURTHER ACT ON THE PART OF THE TRUSTEE
OR SUCH AUTHENTICATING AGENT; PROVIDED SUCH INSTITUTION SATISFIES THE CONDITIONS
SET FORTH IN SECTION 8.02(A).


 


(C)           AN AUTHENTICATING AGENT MAY AT ANY TIME RESIGN BY GIVING WRITTEN
NOTICE OF RESIGNATION TO THE TRUSTEE. UPON THE RECEIPT BY THE TRUSTEE OF ANY
SUCH NOTICE OF RESIGNATION AND UPON THE GIVING OF ANY SUCH NOTICE OF TERMINATION
BY THE TRUSTEE, THE TRUSTEE SHALL IMMEDIATELY GIVE NOTICE OF SUCH RESIGNATION OR
TERMINATION TO THE COMPANY.


 


(D)           ANY RESIGNATION OF AN AUTHENTICATING AGENT SHALL NOT BECOME
EFFECTIVE UNTIL ACCEPTANCE OF APPOINTMENT BY THE SUCCESSOR AUTHENTICATING AGENT
AS PROVIDED IN THIS SECTION 5.09. THE TRUSTEE MAY AT ANY TIME TERMINATE THE
AGENCY OF AN AUTHENTICATING AGENT BY GIVING NOTICE OF TERMINATION TO SUCH
AUTHENTICATING AGENT. UPON RECEIVING SUCH A NOTICE OF RESIGNATION OR UPON SUCH A
TERMINATION, OR IN CASE AT ANY TIME AN AUTHENTICATING AGENT SHALL CEASE TO BE
ACCEPTABLE TO THE TRUSTEE OR FAIL TO SATISFY THE CONDITIONS SET FORTH IN SECTION
8.06, THE TRUSTEE PROMPTLY MAY APPOINT A SUCCESSOR AUTHENTICATING AGENT.


 


(E)           ANY SUCCESSOR AUTHENTICATING AGENT UPON ACCEPTANCE OF ITS
APPOINTMENT HEREUNDER SHALL BECOME VESTED WITH ALL THE RIGHTS, POWERS AND DUTIES
OF ITS PREDECESSOR HEREUNDER, WITH LIKE EFFECT AS IF ORIGINALLY NAMED AS AN
AUTHENTICATING AGENT. NO SUCCESSOR AUTHENTICATING AGENT (OTHER THAN AN AFFILIATE
OF THE TRUSTEE) SHALL BE APPOINTED UNLESS SUCH AUTHENTICATING AGENT (I) IS
REASONABLY ACCEPTABLE TO THE TRUSTEE AND THE COMPANY AND (II) SATISFIES THE
CONDITIONS SET FORTH IN SECTION 8.02(A).


 


(F)            THE COMPANY HEREBY AGREES TO PROVIDE THE TRUSTEE FROM TIME TO
TIME SUFFICIENT FUNDS, ON A TIMELY BASIS AND IN ACCORDANCE WITH AND SUBJECT TO
SECTION 8.05, FOR THE PAYMENT OF ANY REASONABLE COMPENSATION PAYABLE TO EACH
AUTHENTICATING AGENT FOR ITS SERVICES UNDER THIS SECTION 5.09. THE TRUSTEE
HEREBY AGREES THAT, UPON THE RECEIPT OF SUCH FUNDS FROM THE COMPANY, IT SHALL
PAY EACH AUTHENTICATING AGENT SUCH AMOUNTS.


 


(G)           THE PROVISIONS OF SECTIONS 8.01, 8.02, 8.03, 8.05 AND 10.18 SHALL
BE APPLICABLE TO ANY AUTHENTICATING AGENT.


 


(H)           PURSUANT TO AN APPOINTMENT MADE UNDER THIS SECTION 5.09, THE
INVESTOR CERTIFICATES MAY HAVE ENDORSED THEREON, IN LIEU OF THE TRUSTEE’S
CERTIFICATE OF

 

46

--------------------------------------------------------------------------------


 


AUTHENTICATION, AN ALTERNATE CERTIFICATE OF AUTHENTICATION IN SUBSTANTIALLY THE
FOLLOWING FORM:


 

“This is one of the Investor Certificates
described in the Pooling Agreement
dated as of December 21, 2000,
as amended and restated on June 26, 2001 and
as further amended and restated on April 18, 2006
among Huntsman Receivables Finance LLC,
Huntsman (Europe) BVBA, as Master Servicer
and
J.P. Morgan Bank (Ireland) plc, as Trustee”

 

 

 

 

as Authenticating Agent
for the Trustee

 

By

 

 

Authorized Signatory

 


SECTION 5.10           TAX TREATMENT.


 

It is the intent of the Master Servicer, the Company, the Investor
Certificateholders and the Trustee that, under applicable U.S. Federal, State
and local income and franchise tax laws (but for no other purpose), the Investor
Certificates will qualify as indebtedness of the Company secured by the
Participation Assets and that the Trust will not be characterized as an
association or publicly traded partnership taxable as a corporation. The
Company, the Master Servicer and the Trustee, by entering into this Agreement,
and each Investor Certificateholder, by its acceptance of its Investor
Certificate, agree to treat, except as otherwise required by law, the Investor
Certificates for applicable U.S. Federal, State and local income and franchise
tax purposes (but for no other purpose) as indebtedness of the Company. The
provisions of this Agreement and all related Transaction Documents shall be
construed to further these intentions of the parties. This Section 5.10 shall
survive the termination of this Agreement and shall be binding on all
transferees of any of the foregoing persons.

 


SECTION 5.11           EXCHANGEABLE COMPANY INTEREST.


 


(A)           THE COMPANY MAY DECREASE THE AMOUNT OF ITS EXCHANGEABLE COMPANY
INTEREST IN EXCHANGE FOR (I) AN INCREASE IN THE INVESTED AMOUNT OF A CLASS OF
INVESTOR CERTIFICATES OF AN OUTSTANDING SERIES AND AN INCREASE IN ANY RELATED
SUBORDINATED COMPANY INTERESTS IN CONNECTION WITH AN ISSUANCE OF ADDITIONAL
INVESTOR CERTIFICATES OF SUCH OUTSTANDING SERIES IN ACCORDANCE WITH THE
RESPECTIVE SUPPLEMENT OR (II) ONE OR MORE NEWLY ISSUED SERIES OF INVESTOR
CERTIFICATES AND ANY RELATED NEWLY ISSUED SUBORDINATED COMPANY INTERESTS (ANY
SUCH DECREASE, A “COMPANY EXCHANGE”). A COMPANY EXCHANGE SHALL NOT BE NECESSARY
IN CONNECTION WITH AN INCREASE IN THE INVESTED AMOUNT OF ANY INVESTOR
CERTIFICATES ISSUED IN A SERIES WITH AN INVESTED AMOUNT THAT MAY INCREASE OR
DECREASE FROM TIME TO TIME. SUCH INVESTOR CERTIFICATES ARE EXPECTED TO BE
DESIGNATED AS “VARIABLE FUNDING CERTIFICATES” OR “VFC CERTIFICATES”. THE MASTER
SERVICER MAY PERFORM A COMPANY EXCHANGE BY NOTIFYING THE

 

47

--------------------------------------------------------------------------------


 


TRUSTEE, IN WRITING AT LEAST TWENTY (20) BUSINESS DAYS IN ADVANCE (AN “EXCHANGE
NOTICE”) OF THE DATE UPON WHICH THE COMPANY EXCHANGE IS TO OCCUR (AN “EXCHANGE
DATE”). ANY EXCHANGE NOTICE GIVEN BY THE COMPANY SHALL STATE THE DESIGNATION OF
ANY SERIES TO BE ISSUED ON THE EXCHANGE DATE AND, WITH RESPECT TO EACH SUCH
SERIES: (A) ITS ADDITIONAL OR INITIAL INVESTED AMOUNT, AS THE CASE MAY BE, IF
ANY, WHICH IN THE AGGREGATE AT ANY TIME MAY NOT BE GREATER THAN THE CURRENT
PRINCIPAL AMOUNT OF THE COMPANY’S EXCHANGEABLE COMPANY INTEREST IF ANY, AT SUCH
TIME AND (B) ITS CERTIFICATE RATE (OR THE METHOD FOR ALLOCATING INTEREST
PAYMENTS OR OTHER CASH FLOW TO SUCH SERIES), IF ANY. ON THE EXCHANGE DATE, THE
TRUSTEE SHALL ONLY (I) AUTHENTICATE AND DELIVER ANY INVESTOR CERTIFICATES
EVIDENCING AN INCREASE IN THE INVESTED AMOUNT OF A CLASS OF INVESTOR
CERTIFICATES OR A NEWLY ISSUED SERIES AND (II) PERMIT THE ISSUANCE OF ANY
RELATED SUBORDINATED COMPANY INTERESTS, UPON DELIVERY TO THE TRUSTEE OF THE
FOLLOWING (TOGETHER WITH THE DELIVERY BY THE COMPANY TO THE TRUSTEE OF ANY
ADDITIONAL AGREEMENTS, INSTRUMENTS OR OTHER DOCUMENTS AS ARE SPECIFIED IN THE
RELATED SUPPLEMENT): (A) A SUPPLEMENT EXECUTED BY THE MASTER SERVICER AND THE
COMPANY AND SPECIFYING THE PRINCIPAL TERMS OF SUCH SERIES (PROVIDED THAT NO SUCH
SUPPLEMENT SHALL BE REQUIRED FOR ANY INCREASE IN THE INVESTED AMOUNT OF A CLASS
OF INVESTOR CERTIFICATES, AND ANY RELATED INCREASE IN ANY RELATED SUBORDINATED
COMPANY INTERESTS, UNLESS IT IS SO REQUIRED BY THE RELATED SUPPLEMENT), (B) A
TAX OPINION ADDRESSED TO THE TRUSTEE AND THE TRUST, (C) A GENERAL OPINION
ADDRESSED TO THE TRUSTEE AND THE TRUST, (D) A RESPONSIBLE OFFICER’S CERTIFICATE
OF THE COMPANY CERTIFYING THAT ALL CONDITIONS PRECEDENT TO THE AUTHENTICATION
AND DELIVERY OF SUCH INVESTOR CERTIFICATES HAVE BEEN SATISFIED AND UPON WHICH
RESPONSIBLE OFFICER’S CERTIFICATE THE TRUSTEE MAY CONCLUSIVELY RELY, (E) THE
RECEIPT OF THE WRITTEN CONSENT OF EACH FUNDING AGENT, (F) WRITTEN INSTRUCTIONS
OF AN OFFICER OF THE COMPANY SPECIFYING THE AMOUNT, SERIES, INVESTOR
CERTIFICATES AND OTHER INTERESTS TO BE ISSUED WITH RESPECT TO THE COMPANY
EXCHANGE AND (G) THE APPLICABLE INVESTOR CERTIFICATES IF NECESSARY. UPON
DELIVERY OF THE ITEMS LISTED IN CLAUSES (A) THROUGH (G) ABOVE AND SATISFACTION
OF ANY CONDITIONS SET FORTH IN ANY SUPPLEMENT FOR AN OUTSTANDING SERIES, THE
EXISTING EXCHANGEABLE COMPANY INTEREST AND THE APPLICABLE SUBORDINATED COMPANY
INTERESTS, AS THE CASE MAY BE, SHALL BE DEEMED ADJUSTED AS OF SUCH EXCHANGE
DATE, AND THE NEW SUBORDINATED COMPANY INTERESTS, IF ANY, SHALL BE DEEMED DULY
CREATED AS OF SUCH EXCHANGE DATE, IN EACH CASE AS PROVIDED ABOVE. THE TRUSTEE
SHALL CAUSE TO BE KEPT AT THE OFFICE OR AGENCY TO BE MAINTAINED BY THE TRANSFER
AGENT AND REGISTRAR IN ACCORDANCE WITH THE PROVISIONS OF SECTION 8.16 A REGISTER
(THE “EXCHANGE REGISTER”) IN WHICH, SUBJECT TO SUCH REASONABLE REGULATIONS AS
THE TRUSTEE MAY PRESCRIBE, THE TRANSFER AGENT AND REGISTRAR SHALL RECORD ALL
COMPANY EXCHANGES AND THE AMOUNT OF THE EXCHANGEABLE COMPANY INTEREST FOLLOWING
ANY COMPANY EXCHANGE. THERE IS NO LIMIT TO THE NUMBER OF COMPANY EXCHANGES THAT
THE COMPANY MAY PERFORM UNDER THIS AGREEMENT. IF THE COMPANY SHALL, ON ANY
EXCHANGE DATE, RETAIN ANY INVESTOR CERTIFICATES ISSUED ON SUCH EXCHANGE DATE, IT
SHALL, PRIOR TO TRANSFERRING ANY SUCH INVESTOR CERTIFICATES TO ANOTHER PERSON,
OBTAIN A TAX OPINION. ADDITIONAL RESTRICTIONS RELATING TO A COMPANY EXCHANGE MAY
BE SET FORTH IN ANY SUPPLEMENT.


 


(B)           UPON ANY COMPANY EXCHANGE, THE TRUSTEE, IN ACCORDANCE WITH THE
WRITTEN DIRECTIONS OF THE MASTER SERVICER SHALL ISSUE TO THE COMPANY UNDER
SECTION

 

48

--------------------------------------------------------------------------------


 


5.01, FOR EXECUTION, AS AGENT OF THE TRUSTEE, AND REDELIVERY TO THE TRUSTEE FOR
AUTHENTICATION UNDER SECTION 5.02, (I) ONE OR MORE INVESTOR CERTIFICATES
REPRESENTING AN INCREASE IN THE INVESTED AMOUNT OF AN OUTSTANDING SERIES, OR
(II) ONE OR MORE NEW SERIES OF INVESTOR CERTIFICATES. ANY SUCH INVESTOR
CERTIFICATES SHALL BE SUBSTANTIALLY IN THE FORM SPECIFIED IN THE APPLICABLE
SUPPLEMENT AND EACH SHALL BEAR, UPON ITS FACE, THE DESIGNATION FOR SUCH SERIES
TO WHICH EACH SUCH CERTIFICATE BELONGS SO SELECTED BY THE MASTER SERVICER.


 


(C)           IN CONJUNCTION WITH A COMPANY EXCHANGE, THE PARTIES HERETO SHALL,
EXCEPT AS OTHERWISE PROVIDED IN SECTION 5.11(A) ABOVE, EXECUTE A SUPPLEMENT TO
THIS AGREEMENT, WHICH SHALL DEFINE, WITH RESPECT TO ANY ADDITIONAL INVESTOR
CERTIFICATES OR NEWLY ISSUED SERIES, AS THE CASE MAY BE: (I) ITS NAME OR
DESIGNATION, (II) ITS ADDITIONAL OR INITIAL PRINCIPAL AMOUNT, AS THE CASE MAY BE
(OR METHOD FOR CALCULATING SUCH AMOUNT), (III) WHETHER THE INVESTOR CERTIFICATES
FOR SUCH SERIES MAY BE ISSUED IN BEARER FORM OR REGISTERED FORM AND ANY
LIMITATIONS IMPOSED THEREON ON TRANSFER, SALE OR EXCHANGE, INCLUDING THE
LIMITATIONS PROVIDED IN SECTION 165(J) AND 1287(A) OF THE CODE, (IV) ITS
CERTIFICATE RATE (OR FORMULA FOR THE DETERMINATION THEREOF), (V) THE INTEREST
PAYMENT DATE OR DATES AND THE DATE OR DATES FROM WHICH INTEREST SHALL ACCRUE,
(VI) THE METHOD FOR ALLOCATING COLLECTIONS TO HOLDERS, (VII) THE NAMES OF ANY
ACCOUNTS OR SUBACCOUNTS TO BE USED BY SUCH SERIES AND THE TERMS GOVERNING THE
OPERATION OF ANY SUCH ACCOUNTS OR SUBACCOUNTS, (VIII) THE ISSUE AND TERMS OF A
LETTER OF CREDIT OR OTHER FORM OF ENHANCEMENT, IF ANY, WITH RESPECT THERETO,
(IX) THE TERMS ON WHICH THE CERTIFICATES OF SUCH SERIES MAY BE REPURCHASED BY
THE COMPANY OR MAY BE REMARKETED TO OTHER INVESTORS, (X) THE SERIES TERMINATION
DATE THEREAFTER, (XI) ANY DEPOSIT ACCOUNT MAINTAINED FOR THE BENEFIT OF HOLDERS,
(XII) THE NUMBER OF CLASSES OF SUCH SERIES, AND IF MORE THAN ONE CLASS, THE
RIGHTS AND PRIORITIES OF EACH SUCH CLASS, (XIII) THE RIGHTS OF THE HOLDER OF
SUCH EXCHANGEABLE COMPANY INTEREST THAT HAVE BEEN TRANSFERRED TO THE HOLDERS OF
SUCH SERIES, (XIV) THE DESIGNATION OF ANY SERIES ACCOUNTS OR SUBACCOUNTS AND THE
TERMS GOVERNING THE OPERATION OF ANY SUCH SERIES ACCOUNTS OR SUBACCOUNTS, (XV)
PROVISIONS ACCEPTABLE TO THE TRUSTEE CONCERNING THE PAYMENT OF THE TRUSTEE’S
FEES AND EXPENSES AND (XVI) OTHER RELEVANT TERMS (ALL SUCH TERMS, THE “PRINCIPAL
TERMS” OF SUCH SERIES). THE SUPPLEMENT EXECUTED IN CONNECTION WITH THE COMPANY
EXCHANGE SHALL CONTAIN ADMINISTRATIVE PROVISIONS WHICH ARE REASONABLY ACCEPTABLE
TO THE TRUSTEE.


 


(D)           THE COMPANY SHALL NOT TRANSFER, ASSIGN, EXCHANGE OR OTHERWISE
DISPOSE OF ITS EXCHANGEABLE COMPANY INTEREST OR ANY SUBORDINATED COMPANY
INTERESTS WITHOUT (I) THE PRIOR WRITTEN CONSENT OF EACH FUNDING AGENT AND (II)
DELIVERY OF A TAX OPINION. IF THE COMPANY SHALL TRANSFER, ASSIGN, EXCHANGE OR
OTHERWISE DISPOSE OF ALL OR ANY PORTION OF ITS EXCHANGEABLE COMPANY INTEREST OR
ANY SUBORDINATED COMPANY INTERESTS, IN ACCORDANCE WITH THE PRECEDING SENTENCE,
THE TRANSFER AGENT AND REGISTRAR SHALL RECORD THE TRANSFER, ASSIGNMENT, EXCHANGE
OR OTHER DISPOSITION OF (I) THE EXCHANGEABLE COMPANY INTEREST IN THE EXCHANGE
REGISTER AND (II) ANY SUBORDINATED COMPANY INTERESTS IN A REGISTER MAINTAINED BY
THE TRANSFER AGENT AND REGISTRAR AT ITS OFFICE OR AGENCY (THE “SUBORDINATED
INTEREST REGISTER”). ANY HOLDER WHO WISHES TO TRANSFER, ASSIGN, EXCHANGE OR
OTHERWISE DISPOSE OF ALL OR ANY PORTION OF THE EXCHANGEABLE COMPANY INTEREST OR
ANY SUBORDINATED COMPANY INTERESTS HELD

 

49

--------------------------------------------------------------------------------


 


BY IT SHALL DELIVER INSTRUCTIONS AND A WRITTEN INSTRUMENT OF TRANSFER, WITH
SUFFICIENT INSTRUCTIONS, DULY EXECUTED BY SUCH HOLDER OR HIS ATTORNEY-IN-FACT
DULY AUTHORIZED IN WRITING DELIVERED TO THE TRUSTEE (UNLESS THE TRANSFER AGENT
AND REGISTRAR IS DIFFERENT FROM THE TRUSTEE, IN WHICH CASE TO THE TRANSFER AGENT
AND REGISTRAR) AND COMPLYING WITH ANY REQUIREMENTS SET FORTH IN THE APPLICABLE
SUPPLEMENT. NO SERVICE CHARGE SHALL BE MADE FOR ANY REGISTRATION OF TRANSFER OR
EXCHANGE OF ALL OR ANY PORTION OF THE EXCHANGEABLE COMPANY INTEREST OR ANY
SUBORDINATED COMPANY INTERESTS, BUT THE TRANSFER AGENT AND REGISTRAR MAY REQUIRE
ANY HOLDER THAT IS TRANSFERRING OR EXCHANGING ALL OR ANY PORTION OF THE
EXCHANGEABLE COMPANY INTEREST OR ANY SUBORDINATED COMPANY INTERESTS TO PAY A SUM
SUFFICIENT TO COVER ANY TAX OR GOVERNMENTAL CHARGE THAT MAY BE IMPOSED IN
CONNECTION WITH ANY TRANSFER OR EXCHANGE OF ALL OR ANY PORTION OF THE
EXCHANGEABLE COMPANY INTEREST OR THE SUBORDINATED COMPANY INTERESTS.


 


(E)           EXCEPT AS SPECIFIED IN ANY SUPPLEMENT FOR A RELATED SERIES, ALL
INVESTOR CERTIFICATES OF ANY SERIES SHALL BE EQUALLY AND RATABLY ENTITLED AS
PROVIDED HEREIN TO THE BENEFITS HEREOF WITHOUT PREFERENCE, PRIORITY OR
DISTINCTION ON ACCOUNT OF THE ACTUAL TIME OR TIMES OF AUTHENTICATION AND
DELIVERY, ALL IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT AND
THE APPLICABLE SUPPLEMENT.


 


(F)            IF THE COMPANY REDUCES ITS EXCHANGEABLE COMPANY INTEREST PURSUANT
TO SECTION 2.05 HEREOF, THE COMPANY SHALL IMMEDIATELY NOTIFY THE TRUSTEE OF ANY
SUCH REDUCTION AND THE TRUSTEE SHALL MAKE THE APPROPRIATE NOTIFICATION IN ITS
RECORDS THAT SUCH REDUCTION OF THE EXCHANGEABLE COMPANY INTEREST HAS BEEN MADE.


 


SECTION 5.12           BOOK-ENTRY CERTIFICATES.


 

If specified in any related Supplement, the Investor Certificates, or any
portion thereof, upon original issuance, shall be issued in the form of one or
more typewritten Investor Certificates representing the Book-Entry Certificates,
to be delivered to the Depository specified in such Supplement which shall be
the Clearing Agency, specified by, or on behalf of, the Company for such Series.
The Investor Certificates shall initially be registered on the Certificate
Register in the name of the nominee of such Clearing Agency, and no Certificate
Book-Entry Holder will receive a definitive certificate representing such
Certificate Book-Entry Holder’s interest in the Investor Certificates, except as
provided in Section 5.14. Unless and until definitive, fully registered Investor
Certificates (“Definitive Certificates”) have been issued to Investor
Certificateholders pursuant to Section 5.14 or the related Supplement:

 


(A)           THE PROVISIONS OF THIS SECTION 5.12 SHALL BE IN FULL FORCE AND
EFFECT;


 


(B)           THE MASTER SERVICER (OR THE SERVICER GUARANTOR ON BEHALF OF THE
MASTER SERVICER) AND THE TRUSTEE MAY DEAL WITH EACH CLEARING AGENCY FOR ALL
PURPOSES (INCLUDING THE MAKING OF DISTRIBUTIONS ON THE INVESTOR CERTIFICATES) AS
THE INVESTOR CERTIFICATEHOLDER WITHOUT RESPECT TO WHETHER THERE HAS BEEN ANY
ACTUAL AUTHORIZATION OF SUCH ACTIONS BY THE CERTIFICATE BOOK-ENTRY HOLDERS WITH
RESPECT TO SUCH ACTIONS;

 

50

--------------------------------------------------------------------------------


 


(C)           TO THE EXTENT THAT THE PROVISIONS OF THIS SECTION 5.12 CONFLICT
WITH ANY OTHER PROVISIONS OF THIS AGREEMENT, THE PROVISIONS OF THIS SECTION 5.12
SHALL CONTROL; AND


 


(D)           THE RIGHTS OF CERTIFICATE BOOK-ENTRY HOLDERS SHALL BE EXERCISED
ONLY THROUGH THE CLEARING AGENCY AND THE RELATED CLEARING AGENCY PARTICIPANTS
AND SHALL BE LIMITED TO THOSE ESTABLISHED BY LAW AND AGREEMENTS BETWEEN SUCH
RELATED CERTIFICATE BOOK-ENTRY HOLDERS AND THE CLEARING AGENCY AND/OR THE
CLEARING AGENCY PARTICIPANTS. PURSUANT TO THE DEPOSITORY AGREEMENT, THE INITIAL
CLEARING AGENCY WILL MAKE BOOK-ENTRY TRANSFERS AMONG THE CLEARING AGENCY
PARTICIPANTS AND RECEIVE AND TRANSMIT DISTRIBUTIONS OF AMOUNTS DUE IN RESPECT OF
THE INVESTOR CERTIFICATES TO SUCH CLEARING AGENCY PARTICIPANTS.


 

Notwithstanding the foregoing, no Class or Series of Investor Certificates may
be issued as Book-Entry Certificates (but, instead, shall be issued as
Definitive Certificates) unless at the time of issuance of such Class or Series,
the Company and the Trustee receive a Tax Opinion.

 


SECTION 5.13           NOTICES TO CLEARING AGENCY.


 

Whenever notice or other communication to the Investor Certificateholders is
required under this Agreement, unless and until Definitive Certificates shall
have been issued to Certificate Book-Entry Holders pursuant to Section 5.14, the
Trustee shall prepare and give all such notices and communications specified
herein to be given to the Investor Certificateholders to the Clearing Agencies.

 


SECTION 5.14           DEFINITIVE CERTIFICATES.


 

For any series for which Book-Entry Certificates have been issued pursuant to
Section 5.12 hereof, if (a)(i) the Master Servicer advises the Trustee in
writing that any Clearing Agency is no longer willing or able to properly
discharge its responsibilities under the applicable Depository Agreement, and
(ii) the Master Servicer is unable to locate a qualified successor, (b) the
Master Servicer at its option advises the Trustee in writing that it elects to
terminate the book-entry system through such Clearing Agency or (c) after the
occurrence of a Master Servicer Default or an Early Amortization Event,
Certificate Book-Entry Holders representing Fractional Undivided Interests
aggregating more than 50% of the Invested Amount held by such Certificate
Book-Entry Holders of each affected Series then issued and outstanding advise
the Clearing Agency through the Clearing Agency Participants in writing, and the
Clearing Agency shall so notify the Trustee, that the continuation of a
book-entry system through the Clearing Agency is no longer in the best interests
of the Certificate Book-Entry Holders, the Trustee shall notify the Clearing
Agency, which shall be responsible to notify the Certificate Book-Entry Holders,
of the occurrence of any such event and of the availability of Definitive
Certificates to Certificate Book-Entry Holders requesting the same. Upon
surrender to the Trustee of the Book-Entry Certificates by the Clearing Agency,
accompanied by registration instructions from the Clearing Agency for
registration, the Trustee shall issue the Definitive Certificates. Neither the
Master Servicer (or the Servicer Guarantor on its behalf) nor the Trustee shall
be liable for any delay in delivery of such instructions and may conclusively
rely on, and shall be protected in relying on, such instructions.

 

51

--------------------------------------------------------------------------------


 


SECTION 5.15           SECURITIES ACT RESTRICTIONS.


 

Investor Certificates may be issued pursuant to an exemption from registration
under the Securities Act or may be registered pursuant to an effective
registration statement under the Securities Act. Investor Certificates that have
not been registered pursuant to an effective registration statement under the
Securities Act and any interest therein may not be reoffered, resold, pledged or
otherwise transferred, and shall not be registered for transfer in the
Certificate Register except pursuant to the provisions set forth in the
Supplement relating to such Series of Investor Certificates. Such Investor
Certificates shall contain a legend substantially to the effect set forth in the
related Supplement.

 


ARTICLE VI


 


OTHER MATTERS RELATING TO THE COMPANY


 


SECTION 6.01           LIABILITY OF THE COMPANY.


 

Except as set forth below in this Section 6.01, the Company shall be liable for
all obligations, covenants, representations and warranties of the Company
arising under or related to this Agreement or any Supplement. Except as provided
in the preceding sentence and otherwise herein, the Company shall be liable only
to the extent of the obligations specifically undertaken by it in its capacity
as Company hereunder and shall not be liable for any act or omission of the
Paying Agent, an authenticating agent, the Transfer Agent and Registrar or the
Trustee. Notwithstanding any other provision hereof or of any Supplement, the
sole remedy of the Trust, the Trustee (in its individual capacity or as
Trustee), the Holders or any other Person in respect of any obligation,
covenant, representation, warranty or agreement of the Company under or related
to this Agreement or any Supplement shall be against the assets of the Company,
subject to the payment priorities contained herein. Neither the Trust, the
Trustee, the Holders nor any other Person shall have any claim against the
Company to the extent that the Company’s assets are insufficient to meet such
obligations, covenant, representation, warranty or agreement (the difference
being referred to herein as a “Shortfall”) and all claims in respect of the
shortfall shall be extinguished.

 


SECTION 6.02           LIMITATION ON LIABILITY OF THE COMPANY.


 

Subject to Sections 6.01 and 10.19, neither the Company nor any of their
respective directors or officers or employees or agents shall be under any
liability to the Trust, the Trustee, the Holders or any other Person for any
action taken or for refraining from the taking of any action pursuant to this
Agreement whether or not such action or inaction arises from express or implied
duties under any Transaction Document; provided, however, that this provision
shall not protect the Company against any liability which would otherwise be
imposed by reason of willful misconduct, bad faith or gross negligence in the
performance of any duties or by reason of reckless disregard of any obligations
and duties hereunder.

 


SECTION 6.03           MERGER OR CONSOLIDATION OF, OR ASSUMPTION OF THE
OBLIGATIONS OF, HUNTSMAN INTERNATIONAL OR THE COMPANY.


 


(A)           NEITHER HUNTSMAN INTERNATIONAL NOR THE COMPANY (EACH A “RELEVANT
ENTITY”) SHALL CONSOLIDATE WITH OR MERGE INTO ANY OTHER CORPORATION OR CONVEY,
TRANSFER OR DISPOSE OF ITS PROPERTIES AND ASSETS (INCLUDING IN THE CASE OF
HUNTSMAN INTERNATIONAL ITS CONSOLIDATED SUBSIDIARIES AS PROPERTY AND ASSETS)
SUBSTANTIALLY AS AN ENTIRETY TO ANY PERSON, OR ENGAGE IN ANY CORPORATE
RESTRUCTURING OR REORGANIZATION, OR LIQUIDATE OR DISSOLVE UNLESS:

 

52

--------------------------------------------------------------------------------


 

(I)            THE BUSINESS ENTITY FORMED BY SUCH CONSOLIDATION OR INTO WHICH
THE RELEVANT ENTITY IS MERGED OR THE PERSON WHICH ACQUIRES BY CONVEYANCE,
TRANSFER OR DISPOSITION OF THE PROPERTIES AND ASSETS OF THE RELEVANT ENTITY
SUBSTANTIALLY AS AN ENTIRETY, IF THE RELEVANT ENTITY IS NOT THE SURVIVING ENTITY
SHALL EXPRESSLY ASSUME, BY AN AGREEMENT SUPPLEMENTAL HERETO, EXECUTED AND
DELIVERED TO THE TRUSTEE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
TRUSTEE, THE PERFORMANCE OF EVERY COVENANT AND OBLIGATION OF THE RELEVANT
ENTITY;

 

(II)           THE RELEVANT ENTITY HAS DELIVERED TO THE TRUSTEE A CERTIFICATE OF
A RESPONSIBLE OFFICER AND AN OPINION OF COUNSEL (WHICH, AS TO FACTUAL MATTERS,
MAY BE BASED ON A CERTIFICATE BY THE RELEVANT ENTITY) EACH STATING THAT SUCH
CONSOLIDATION, MERGER, RESTRUCTURING, REORGANIZATION, CONVEYANCE, TRANSFER OR
DISPOSITION OR ENGAGEMENT IN ANY CORPORATE RESTRUCTURING OR REORGANIZATION AND
SUCH SUPPLEMENTAL AGREEMENT COMPLY WITH THIS SECTION 6.03, THAT SUCH SUPPLEMENT
AGREEMENT IS A VALID AND BINDING OBLIGATION OF SUCH SURVIVING ENTITY ENFORCEABLE
AGAINST SUCH SURVIVING ENTITY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE INSOLVENCY LAWS AND EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY GENERAL PRINCIPLES OF EQUITY (WHETHER
CONSIDERED IN A SUIT AT LAW OR IN EQUITY), AND THAT ALL CONDITIONS PRECEDENT
HEREIN PROVIDED FOR RELATING TO SUCH TRANSACTION HAVE BEEN COMPLIED WITH;

 

(III)          IF ANY SERIES IS OUTSTANDING, THE RELATED FUNDING AGENT(S) SHALL
HAVE CONSENTED TO SUCH CONSOLIDATION, MERGER, RESTRUCTURING, REORGANIZATION,
CONVEYANCE OR TRANSFER;

 

(IV)          THE COMPANY SHALL HAVE DELIVERED TO THE TRUSTEE AND THE FUNDING
AGENT(S) OF EACH OUTSTANDING SERIES A TAX OPINION, DATED THE DATE OF SUCH
CONSOLIDATION, MERGER, RESTRUCTURING, REORGANIZATION, CONVEYANCE OR TRANSFER,
WITH RESPECT THERETO;

 

(V)           IN CONNECTION WITH ANY MERGER, CONSOLIDATION OR CORPORATE
RESTRUCTURING OR REORGANIZATION OF THE COMPANY, THE BUSINESS ENTITY INTO WHICH
THE COMPANY SHALL MERGE OR CONSOLIDATE SHALL BE (X) WITH RESPECT TO THE COMPANY,
A BUSINESS ENTITY THAT IS NOT SUBJECT TO TITLE 11 OF THE UNITED STATES CODE OR
(Y) A SPECIAL PURPOSE CORPORATION, THE POWERS AND ACTIVITIES OF WHICH SHALL BE
LIMITED TO THE PERFORMANCE OF THE OBLIGATIONS OF THE COMPANY UNDER THIS
AGREEMENT, ANY SUPPLEMENT AND THE ORIGINATION AGREEMENTS; AND

 

(VI)          IF THE COMPANY IS NOT THE SURVIVING ENTITY, THE SURVIVING ENTITY
SHALL FILE NEW UCC FINANCING STATEMENTS AND ALL OTHER DOCUMENTS WHICH MAY BE
REQUIRED WITH RESPECT TO THE PARTICIPATION AND SECURITY INTEREST OF THE TRUST IN
RELATION TO THE U.S. RECEIVABLES.

 


(B)           THE OBLIGATIONS OF THE COMPANY HEREUNDER SHALL NOT BE ASSIGNED NOR
SHALL ANY PERSON SUCCEED TO THE OBLIGATIONS OF THE COMPANY HEREUNDER EXCEPT IN
EACH CASE IN ACCORDANCE WITH (I) THE PROVISIONS OF THE FOREGOING PARAGRAPHS OR
(II) CONVEYANCES, MERGERS, CONSOLIDATIONS, ASSUMPTIONS, SALES OR TRANSFERS TO
OTHER

 

53

--------------------------------------------------------------------------------


 


ENTITIES (1) FOR WHICH HUNTSMAN INTERNATIONAL DELIVERS AN OFFICER’S CERTIFICATE
TO THE TRUSTEE INDICATING THAT HUNTSMAN INTERNATIONAL REASONABLY BELIEVES THAT
SUCH ACTION WILL NOT ADVERSELY AFFECT IN ANY MATERIAL RESPECT THE INTERESTS OF
ANY INVESTOR CERTIFICATEHOLDER OR HOLDER OF A PARTICIPATION THEREIN, (2) WHICH
MEET THE REQUIREMENTS OF SECTION 6.03(A) AND (3) FOR WHICH SUCH PURCHASER,
TRANSFEREE, PLEDGEE OR ENTITY SHALL EXPRESSLY ASSUME, IN AN AGREEMENT
SUPPLEMENTAL HERETO, EXECUTED AND DELIVERED TO THE TRUSTEE IN WRITING IN FORM
REASONABLY SATISFACTORY TO THE TRUSTEE, THE PERFORMANCE OF EVERY COVENANT AND
OBLIGATION OF THE COMPANY THEREBY CONVEYED.


 


ARTICLE VII


 


EARLY AMORTIZATION EVENTS


 


SECTION 7.01           EARLY AMORTIZATION EVENTS.


 

Unless modified with respect to any Series of Investor Certificates by any
related Supplement, if any one of the following events (each, an “Early
Amortization Event”) shall occur:

 


(A)           AN INSOLVENCY EVENT SHALL HAVE OCCURRED WITH RESPECT TO THE TRUST,
THE COMPANY, ANY ORIGINATOR OR HUNTSMAN INTERNATIONAL;


 


(B)           THE TRUST OR THE COMPANY SHALL BECOME AN “INVESTMENT COMPANY” OR
“CONTROLLED” BY AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE 1940 ACT;


 


(C)           THE TRUST SHALL RECEIVE A WRITTEN NOTICE FROM THE U.S. INTERNAL
REVENUE SERVICE TAKING THE POSITION THAT THE TRUST SHOULD BE CHARACTERIZED FOR
UNITED STATES FEDERAL INCOME TAX PURPOSES AS A “PUBLICLY TRADED PARTNERSHIP” OR
AS AN ASSOCIATION TAXABLE AS A CORPORATION AND COUNSEL TO THE COMPANY DOES NOT
PROVIDE AN OPINION REASONABLY ACCEPTABLE TO THE TRUSTEE AND EACH FUNDING AGENT
THAT SUCH CLAIM IS WITHOUT MERIT; OR


 


(D)           NO SUCCESSOR MASTER SERVICER SHALL HAVE BEEN APPOINTED AND
ACCEPTED SUCH APPOINTMENT PURSUANT TO AND WITHIN THE GRACE PERIOD SET FORTH IN
THE SERVICING AGREEMENT FOLLOWING A MASTER SERVICER DEFAULT; OR


 


(E)           A PROGRAM TERMINATION EVENT SHALL HAVE OCCURRED AND BE CONTINUING
UNDER ANY ORIGINATION AGREEMENT;


 

then, an “Early Amortization Period” with respect to all Outstanding Series
shall commence without any notice or other action on the part of the Trustee or
any Investor Certificateholder immediately upon the occurrence of such event.
The Master Servicer shall notify each Funding Agent and the Trustee in writing
of the occurrence of such Early Amortization Period, specifying the date of the
occurrence of such event. Upon the commencement against the Trust, the Company,
any Originator or Huntsman International of a case, proceeding or other action
described in clause (ii) of the definition of “Insolvency Event”, the Company
shall cease to accept contributions of Receivables from the Contributor and
cease to grant a Participation or security interest in the Receivables to the
Trust, until such time, if any, as such case, proceeding or other action is
vacated, discharged, or stayed or bonded pending appeal. If an Insolvency Event
with respect to the Trust or the Company

 

54

--------------------------------------------------------------------------------


 

occurs, the Company shall immediately cease to grant a Participation or security
interest in Receivables to the Trust (or, if the Company has previously
suspended the grant of a Participation or security interest in Receivables to
the Trust to comply with the preceding sentence, such suspension shall become a
permanent cessation of the grant of a Participation or security interest in
Receivables to the Trust) and the entity with respect to which such Insolvency
Event has occurred, shall promptly give written notice to the Trustee of such
occurrence. Notwithstanding any cessation of the grant of a Participation or
security interest in to or granting of a security interest in favor of the Trust
of additional Receivables, Receivables participated to or in which a security
interest was granted in favor of the Trust prior to the occurrence of such
Insolvency Event and Collections in respect of such Receivables and interest,
whenever created, accrued in respect of such Receivables, shall continue to be a
part of the Trust.

 

Additional Early Amortization Events and the consequences thereof may be set
forth in each Supplement with respect to the Series relating thereto.

 


SECTION 7.02           ADDITIONAL RIGHTS UPON THE OCCURRENCE OF CERTAIN EVENTS.


 


(A)           IF AFTER THE OCCURRENCE OF AN INSOLVENCY EVENT WITH RESPECT TO THE
TRUST, THE COMPANY, ANY ORIGINATOR OR THE SERVICER GUARANTOR, THE AGGREGATE
INVESTED AMOUNT AND ALL ACCRUED AND UNPAID AMOUNTS DUE IN RESPECT THEREON HAVE
NOT BEEN PAID TO THE INVESTOR CERTIFICATEHOLDERS, THE COMPANY AS BENEFICIAL
OWNER OF THE RECEIVABLES ACKNOWLEDGES THAT THE TRUSTEE MAY IN PURSUANCE OF THE
SECURITY INTEREST GRANTED HEREUNDER AND IN ACCORDANCE WITH THE WRITTEN DIRECTION
OF THE LIQUIDATION SERVICER SHALL SEND WRITTEN NOTICE TO THE INVESTOR
CERTIFICATEHOLDERS AND REQUEST INSTRUCTIONS FROM SUCH HOLDERS, WHICH NOTICE
SHALL REQUEST EACH CERTIFICATEHOLDER TO ADVISE THE TRUSTEE IN WRITING THAT IT
ELECTS ONE OF THE FOLLOWING OPTIONS: (A) THE CERTIFICATEHOLDER WISHES THE
LIQUIDATION SERVICER NOT TO SO SELL, DISPOSE OF OR OTHERWISE LIQUIDATE THE
RECEIVABLES; (B) THE CERTIFICATEHOLDER WISHES THE LIQUIDATION SERVICER TO SELL,
DISPOSE OF OR OTHERWISE LIQUIDATE THE RECEIVABLES; OR (C) THE CERTIFICATEHOLDER
REFUSES TO ADVISE THE TRUSTEE AS TO THE SPECIFIC ACTION THE LIQUIDATION SERVICER
SHOULD TAKE. IF AFTER 60 DAYS FROM THE DAY NOTICE IS FIRST GIVEN, THE TRUSTEE
SHALL NOT HAVE RECEIVED WRITTEN INSTRUCTIONS SELECTING OPTION (A) ABOVE FROM (X)
INVESTOR CERTIFICATEHOLDERS REPRESENTING MORE THAN 50% OF THE INVESTED AMOUNT OF
EACH SERIES (OR, IN THE CASE OF A SERIES HAVING MORE THAN ONE CLASS OF INVESTOR
CERTIFICATES, INVESTOR CERTIFICATEHOLDERS REPRESENTING MORE THAN 50% OF THE
INVESTED AMOUNT OF EACH CLASS OF SUCH SERIES) AND (Z) IF THERE ARE ANY HOLDERS
OF THE EXCHANGEABLE COMPANY INTEREST OTHER THAN THE COMPANY, THE HOLDERS OF THE
EXCHANGEABLE COMPANY INTEREST REPRESENTING MORE THAN 50% OF THE COMPANY INTEREST
NOT HELD BY THE COMPANY, THE TRUSTEE SHALL PROCEED TO DIRECT THE LIQUIDATION
SERVICER TO SO SELL, DISPOSE OF, OR OTHERWISE LIQUIDATE THE RECEIVABLES IN A
COMMERCIALLY REASONABLE MANNER AND ON COMMERCIALLY REASONABLE TERMS, WHICH SHALL
INCLUDE THE SOLICITATION OF COMPETITIVE BIDS AND THE TRUSTEE SHALL CAUSE THE
LIQUIDATION SERVICER TO CONSUMMATE THE SALE, LIQUIDATION OR DISPOSITION OF THE
RECEIVABLES AS PROVIDED ABOVE WITH THE HIGHEST BIDDER FOR THE RECEIVABLES;
PROVIDED, HOWEVER THAT NEITHER HUNTSMAN INTERNATIONAL NOR ANY OF ITS AFFILIATES
SHALL PARTICIPATE IN ANY BIDDING FOR THE RECEIVABLES. THE COMPANY HEREBY
EXPRESSLY WAIVES ANY RIGHTS OF REDEMPTION OR RIGHTS TO RECEIVE NOTICE OF ANY
SUCH SALE EXCEPT AS MAY BE

 

55

--------------------------------------------------------------------------------


 


REQUIRED BY LAW. ALL REASONABLE COSTS AND EXPENSES INCURRED BY THE LIQUIDATION
SERVICER IN SUCH SALE SHALL BE REIMBURSABLE TO THE LIQUIDATION SERVICER AS
PROVIDED IN SECTION 8.05.


 


(B)           THE PROCEEDS FROM THE SALE, DISPOSITION OR LIQUIDATION OF THE
RECEIVABLES PURSUANT TO SECTION 7.02(A) ABOVE SHALL BE TREATED AS COLLECTIONS ON
THE RECEIVABLES AND SUCH PROCEEDS SHALL BE RELEASED TO THE LIQUIDATION SERVICER
IN AN AMOUNT EQUAL TO THE AMOUNT OF ANY EXPENSES INCURRED BY THE LIQUIDATION
SERVICER ACTING IN ITS CAPACITY AS LIQUIDATION SERVICER UNDER THIS SECTION 7.02
THAT HAVE NOT OTHERWISE BEEN REIMBURSED AND THE REMAINDER, IF ANY, WILL BE
DISTRIBUTED TO INVESTOR CERTIFICATEHOLDERS OF EACH SERIES AFTER IMMEDIATELY
BEING DEPOSITED IN THE RELATED COMPANY CONCENTRATION ACCOUNT, IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 3.01(F) AND THE RELATED SUPPLEMENT FOR SUCH SERIES.
AFTER GIVING EFFECT TO ALL SUCH DISTRIBUTIONS, THE REMAINDER, IF ANY, SHALL BE
ALLOCATED TO THE EXCHANGEABLE COMPANY INTEREST AND SUCH AMOUNT SHALL BE RELEASED
TO THE HOLDER OF THE EXCHANGEABLE COMPANY INTEREST.


 


ARTICLE VIII


 


THE TRUSTEE


 


SECTION 8.01           DUTIES OF TRUSTEE.


 


(A)           THE TRUSTEE, PRIOR TO THE OCCURRENCE OF A MASTER SERVICER DEFAULT
OR EARLY AMORTIZATION EVENT OF WHICH A RESPONSIBLE OFFICER OF THE TRUSTEE HAS
ACTUAL KNOWLEDGE AND AFTER THE CURING OF THE MASTER SERVICER DEFAULTS AND EARLY
AMORTIZATION EVENTS WHICH MAY HAVE OCCURRED, UNDERTAKES TO PERFORM SUCH DUTIES
AND ONLY SUCH DUTIES AS ARE SPECIFICALLY SET FORTH IN THE POOLING AND SERVICING
AGREEMENTS OR ANY SUPPLEMENT AND NO IMPLIED COVENANTS OR OBLIGATIONS SHALL BE
READ INTO SUCH POOLING AND SERVICING AGREEMENTS AGAINST THE TRUSTEE. IF A MASTER
SERVICER DEFAULT OR EARLY AMORTIZATION EVENT OF WHICH A RESPONSIBLE OFFICER OF
THE TRUSTEE HAS ACTUAL KNOWLEDGE OCCURRED (WHICH HAS NOT BEEN CURED OR WAIVED),
THE TRUSTEE SHALL EXERCISE THE RIGHTS AND POWERS VESTED IN IT BY ANY POOLING AND
SERVICING AGREEMENT OR ANY SUPPLEMENT AND SHALL USE THE SAME DEGREE OF CARE AND
SKILL IN THEIR EXERCISE AS A PRUDENT PERSON WOULD EXERCISE OR USE UNDER THE
CIRCUMSTANCES IN THE CONDUCT OF SUCH PERSON’S OWN AFFAIRS.


 


(B)           THE TRUSTEE MAY CONCLUSIVELY RELY AS TO THE TRUTH OF THE
STATEMENTS AND THE CORRECTNESS OF THE OPINIONS EXPRESSED THEREIN UPON
RESOLUTIONS, CERTIFICATES, STATEMENTS, OPINIONS, REPORTS, DOCUMENTS, ORDERS OR
OTHER INSTRUMENTS FURNISHED TO THE TRUSTEE; PROVIDED, THAT (I) IN THE CASE OF
ANY OF THE ABOVE WHICH ARE SPECIFICALLY REQUIRED TO BE FURNISHED TO THE TRUSTEE
PURSUANT TO ANY PROVISION OF THE POOLING AND SERVICING AGREEMENTS, THE TRUSTEE
SHALL, SUBJECT TO SECTION 8.02, EXAMINE THEM TO DETERMINE WHETHER THEY APPEAR ON
THEIR FACE TO CONFORM TO THE REQUIREMENTS OF THIS AGREEMENT AND (II) IN THE CASE
OF ANY OF THE ABOVE AS TO WHICH THE TRUSTEE IS REQUIRED TO PERFORM PROCEDURES
PURSUANT TO THE INTERNAL OPERATING PROCEDURES MEMORANDUM, THE TRUSTEE SHALL
PERFORM SAID PROCEDURES IN ACCORDANCE WITH THE INTERNAL OPERATING PROCEDURES
MEMORANDUM.

 

56

--------------------------------------------------------------------------------


 


(C)           SUBJECT TO SECTION 8.01(A), NO PROVISION OF THIS AGREEMENT SHALL
BE CONSTRUED TO RELIEVE THE TRUSTEE FROM LIABILITY FOR ITS OWN GROSSLY NEGLIGENT
ACTION, ITS OWN GROSSLY NEGLIGENT FAILURE TO ACT OR ITS OWN WILLFUL MISCONDUCT;
PROVIDED, HOWEVER, THAT:


 

(I)            THE TRUSTEE SHALL NOT BE LIABLE FOR AN ERROR OF JUDGMENT UNLESS
IT SHALL BE PROVED THAT THE TRUSTEE WAS GROSSLY NEGLIGENT, OR ACTED IN BAD
FAITH, IN ASCERTAINING THE PERTINENT FACTS;

 

(II)           THE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT TO ANY ACTION TAKEN,
SUFFERED OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH UNLESS GROSSLY NEGLIGENT;

 

(III)          THE TRUSTEE SHALL NOT BE CHARGED WITH KNOWLEDGE OF ANY FAILURE BY
THE MASTER SERVICER TO COMPLY WITH ANY OF ITS OBLIGATIONS, UNLESS A RESPONSIBLE
OFFICER OF THE TRUSTEE OBTAINS ACTUAL KNOWLEDGE OF SUCH FAILURE OR THE TRUSTEE
RECEIVES WRITTEN NOTICE OF SUCH FAILURE FROM THE MASTER SERVICER, ANY FUNDING
AGENT OR ANY INVESTOR CERTIFICATEHOLDER;

 

(IV)          THE TRUSTEE SHALL NOT BE CHARGED WITH KNOWLEDGE OF A MASTER
SERVICER DEFAULT OR EARLY AMORTIZATION EVENT UNLESS A RESPONSIBLE OFFICER OF THE
TRUSTEE OBTAINS ACTUAL KNOWLEDGE OF SUCH EVENT OR THE TRUSTEE RECEIVES WRITTEN
NOTICE OF SUCH DEFAULT OR EVENT FROM THE MASTER SERVICER OR SERVICER GUARANTOR,
AS THE CASE MAY BE, ANY FUNDING AGENT OR ANY HOLDER OF INVESTOR CERTIFICATES;

 

(V)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY INVESTMENT LOSSES
RESULTING FROM ANY INVESTMENTS OF FUNDS ON DEPOSIT IN THE COMPANY CONCENTRATION
ACCOUNTS OR SERIES CONCENTRATION ACCOUNTS (PROVIDED THAT THE TRUSTEE HAS
COMPLIED WITH THE INSTRUCTIONS OF THE MASTER SERVICER IN ACCORDANCE OF THE TERMS
OF THIS AGREEMENT IN CONDUCTING SUCH INVESTMENTS); AND

 

(VI)          THE TRUSTEE SHALL HAVE NO DUTY TO MONITOR THE PERFORMANCE OF THE
MASTER SERVICER OR THE SERVICER GUARANTOR, NOR SHALL IT HAVE ANY LIABILITY IN
CONNECTION WITH MALFEASANCE OR NONFEASANCE BY THE MASTER SERVICER OR THE
SERVICER GUARANTOR; THE TRUSTEE SHALL HAVE NO LIABILITY IN CONNECTION WITH
COMPLIANCE OF THE MASTER SERVICER, THE SERVICER GUARANTOR OR THE COMPANY WITH
STATUTORY OR REGULATORY REQUIREMENTS RELATED TO THE RECEIVABLES; AND THE TRUSTEE
SHALL HAVE NO DUTY TO PERFORM, EXCEPT AS OTHERWISE REQUIRED PURSUANT TO THE
INTERNAL OPERATING PROCEDURES MEMORANDUM, ANY RECALCULATION OR VERIFICATION OF
ANY CALCULATION WITH RESPECT TO DATA PROVIDED TO THE TRUSTEE BY THE MASTER
SERVICER.

 


(D)           EXCEPT AS EXPRESSLY PROVIDED IN ANY POOLING AND SERVICING
AGREEMENT, THE TRUSTEE SHALL HAVE NO POWER TO VARY THE CORPUS OF THE TRUST.


 


(E)           PROVIDED THAT THE MASTER SERVICER AND THE COMPANY SHALL HAVE
PROVIDED TO THE TRUSTEE AND THE LIQUIDATION SERVICER, PROMPTLY UPON REQUEST, ALL
BOOKS, RECORDS AND OTHER INFORMATION REASONABLY REQUESTED BY THE TRUSTEE AND THE
LIQUIDATION SERVICER AND SHALL HAVE PROVIDED THE TRUSTEE AND THE LIQUIDATION

 

57

--------------------------------------------------------------------------------


 


SERVICER WITH ALL NECESSARY ACCESS TO THE PROPERTIES, BOOKS AND RECORDS OF THE
MASTER SERVICER AND THE COMPANY WHICH THE TRUSTEE AND THE LIQUIDATION SERVICER
MAY REASONABLY REQUIRE, THEN WITHIN SIXTY (60) DAYS FOLLOWING THE EFFECTIVE DATE
THE TRUSTEE SHALL NOTIFY THE MASTER SERVICER, EACH FUNDING AGENT AND EACH
INVESTOR CERTIFICATEHOLDER OF SUCH EVENTS.


 


SECTION 8.02           RIGHTS OF THE TRUSTEE.


 

Except as otherwise provided in Section 8.01 and in the Internal Operating
Procedures Memorandum:

 


(A)           THE TRUSTEE MAY DELEGATE ANY OF THE DUTIES, RIGHTS AND POWERS
VESTED IN IT HEREUNDER TO AN ELIGIBLE INSTITUTION; PROVIDED, HOWEVER, THAT NO
SUCH DELEGATION SHALL BE EFFECTIVE UNLESS SUCH THIRD PARTY HAS A COMBINED
CAPITAL AND SURPLUS OF AT LEAST $100,000,000 AND SHORT-TERM RATINGS OF AT LEAST
“A-1”/”P-1” BY S&P AND MOODY’S, RESPECTIVELY, AND SUBJECT TO SUPERVISION OR
EXAMINATION BY FEDERAL OR STATE AUTHORITY.


 


(B)           THE TRUSTEE MAY CONCLUSIVELY RELY ON AND SHALL BE PROTECTED IN
ACTING ON, OR IN REFRAINING FROM ACTING IN ACCORD WITH, ANY RESOLUTION,
RESPONSIBLE OFFICER’S CERTIFICATE, CERTIFICATE OF AUDITORS OR ANY OTHER
CERTIFICATE, STATEMENT, INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, DIRECTION,
CONSENT, ORDER, APPRAISAL, BOND, NOTE OR OTHER PAPER OR DOCUMENT BELIEVED BY IT
TO BE GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED TO IT PURSUANT TO ANY POOLING
AND SERVICING AGREEMENT BY THE PROPER PARTY OR PARTIES.


 


(C)           THE TRUSTEE MAY CONSULT WITH COUNSEL, AND ANY OPINION OF COUNSEL
AND ANY ADVICE OF SUCH COUNSEL SHALL BE FULL AND COMPLETE AUTHORIZATION AND
PROTECTION IN RESPECT OF ANY ACTION TAKEN OR SUFFERED OR OMITTED BY IT HEREUNDER
IN GOOD FAITH AND IN ACCORDANCE WITH SUCH OPINION OF COUNSEL.


 


(D)           THE TRUSTEE SHALL BE UNDER NO OBLIGATION TO EXERCISE ANY OF THE
RIGHTS OR POWERS VESTED IN IT BY ANY POOLING AND SERVICING AGREEMENT, OR TO
INSTITUTE, CONDUCT OR DEFEND ANY LITIGATION HEREUNDER OR IN RELATION HERETO, AT
THE REQUEST, ORDER OR DIRECTION OF ANY OF THE HOLDERS, PURSUANT TO THE
PROVISIONS OF ANY POOLING AND SERVICING AGREEMENT, UNLESS SUCH HOLDERS SHALL
HAVE OFFERED TO THE TRUSTEE REASONABLE SECURITY OR INDEMNITY AGAINST THE COSTS,
EXPENSES AND LIABILITIES WHICH MAY BE INCURRED THEREIN OR THEREBY; PROVIDED,
HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL RELIEVE THE TRUSTEE OF THE
OBLIGATIONS, UPON THE OCCURRENCE OF A MASTER SERVICER DEFAULT AND DEFAULT UNDER
THE SERVICING GUARANTEE OR EARLY AMORTIZATION EVENT (WHICH HAS NOT BEEN CURED),
TO EXERCISE SUCH OF THE RIGHTS AND POWERS VESTED IN IT BY ANY POOLING AND
SERVICING AGREEMENT, AND TO USE THE SAME DEGREE OF CARE AND SKILL IN THEIR
EXERCISE AS A PRUDENT PERSON WOULD EXERCISE OR USE UNDER THE CIRCUMSTANCES IN
THE CONDUCT OF SUCH PERSON’S OWN AFFAIRS. THE RIGHT OF THE TRUSTEE TO PERFORM
ANY DISCRETIONARY ACT ENUMERATED IN THIS AGREEMENT SHALL NOT BE CONSTRUED AS A
DUTY, AND THE TRUSTEE SHALL NOT BE ANSWERABLE FOR OTHER THAN ITS GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT IN THE PERFORMANCE OF ANY SUCH ACT.


 


(E)           THE TRUSTEE SHALL NOT BE PERSONALLY LIABLE FOR ANY ACTION TAKEN,
SUFFERED OR OMITTED BY IT IN GOOD FAITH AND BELIEVED BY IT TO BE AUTHORIZED OR
WITHIN THE

 

58

--------------------------------------------------------------------------------


 


DISCRETION OR RIGHTS OR POWERS CONFERRED UPON IT BY ANY POOLING AND SERVICING
AGREEMENT; PROVIDED THAT THE TRUSTEE SHALL BE LIABLE FOR ITS GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.


 


(F)            THE TRUSTEE SHALL NOT BE BOUND TO MAKE ANY INVESTIGATION INTO THE
FACTS OF MATTERS STATED IN ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT,
OPINION, REPORT, NOTICE, REQUEST, CONSENT, DIRECTION, ORDER, APPROVAL, BOND,
NOTE OR OTHER PAPER OR DOCUMENT, UNLESS REQUESTED IN WRITING SO TO DO BY THE
HOLDERS OF INVESTOR CERTIFICATES EVIDENCING FRACTIONAL UNDIVIDED INTERESTS
AGGREGATING MORE THAN 50% OF THE INVESTED AMOUNT OF ANY SERIES WHICH COULD BE
MATERIALLY AND ADVERSELY AFFECTED IF THE TRUSTEE DOES NOT PERFORM SUCH ACTS;
PROVIDED, HOWEVER, THAT SUCH HOLDERS OF INVESTOR CERTIFICATES SHALL INDEMNIFY
AND REIMBURSE THE TRUSTEE FOR ANY LIABILITY OR EXPENSE RESULTING FROM ANY SUCH
INVESTIGATION REQUESTED BY THEM; PROVIDED, FURTHER, THAT THE TRUSTEE SHALL BE
ENTITLED TO MAKE SUCH FURTHER INQUIRY OR INVESTIGATION INTO SUCH FACTS OR
MATTERS AS IT MAY REASONABLY SEE FIT, AND IF THE TRUSTEE SHALL DETERMINE TO MAKE
SUCH FURTHER INQUIRY OR INVESTIGATION, IT SHALL BE ENTITLED TO EXAMINE THE BOOKS
AND RECORDS OF THE COMPANY, PERSONALLY OR BY AGENT OR ATTORNEY, AT THE SOLE COST
AND EXPENSE OF THE COMPANY.


 


(G)           THE TRUSTEE MAY EXECUTE ANY OF THE TRUSTS OR POWERS HEREUNDER OR
PERFORM ANY DUTIES HEREUNDER EITHER DIRECTLY OR BY OR THROUGH AFFILIATES, AGENTS
OR ATTORNEYS OR A CUSTODIAN OR NOMINEE, AND THE TRUSTEE SHALL NOT BE RESPONSIBLE
FOR ANY MISCONDUCT OR NEGLIGENCE ON THE PART OF, OR FOR THE SUPERVISION OF, ANY
SUCH AFFILIATE, AGENT, ATTORNEY, CUSTODIAN OR NOMINEE APPOINTED WITH DUE CARE BY
IT HEREUNDER.


 


(H)           THE TRUSTEE SHALL NOT BE REQUIRED TO MAKE ANY INITIAL OR PERIODIC
EXAMINATION OF ANY DOCUMENTS OR RECORDS RELATED TO THE RECEIVABLES, THE
COLLECTION ACCOUNTS, THE COMPANY CONCENTRATION ACCOUNTS, THE MASTER COLLECTION
ACCOUNTS, THE COMPANY RECEIPTS ACCOUNT AND THE GENERAL RESERVE ACCOUNTS FOR THE
PURPOSE OF ESTABLISHING THE PRESENCE OR ABSENCE OF DEFECTS, THE COMPLIANCE BY
THE COMPANY WITH ITS REPRESENTATIONS AND WARRANTIES OR FOR ANY OTHER PURPOSE.


 


(I)            IN THE EVENT THAT THE TRUSTEE IS ALSO ACTING AS PAYING AGENT OR
TRANSFER AGENT AND REGISTRAR HEREUNDER, THE RIGHTS AND PROTECTIONS AFFORDED TO
THE TRUSTEE PURSUANT TO THIS ARTICLE VIII SHALL ALSO BE AFFORDED TO SUCH PAYING
AGENT OR TRANSFER AGENT AND REGISTRAR.


 


SECTION 8.03           TRUSTEE NOT LIABLE FOR RECITALS.


 

The Trustee assumes no responsibility for the correctness of the recitals
contained herein and in the Investor Certificates (other than the certificate of
authentication on the Investor Certificates). Except as set forth in Section
8.15 the Trustee makes no representations as to the validity or sufficiency of
any Pooling and Servicing Agreement, of the Investor Certificates (other than
the certificate of authentication on the Investor Certificates), of the
Exchangeable Company Interest, of any Subordinated company interests, of any
Receivable or of any related document or interest. The Trustee shall not be
accountable for the use or application by the Company of any of the Investor
Certificates, any Subordinated company interests or any Exchangeable Company
Interest or of the proceeds of such Investor

 

59

--------------------------------------------------------------------------------


 

Certificates, such Subordinated company interests or such Exchangeable Company
Interest or for the use or application of any funds paid to the Company in
respect of the Receivables or deposited in or withdrawn from the Collection
Accounts, the Company Concentration Accounts or other accounts hereafter
established to effectuate the transactions contemplated herein and in accordance
with the terms of any Pooling and Servicing Agreement.

 

The Trustee shall not be accountable for the use or application by the Master
Servicer of any of the Investor Certificates or of the proceeds of such Investor
Certificates, or for the use or application of any funds paid to the Master
Servicer in respect of the Receivables or deposited in or withdrawn from the
Collection Accounts or the Company Concentration Accounts by or at the direction
of the Master Servicer. The Trustee shall at no time have any responsibility or
liability for or with respect to the legality, validity and enforceability of
any Receivable.

 


SECTION 8.04           TRUSTEE MAY OWN INVESTOR CERTIFICATES.


 

The Trustee in its individual or any other capacity (a) may become the owner or
pledgee of Investor Certificates with the same rights as it would have if it
were not the Trustee and (b) may transact any banking and trust business with
the Company, the Master Servicer or an Originator as it would were it not the
Trustee.

 


SECTION 8.05           TRUSTEE’S AND THE LIQUIDATION SERVICER’S FEES AND
EXPENSES.


 

The Trustee shall be entitled to a fee (which shall not be limited by any
provision of law in regard to the compensation of a trustee of an express trust)
for all services rendered by the Trustee in the execution of the trusts hereby
created and in the exercise and performance of any of the powers and duties
hereunder of the Trustee. The Master Servicer covenants and agrees to pay to the
Trustee annually in advance on the Effective Date and on or about each one year
anniversary thereof, a fee agreed upon in writing between the Trustee and the
Master Servicer. The Trustee shall also be entitled to reimbursement from the
Master Servicer or the Company upon its request for all reasonable expenses
(including expenses incurred in connection with notices, requests for
documentation or other communications to Holders), disbursements, losses,
liabilities, damages and advances incurred or made by the Trustee in accordance
with any of the provisions of any Pooling and Servicing Agreement or by reason
of its status as Trustee under any Pooling and Servicing Agreement (including
the reasonable fees and expenses of its agents, any co-trustee and counsel)
except any such expense, disbursement, loss, liability, damage or advance that
is finally judicially determined to have resulted from its gross negligence,
willful misconduct or bad faith; provided, that any obligation of the Company to
make payments under this Section 8.05 shall be Company Subordinated Obligations
except as provided in the sixth sentence of this Section 8.05. To the extent the
fees and expenses of the Trustee are not paid on a current basis (including
pursuant to the first sentence of this Section 8.05), the Trustee shall be
entitled to be paid such items from amounts that would be distributable to the
Company under Article III of this Agreement. The Trustee shall be entitled to
reimbursement for any reasonable out-of-pocket costs or expenses incurred in
connection with the review, negotiation, preparation, execution and delivery of
any of the Transaction Documents or in connection with the issuance of any
Investor Certificates on the Effective Date. If the Liquidation Servicer is
appointed as Successor Master Servicer by the Trustee in accordance with the
Servicing Agreement, the Liquidation Servicer, in its capacity as Successor
Master Servicer, shall also be entitled to be paid the Servicing Fee as
specified in the agreement between the Liquidation Servicer and the Trustee (the
“Liquidation Servicer Agreement”) in addition to any other compensation to

 

60

--------------------------------------------------------------------------------


 

which the Master Servicer is expressly entitled under any Pooling and Servicing
Agreement; provided, however, that any Servicing Fee payable to a Successor
Master Servicer (which will be payable to the Liquidation Servicer) will not be
a Company Subordinated Obligation and shall be payable from the application of
funds from the Series Non-Principal Concentration Subaccounts in accordance with
this Agreement and the applicable Series Supplement. Notwithstanding any other
provision of the applicable Series Supplement or any other Transaction Document,
the Servicing Fee payable to a Successor Master Service shall be paid to the
Liquidation Servicer so long as the Liquidation Servicer has not resigned or
been terminated. The Trustee shall not be liable for any fees of the Liquidation
Servicer in its capacity as Successor Master Servicer. The provisions of this
Section 8.05 shall apply to the reasonable expenses, disbursements and advances
made or incurred by the Liquidation Servicer, to the extent not otherwise paid.
The covenants to pay the expenses, disbursements, losses, liabilities, damages
and advances provided for in this Section shall survive the termination of any
Pooling and Servicing Agreement and shall be binding on the Company, the Master
Servicer and any Successor Master Servicer.

 


SECTION 8.06           ELIGIBILITY RECITALS.


 

The initial Trustee hereunder on the Effective Date shall be a banking
institution in Dublin, Ireland. Any subsequent Trustee, other than the initial
Trustee, shall be a banking institution, located in Europe and shall have a
combined capital and surplus of at least $100,000,000 (or its foreign
equivalent), short term ratings of at least “A-1”/”P-1” by S&P and Moody’s,
respectively and subject to the regulatory supervision in its jurisdiction. If
such institution publishes reports of condition at least annually, pursuant to
law or to the requirements of the aforesaid supervising or examining authority,
then, for the purpose of this Section 8.06, the combined capital and surplus of
such corporation shall be deemed to be its combined capital and surplus as set
forth in its most recent report of condition so published. In case at any time
the Trustee shall cease to be eligible in accordance with the provisions of this
Section 8.06, the Trustee shall resign immediately in the manner and with the
effect specified in Section 8.07.

 


SECTION 8.07           RESIGNATION OR REMOVAL OF TRUSTEE.


 


(A)           SUBJECT TO PARAGRAPH (C) BELOW, THE TRUSTEE MAY AT ANY TIME RESIGN
AND BE DISCHARGED FROM THE TRUST HEREBY CREATED BY GIVING 60 CALENDAR DAYS PRIOR
WRITTEN NOTICE THEREOF TO THE COMPANY, THE MASTER SERVICER AND EACH FUNDING
AGENT. UPON RECEIVING SUCH NOTICE OF RESIGNATION, THE COMPANY SHALL PROMPTLY
APPOINT A SUCCESSOR TRUSTEE BY WRITTEN INSTRUMENT, IN DUPLICATE, ONE COPY OF
WHICH INSTRUMENT SHALL BE DELIVERED TO THE RESIGNING TRUSTEE AND ONE COPY TO THE
SUCCESSOR TRUSTEE. IF NO SUCCESSOR TRUSTEE SHALL HAVE BEEN SO APPOINTED AND HAVE
ACCEPTED SUCH APPOINTMENT WITHIN THIRTY (30) DAYS AFTER THE GIVING OF SUCH
NOTICE OF RESIGNATION, THE RESIGNING TRUSTEE MAY PETITION ANY COURT OF COMPETENT
JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR TRUSTEE.


 


(B)           IF AT ANY TIME THE TRUSTEE SHALL CEASE TO BE ELIGIBLE IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 8.06 AND SHALL FAIL TO RESIGN AFTER
WRITTEN REQUEST THEREFOR BY THE MASTER SERVICER, OR IF AT ANY TIME THE TRUSTEE
SHALL BE LEGALLY UNABLE TO ACT, OR SHALL BE ADJUDGED A BANKRUPT OR INSOLVENT, OR
IF A RECEIVER OF THE TRUSTEE OR OF ITS PROPERTY SHALL BE APPOINTED, OR ANY
PUBLIC OFFICER SHALL TAKE CHARGE OR CONTROL OF THE TRUSTEE OR OF ITS PROPERTY OR
AFFAIRS FOR THE PURPOSE OF REHABILITATION, CONSERVATION OR LIQUIDATION, THEN THE
COMPANY MAY REMOVE THE

 

61

--------------------------------------------------------------------------------


 


TRUSTEE AND PROMPTLY APPOINT A SUCCESSOR TRUSTEE BY WRITTEN INSTRUMENT, IN
DUPLICATE, ONE COPY OF WHICH INSTRUMENT SHALL BE DELIVERED TO THE TRUSTEE SO
REMOVED AND ONE COPY TO THE SUCCESSOR TRUSTEE.


 


(C)           ANY RESIGNATION OR REMOVAL OF THE TRUSTEE AND APPOINTMENT OF A
SUCCESSOR TRUSTEE PURSUANT TO ANY OF THE PROVISIONS OF THIS SECTION 8.07 SHALL
NOT BECOME EFFECTIVE UNTIL ACCEPTANCE OF SUCH APPOINTMENT AS PROVIDED IN SECTION
8.08.


 


(D)           THE OBLIGATIONS OF THE COMPANY DESCRIBED IN SECTION 8.05 AND THE
OBLIGATIONS OF THE MASTER SERVICER DESCRIBED IN SECTION 8.05 AND SECTION 5.02 OF
THE SERVICING AGREEMENT SHALL SURVIVE THE REMOVAL OR RESIGNATION OF THE TRUSTEE
AS PROVIDED IN THIS AGREEMENT.


 


(E)           NO TRUSTEE UNDER THIS AGREEMENT SHALL BE PERSONALLY LIABLE FOR ANY
ACTION OR OMISSION OF ANY SUCCESSOR TRUSTEE.


 


SECTION 8.08           SUCCESSOR TRUSTEE.


 


(A)           ANY SUCCESSOR TRUSTEE APPOINTED AS PROVIDED IN SECTION 8.07 SHALL
EXECUTE, ACKNOWLEDGE AND DELIVER TO THE COMPANY AND TO ITS PREDECESSOR TRUSTEE
AN INSTRUMENT ACCEPTING SUCH APPOINTMENT HEREUNDER, AND THEREUPON THE
RESIGNATION OR REMOVAL OF THE PREDECESSOR TRUSTEE SHALL BECOME EFFECTIVE AND
SUCH SUCCESSOR TRUSTEE, WITHOUT ANY FURTHER ACT, DEED OR CONVEYANCE, SHALL
BECOME FULLY VESTED WITH ALL THE RIGHTS, POWERS, DUTIES AND OBLIGATIONS OF ITS
PREDECESSOR HEREUNDER, WITH LIKE EFFECT AS IF ORIGINALLY NAMED AS TRUSTEE
HEREIN. THE PREDECESSOR TRUSTEE SHALL DELIVER TO THE SUCCESSOR TRUSTEE ALL
DOCUMENTS OR COPIES THEREOF, AT THE EXPENSE OF THE MASTER SERVICER, AND
STATEMENTS HELD BY IT HEREUNDER; AND THE COMPANY AND THE PREDECESSOR TRUSTEE
SHALL EXECUTE AND DELIVER SUCH INSTRUMENTS AND DO SUCH OTHER THINGS AS MAY
REASONABLY BE REQUIRED FOR FULLY AND CERTAINLY VESTING AND CONFIRMING IN THE
SUCCESSOR TRUSTEE ALL SUCH RIGHTS, POWER, DUTIES AND OBLIGATIONS.


 


(B)           NO SUCCESSOR TRUSTEE SHALL ACCEPT APPOINTMENT AS PROVIDED IN THIS
SECTION 8.08 UNLESS AT THE TIME OF SUCH ACCEPTANCE SUCH SUCCESSOR TRUSTEE SHALL
BE ELIGIBLE UNDER THE PROVISIONS OF SECTION 8.06.


 


(C)           UPON ACCEPTANCE OF APPOINTMENT BY A SUCCESSOR TRUSTEE AS PROVIDED
IN THIS SECTION 8.08, SUCH SUCCESSOR TRUSTEE (INCLUDING THE SERVICER GUARANTOR)
SHALL MAIL NOTICE OF SUCH SUCCESSION HEREUNDER TO THE FUNDING AGENTS AND ALL
HOLDERS AT THEIR ADDRESSES AS SHOWN IN THE CERTIFICATE REGISTER, THE EXCHANGE
REGISTER OR THE SUBORDINATED INTEREST REGISTER, AS APPLICABLE.


 


SECTION 8.09           MERGER OR CONSOLIDATION OF TRUSTEE.


 

Any Person into which the Trustee may be merged or converted or with which it
may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Person succeeding to
the corporate trust business of the Trustee, shall be the successor of the
Trustee hereunder, provided such corporation shall be eligible under the
provisions of Section 8.06, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding. The Trustee shall promptly give notice (except to the
extent prohibited

 

62

--------------------------------------------------------------------------------


 

under any Requirement of Law or Contractual Obligation), but in no event less
than ten (10) days prior to any such merger or consolidation, to the Company and
the Master Servicer upon any such merger or consolidation of the Trustee.
Information as to such merger or consolidation that is made publicly available
by the Trustee in the Authorized Newspapers shall be deemed to satisfy the
notice requirement of this Section 8.09.

 


SECTION 8.10           APPOINTMENT OF CO-TRUSTEE OR SEPARATE TRUSTEE.


 


(A)           NOTWITHSTANDING ANY OTHER PROVISIONS OF ANY POOLING AND SERVICING
AGREEMENT, AT ANY TIME, FOR THE PURPOSE OF MEETING ANY LEGAL REQUIREMENTS OF ANY
JURISDICTION IN WHICH ANY PART OF THE TRUST MAY AT THE TIME BE LOCATED, THE
TRUSTEE SHALL HAVE THE POWER AND MAY EXECUTE AND DELIVER ALL INSTRUMENTS TO
APPOINT ONE OR MORE PERSONS TO ACT AS A CO-TRUSTEE OR CO-TRUSTEES, OR SEPARATE
TRUSTEE OR SEPARATE TRUSTEES, OF ALL OR ANY PART OF THE TRUST, AND TO VEST IN
SUCH PERSON OR PERSONS, IN SUCH CAPACITY AND FOR THE BENEFIT OF THE HOLDERS,
SUCH TITLE TO THE TRUST, OR ANY PART THEREOF, AND, SUBJECT TO THE OTHER
PROVISIONS OF THIS SECTION 8.10, SUCH POWERS, DUTIES, OBLIGATIONS, RIGHTS AND
TRUSTS AS THE TRUSTEE MAY CONSIDER NECESSARY. NO CO-TRUSTEE OR SEPARATE TRUSTEE
HEREUNDER SHALL BE REQUIRED TO MEET THE TERMS OF ELIGIBILITY AS A SUCCESSOR
TRUSTEE UNDER SECTION 8.06 AND NO NOTICE TO HOLDERS OF THE APPOINTMENT OF ANY
CO-TRUSTEE OR SEPARATE TRUSTEE SHALL BE REQUIRED UNDER SECTION 8.08. THE TRUSTEE
SHALL PROMPTLY NOTIFY EACH FUNDING AGENT OF THE APPOINTMENT OF ANY CO-TRUSTEE.


 


(B)           EVERY SEPARATE TRUSTEE AND CO-TRUSTEE SHALL, TO THE EXTENT
PERMITTED BY LAW, BE APPOINTED AND ACT SUBJECT TO THE FOLLOWING PROVISIONS AND
CONDITIONS:


 

(I)            ALL RIGHTS, POWERS, DUTIES AND OBLIGATIONS CONFERRED OR IMPOSED
UPON THE TRUSTEE SHALL BE CONFERRED OR IMPOSED UPON AND EXERCISED OR PERFORMED
BY THE TRUSTEE AND SUCH SEPARATE TRUSTEE OR CO-TRUSTEE JOINTLY (IT BEING
UNDERSTOOD THAT SUCH SEPARATE TRUSTEE OR CO-TRUSTEE IS NOT AUTHORIZED TO ACT
SEPARATELY WITHOUT THE TRUSTEE JOINING IN SUCH ACT), EXCEPT TO THE EXTENT THAT
UNDER ANY STATUTE OF ANY JURISDICTION IN WHICH ANY PARTICULAR ACT OR ACTS ARE TO
BE PERFORMED (WHETHER AS TRUSTEE HEREUNDER), THE TRUSTEE SHALL BE INCOMPETENT OR
UNQUALIFIED TO PERFORM SUCH ACT OR ACTS, IN WHICH EVENT SUCH RIGHTS, POWERS,
DUTIES AND OBLIGATIONS (INCLUDING THE HOLDING OF TITLE TO THE TRUST OR ANY
PORTION THEREOF IN ANY SUCH JURISDICTION) SHALL BE EXERCISED AND PERFORMED
SINGLY BY SUCH SEPARATE TRUSTEE OR CO-TRUSTEE, BUT SOLELY AT THE DIRECTION OF
THE TRUSTEE;

 

(II)           NEITHER THE TRUSTEE NOR ANY SEPARATE TRUSTEE OR CO-TRUSTEE SHALL
BE PERSONALLY LIABLE BY REASON OF ANY ACT OR OMISSION OF ANY OTHER TRUSTEE,
SEPARATE TRUSTEE OR CO-TRUSTEE HEREUNDER SO LONG AS SUCH TRUSTEE, SEPARATE
TRUSTEE OR CO-TRUSTEE IS APPOINTED WITH DUE CARE IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT; AND

 

(III)          THE TRUSTEE MAY AT ANY TIME ACCEPT THE RESIGNATION OF OR REMOVE
ANY SEPARATE TRUSTEE OR CO-TRUSTEE.

 


(C)           ANY NOTICE, REQUEST OR OTHER WRITING GIVEN TO THE TRUSTEE SHALL BE
DEEMED TO HAVE BEEN GIVEN TO EACH OF THE THEN SEPARATE TRUSTEES AND CO-TRUSTEES,
AS

 

63

--------------------------------------------------------------------------------


 


EFFECTIVELY AS IF GIVEN TO EACH OF THEM. EVERY INSTRUMENT APPOINTING ANY
SEPARATE TRUSTEE OR CO-TRUSTEE SHALL REFER TO THIS AGREEMENT AND THE CONDITIONS
OF THIS ARTICLE VIII. EACH SEPARATE TRUSTEE AND CO-TRUSTEE, UPON ITS ACCEPTANCE
OF THE TRUSTS CONFERRED, SHALL BE VESTED WITH THE ESTATES OR PROPERTY SPECIFIED
IN ITS INSTRUMENT OF APPOINTMENT, EITHER JOINTLY WITH THE TRUSTEE OR SEPARATELY,
AS MAY BE PROVIDED THEREIN, SUBJECT TO ALL THE PROVISIONS OF ANY POOLING AND
SERVICING AGREEMENT, SPECIFICALLY INCLUDING EVERY PROVISION OF ANY POOLING AND
SERVICING AGREEMENT RELATING TO THE CONDUCT OF, AFFECTING THE LIABILITY OF, OR
AFFORDING PROTECTION TO, THE TRUSTEE. EVERY SUCH INSTRUMENT SHALL BE FILED WITH
THE TRUSTEE AND A COPY THEREOF GIVEN TO THE MASTER SERVICER AND THE COMPANY.


 


(D)           ANY SEPARATE TRUSTEE OR CO-TRUSTEE MAY AT ANY TIME CONSTITUTE THE
TRUSTEE, ITS AGENT OR ATTORNEY-IN-FACT WITH FULL POWER AND AUTHORITY, TO THE
EXTENT NOT PROHIBITED BY LAW, TO DO ANY LAWFUL ACT UNDER OR IN RESPECT TO ANY
POOLING AND SERVICING AGREEMENT ON ITS BEHALF AND IN ITS NAME. IF ANY SEPARATE
TRUSTEE OR CO-TRUSTEE SHALL DIE, BECOME INCAPABLE OF ACTING, RESIGN OR BE
REMOVED, ALL OF ITS ESTATES, PROPERTIES, RIGHTS, REMEDIES AND TRUSTS SHALL VEST
IN AND BE EXERCISED BY THE TRUSTEE, TO THE EXTENT PERMITTED BY LAW, WITHOUT THE
APPOINTMENT OF A NEW OR SUCCESSOR TRUSTEE.


 


SECTION 8.11           TAX RETURNS.


 

In the event the Trust shall be required to file U.S. Federal, state, local or
foreign income tax returns, the Company (or the Master Servicer on its behalf)
shall prepare and file or shall cause to be prepared and filed any such tax
returns required to be filed by the Trust and shall remit such tax returns to
the Trustee for signature at least five (5) Business Days before such tax
returns are due to be filed (including extensions). The Master Servicer (or the
Servicer Guarantor on its behalf) shall also prepare or shall cause to be
prepared all U.S. Federal tax information in connection with this Agreement
required by law to be distributed to Holders and shall deliver such information
to the Trustee at least five (5) Business Days prior to the date it is required
by law to be distributed to the Holders. The Trustee, upon request, will furnish
the Company or the Master Servicer with all such information known to the
Trustee as may be reasonably determined by the Company or the Master Servicer to
be required in connection with the preparation of all U.S. Federal, state, local
or foreign income tax returns of the Trust, and shall, upon the Company’s (or
the Master Servicer’s on behalf of the Company) written request, execute such
tax returns. In no event shall the Trustee in its individual capacity be liable
for any liabilities, costs or expenses of the Trust, the Holders, the Master
Servicer (or the Servicer Guarantor on its behalf), arising under any U.S.
Federal, state, local or foreign income tax law or regulation, including excise
taxes or any other tax imposed by a Governmental Authority on or measured by
income (or any interest or penalty with respect thereto or arising from any
failure to comply therewith). The Trustee shall not be required to determine
whether any filing of tax returns is required.

 


SECTION 8.12         TRUSTEE MAY ENFORCE CLAIMS WITHOUT POSSESSION OF INVESTOR
CERTIFICATES.


 

All rights of action and claims under any Pooling and Servicing Agreement or the
Investor Certificates may be prosecuted and enforced by the Trustee without the
possession of any of the Investor Certificates or the production thereof in any
proceeding relating thereto, and any such proceeding instituted by the Trustee
shall be brought in its own name as trustee. Any

 

64

--------------------------------------------------------------------------------


 

recovery of judgment shall, after provision for the payment of the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, be for the ratable benefit of the Holders in respect of which such
judgment has been obtained.

 


SECTION 8.13           SUITS FOR ENFORCEMENT.


 

If a Master Servicer Default or a default under the Servicing Guarantee shall
occur and be continuing, the Trustee may, as provided in Section 6.01 of the
Servicing Agreement, proceed to protect and enforce its rights and the rights of
the Holders under this Agreement or any other Transaction Document by suit,
action or proceeding (including any suit, action or proceeding on behalf of the
Holders against any third party) in equity or at law or otherwise, whether for
the specific performance of any covenant or agreement contained in this
Agreement or any other Transaction Document or in aid of the execution of any
power granted in this Agreement or any other Transaction Document or for the
enforcement of any other legal, equitable or other remedy as the Trustee, being
advised by counsel, shall deem most effective to protect and enforce any of the
rights of the Trustee or the Holders. In furtherance of and without limiting the
generality of Section 8.01(d), the Trustee shall have the right to obtain,
before initiating any such action, such reasonable indemnity from the Holders as
the Trustee may require against the costs, expenses and liabilities that may be
incurred therein or thereby. Nothing herein contained shall be deemed to
authorize the Trustee to authorize or consent to or accept or adopt on behalf of
any Holder any plan of reorganization, arrangement, adjustment or composition
affecting the Investor Certificates, the Subordinated company interests or the
Exchangeable Company Interest or the rights of any holder thereof, or authorize
the Trustee to vote in respect of the claim of any Holder in any such
proceeding.

 


SECTION 8.14           RIGHTS OF INVESTOR CERTIFICATEHOLDERS TO DIRECT TRUSTEE.


 

Investor Certificateholders evidencing more than 50% of the Invested Amount of
any Series affected by the conduct of any proceeding or the exercise of any
right conferred on the Trustee shall have the right to direct the time, method
and place of conducting any proceeding for any remedy available to the Trustee,
or exercising any trust or power conferred on the Trustee; provided, however,
that nothing in any Pooling and Servicing Agreement shall impair the right of
the Trustee to take any action deemed proper by the Trustee and which is not
inconsistent with such direction of the Investor Certificateholders; provided,
however, that in furtherance and without limiting the generality of Section
8.01(d), the Trustee shall have the right to obtain, before acting in accordance
with any such direction of the Investor Certificateholders, such reasonable
indemnity from the Investor Certificateholders as the Trustee may require
against the costs, expenses and liabilities that may be incurred in so acting.

 


SECTION 8.15           REPRESENTATIONS AND WARRANTIES OF TRUSTEE.


 

Trustee represents and warrants that:

 


(A)           THE TRUSTEE IS A BANKING INSTITUTION ORGANIZED, EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF DUBLIN, IRELAND AND IS DULY AUTHORIZED TO
EXERCISE TRUST POWERS UNDER APPLICABLE LAW;

 

65

--------------------------------------------------------------------------------


 


(B)           THE TRUSTEE HAS THE POWER AND AUTHORITY TO ENTER INTO THIS
AGREEMENT AND ANY SUPPLEMENT, AND HAS TAKEN ALL NECESSARY ACTION TO AUTHORIZE
THE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THIS AGREEMENT AND ANY
SUPPLEMENT; AND


 


(C)           THIS AGREEMENT AND EACH OF THE TRANSACTION DOCUMENTS EXECUTED BY
IT HAVE BEEN DULY EXECUTED AND DELIVERED BY THE TRUSTEE AND, IN THE CASE OF ALL
SUCH TRANSACTION DOCUMENTS, ARE LEGAL, VALID AND BINDING OBLIGATIONS OF THE
TRUSTEE, ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS NOW OR HEREAFTER IN EFFECT
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY GENERAL PRINCIPLES OF EQUITY (WHETHER
CONSIDERED IN A SUIT AT LAW OR IN EQUITY).


 


SECTION 8.16           MAINTENANCE OF OFFICE OR AGENCY.


 

The Trustee will maintain at its expense in Dublin, Ireland, an office or
offices or agency or agencies where notices and demands to or upon the Trustee
in respect of the Investor Certificates or any other Interests and the Pooling
and Servicing Agreements may be served. The Trustee will give prompt written
notice to the Company, the Master Servicer and the Holders of any change in the
location of the Certificate Register, the Exchange Register, the Subordinated
Interest Register or any such office or agency.

 


SECTION 8.17           LIMITATION OF LIABILITY.


 

The Investor Certificates are executed by the Trustee, not in its individual
capacity but solely as Trustee of the Trust, in the exercise of the powers and
authority conferred and vested in it by the Trust Agreement. Each of the
undertakings and agreements made on the part of the Trustee in the Investor
Certificates is made and intended not as a personal undertaking or agreement by
the Trustee but is made and intended for the purpose of binding only the Trust.

 


ARTICLE IX


 


TERMINATION


 


SECTION 9.01           TERMINATION OF TRUST.


 


(A)           THE TRUST AND THE RESPECTIVE OBLIGATIONS AND RESPONSIBILITIES OF
THE COMPANY, THE MASTER SERVICER AND THE TRUSTEE CREATED HEREBY (OTHER THAN THE
OBLIGATION OF THE TRUSTEE TO MAKE PAYMENTS TO HOLDERS AS HEREAFTER SET FORTH AND
ANY INDEMNIFICATION OBLIGATIONS HEREUNDER) SHALL TERMINATE, EXCEPT WITH RESPECT
TO ANY SUCH OBLIGATIONS OR RESPONSIBILITIES EXPRESSLY STATED TO SURVIVE SUCH
TERMINATION, ON THE EARLIEST OF (I) THE LAST DAY OF THE JUNE 2021 SETTLEMENT
PERIOD, OR IF SUCH DAY IS NOT A BUSINESS DAY, THE IMMEDIATELY PRECEDING BUSINESS
DAY, (II) AT THE OPTION OF THE COMPANY, AT ANY TIME WHEN THE AGGREGATE INVESTED
AMOUNT IS ZERO, (III) FOLLOWING THE OCCURRENCE OF ANY OF THE EARLY AMORTIZATION
EVENTS SPECIFIED IN SECTION 7.01, AT ANY TIME WHEN THE AGGREGATE INVESTED AMOUNT
IS ZERO AND (IV) UPON COMPLETION OF DISTRIBUTION OF THE AMOUNTS REFERRED TO IN
SECTION 7.02(B) (THE “TRUST TERMINATION DATE”).

 

66

--------------------------------------------------------------------------------


 


(B)           IF ON THE DISTRIBUTION DATE IN THE MONTH IMMEDIATELY PRECEDING THE
MONTH IN WHICH THE TRUST TERMINATION DATE OCCURS (AFTER GIVING EFFECT TO ALL
TRANSFERS, WITHDRAWALS, DEPOSITS AND DRAWINGS TO OCCUR ON SUCH DATE AND THE
PAYMENT OF PRINCIPAL ON ANY SERIES OF INVESTOR CERTIFICATES TO BE MADE ON THE
RELATED DISTRIBUTION DATE PURSUANT TO ARTICLE III) THE INVESTED AMOUNT OF ANY
SERIES WOULD BE GREATER THAN ZERO (AS CERTIFIED IN WRITING BY THE MASTER
SERVICER), THE COMPANY AS BENEFICIAL OWNER OF THE RECEIVABLES HEREBY AUTHORIZES
THE TRUSTEE, AT THE WRITTEN DIRECTION OF THE MASTER SERVICER TO MAKE REASONABLE
EFFORTS TO CAUSE THE LIQUIDATION SERVICER TO SELL WITHIN 30 DAYS OF SUCH
DISTRIBUTION DATE ALL OF THE RECEIVABLES; PROVIDED, HOWEVER, THAT NEITHER
HUNTSMAN INTERNATIONAL NOR ANY OF ITS AFFILIATES SHALL PARTICIPATE IN ANY
BIDDING IN RESPECT OF THE SALE OF THE RECEIVABLES. THE PROCEEDS OF SUCH SALE
SHALL BE TREATED AS COLLECTIONS ON THE RECEIVABLES AND SHALL BE ALLOCATED IN
ACCORDANCE WITH ARTICLE III. DURING SUCH 30-DAY PERIOD, THE MASTER SERVICER
SHALL CONTINUE TO COLLECT COLLECTIONS ON THE RECEIVABLES AND ALLOCATE
COLLECTIONS IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE III. THE REASONABLE
COSTS AND EXPENSES INCURRED BY THE TRUSTEE AND THE LIQUIDATION SERVICER IN SUCH
SALE SHALL BE REIMBURSABLE TO THE TRUSTEE AND THE LIQUIDATION SERVICER AS
PROVIDED IN SECTION 8.05.


 


SECTION 9.02         OPTIONAL PURCHASE AND FINAL TERMINATION DATE OF INVESTOR
CERTIFICATES OF ANY SERIES.


 


(A)           ON ANY DISTRIBUTION DATE DURING THE AMORTIZATION PERIOD WITH
RESPECT TO ANY SERIES ON WHICH THE INVESTED AMOUNT (OR SUCH OTHER AMOUNT AS MAY
BE SET FORTH IN THE RELATED SUPPLEMENT) OF SUCH SERIES IS REDUCED TO AN AMOUNT
EQUAL TO OR LESS THAN TEN PERCENT (10%) OF THE INITIAL INVESTED AMOUNT (OR SUCH
OTHER AMOUNT AS MAY BE SET FORTH IN THE RELATED SUPPLEMENT) FOR SUCH SERIES AS
OF THE DAY PRECEDING THE BEGINNING OF SUCH AMORTIZATION PERIOD, THE MASTER
SERVICER SHALL HAVE THE OPTION TO REPURCHASE THE ENTIRE INVESTOR
CERTIFICATEHOLDERS’ INTEREST OF SUCH SERIES, AT A PURCHASE PRICE EQUAL TO (I)
THE OUTSTANDING INVESTED AMOUNT OF THE INVESTOR CERTIFICATES OF SUCH SERIES PLUS
(II) AMOUNTS DUE IN RESPECT THEREOF THROUGH SUCH DISTRIBUTION DATE (AFTER GIVING
EFFECT TO ANY PAYMENT OF PRINCIPAL AND MONTHLY INTEREST ON SUCH DATE OF
PURCHASE) PLUS (III) ALL OTHER AMOUNTS PAYABLE TO ALL INVESTOR
CERTIFICATEHOLDERS OF SUCH SERIES UNDER THE RELATED SUPPLEMENT (SUCH PURCHASE
PRICE, THE “CLEAN-UP CALL REPURCHASE PRICE”). THE AMOUNT OF THE CLEAN-UP CALL
REPURCHASE PRICE WILL BE DEPOSITED AND CREDITED TO THE APPLICABLE SERIES
CONCENTRATION ACCOUNT FOR SUCH SERIES ON SUCH DISTRIBUTION DATE IN IMMEDIATELY
AVAILABLE FUNDS AND WILL BE PASSED THROUGH IN FULL TO THE APPLICABLE INVESTOR
CERTIFICATEHOLDERS. IN THE EVENT THAT THE MASTER SERVICER FAILS FOR ANY REASON
TO DEPOSIT THE CLEAN-UP CALL REPURCHASE PRICE FOR SUCH RECEIVABLES, THE INVESTOR
CERTIFICATEHOLDERS’ INTEREST IN THE RECEIVABLES WILL CONTINUE AND MONTHLY
PAYMENTS WILL CONTINUE TO BE MADE TO THE INVESTOR CERTIFICATEHOLDERS.


 


(B)           THE AMOUNT DEPOSITED PURSUANT TO SECTION 9.02(A) SHALL BE PAID TO
THE INVESTOR CERTIFICATEHOLDERS OF THE RELATED SERIES PURSUANT TO ARTICLE III ON
THE DISTRIBUTION DATE FOLLOWING THE DATE OF SUCH DEPOSIT. ALL INVESTOR
CERTIFICATES OF A SERIES WHICH ARE PURCHASED BY THE COMPANY PURSUANT TO SECTION
9.02(A) SHALL BE DELIVERED BY THE COMPANY UPON SUCH PURCHASE TO, AND BE
CANCELLED BY

 

67

--------------------------------------------------------------------------------


 


(IN ACCORDANCE WITH THE WRITTEN DIRECTIONS OF THE COMPANY), THE TRANSFER AGENT
AND REGISTRAR AND BE DISPOSED OF IN A MANNER SATISFACTORY TO THE TRUSTEE AND THE
COMPANY.


 


(C)           ALL AMOUNTS DUE WITH RESPECT TO ANY SERIES OF INVESTOR
CERTIFICATES SHALL BE DUE AND PAYABLE NO LATER THAN THE SERIES TERMINATION DATE
WITH RESPECT TO SUCH SERIES. UNLESS OTHERWISE PROVIDED IN A SUPPLEMENT, IN THE
EVENT THAT THE INVESTED AMOUNT OF ANY SERIES OF INVESTOR CERTIFICATES IS GREATER
THAN ZERO ON ITS SERIES TERMINATION DATE (AFTER GIVING EFFECT TO ALL TRANSFERS,
WITHDRAWALS, DEPOSITS AND DRAWINGS TO OCCUR ON SUCH DATE AND THE PAYMENT OF
AMOUNTS DUE TO BE MADE ON SUCH SERIES ON SUCH DATE), THE COMPANY AS BENEFICIAL
OWNER OF THE RECEIVABLES ACKNOWLEDGES THAT THE TRUSTEE MAY IN PURSUANCE OF THE
SECURITY INTEREST GRANTED HEREUNDER SELL OR CAUSE TO BE SOLD, IN ACCORDANCE WITH
THE DIRECTIONS OF THE INVESTOR CERTIFICATEHOLDERS REPRESENTING MORE THAN 50% OF
THE INVESTED AMOUNT OF SUCH SERIES (UPON WHICH THE TRUSTEE MAY CONCLUSIVELY
RELY) RECEIVABLES WITH AN AGGREGATE PRINCIPAL AMOUNT APPROXIMATELY EQUAL TO THE
OUTSTANDING INVESTED AMOUNT OF SUCH SERIES AND PAY THE PROCEEDS TO ALL INVESTOR
CERTIFICATEHOLDERS OF SUCH SERIES PRO RATA (EXCEPT THAT UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN THE RELATED SUPPLEMENT, NO PAYMENT SHALL BE MADE TO
INVESTOR CERTIFICATEHOLDERS OF ANY CLASS OF ANY SERIES THAT IS BY ITS TERMS
SUBORDINATED TO ANY OTHER CLASS UNTIL SUCH SENIOR CLASS OF INVESTOR CERTIFICATES
HAVE BEEN PAID IN FULL) IN PAYMENT OF AMOUNTS DUE ON SUCH SERIES OF INVESTOR
CERTIFICATES, PROVIDED, HOWEVER, IN FURTHERANCE AND WITHOUT LIMITING THE
GENERALITY OF SECTION 8.01(D), THE TRUSTEE SHALL HAVE THE RIGHT TO OBTAIN,
BEFORE ACTING IN ACCORDANCE WITH ANY SUCH DIRECTION OF THE INVESTOR
CERTIFICATEHOLDERS, SUCH REASONABLE INDEMNITY FROM THE INVESTOR
CERTIFICATEHOLDERS AS THE TRUSTEE MAY REQUIRE AGAINST THE COSTS, EXPENSES AND
LIABILITIES THAT MAY BE INCURRED IN SO ACTING. ABSENT SUCH DIRECTION FROM THE
FUNDING AGENTS OF THE INVESTOR CERTIFICATEHOLDERS REPRESENTING MORE THAN 50% OF
THE INVESTED AMOUNT OF SUCH SERIES OR ABSENT SUCH REASONABLE INDEMNITY AS THE
TRUSTEE MAY REQUIRE IN CONNECTION WITH SUCH DIRECTION, THE TRUSTEE SHALL
CONTINUE TO HOLD THE PARTICIPATION ASSETS IN ACCORDANCE WITH THE TERMS OF THE
POOLING AND SERVICING AGREEMENTS UNTIL THE TRUST TERMINATION DATE (OR UNTIL A
MAJORITY OF THE INVESTOR CERTIFICATEHOLDERS SHALL OTHERWISE DIRECT THE TRUSTEE);
PROVIDED THAT THE TERMS OF THIS AGREEMENT, THE RELATED SUPPLEMENT AND THE
SERVICING AGREEMENT SHALL BE DEEMED TO REMAIN IN FULL FORCE AND EFFECT, EXCEPT
THAT NO ADDITIONAL RECEIVABLES SHALL BE ALLOCATED WITH RESPECT TO SUCH SERIES.
THE REASONABLE COSTS AND EXPENSES INCURRED BY THE TRUSTEE AND THE LIQUIDATION
SERVICER IN SUCH SALE SHALL BE REIMBURSABLE TO THE TRUSTEE AND THE LIQUIDATION
SERVICER AS PROVIDED IN SECTION 8.05. ANY PROCEEDS OF SUCH SALE IN EXCESS OF
SUCH AMOUNTS DUE IN RESPECT THEREOF SHALL BE PAID, PRO RATA, TO THE HOLDERS OF
THE EXCHANGEABLE COMPANY INTEREST (OTHER THAN HUNTSMAN INTERNATIONAL OR ANY OF
ITS AFFILIATES), UNLESS AND TO THE EXTENT OTHERWISE SPECIFIED IN ANY APPLICABLE
SUPPLEMENT. UPON SUCH SERIES TERMINATION DATE WITH RESPECT TO THE APPLICABLE
SERIES, FINAL PAYMENT OF ALL AMOUNTS ALLOCABLE TO ANY INVESTOR CERTIFICATES OF
SUCH SERIES SHALL BE MADE IN THE MANNER PROVIDED IN THIS SECTION 9.02.

 

68

--------------------------------------------------------------------------------


 


SECTION 9.03           FINAL PAYMENT WITH RESPECT TO ANY SERIES.


 


(A)           WRITTEN NOTICE OF ANY TERMINATION, SPECIFYING THE DISTRIBUTION
DATE UPON WHICH THE INVESTOR CERTIFICATEHOLDERS OF ANY SERIES MAY SURRENDER
THEIR INVESTOR CERTIFICATES FOR PAYMENT OF THE FINAL DISTRIBUTION WITH RESPECT
TO SUCH SERIES AND CANCELLATION, SHALL BE GIVEN (SUBJECT TO AT LEAST 30 DAYS’
PRIOR WRITTEN NOTICE FROM THE MASTER SERVICER TO THE TRUSTEE CONTAINING ALL
INFORMATION REQUIRED FOR THE TRUSTEE’S NOTICE OR SUCH SHORTER PERIOD AS IS
ACCEPTABLE TO THE TRUSTEE) BY THE TRUSTEE TO INVESTOR CERTIFICATEHOLDERS OF SUCH
SERIES MAILED NOT LATER THAN THE FIFTH DAY OF THE MONTH OF SUCH FINAL
DISTRIBUTION SPECIFYING (I) THE DISTRIBUTION DATE UPON WHICH FINAL PAYMENT OF
THE INVESTOR CERTIFICATES WILL BE MADE UPON PRESENTATION AND SURRENDER OF
INVESTOR CERTIFICATES AT THE OFFICE OR OFFICES THEREIN DESIGNATED, (II) THE
AMOUNT OF ANY SUCH FINAL PAYMENT AND (III) THAT THE RECORD DATE OTHERWISE
APPLICABLE TO SUCH DISTRIBUTION DATE IS NOT APPLICABLE, PAYMENTS BEING MADE ONLY
UPON PRESENTATION AND SURRENDER OF THE INVESTOR CERTIFICATES AT THE OFFICE OR
OFFICES THEREIN SPECIFIED. THE MASTER SERVICER’S NOTICE TO THE TRUSTEE IN
ACCORDANCE WITH THE PRECEDING SENTENCE SHALL BE ACCOMPANIED BY A RESPONSIBLE
OFFICER’S CERTIFICATE SETTING FORTH THE INFORMATION SPECIFIED IN SECTION 4.03 OF
THE SERVICING AGREEMENT COVERING THE PERIOD DURING THE THEN CURRENT CALENDAR
YEAR THROUGH THE DATE OF SUCH NOTICE. THE TRUSTEE SHALL GIVE SUCH NOTICE TO THE
TRANSFER AGENT AND REGISTRAR AND THE PAYING AGENT AT THE TIME SUCH NOTICE IS
GIVEN TO SUCH INVESTOR CERTIFICATEHOLDERS.


 


(B)           NOTWITHSTANDING THE TERMINATION OF THE TRUST PURSUANT TO SECTION
9.01(A) OR THE OCCURRENCE OF THE SERIES TERMINATION DATE WITH RESPECT TO ANY
SERIES PURSUANT TO SECTION 9.02, ALL FUNDS THEN ON DEPOSIT IN THE COLLECTION
ACCOUNTS (BUT ONLY TO THE EXTENT NECESSARY TO PAY ALL OUTSTANDING AND UNPAID
AMOUNTS TO HOLDERS) SHALL CONTINUE TO BE HELD IN TRUST FOR THE BENEFIT OF THE
HOLDERS AND THE PAYING AGENT OR THE TRUSTEE SHALL PAY SUCH FUNDS TO THE INVESTOR
CERTIFICATEHOLDERS UPON SURRENDER OF THEIR INVESTOR CERTIFICATES IN ACCORDANCE
WITH THE TERMS HEREOF. ANY INVESTOR CERTIFICATE NOT SURRENDERED ON THE DATE
SPECIFIED IN SECTION 9.03(A)(I) SHALL CEASE TO ACCRUE ANY AMOUNTS DUE PROVIDED
FOR SUCH INVESTOR CERTIFICATE FROM AND AFTER SUCH DATE. IN THE EVENT THAT ALL OF
THE INVESTOR CERTIFICATEHOLDERS SHALL NOT SURRENDER THEIR INVESTOR CERTIFICATES
FOR CANCELLATION WITHIN SIX (6) MONTHS AFTER THE DATE SPECIFIED IN THE
ABOVE-MENTIONED WRITTEN NOTICE, THE TRUSTEE SHALL GIVE A SECOND WRITTEN NOTICE
TO THE REMAINING INVESTOR CERTIFICATEHOLDERS OF SUCH SERIES TO SURRENDER THEIR
INVESTOR CERTIFICATES FOR CANCELLATION AND RECEIVE THE FINAL DISTRIBUTION WITH
RESPECT THERETO. IF WITHIN ONE (1) YEAR AFTER THE SECOND NOTICE ALL THE INVESTOR
CERTIFICATES OF SUCH SERIES SHALL NOT HAVE BEEN SURRENDERED FOR CANCELLATION,
THE TRUSTEE MAY TAKE APPROPRIATE STEPS, OR MAY APPOINT AN AGENT TO TAKE
APPROPRIATE STEPS, TO CONTACT THE REMAINING INVESTOR CERTIFICATEHOLDERS OF SUCH
SERIES CONCERNING SURRENDER OF THEIR INVESTOR CERTIFICATES, AND THE COST THEREOF
SHALL BE PAID OUT OF THE FUNDS IN THE RELATED SERIES CONCENTRATION ACCOUNT HELD
FOR THE BENEFIT OF SUCH INVESTOR CERTIFICATEHOLDERS. THE TRUSTEE AND THE PAYING
AGENT SHALL PAY, PRO RATA, TO THE HOLDERS OF THE EXCHANGEABLE COMPANY INTEREST
UPON REQUEST ANY MONIES HELD BY THEM FOR THE PAYMENT OF AMOUNTS DUE IN RESPECT
THEREOF THAT REMAINS UNCLAIMED FOR TWO (2) YEARS AND NEITHER THE TRUSTEE NOR THE
PAYING AGENT SHALL BE LIABLE TO ANY INVESTOR CERTIFICATEHOLDER FOR SUCH PAYMENT
TO THE COMPANY UPON ITS REQUEST. AFTER SUCH PAYMENT TO THE COMPANY, HOLDERS
ENTITLED TO THE MONEY MUST LOOK TO THE COMPANY FOR

 

69

--------------------------------------------------------------------------------


 


PAYMENT AS GENERAL CREDITORS UNLESS AN APPLICABLE ABANDONED PROPERTY LAW
DESIGNATES ANOTHER PERSON.


 


(C)           ALL INVESTOR CERTIFICATES SURRENDERED FOR PAYMENT OF THE FINAL
DISTRIBUTION WITH RESPECT TO SUCH INVESTOR CERTIFICATES AND CANCELLATION SHALL
BE CANCELLED BY THE TRANSFER AGENT AND REGISTRAR AND BE DISPOSED OF IN A
CUSTOMARY MANNER SATISFACTORY TO THE TRUSTEE.


 


SECTION 9.04           THE COMPANY’S TERMINATION RIGHTS.


 

Upon the termination of the Trust pursuant to Section 9.01 and payment to the
Trustee (in its capacity as such) of all amounts owed to it under any Pooling
and Servicing Agreement, the Trustee shall release the security interest of the
Trust in the Participation Assets, whether then existing or thereafter created,
and all proceeds thereof except for amounts held by the Trustee pursuant to
Section 9.03(b). The Trustee shall execute and deliver such instruments in each
case without recourse, representation or warranty, as shall be reasonably
requested by the Company to effect the release of all right, title and interest
which the Trust had in the Participation Assets.

 


ARTICLE X


 


MISCELLANEOUS PROVISIONS


 


SECTION 10.01         AMENDMENT.


 


(A)           SUBJECT TO SECTION 10.01(C), THIS AGREEMENT, THE SERVICING
AGREEMENT AND EACH SUPPLEMENT IN RESPECT OF AN OUTSTANDING SERIES (COLLECTIVELY,
THE “POOLING AND SERVICING AGREEMENTS”) MAY BE AMENDED IN WRITING FROM TIME TO
TIME BY THE MASTER SERVICER, THE COMPANY AND THE TRUSTEE WITH THE WRITTEN
CONSENT OF EACH FUNDING AGENT WITH RESPECT TO ANY OUTSTANDING SERIES, AND
WITHOUT THE CONSENT OF ANY HOLDER, TO CURE ANY AMBIGUITY, TO CORRECT OR
SUPPLEMENT ANY PROVISIONS HEREIN OR THEREIN WHICH MAY BE INCONSISTENT WITH ANY
OTHER PROVISIONS HEREIN OR THEREIN OR TO ADD ANY OTHER PROVISIONS HERETO OR
THERETO TO CHANGE IN ANY MANNER OR ELIMINATE ANY OF THE PROVISIONS WITH RESPECT
TO MATTERS OR QUESTIONS RAISED UNDER ANY POOLING AND SERVICING AGREEMENT WHICH
SHALL NOT BE INCONSISTENT WITH THE PROVISIONS OF ANY POOLING AND SERVICING
AGREEMENT; PROVIDED, HOWEVER, THAT SUCH ACTION SHALL NOT, AS EVIDENCED BY A
RESPONSIBLE OFFICER’S CERTIFICATE OF THE COMPANY DELIVERED TO THE TRUSTEE, HAVE
A MATERIAL ADVERSE EFFECT WITH RESPECT TO THE COMPANY (BUT, TO THE EXTENT THAT
THE DETERMINATION OF WHETHER SUCH ACTION WOULD HAVE A MATERIAL ADVERSE EFFECT
WITH RESPECT TO THE COMPANY REQUIRES A CONCLUSION AS TO A QUESTION OF LAW, AN
OPINION OF COUNSEL SHALL BE DELIVERED TO THE TRUSTEE IN ADDITION TO SUCH
RESPONSIBLE OFFICER’S CERTIFICATE); PROVIDED, FURTHER ANY AMENDMENT THAT IS
ENTERED INTO TO PROVIDE ADDITIONAL ENHANCEMENT FOR ANY OUTSTANDING SERIES OR TO
CONFORM TO REGULATIONS ISSUED BY THE INTERNAL REVENUE SERVICE SHALL BE DEEMED TO
HAVE NO MATERIAL ADVERSE EFFECT WITH RESPECT TO THE COMPANY. THE TRUSTEE MAY,
BUT SHALL NOT BE OBLIGATED TO, ENTER INTO ANY SUCH AMENDMENT PURSUANT TO THIS
SECTION 10.01(A) OR SECTION 10.01(B) WHICH AFFECTS THE TRUSTEE’S RIGHTS, DUTIES
OR IMMUNITIES UNDER ANY POOLING AND SERVICING AGREEMENT OR OTHERWISE.

 

70

--------------------------------------------------------------------------------


 


(B)           SUBJECT TO SECTION 10.01(C), ANY POOLING AND SERVICING AGREEMENT
AND, TO THE EXTENT PROVIDED IN ANY POOLING AND SERVICING AGREEMENT, ANY OTHER
AGREEMENT RELATING TO THE RECEIVABLES MAY ALSO BE AMENDED (OTHER THAN IN THE
CIRCUMSTANCES REFERRED TO IN SECTION 10.01(A)) IN WRITING FROM TIME TO TIME BY
THE MASTER SERVICER, THE COMPANY AND THE TRUSTEE WITH THE CONSENT OF THE FUNDING
AGENT(S) REPRESENTING INVESTOR CERTIFICATEHOLDERS OF MORE THAN 50% OF THE
AGGREGATE INVESTED AMOUNT FOR THE PURPOSE OF ADDING ANY PROVISIONS TO OR
CHANGING IN ANY MANNER OR ELIMINATING ANY OF THE PROVISIONS OF SUCH POOLING AND
SERVICING AGREEMENT OR SUCH OTHER AGREEMENT OR OF MODIFYING IN ANY MANNER THE
RIGHTS OF HOLDERS OF ANY SERIES THEN ISSUED AND OUTSTANDING; PROVIDED, HOWEVER,
THAT NO SUCH AMENDMENT SHALL (I) REDUCE IN ANY MANNER THE AMOUNT OF, OR DELAY
THE TIMING OF, DISTRIBUTIONS WHICH ARE REQUIRED TO BE MADE ON ANY INVESTOR
CERTIFICATE OF SUCH SERIES WITHOUT THE CONSENT OF SUCH INVESTOR
CERTIFICATEHOLDER OF SUCH SERIES; (II) CHANGE THE DEFINITION OF OR THE MANNER OF
CALCULATING THE INTEREST OF ANY INVESTOR CERTIFICATEHOLDER OF SUCH SERIES
WITHOUT THE CONSENT OF SUCH INVESTOR CERTIFICATEHOLDER; OR (III) REDUCE THE
AFORESAID PERCENTAGE OF THE INVESTED AMOUNT OF ANY ADVERSELY AFFECTED SERIES OR
CLASS THE HOLDERS OF WHICH ARE REQUIRED TO CONSENT TO ANY SUCH AMENDMENT WITHOUT
THE CONSENT OF ALL INVESTOR CERTIFICATEHOLDERS OF EACH SERIES ADVERSELY AFFECTED
IN ANY MATERIAL RESPECT.


 


(C)           NOTWITHSTANDING ANYTHING IN THIS SECTION 10.01 TO THE CONTRARY,
THE SUPPLEMENT WITH RESPECT TO ANY SERIES MAY BE AMENDED ON THE TERMS AND WITH
THE PROCEDURES PROVIDED IN SUCH SUPPLEMENT.


 


(D)           IT SHALL NOT BE NECESSARY FOR THE CONSENT OF INVESTOR
CERTIFICATEHOLDERS UNDER SECTION 10.01(B) TO APPROVE THE PARTICULAR FORM OF ANY
PROPOSED AMENDMENT, BUT IT SHALL BE SUFFICIENT IF SUCH CONSENT SHALL APPROVE THE
SUBSTANCE THEREOF. THE MANNER OF OBTAINING SUCH CONSENTS AND OF EVIDENCING THE
AUTHORIZATION OF THE EXECUTION THEREOF BY INVESTOR CERTIFICATEHOLDERS SHALL BE
SUBJECT TO SUCH REASONABLE REQUIREMENTS AS THE TRUSTEE MAY PRESCRIBE.


 


(E)           IN EXECUTING OR ACCEPTING ANY AMENDMENT PURSUANT TO THIS SECTION
10.01, THE TRUSTEE SHALL, UPON REQUEST, BE ENTITLED TO RECEIVE AND RELY UPON (I)
AN OPINION OF COUNSEL STATING THAT SUCH AMENDMENT IS AUTHORIZED PURSUANT TO A
SPECIFIC PROVISION OF A POOLING AND SERVICING AGREEMENT AND COMPLIES WITH SUCH
PROVISION, (II) A CERTIFICATE FROM A RESPONSIBLE OFFICER OF THE COMPANY STATING
THAT (A) SUCH AMENDMENT SHALL NOT ADVERSELY AFFECT THE INTERESTS OF THE HOLDERS
OF ANY OUTSTANDING INVESTOR CERTIFICATES IN ANY MATERIAL RESPECT EXCEPT FOR
HOLDERS OF THE SERIES WHOSE CONSENT TO SUCH AMENDMENT HAS BEEN OBTAINED IN
ACCORDANCE WITH SECTION 10.01(B) AND (B) ALL CONDITIONS PRECEDENT TO THE
EXECUTION AND DELIVERY OF SUCH AMENDMENT SHALL HAVE BEEN SATISFIED IN FULL AND
(III) A TAX OPINION.


 


(F)            PROMPTLY AFTER THE EXECUTION OF ANY AMENDMENT PURSUANT TO SECTION
10.01, THE TRUSTEE SHALL FURNISH WRITTEN NOTIFICATION OF THE SUBSTANCE OF SUCH
AMENDMENT TO EACH INVESTOR CERTIFICATEHOLDER OF EACH OUTSTANDING SERIES (OR WITH
RESPECT TO AN AMENDMENT OF A SUPPLEMENT, TO EACH INVESTOR CERTIFICATEHOLDER OF
THE APPLICABLE SERIES), AND THE MASTER SERVICER SHALL FURNISH WRITTEN
NOTIFICATION OF THE SUBSTANCE OF SUCH AMENDMENT TO EACH FUNDING AGENT.

 

71

--------------------------------------------------------------------------------


 


SECTION 10.02                                       PROTECTION OF RIGHT, TITLE
AND INTEREST TO TRUST.

 

The Company (or the Master Servicer on behalf of the Company) shall cause each
Pooling and Servicing Agreement, all amendments thereto and/or all financing
statements and continuation statements and any other necessary documents
covering the Holders’ and the Trustee’s right, title and interest to the Trust
and the Participation Assets to be promptly recorded, registered and filed, and
at all times to be kept recorded, registered and filed, all in such manner and
in such places as may be required by law fully to preserve and protect the
right, title and interest of the Trustee hereunder to all property comprising
the Trust. The Company (or the Master Servicer on behalf of the Company) shall
deliver to the Trustee copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following such
recording, registration or filing. In the event that the Master Servicer fails
to file such financing or continuation statements and the Trustee has received
an Opinion of Counsel, at the expense of the Company, that such filing is
necessary to fully preserve and to protect the Trustee’s right, title and
interest in any Participation Asset then the Trustee shall have the right to
file the same on behalf of the Master Servicer, the Company and the Trustee
shall be reimbursed and indemnified by the Company for making such filing. The
Company shall cooperate fully with the Master Servicer in connection with the
obligations set forth above and will execute any and all documents reasonably
required to fulfill the intent of this Section 10.02.

 


(A)                                  THE DEATH OR INCAPACITY OF ANY HOLDER SHALL
NOT OPERATE TO TERMINATE THIS AGREEMENT OR THE TRUST, NOR SHALL SUCH DEATH OR
INCAPACITY ENTITLE SUCH HOLDER’S LEGAL REPRESENTATIVES OR HEIRS TO CLAIM AN
ACCOUNTING OR TO TAKE ANY ACTION OR COMMENCE ANY PROCEEDING IN ANY COURT FOR A
PARTITION OR WINDING UP OF THE TRUST, NOR OTHERWISE AFFECT THE RIGHTS,
OBLIGATIONS AND LIABILITIES OF THE PARTIES HERETO OR ANY OF THEM.


 


(B)                                 EXCEPT WITH RESPECT TO THE INVESTOR
CERTIFICATEHOLDERS AS EXPRESSLY PROVIDED IN ANY POOLING AND SERVICING AGREEMENT,
NO HOLDER SHALL HAVE ANY RIGHT TO VOTE OR IN ANY MANNER OTHERWISE CONTROL THE
OPERATION AND MANAGEMENT OF THE TRUST, OR THE OBLIGATIONS OF THE PARTIES HERETO;
NOR SHALL ANY HOLDER BE UNDER ANY LIABILITY TO ANY THIRD PERSON BY REASON OF ANY
ACTION TAKEN BY THE PARTIES TO THIS AGREEMENT PURSUANT TO ANY PROVISION HEREOF.


 


(C)                                  NO HOLDER SHALL HAVE ANY RIGHT BY VIRTUE OF
ANY PROVISIONS OF THIS AGREEMENT TO INSTITUTE ANY SUIT, ACTION OR PROCEEDING IN
EQUITY OR AT LAW UPON OR UNDER OR WITH RESPECT TO THIS AGREEMENT, UNLESS SUCH
HOLDER PREVIOUSLY SHALL HAVE GIVEN TO THE TRUSTEE WRITTEN REQUEST TO INSTITUTE
SUCH ACTION, SUIT OR PROCEEDING IN ITS OWN NAME AS TRUSTEE HEREUNDER AND SHALL
HAVE OFFERED TO THE TRUSTEE SUCH REASONABLE INDEMNITY AS IT MAY REQUIRE AGAINST
THE COSTS, EXPENSES AND LIABILITIES TO BE INCURRED THEREIN OR THEREBY, AND THE
TRUSTEE, FOR 60 DAYS AFTER ITS RECEIPT OF SUCH NOTICE, REQUEST AND OFFER OF
INDEMNITY, SHALL HAVE NEGLECTED OR REFUSED TO INITIATE ANY SUCH ACTION, SUIT OR
PROCEEDING; IT BEING UNDERSTOOD AND INTENDED, AND BEING EXPRESSLY COVENANTED BY
EACH HOLDER WITH EVERY OTHER HOLDER AND THE TRUSTEE, THAT NO ONE OR MORE
HOLDER(S) SHALL HAVE ANY RIGHT IN ANY MANNER WHATEVER BY VIRTUE OR BY AVAILING
ITSELF OR THEMSELVES OF ANY PROVISIONS OF THE POOLING AND SERVICING AGREEMENTS
TO AFFECT, DISTURB OR PREJUDICE THE RIGHTS OF ANY OTHER OF THE INTERESTS, OR TO
OBTAIN OR SEEK TO OBTAIN PRIORITY OVER OR PREFERENCE TO ANY OTHER SUCH HOLDER,
OR TO ENFORCE ANY RIGHT UNDER THIS AGREEMENT, EXCEPT IN THE MANNER HEREIN
PROVIDED AND FOR THE EQUAL,

 

72

--------------------------------------------------------------------------------


 


RATABLE AND COMMON BENEFIT OF ALL HOLDERS. FOR THE PROTECTION AND ENFORCEMENT OF
THE PROVISIONS OF THIS SECTION 10.02, EACH AND EVERY HOLDER AND THE TRUSTEE
SHALL BE ENTITLED TO SUCH RELIEF AS CAN BE GIVEN EITHER AT LAW OR IN EQUITY.

 


(D)                                 BY THEIR ACCEPTANCE OF INTERESTS PURSUANT TO
THIS AGREEMENT AND THE APPLICABLE SUPPLEMENT, THE HOLDERS AGREE TO THE
PROVISIONS OF THIS SECTION 10.02.

 


SECTION 10.03                                       GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ANY CONFLICTS OF LAWS PRINCIPLES
OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, EXCEPT TO THE
EXTENT THAT ISSUES OF PERFECTION ARE GOVERNED BY THE LAWS OF ANOTHER
JURISDICTION.

 


SECTION 10.04                                       NOTICES.

 

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered by hand, or three days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, addressed as follows
(i) in the case of the Company, the Master Servicer and the Trustee, or to such
other address as may be hereafter notified by the respective parties hereto:

 

The Company:

 

Huntsman Receivables Finance LLC

c/o Huntsman International LLC

500 Huntsman Way

Salt Lake City, Utah 84108

Attention: Office of General Counsel

Telephone No.: 1 (801) 532-5700

Facsimile No.: 1 (801) 584-5782

with a copy to the Master Servicer

 

The Master Servicer:

 

Huntsman (Europe) BVBA

 

Everslaan 45

B-3078 Everberg

Belgium

Attention: Treasury Department

Phone No.: 32 2 758 9211

Facsimile No.: 32 2 759 5501

 

The Trustee:

 

J.P. Morgan Bank (Ireland) plc

JPMorgan House

International Financial Services Centre

Dublin 1, Ireland

Attention: Michael Drew

Telephone No. +353 1 612 3238

Facsimile No. +353 1 612 5777

 

73

--------------------------------------------------------------------------------


 

Any notice required or permitted to be mailed to a Holder shall be given by
first-class mail, postage prepaid, at the address of such Holder as shown in the
Certificate Register, the Exchange Register or the Subordinated Interest
Register, as the case may be. Any notice so mailed within the time prescribed in
any Pooling and Servicing Agreement shall be conclusively presumed to have been
duly given, whether or not the Holder receives such notice. With respect to
service of process in the United States, the Master Servicer and the Trustee
hereby appoint CT Corporation as their respective agent for service of process
in the United States.

 


SECTION 10.05                                       SEVERABILITY OF PROVISIONS.

 

If any one or more of the covenants, agreements, provisions or terms of any
Pooling and Servicing Agreement shall for any reason whatsoever be held invalid,
then such covenants, agreements, provisions or terms shall be deemed severable
from the remaining covenants, agreements, provisions or terms of such Pooling
and Servicing Agreement and shall in no way affect the validity or
enforceability of the other provisions of any Pooling and Servicing Agreement or
of the Investor Certificates or rights of the Holders.

 


SECTION 10.06                                       ASSIGNMENT.

 

Notwithstanding anything to the contrary contained herein, except as provided in
Section 5.03 of the Servicing Agreement, no Pooling and Servicing Agreement, nor
any rights or interests thereunder, may be assigned by the Company or the Master
Servicer without the prior written consent of the Funding Agent(s) representing
more than 50% of the Aggregate Invested Amount.

 


SECTION 10.07                                       INVESTOR CERTIFICATES
NONASSESSABLE AND FULLY PAID.

 

It is the intention of the parties to each Pooling and Servicing Agreement that
the Investor Certificateholders shall not be personally liable for obligations
of the Trust, that the interests in the Trust represented by the Investor
Certificates shall be nonassessable for any losses or expenses of the Trust or
for any reason whatsoever and that Investor Certificates upon authentication
thereof by the Trustee pursuant to Section 5.02 are and shall be deemed fully
paid.

 


SECTION 10.08                                       FURTHER ASSURANCES.

 

Each of the Company, the Servicer Guarantor and the Master Servicer hereby agree
to do and perform, from time to time, any and all acts (including but not
limited to notifying related Obligors to the extent necessary to perfect the
grant of any Participation hereunder by the Company to the Trust, except to the
extent that the relevant UCC and other similar laws (to the extent applicable)
permit the Company (or its assignees) to provide such notification subsequent to
the applicable Receivables Origination Date without materially impairing the
Trust’s Participation and security interest in the Participation Assets and
without incurring material expenses in connection with such notification) and to
execute any and all further instruments required or reasonably requested by the
Trustee more fully to effect the purposes

 

74

--------------------------------------------------------------------------------


 

of each Pooling and Servicing Agreement, including the execution of any
financing statements or continuation statements relating to the Receivables for
filing under the provisions of the UCC (or other applicable laws) of any
applicable jurisdiction.

 


SECTION 10.09                                       NO WAIVER; CUMULATIVE
REMEDIES.

 

No failure to exercise and no delay in exercising, on the part of the Trustee or
the Investor Certificateholders, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exhaustive of any rights, remedies, powers and privileges provided by law.

 


SECTION 10.10                                       COUNTERPARTS.

 

This Agreement may be executed in two or more counterparts (and by different
parties on separate counterparts), each of which shall be an original, but all
of which together shall constitute one and the same instrument.

 


SECTION 10.11                                       THIRD-PARTY BENEFICIARIES.

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto and the Holders and their respective successors and permitted assigns.
Except as provided in this Section 10.11 and in any Supplement, no other Person
will have any right or obligation hereunder.

 


SECTION 10.12                                       ACTIONS BY INVESTOR
CERTIFICATEHOLDERS.

 


(A)                                  WHEREVER IN ANY POOLING AND SERVICING
AGREEMENT A PROVISION IS MADE THAT AN ACTION MAY BE TAKEN OR A NOTICE, DEMAND OR
INSTRUCTION GIVEN BY INVESTOR CERTIFICATEHOLDERS, SUCH ACTION, NOTICE OR
INSTRUCTION MAY BE TAKEN OR GIVEN BY ANY INVESTOR CERTIFICATEHOLDERS OF ANY
SERIES, UNLESS SUCH PROVISION REQUIRES A SPECIFIC PERCENTAGE OF INVESTOR
CERTIFICATEHOLDERS OF A CERTAIN SERIES OR ALL SERIES.


 


(B)                                 ANY REQUEST, DEMAND, AUTHORIZATION,
DIRECTION, NOTICE, CONSENT, WAIVER OR OTHER ACT BY AN INVESTOR CERTIFICATEHOLDER
SHALL BIND SUCH INVESTOR CERTIFICATEHOLDER AND EVERY SUBSEQUENT HOLDER OF SUCH
INVESTOR CERTIFICATE ISSUED UPON THE REGISTRATION OF TRANSFER THEREOF OR IN
EXCHANGE THEREFOR OR IN LIEU THEREOF IN RESPECT OF ANYTHING DONE OR OMITTED TO
BE DONE BY THE TRUSTEE, THE COMPANY AND THE MASTER SERVICER IN RELIANCE THEREON,
WHETHER OR NOT NOTATION OF SUCH ACTION IS MADE UPON SUCH INVESTOR CERTIFICATE.

 


SECTION 10.13                                       MERGER AND INTEGRATION.

 

Except as specifically stated otherwise herein, this Agreement sets forth the
entire understanding of the parties relating to the subject matter hereof, and
all prior understandings, written or oral, are superseded by this Agreement and
the Servicing Agreement. This Agreement and the Servicing Agreement may not be
modified, amended, waived, or supplemented except as provided herein.

 

75

--------------------------------------------------------------------------------


 


SECTION 10.14                                       HEADINGS.

 

The headings herein are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof.

 


SECTION 10.15                                       NO SETOFF.

 

Except as expressly provided in this Agreement or any other Transaction
Document, the Trustee agrees that it shall have no right of setoff or banker’s
lien against, and no right to otherwise deduct from, any funds held in the
Collection Accounts or the Company Concentration Accounts for any amount owed to
it by the Company, the Master Servicer or any Holder.

 


SECTION 10.16                                       NO BANKRUPTCY PETITION.

 

Each of the Trustee (for itself and on behalf of the Holders) and the Master
Servicer hereby covenant and agree that it will not institute against, or join
any other Person in instituting against, the Company any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings (including, but not limited to, petitioning for the declaration of
the Company’s assets en désastre) under any Applicable Insolvency Laws.

 


SECTION 10.17                                       LIMITATION OF LIABILITY.

 

It is expressly understood and agreed by the parties hereto that (a) each
Pooling and Servicing Agreement is executed and delivered by the Trustee, not
individually or personally but solely as Trustee of the Trust, in the exercise
of the powers and authority conferred and vested in it, (b) except with respect
to Section 8.15 the representations, undertakings and agreements herein made on
the part of the Trust are made and intended not as personal representations,
undertakings and agreements by the Trustee, but are made and intended for the
purpose of binding only the Trust, (c) nothing herein contained shall be
construed as creating any liability on the Trustee, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties who are signatories to
this Agreement and by any Person claiming by, through or under such parties;
provided, however, the Trustee shall be liable in its individual capacity for
its own willful misconduct or gross negligence and for any tax assessed against
the Trustee based on or measured by any fees, commission or compensation
received by it for acting as Trustee and (d) under no circumstances shall the
Trustee be personally liable for the payment of any indebtedness or expenses of
the Trust or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Trust under any
Pooling and Servicing Agreement; provided, further, that this Section 10.17
shall survive the resignation or removal of the Trustee.

 

Except as otherwise provided hereunder, each of Huntsman International, the
Company and the Master Servicer severally hereby agrees to indemnify and hold
harmless the Trustee, the Trust (for the benefit of the Holders) and the Holders
(each, an “Indemnified Person”) from and against any loss, liability, expense,
damage or injury suffered or sustained by reason of any acts, omissions or
alleged acts or omissions arising out of, or relating to, activities of the
Company pursuant to any Pooling and Servicing Agreement to which it is a party,
including any judgment, award, settlement, reasonable attorneys’ fees and other
reasonable costs or expenses incurred in connection with the defense of any
actual or threatened action, proceeding or claim, except to the extent such
loss, liability, expense, damage or injury

 

76

--------------------------------------------------------------------------------


 

resulted from the gross negligence, bad faith or willful misconduct of an
Indemnified Person or resulted from the performance of any Receivable, market
fluctuations or other market or investment risk not attributable to acts or
omissions or alleged acts or omissions of the Company; provided, however, that
any payments to be made by the Company pursuant to this Section 10.17 shall be
Company Subordinated Obligations.

 


SECTION 10.18                                       CERTAIN INFORMATION.

 

The Master Servicer and the Company shall promptly provide to the Trustee such
information in computer tape, hard copy or other form regarding the Receivables
as the Trustee may reasonably determine to be necessary to perform its
obligations hereunder.

 


SECTION 10.19                                       RESPONSIBLE OFFICER
CERTIFICATES; NO RECOURSE.

 

Any certificate executed and delivered by a Responsible Officer of the Master
Servicer, the Company or the Trustee pursuant to the terms of the Transaction
Documents shall be executed by such Responsible Officer not in an individual
capacity but solely in his or her capacity as an officer of the Company or the
Trustee, as applicable, and such Responsible Officer will not be subject to
personal liability as to matters contained in the certificate. A director,
officer, employee or shareholder, as such, of the Company shall not have
liability for any obligation of the Company hereunder or under any Transaction
Document or for any claim based on, in respect of, or by reason of, any
Transaction Document, unless such claim results from the gross negligence,
fraudulent acts or willful misconduct of such director, officer, employee or
shareholder.

 


SECTION 10.20                                       EFFECTIVENESS OF THIS
AGREEMENT.

 

This Second Amended and Restated Pooling Agreement shall come into effect only
upon the occurrence of the Series 2001-1 Redemption Date, at which time the
existing Amended and Restated Pooling Agreement dated June 26, 2001 (the
“Existing Agreement”) will be of no further force and effect except as to
evidence the creation of trusts, participations and security interests
thereunder and the incurrence of obligations thereunder. Notwithstanding
anything in this Section 10.20 to the contrary (a) Section 2.07(q) through (u)
of the Existing Agreement shall continue to have force and effect but only in
relation to Relevant Documents (as defined for the purposes of the Existing
Agreement) executed before December 1, 2003 and (b) all provisions of the
Existing Agreement relating to the Stamp Duty Reserve Accounts (as defined for
the purposes of the Existing Agreement) (including, without limitation,
provisions relating to the establishment and maintenance of, and the grant of
security under, such accounts) shall continue to have force and effect.

 

77

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, the Master Servicer and the Trustee have caused
this Agreement to be duly executed by their respective officers as of the day
and year first above written.

 

HUNTSMAN RECEIVABLES FINANCE LLC,

as the Company

 

 

By:

/s/ SEAN DOUGLAS

 

 

Name: Sean Douglas

 

 

Title: Vice President and Treasurer

 

 

 

HUNTSMAN (EUROPE) BVBA,

as Master Servicer

 

 

By:

/s/ CHRISTOPHE STRUYVELT

 

 

Name: Christophe Struyvelt

 

 

Title: Manager

 

 

 

J.P. MORGAN BANK (IRELAND) plc,

not in its individual capacity but solely as Trustee

 

 

By:

/s/ FRANCIS DE CARRIÈRE

 

 

Name: Francis De Carrière

 

 

Title: Manager

 

 

 

HUNTSMAN INTERNATIONAL LLC,

Acknowledged and agreed to with respect

to Sections 5.03, 6.03, 7.01 and 10.17

 

 

By:

/s/ SEAN DOUGLAS

 

 

Name: Sean Douglas

 

 

Title: Vice President and Treasurer

 

 

78

--------------------------------------------------------------------------------


Execution Copy

 

ANNEX X
to
Pooling Agreement

 

“ABR” shall mean, for any day, a per annum alternate base rate (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime
Rate in effect on such day, (b) the Base CD Rate in effect on such day plus 1%
and (c) the Federal Funds Effective Rate in effect on such day plus ½ of 1%. If
for any reason, the relevant Funding Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Base CD Rate or the Federal Funds Effective Rate or both for any
reason, including the inability or failure of the relevant Funding Agent to
obtain sufficient quotations in accordance with the terms of the definitions
thereof, the ABR shall be determined without regard to clause (b) or (c), or
both, of the immediately preceding sentence, as appropriate, until the
circumstances giving rise to such inability no longer exist. Any change in the
ABR due to a change in the Prime Rate, the Base CD Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Prime Rate, the Base CD Rate or the Federal Funds Effective Rate, respectively.
The term “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by the relevant Funding Agent as its prime rate in
effect at its principal office in New York City; each change in the Prime Rate
shall be effective on the date such change is publicly announced as being
effective. The term “Base CD Rate” shall mean the sum of (a) the product of (i)
the Three-Month Secondary CD Rate and (ii) Statutory Reserves and (b) the
Assessment Rate. The term “Three-Month Secondary CD Rate” shall mean, for any
day, the secondary market rate for three-month certificates of deposit reported
as being in effect on such day (or, if such day shall not be a Business Day, the
next preceding Business Day) by the Board of Governors through the public
information telephone line of the Federal Reserve Bank of New York (which rate
will, under the current practices of the Board of Governors, be published in
Federal Reserve Statistical Release H.15(519) during the week following such
day), or, if such rate shall not be so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m. New York City time, on such day (or, if
such day shall not be a Business Day, on the next preceding Business Day) by the
relevant Funding Agent from three negotiable certificate of deposit dealers in
New York City of recognized standing selected by it.

 

“Accrual Period” shall mean, for any Series, the period from and including a
Distribution Date, or, in the case of the initial Accrual Period for such
Series, the date of issuance of such Series, to but excluding the succeeding
Distribution Date.

 

“Accumulation Period” shall have, with respect to any Outstanding Series, the
meaning assigned to such term in the related Supplement.

 

“Acquired Line of Business” shall mean any business acquired by an Approved
Originator after the Series 2000-1 Issuance Date.

 

“Acquired Line of Business Receivables” shall mean Receivables generated by an
Approved Originator arising from an Acquired Line of Business.

 

“Additional Originator” shall mean any Originator added as an Approved
Originator pursuant to Section 2.09 of the Pooling Agreement after the Initial
Issuance Date.

 

--------------------------------------------------------------------------------


 

“Adjusted Invested Amount” shall have, with respect to any Outstanding Series,
the meaning assigned to such term in the related Supplement.

 

“Adjustment Payments” shall mean the collective reference to payments of
Originator Adjustment Payment, Originator Dilution Adjustment Payment or
Originator Indemnification Payment, any Contributor Adjustment Payment,
Contributor Dilution Adjustment Payment or Contributor Indemnification Payment,
and (iii) any other payment made in accordance with Sections 2.05 and 2.06 (or
corresponding section) of the applicable Origination Agreement, Sections 2.05(a)
and (b) of the Pooling Agreement and Section 4.05 of the Servicing Agreement.

 

“Administrative Agent” shall mean, with respect to any Series, the Person, if
any, so designated in the related Supplement.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such specified Person. For purposes of this definition
“control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Aged Receivables Ratio” shall mean, as of the last day of each Settlement
Period, the percentage equivalent of a fraction, the numerator of which shall be
the sum of (a) the aggregate unpaid balance of Receivables contributed by the
Contributor to the Company (and with respect to which the Company has granted
the Participation and a security interest to the Trust) that were 61 to 90 days
past due and (b) the aggregate amount of Receivables that were charged off as
uncollectible prior to the day that is 61 days after its original due date
during such Settlement Period, and the denominator of which shall be the
aggregate Principal amount of Receivables contributed by the Contributor to the
Company (and with respect to which the Company has granted the Participation and
a security interest to the Trust) during the third prior Settlement Period
(including the Settlement Period ended on such day).

 

“Aggregate Adjusted Invested Amount” shall mean, with respect to any date of
determination, the sum of the Adjusted Invested Amounts with respect to all
Outstanding Series on such date of determination.

 

“Aggregate Allocated Receivables Amount” shall mean, with respect to any date of
determination, the sum of the Allocated Receivables Amounts with respect to all
Outstanding Series on such date of determination.

 

“Aggregate Daily Collections” shall mean, with respect to any Business Day, the
aggregate amount of all Collections in immediately available funds deposited
into the Company Concentration Accounts on such day by 12:30 p.m. London time
and available for allocation to different Series.

 

“Aggregate Initial Daily Collections” shall mean, with respect to any Business
Day, the aggregate amount of all Collections deposited into the Collection
Accounts.

 

“Aggregate Invested Amount” shall mean, at any date of determination, the sum of
the Invested Amounts with respect to all Outstanding Series on such date of
determination.

 

2

--------------------------------------------------------------------------------


 

“Aggregate Obligor Country Overconcentration Amount” shall mean, on any date of
determination, the aggregate Principal Amount of non-Defaulted Receivables due
from Obligors in Approved Obligor Countries which, when expressed as a
percentage of the Principal Amount of all Eligible Receivables in the Trust at
such date of determination, exceeds the Approved Obligor Country
Overconcentration Limit.

 

“Aggregate Obligor Overconcentration Amount” shall mean, on any date of
determination, the Principal Amount of non-Defaulted Receivables due from an
Eligible Obligor and with respect to which a Participation has been granted by
the Company to the Trust at such date, that when expressed as a percentage of
the Principal Amount of all Eligible Receivables in the Trust at such date of
determination, exceeds the Obligor Limit set forth in Schedule 3 to the Pooling
Agreement under heading (E) “Obligor Limit”.

 

“Aggregate Originator Country Overconcentration Amount” shall mean, on any date
of determination, the aggregate Principal Amount of non-Defaulted Receivables
sold by an Approved Originator which, when expressed as a percent of the
Principal Amount of all Eligible Receivables in the Trust at such date of
determination, exceeds the Approved Originator Country Overconcentration Limit.

 

“Aggregate Receivables Amount” shall mean, on any date of determination, without
duplication, the aggregate Principal Amount of all Eligible Receivables owned by
the Company at the end of the Business Day immediately preceding such date minus
(i)  the Aggregate Obligor Overconcentration Amount; (ii) the Aggregate Obligor
Country Overconcentration Amount; (iii) the Aggregate Originator Country
Overconcentration Amount; (iv) an amount equal to Timely Payment Accruals and
Commission Accruals; (v) an amount equal to the Volume Rebate Accrual; and (vi)
the Potential Offset Amount.

 

“Aggregate Target Receivables Amount” shall mean, on any date of determination,
the sum of the Target Receivables Amounts with respect to all Outstanding Series
on such date of determination.

 

“Allocable Charged-Off Amount” shall have, with respect to any Series, the
meaning assigned in Section 3.01(g)(i)(A) of the Pooling Agreement as modified
by any Supplement for such Series.

 

“Allocable Recoveries Amount” shall have, with respect to any Series, the
meaning assigned in Section 3.01(g)(i)(B) of the Pooling Agreement as modified
by any Supplement for such Series.

 

“Allocated Receivables Amount” shall have, with respect to any Outstanding
Series, the meaning assigned in the related Supplement for such Outstanding
Series.

 

“Amortization Period” shall have, with respect to any Outstanding Series, the
meaning assigned to such term in the related Supplement for such Outstanding
Series.

 

“Applicable Insolvency Laws” shall mean, with respect to any Person, any
applicable bankruptcy, insolvency or other similar United States or foreign law
now or hereafter in effect.

 

“Applicable Notice Provisions” shall mean the notice provisions set forth in
Section 8.11 (or corresponding section)  of the applicable Origination
Agreement.

 

3

--------------------------------------------------------------------------------


 

“Applicants” shall have the meaning assigned in Section 5.08 of the Pooling
Agreement.

 

“Appropriate Rating” shall mean (i) the rating required to maintain the existing
rating, whether  direct or indirect, on each Outstanding Series of Investor
Certificates and if no such rating exists for such Series of Investor
Certificates then (ii) a rating at a level agreed upon between the Company and
the Trustee acting at the direction of the Funding Agent(s).

 

“Approved Acquired Line of Business” shall mean each Acquired Line of Business
approved by the Funding Agents in accordance with the proviso in the definition
of Eligible Receivables, with effect on and after the date of such approval.

 

“Approved Contract Jurisdiction” shall mean (i) on the Initial Issuance Date,
the jurisdictions set forth in the Receivables Specification and Exception
Schedule attached to the Pooling Agreement as Schedule 3 under heading (B)
“Approved Contract Jurisdictions”, representing jurisdictions the law of which
may govern Contracts and (ii) after the Initial Issuance Date, any additional
contract jurisdiction added in accordance with Section 2.09 of the Pooling
Agreement.

 

“Approved Currency” shall mean (i) initially, United States Dollars, Pound
Sterling, and Euro and (ii) any additional legal currency added in accordance
with Section 2.09 of the Pooling Agreement.

 

“Approved Obligor Country” shall mean (i) initially, the countries set forth in
the Receivables Specification and Exception Schedule attached to the Pooling
Agreement as Schedule 3 under heading (A) “Approved Obligor Country Limit” and
(ii) any Obligor Country which may be added pursuant to and in accordance with
the provisions of Section 2.09(c) of the Pooling Agreement.

 

“Approved Obligor Country Overconcentration Limit” shall mean, with respect to
each Approved Obligor Country set forth in the Receivables Specification and
Exception Schedule attached to the Pooling Agreement as Schedule 3 under the
heading “Approved Obligor Countries”, the percentage appearing next to the
applicable ratings category of foreign currency rating for such country, such
percentage representing with respect to each such country the maximum aggregate
percentage of Receivables that may constitute the Trust pool where the related
Obligors are residents in such country.

 

“Approved Originator” shall mean (i) (A) with respect to the U.S. Originators,
Tioxide Americas Inc., Huntsman Propylene Oxide Ltd., Huntsman International
Fuels L.P., Huntsman Ethyleneamines Ltd., Huntsman International LLC, Huntsman
Expandable Polymers Corporation LC, Huntsman Petrochemical Corporation and
Huntsman Polymers Corporation; and (B) with respect to the European Originators,
Huntsman Holland B.V., Tioxide Europe Limited, Huntsman Petrochemicals (UK)
Limited, Huntsman Surface Sciences UK Ltd., Tioxide Europe S.r.l., Huntsman
Surface Sciences Italia S.r.l., Huntsman Patrica S.r.l., Tioxide Europe S.L.,
Huntsman Performance Products Spain, S.L., Tioxide Europe S.A.S. and Huntsman
Surface Sciences (France) S.A.S.; and (ii) any entity that may be approved as an
Additional Originator pursuant to, and in accordance with, the provisions of
Section 2.09 of the Pooling Agreement.

 

“Approved Originator Country Overconcentration Limit” shall mean, with respect
to the country in which an Approved Originator is located as set forth in the
Receivables Specification and Exception Schedule attached to the Pooling
Agreement as Schedule 3

 

4

--------------------------------------------------------------------------------


 

under heading (F) “Approved Originator Country Overconcentration Limit”, the
percentage appearing next to the name of such country, such percentage
representing with respect to each such country the maximum aggregate percentage
of Receivables that may constitute the Trust pool where the related Approved
Originators are residents in such country.

 

“Approved Originator Joinder Agreement” shall mean the agreement in the form of
Schedule 3 (or corresponding schedule) attached to the applicable Origination
Agreement.

 

“Authorized Newspaper” shall mean collectively, the Wall Street Journal, the
International Wall Street Journal, the Financial Times (European Edition) of
London, England, and solely with respect to Certificates listed on the
Luxembourg Stock Exchange, d’Wort of Luxembourg. If any of such newspapers shall
cease to be published, the Master Servicer, the Company (or the Master Servicer
on behalf of the Company) or the Trustee shall substitute for it another
newspaper in Luxembourg (with respect to d’Wort of Luxembourg) and in Europe
(with respect to the International Wall Street Journal and the Financial Times
(European Edition) of London, England) and in the United States (with respect to
the Wall Street Journal), customarily published at least once a day for at least
five (5) days in each calendar week, of general circulation.

 

“Bankruptcy Code” shall mean the United States Federal Bankruptcy Code, 11
U.S.C. §§ 101 1330, as amended.

 

“Board” means, with respect to any entity, such entity’s board of directors (in
the case of a corporation), board of managers (in the case of a limited
liability company) or equivalent governing body in other cases.

 

“Board of Governors” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.

 

“Book-Entry Certificates” shall mean Certificates evidencing a beneficial
interest in the Investor Certificates, ownership and transfers of which shall be
made through book entries by a Clearing Agency as described in Section 5.12 of
the Pooling Agreement; provided, however, that after the occurrence of a
condition whereupon book-entry registration and transfer are no longer permitted
and Definitive Certificates are issued to the Certificate Book-Entry Holders,
such Investor Certificates shall no longer be “Book-Entry Certificates.

 

“Business Day” shall mean any day other than (i) a Saturday or a Sunday and (ii)
any other day on which commercial banking institutions or trust companies in (A)
the State of New York or (B) the city where the Corporate Trust Office of the
Trustee is located, which on the Effective Date shall be Dublin, Ireland and
which, in each case, are authorized or obligated by law, executive order or
governmental decree to be closed; provided that, when used in connection with
the calculation of Certificate Rates which are determined by reference to the
One-Month LIBOR, “Business Day” means any business day banks are open for
dealings in dollar deposits in the London interbank market; and further provided
that when used in connection with the calculation of Certificate Rates which are
determined by reference to the One-Month EURIBOR, “Business Day” means any
business day on which commercial banks are open for business in London,
Amsterdam and Luxembourg and on which the Trans-European Automated Real Time
Gross Settlement Express Transfer (“TARGET”) payment system is operating.

 

5

--------------------------------------------------------------------------------


 

“Business Day Received” shall mean, except as otherwise set forth in the
applicable Supplement, with respect to funds deposited in a Collection Account,
such day of deposit.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including each class
of common stock and preferred stock of such Person and (ii) with respect to any
Person that is not a corporation, any and all partnership, membership or other
equity interests of such Person.

 

“Certificate” shall mean any certificate issued pursuant to the Pooling
Agreement or any Supplement.

 

“Certificate Book-Entry Holder” shall mean, with respect to a Book-Entry
Certificate, the Person who is listed on the books of the Clearing Agency, or on
the books of a Person maintaining an account with such Clearing Agency, as the
beneficial owner of such Book-Entry Certificate (directly or as an indirect
participant, in accordance with the rules of such Clearing Agency).

 

“Certificate of Formation” shall mean the certificate of formation with respect
to the Company filed with the Secretary of State of Delaware pursuant to Section
18-201 of the Delaware Limited Liability Company Act, and any and all amendments
thereto and restatements thereof.

 

“Certificate Rate” shall mean, with respect to any Series and Class of Investor
Certificates, the percentage interest rate (or formula on the basis of which
such interest rate shall be determined) stated in the applicable Supplement.

 

“Certificate Register” shall mean the register maintained pursuant to Section
5.03(a) of the Pooling Agreement providing for the registration of the Investor
Certificates and transfers and exchanges thereof.

 

“Change of Control” shall mean:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), other than Mr. Jon M.
Huntsman, his spouse, direct descendants, an entity controlled by any of the
foregoing and/or by a trust of the type described hereafter, and/or a trust for
the benefit of any of the foregoing (the “Huntsman Group”) or GOP, is or becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that a person shall be deemed to have “beneficial ownership” of all
securities that such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the then outstanding voting capital stock of
Huntsman International other than in a transaction having the approval of the
Board of the Parent Company, or, if there is no Parent Company, of the Board of
Huntsman International; provided, that in each case, at least a majority of the
members of such approving Board are Continuing Directors of such entity; or

 

(b)                                 Continuing Directors cease to constitute at
least a majority of the members of the Board of Huntsman International or the
Board of any Parent Company.

 

6

--------------------------------------------------------------------------------


 

“Charged-Off Receivables” shall mean, with respect to any Settlement Period, all
Receivables which, in accordance with the Policies have or should have been
written off during such Settlement Period as uncollectible, including the
Receivables of any Obligor which becomes the subject of any voluntary or
involuntary bankruptcy proceeding.

 

“Class” shall mean, with respect to any Series, any one of the classes of
Investor Certificates of that Series as specified in the related Supplement.

 

“Clean Up Call Repurchase Price” shall have the meaning assigned in Section
9.02(a) of the Pooling Agreement.

 

“Clearing Agency” shall mean each organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

 

“Clearing Agency Participant” shall mean a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
transfers and pledges of securities deposited with such Clearing Agency.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder from time to time.

 

“Collection Account Agreements” shall mean (i) on the Effective Date, each of
the Collection Account Agreements, dated as of December 21, 2000 (or thereabout,
between the Company and the Collection Account Bank, and (ii) after the
Effective Date, any other collection account agreement entered into by the
Company and an Eligible Institution, in each case in the form reasonably
satisfactory to each Funding Agent.

 

“Collection Account Bank” shall mean any bank holding a Collection Account or a
Master Collection Account which will be an Eligible Institution appointed by the
Company.

 

“Collection Accounts” shall mean the accounts established and maintained by the
Company in accordance with the Collection Account Agreements and into which
Collections shall be deposited.

 

“Collections” shall mean all collections and all amounts received in respect of
the Receivables in which a Participation has been granted to the Trust and in
which a security interest was granted in favor of the Trustee for the benefit of
the Certificateholders, including Recoveries, Adjustment Payments,
indemnification payments made by the Master Servicer, and payments received in
respect of Dilution Adjustments, together with all collections received in
respect of the Related Property in the form of cash, checks, wire transfers or
any other form of cash payment, and all proceeds of Receivables and collections
thereof (including collections evidenced by an account, note, instrument, letter
of credit, security, contract, security agreement, chattel paper, general
intangible or other evidence of indebtedness or security, whatever is received
upon the sale, exchange, collection or other disposition of, or any indemnity,
warranty or guaranty payable in respect of, the foregoing and all “proceeds” of
the Receivables as defined in Section 9-102(a)(64) of the applicable UCC.

 

“Commission” shall means a payment made to a third party vendor or distributor
who on-sells products to Obligors.

 

7

--------------------------------------------------------------------------------


 

“Commission Accruals” shall mean, with respect to any date of determination, for
the purposes of determining the Aggregate Receivables Amount, the aggregate
amount of outstanding Commission balances as of the Business Day immediately
preceding the date of such determination.

 

“Company” shall mean Huntsman Receivables Finance LLC, a limited liability
company organized under the laws of the State of Delaware.

 

“Company Concentration Accounts” shall mean the accounts which are established
by the Trustee pursuant to Section 3.01(a)(i) of the Pooling Agreement and set
forth in Schedule 1 to the Pooling Agreement.

 

“Company Exchange” shall have the meaning assigned in Section 5.11(a) of the
Pooling Agreement.

 

“Company Obligations” shall mean all obligations owed by the Company for
commissions, fees, expenses, indemnifications, and all other obligations and
liabilities of every nature of the Company, from time to time owed to the
Trustee, each Funding Agent and the Investor Certificateholders, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
thereafter incurred, whether on account of commissions, amounts owed and
payable, incurred fees, indemnities, out of pocket costs or expenses (including
all reasonable fees and disbursements of counsel) or otherwise which arise under
any Transaction Document.

 

“Company Receipts Accounts” shall mean the accounts established and maintained
by the Company pursuant to Section 3.01(c) of the Pooling Agreement and set
forth in Schedule 1 to the Pooling Agreement, which are in existence from time
to time and into which amounts due to the Company under the Pooling Agreement
and any Supplement are deposited from time to time.

 

“Company Subordinated Obligations” shall mean any Company Obligation or other
liability designated as such in any Pooling and Servicing Agreement, each of
which payment obligations and other liabilities shall (i) be subordinated and
subject to the prior payment in full of all Company Unsubordinated Obligations
then due, (ii) be made solely from funds available to the Company that are not
required to be applied to Company Unsubordinated Obligations then due and (iii)
not constitute a general recourse claim against the Company, but only a claim
against the Company to the extent of funds available to the Company after
satisfying all Company Unsubordinated Obligations then due.

 

“Company Unsubordinated Obligations” shall mean all Company Obligations and
other liabilities of the Company under any Pooling and Servicing Agreement that
are not designated as Company Subordinated Obligations.

 

“Confidential Information” shall have the meaning assigned to such term in
Section 8.16 of the Contribution Agreement.

 

“Continuing Directors” shall mean, as of any date and with respect to any
entity, the collective reference to:

 

(a)                                  all members of the Board of such entity who
have held office continuously since the date of this Agreement, and

 

8

--------------------------------------------------------------------------------


 

(b)           all members of the Board of such entity who assumed office after
the date of this Agreement and whose appointment or nomination for election by
the holders of voting capital stock of such entity was approved by a vote of at
least 50% of the Continuing Directors in office immediately prior to such
appointment or nomination or by the Huntsman Group.

 

“Contract” shall mean an agreement between an Originator and an Obligor
(including but not limited to, a written contract, an invoice, a purchase order
or an open account) pursuant to or under which such Obligor shall be obligated
to make payments in respect of any Receivable or any Related Property to such
Originator from time to time.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Contribution Agreement” shall mean the Amended and Restated Contribution
Agreement dated as of April 18, 2006, between Huntsman International, as
contributor, and the Company, as amended, supplemented or otherwise modified
from time to time in accordance with the Transaction Documents.

 

“Contribution Date” shall have the meaning set forth in Section 2.01(a)(i) of
the Contribution Agreement.

 

“Contribution Value” shall have the meaning set forth in Section 2.02 of the
Contribution Agreement.

 

“Contributor” shall mean Huntsman International.

 

“Contributor Adjustment Payment” shall have the meaning assigned to such term in
Section 2.06(a) of the Contribution Agreement.

 

“Contributor Dilution Adjustment Payment” shall have the meaning assigned to
such term in Section 2.05 of the Contribution Agreement.

 

“Contributor Indemnification Payment” shall have the meaning assigned to such
term in Section 2.06(b) of the Contribution Agreement.

 

“Corporate Trust Office” shall mean the principal office of the Trustee at which
at any particular time its corporate trust business shall be administered, which
office at the Effective Date is located at JPMorgan House, International
Financial Services Centre, Dublin 1, Ireland.

 

“Credit Enhancement” shall have the meaning ascribed to such term in the Asset
Purchase Agreement for the respective Series.

 

“Credit Enhancer” shall mean, with respect to any Series, that Person, if any,
designated as such in the applicable Supplement.

 

“CT Corporation” shall mean CT Corporation Inc.

 

9

--------------------------------------------------------------------------------


 

“Daily Report” shall mean a report prepared by the Master Servicer pursuant to
Section 4.01 of the Servicing Agreement on each Business Day, substantially in
the form of Exhibit B attached to the Pooling Agreement.

 

“Days Sales Outstanding” shall mean, as of any Settlement Report Date and
continuing until (but not including) the next Settlement Report Date, the number
of days equal to the product of (i) 91 and (ii) the amount obtained by dividing
(A) the aggregate Principal Amount of Receivables as of the last day of the
Settlement Period immediately preceding such earlier Settlement Report Date, by
(B) the aggregate Principal Amount of Receivables contributed by the Contributor
to the Company (and with respect to which thereafter the Company has granted the
Participation to the Trust and a security interest in favor of the Trustee for
the benefit of the Certificateholders) for the three Settlement Periods
immediately preceding such earlier Settlement Report Date.

 

“Defaulted Receivable” shall mean any Eligible Receivable (a) which is unpaid in
whole or in part (other than as a result of a Dilution Adjustment) for more than
sixty (60) days after its original due date or (b) which is a Charged-Off
Receivable prior to sixty (60) days after the original due date.

 

“Definitive Certificates” shall have the meaning assigned in Section 5.12 of the
Pooling Agreement.

 

“Delinquency Ratio” shall mean, as of the last day of each Settlement Period,
the percentage equivalent of a fraction, the numerator of which shall be the
aggregate unpaid balance of Receivables contributed by the Contributor to the
Company (and with respect to which the Company has granted a Participation and a
security interest to the Trust) that were thirty one (31) to sixty (60) days
past due during such Settlement Period, and the denominator of which shall be
the aggregate Principal Amount of Receivables contributed by the Contributor to
the Company (and, in each case, the Company has granted a Participation and a
security interest to the Trust) during the third prior Settlement Period
(including the Settlement Period ended on such day).

 

“Depository” shall mean, with respect to any Series, the Clearing Agency
designated as the “Depository” in the related Supplement.

 

“Depository Agreement” shall mean, with respect to any Series, an agreement
among the Company, the Trustee and a Clearing Agency, in a form reasonably
satisfactory to the Trustee, and the Company.

 

“Depository Participant” shall mean a broker, dealer, bank, other financial
institution or other Person for whom from time to time the Depository effects
book entry transfers and pledges of securities deposited with the Depository.

 

“Designated Line of Business” shall mean any line of business which the Master
Servicer can identify by means of product, ledger, code or other means of
identification so that Receivables originated with respect to such Designated
Line of Business are identifiable and distinguished from all other Receivables
of the relevant Originator or Originators.

 

“Dilution Adjustment” shall mean any payment adjustments (including payment
adjustments arising as a result of any reconciliation) of any Eligible
Receivables, and the amount of any other reduction of any payment under any
Receivable, in each case granted or

 

10

--------------------------------------------------------------------------------


 

made by an Originator to the related Obligor; provided, however, that a
“Dilution Adjustment” shall not include (1) any Collection on a Receivable or
Charged-Off Receivable or (2) any Timely Payment Discount, Commission or any
Volume Rebate for which a reserve is maintained to account for any potential
offset; provided, further, that for purposes of determining the Dilution Ratio,
with respect to Dilution Adjustments relating to invoices where the entire
invoice balance has been cancelled or credited (each referred to as “credited”)
and a rebilled invoice subsequently issued for the same item (together called
“credit and re-bills”), the Dilution Adjustment shall include: (i) the net
difference (only if a positive value) between the original invoice amount and
the subsequent rebilled amount so long as the rebilled invoice is issued within
5 Business Days of the original invoice being credited, which was credited in
its entirety or (ii) the entire amount of the cancelled or credited invoice
should the subsequent rebilled invoice be issued after 5 Business Days of the
original invoice being credited in its entirety. For credit and re-bills in
which the credit and re-bill occur in separate Settlement Periods, the amount of
the Dilution Adjustment, as calculated above will be listed as occurring in the
Settlement Period of the original invoice date.

 

“Dilution Horizon” shall mean in relation to any Receivable the number of days
from the date on which such Receivable was created to the date on which a
Dilution Adjustment with respect to such Receivable is issued by the Originator.
Dilution Horizon relating to invoices where the entire invoice balance has been
cancelled or credited and a rebilled invoice subsequently issued for the same
item (together called “credit and re-bills”) shall mean the number of days from
the date on which the invoice reflecting such Receivable was first created to
the date of the re-billed invoice.

 

“Dilution Horizon Factor” shall mean a fraction, the numerator of which is the
aggregate weighted average Dilution Horizon of the Originators (based upon the
Dilution Adjustment of the selected Receivables) for such period. “Dilution
Horizon Factor” shall be calculated by the Master Servicer each June and
December by selecting a random sample of 50 Dilution Adjustments per each
Originator over the preceding three months, with the exception of Huntsman
Petrochemical Corporation, Huntsman Petrochemicals (UK) Ltd. and Huntsman
Holland B.V. in which case the random sample shall include 100 Dilution
Adjustments created during such period. The Master Servicer will prepare a table
by originator for the Funding Agents which will include for each Dilution
Adjustment the original invoice date, invoice amount, Obligor, amount of the
credit or net from credit and re-bill, if applicable (see Dilution Adjustment),
and a description of each Dilution Adjustment. A weighted average Dilution
Horizon per Originator in days will be computed therefrom based on the amount of
Dilution Adjustment per item and the Dilution Horizon per item. A weighted
average for the program will be computed therefrom by weighting the weighted
average Dilution Horizon per Originator by the average amount of Dilution
Adjustments by originator over the preceding three months. The denominator for
“Dilution Horizon Factor” shall be 30; it being understood, that if the required
sample size of Dilution Adjustments is not available, the Master Servicer will
compute the preceding calculations on such other amount available; it being
further understood, that the random sample shall not include any adjustments
resulting from any Timely Payment Discount, Commission or any Volume Rebate for
which a reserve is maintained to account for any potential offset.

 

“Dilution Period” shall mean, as of any Settlement Report Date and continuing
until (but not including) the next Settlement Report Date, the quotient of (i)
the product of (A) the aggregate Principal Amount of the Receivables that were
contributed by the Contributor to

 

11

--------------------------------------------------------------------------------


 

the Company (and in which thereafter a Participation and security interest were
granted by the Company to the Trust), as applicable during the Settlement Period
immediately preceding such earlier Settlement Report Date and (B) the Dilution
Horizon Factor as of such Settlement Report Date and (ii) the Aggregate
Receivables Amount as of the last day of the Settlement Period immediately
preceding such earlier Settlement Report Date.

 

“Dilution Ratio” shall mean, as of the last day of each Settlement Period, an
amount (expressed as a percentage) equal to the aggregate amount of Dilution
Adjustments made during such Settlement Period divided by the aggregate
Principal Amount of Receivables that were contributed by the Contributor to the
Company (and thereafter a Participation and security interest were granted by
the Company to the Trust) during the immediately preceding Settlement Period
(including the Settlement Period ended on such day).

 

“Discounted Percentage” shall mean (i) with respect to the calculation of the
Contribution Value attributed to the Receivables and the other Receivable Assets
related thereto to be contributed by the Contributor to the Company, a
percentage agreed upon by the Contributor, and consented to by each Funding
Agent (such consent not to be unreasonably withheld) from time to time that
reflects, among other factors, the historical rate at which Receivables are
charged off in accordance with the Policies and (ii) with respect to the
calculation of the related Contribution Value or Originator Purchase Price, a
percentage agreed upon by the related Originator and the Contributor and
consented to by each Funding Agent (such consent not to be unreasonably
withheld) from time to time that reflects, among other factors, the historical
rate at which Receivables are charged off in accordance with the Policies of the
related Originator.

 

“Distribution Date” shall mean, (i) except as otherwise set forth in the
applicable Supplement and in clause (ii) hereof, the 15th day of the month, or
if such 15th day is not a Business Day, the next succeeding Business Day.

 

“Dollars”, “United States Dollars”, “U.S. Dollars” and “$” shall mean the legal
currency of the United States of America.

 

“Dutch Originator” shall mean any of (i) Huntsman Holland B.V. and (ii) after
the Initial Issuance Date, any Approved Originator incorporated in the
Netherlands.

 

“Dutch Receivables” shall mean the Receivables originated by a Dutch Originator
and sold to Huntsman International, then contributed, transferred, assigned and
conveyed to the Company and with respect to which a Participation and security
interest were granted by the Company to the Trust.

 

“Dutch Receivables Purchase Agreement” means the Dutch Receivables Purchase
Agreement, between the Dutch Originators and the Contributor as amended,
supplemented or otherwise modified from time to time in accordance with the
Transaction Documents, and attached as Attachment 1 to the Omnibus Receivables
Purchase Agreement.

 

“Early Amortization Event” shall have, with respect to any Series, the meaning
assigned in Section 7.01 of the Pooling Agreement (without taking into account
any Supplements) and in any Supplement for such Series.

 

12

--------------------------------------------------------------------------------


 

“Early Amortization Period” shall have, with respect to any Series, the
definition assigned to such term in Section 7.01 of the Pooling Agreement
(without taking into account any Supplements) and in any Supplement for such
Series.

 

“Early Originator Termination” shall have the meaning assigned in Section 7.01
(or other corresponding section) of the applicable Origination Agreement.

 

“Early Program Termination” shall have the meaning assigned in Section 7.02 (or
other corresponding section) of the applicable Origination Agreement.

 

“ECI Holder” shall mean any holder of an Exchangeable Company Interest, but only
to the extent of such Exchangeable Company Interest.

 

“Effective Date” shall mean December 21, 2000.

 

“Eligible Institution” shall mean (a) with respect to accounts in the United
States a depositary institution or trust company (which may include the Trustee
and its Affiliates) organized under the laws of the United States of America or
any one of the States thereof or the District of Columbia; provided, however,
that at all times (i) such depositary institution or trust company is a member
of the Federal Deposit Insurance Corporation, (ii) the unsecured and
uncollateralized debt obligations of such depositary institution or trust
company are rated in one of the two highest long-term or short-term rating
categories by each Rating Agency and (iii) such depositary institution or trust
company has a combined capital and surplus of at least $100,000,000 and (b) with
respect to accounts outside the United States an entity authorized to accept
deposits in the relevant jurisdiction which has unsecured and uncollateralized
debt obligations rated in one of the two highest long-term or short-term rating
categories by each Rating Agency.

 

“Eligible Investments” shall mean any book entry securities, negotiable
instruments or securities represented by instruments in bearer or registered
form which evidence:

 

(a)                                  direct obligations of, or obligations fully
guaranteed as to timely payment by, the United States of America or any OECD
Country;

 

(b)                                 federal funds, demand deposits, time
deposits or certificates of deposit of any depositary institution or trust
company incorporated under the laws of the United States of America, any state
thereof (or any domestic branch of a foreign bank) or any OECD Country and
subject to supervision and examination by federal, state or foreign banking or
depositary institution authorities; provided, however, that at the time of the
investment or contractual commitment to invest therein the commercial paper or
other short term unsecured debt obligations (other than such obligations the
rating of which is based on the credit of a Person other than such depository
institution or trust company) thereof shall have a credit rating from each of
the Rating Agencies rating such investment in the highest investment category
granted thereby;

 

(c)                                  commercial paper rated, at the time of the
investment or contractual commitment to invest therein, in the highest rating
category by each Rating Agency rating such commercial paper;

 

13

--------------------------------------------------------------------------------


 

(d)                                 investments in money market funds (including
funds for which the Trustee or any of its Affiliates is investment manager or
adviser) rated in the highest rating category by each Rating Agency rating such
money market fund (provided that, if such Rating Agency is S&P, such rating
shall be “AAA”);

 

(e)                                  bankers acceptances issued by any
depository institution or trust company referred to in clause (b) above; or

 

(f)                                    repurchase obligations with respect to
any security that is a direct obligation of, or fully guaranteed by, the United
States of America, any OECD Country or any agency or instrumentality thereof the
obligations of which are backed by the full faith and credit of the United
States of America or such OECD Country, in either case entered into with a
depository institution or trust company (acting as principal) described in
clause (b) above;

 

provided that “Eligible Investments” shall exclude any obligations which are:

 

(i)                                     issued by the United Kingdom government
or by any governmental entity or body (whether local or national) of the United
Kingdom;

 

(ii)                                  issued by a company resident in the United
Kingdom (or by any other body of persons having its main seat of business in the
United Kingdom);

 

(iii)                               issued by a company (or other body of
persons) through a branch situated in the United Kingdom or for the purposes of
a business carried on in the United Kingdom;

 

(iv)                              secured on assets situated in the United
Kingdom;

 

(v)                                 represented by instruments in bearer form
which instruments are at any time physically situated in the United Kingdom; or

 

(vi)                              represented by instruments in registered form
which are registered in a register kept in the United Kingdom.

 

“Eligible Obligor” shall mean, as of any date of determination, each Obligor in
respect of a Receivable that satisfies the following eligibility criteria:

 

(a)                                  it is located in an Approved Obligor
Country;

 

(b)                                 it is not Huntsman International or an
Affiliate thereof; and

 

(c)                                  it is not the subject of any voluntary or
involuntary bankruptcy proceeding.

 

“Eligible Receivable” shall mean, as of any date of determination, each
Receivable owing by an Eligible Obligor that as of such date satisfies the
following eligibility criteria:

 

(a)                                  it is not a Defaulted Receivable;

 

(b)                                 the goods related to it shall have been
shipped and the services related to it shall have been performed and such
Receivable shall have been billed to the related Obligor;

 

14

--------------------------------------------------------------------------------


 

(c)                                  it arose in the ordinary course of business
from the sale of goods, products and/or services by the related Originator and
in accordance with the Policies of such Originator and, at such date of
determination, the related Origination Agreement has not been terminated as to
such Originator;

 

(d)                                 it does not contravene any applicable law,
rule or regulation and the related Originator is not in violation of any law,
rule or regulation in connection with it, in each case which in any way would
render such Receivable unenforceable or would otherwise impair in any material
respect the collectibility of such Receivable;

 

(e)                                  it is not a Receivable for which an
Originator has established a specific offsetting reserve; provided that a
Receivable subject only in part to the foregoing shall be an Eligible Receivable
to the extent not so subject;

 

(f)                                    it is not a Receivable with original
payment terms in excess of 120 days from the first day of the month following
the month in which an invoice was created (“Net Terms”); provided that a
receivable may have Net Terms greater than 120 days if each Funding Agent has
consented thereto;

 

(g)                                 the related Originator or Obligor is not in
default in any material respect under the terms of the Contract, if any, from
which such Receivable arose;

 

(h)                                 (i) all right, title and interest in such
Receivable has been legally and validly, directly or indirectly, sold to the
Contributor by the related Originator and contributed by Huntsman International
to the Company pursuant to the related Origination Agreement, or (ii) all right,
title and interest in such Receivable has been legally and validly, directly or
indirectly, transferred, assigned or sold to the Company by the related
Originator pursuant to the related Origination Agreement;

 

(i)                                     (i) the Company will either have legal
and beneficial ownership therein or a continuing first priority perfected
security interest therein free and clear of all Liens other than Permitted Liens
and (ii) such Receivable has been the subject of a grant of a Participation and
security interest by the Company to the Trust and the subject of the grant of a
continuing first priority perfected security interest therein from the Company
to the Trust free and clear of all Liens other than such Permitted Liens;

 

(j)                                     the Contract related to such Receivables
(i) expressly prohibits any offset, counterclaim, or defense with respect to
such Receivables or (ii) does not contain such prohibition but (x) the Obligor
with respect to such Receivables is not a supplier of goods or services
purchased by the Originator of such Receivables or (y) the Aggregate Receivables
Amount has been reduced by the Potential Offset Amount; provided that the
aggregate Principal Amount of all such Receivables described in clause (ii)
above does not exceed 10% of the Aggregate Receivables Amount;

 

(k)                                  it is at all times the legal, valid and
binding obligation of the Obligor thereon, enforceable against such Obligor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency,

 

15

--------------------------------------------------------------------------------


 

reorganization, moratorium or similar laws affecting the enforcement of
creditors rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law);

 

(l)                                     as of the date of contribution or sale,
as the case may be, of such Receivable, neither of the Company nor any
Originator has (i) taken any action in contravention of the terms of any
Transaction Document that would impair the rights of the Trustee or the Investor
Certificateholders therein or (ii) failed to take any action required to be
taken by the terms of any Transaction Document that was necessary to avoid
impairing the rights therein of the Trustee or Investor Certificateholders with
respect to such Receivables;

 

(m)                               as of the date of purchase of such Receivable,
each of the representations and warranties made in the applicable Origination
Agreement by the related Originator with respect to such Receivable is true and
correct in all material respects;

 

(n)                                 at the time any such Receivable was
contributed by the Contributor to the Company under the Contribution Agreement,
no Insolvency Event had occurred with respect to the Contributor or the Company;

 

(o)                                 the governing law of the related Contract is
the law of an Approved Contract Jurisdiction;

 

(p)                                 it is not subject to any withholding taxes
of any applicable jurisdiction or political subdivision and is assignable free
and clear of any sales or other tax, impost or levy, unless an appropriate
reserve, as determined by each Funding Agent, is made for such tax liability;

 

(q)                                 the Obligor of which is not a Government
Obligor or an individual;

 

(r)                                    either (i) the Contract related to such
Receivable does not expressly prohibit, or require consent to be obtained from
the related Obligor in connection with, a sale, transfer, assignment or
conveyance of such Receivable, (ii) if such consent is required, the related
Obligor has consented in writing in accordance with the terms of the Contract
and applicable laws or (iii) the Contract related to such Receivable is governed
by the laws of a State of the United States, the assignment thereof is subject
to Sections 9-406 and 9-407 of the UCC (or similar applicable provision) of such
State which permits the effective assignment of such Receivable and the related
rights under such Contract against the Obligor of such Receivable
notwithstanding the failure of the assignor to obtain the consent of the Obligor
in connection with such assignment;

 

(s)                                  it is denominated and payable only in an
Approved Currency;

 

(t)                                    the Obligor of which has not defaulted on
any payment obligation to an Originator at any time during the three year period
preceding the contribution or sale of such Receivable to the Company, other than
any payments which the Obligor has disputed in good faith;

 

16

--------------------------------------------------------------------------------


 

(u)                                 either the Trust is excluded from the
definition of “investment company” pursuant to Rule 3a-7 under the 1940 Act, or
such Receivable is an account receivable representing all or part of the sales
price of merchandise, insurance or services within the meaning of Section
3(c)(5) of the 1940 Act;

 

(v)                                 all required consents, approvals,
authorizations or notifications necessary for the creation and enforceability of
such Receivable and the effective contribution by the Contributor to the Company
and grant of a Participation and grant of a security interest by the Company to
the Trust shall have been obtained or made with respect to such Receivable;

 

(w)                               constitutes an account (and not an
“instrument” or “chattel paper” unless such “instrument” or “chattel paper” has
been stamped in the manner set forth in Section 2.01(b) of the Pooling
Agreement) within the meaning of Section 9-102 of the UCC that governs the
perfection of the interest granted therein);

 

(x)                                   no Originator Termination Event has
occurred with respect to the Originator of such Receivable;

 

(y)                                 the Company has the benefit of any existing
marine insurance policy naming Huntsman Corporation as named insured to the
extent the benefits of such policy extend to the Company;

 

(z)                                   if the Servicer Guarantor’s corporate
credit rating by S&P is less than “B” or the corporate family rating by Moody’s
is less than “B2” and the Originator of such Receivables is located in Spain,
the Obligor of such Receivables has been instructed to make payments with
respect to such Receivable to a Collection Account in the name of the Company;
and

 

(aa)                            if it is transferred under the French
Receivables Purchase Agreement, it is governed by French law and the Obligor of
such Receivable is a French Obligor; unless, in the case of Obligors located in
the Netherlands and Belgium, the Company shall have delivered to the Trustee and
each Funding Agent no later than May 18, 2006 a legal opinion by Belgium counsel
and Dutch counsel confirming that sales with respect to such Receivables are
enforceable against third parties;

 

provided that (A) Acquired Line of Business Receivables originated by an
Eligible Obligor shall constitute Eligible Receivables only to the extent that
the requirements of Section 2.09(e) of the Pooling Agreement have been satisfied
and all other criteria with respect to Eligible Receivables set forth in the
definition thereof are satisfied with respect to any such Acquired Line of
Business Receivable and (B) Receivables originated with respect to Excluded
Designated Lines of Business shall constitute Eligible Receivables only to the
extent provided in Section 2.10(c) of the Pooling Agreement and so long as all
criteria with respect to Eligible Receivables set forth in the definition
thereof are satisfied with respect to any such Receivable originated with
respect to an Excluded Designated Line of Business.

 

“Enhancement” shall mean, with respect to any Series, (i) the funds on deposit
in or credited to any bank account (or subaccount thereof) of the Trust, (ii)
any surety arrangement, any

 

17

--------------------------------------------------------------------------------


 

letter of credit, guaranteed rate agreement, maturity guaranty facility, tax
protection agreement, interest rate swap, currency swap or other contract,
agreement or arrangement, in each case for the benefit of any Investor
Certificateholders of such Series, as designated in the applicable Supplement
and (iii) the subordination of one Class of Investor Certificates in a Series to
another Class in such Series or the subordination of any Interest to the
Investor Certificates of such Series.

 

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended.

 

“ERISA Affiliate” shall mean, with respect to any Person, any trade or business
(whether or not incorporated) that is a member of a group of which such Person
is a member and which is treated as a single employer under Section 414 of the
Code.

 

“Euro” shall mean the legal currency of the member states of the European Union
that adopt the single currency in accordance with the European Community Treaty.

 

“Euroclear” shall mean Euroclear Bank S.A./N.V., as operator of the Euroclear
System.

 

“European Originators” shall mean (i) the Dutch Originators, the UK Originators,
the Italian Originators, the Spanish Originators and the French Originators and
(ii) after the Initial Issuance Date, any Approved Originator which is located
in Europe.

 

“European Receivables Purchase Agreements” shall mean, collectively, the Dutch
Receivables Purchase Agreement, the UK Receivables Purchase Agreement, the
Italian Receivables Purchase Agreement, the Spanish Receivables Purchase
Agreement and the French Receivables Purchase Agreement.

 

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended.

 

“Exchange Date” shall have the meaning, with respect to any Series issued
pursuant to a Company Exchange, assigned in Section 5.11(a) of the Pooling
Agreement.

 

“Exchange Notice” shall have the meaning, with respect to any Series issued
pursuant to a Company Exchange, assigned in Section 5.11(a) of the Pooling
Agreement.

 

“Exchange Register” shall have the meaning assigned in Section 5.11(a) of the
Pooling Agreement.

 

“Exchangeable Company Interests” shall mean the Company’s exclusive beneficial
ownership interest in the Participation Assets subject to any security interests
granted by the Company under the Pooling Agreement.

 

“Excluded Designated Line of Business” shall mean any Designated Line of
Business identified by notice given pursuant to Section 2.10 of the Pooling
Agreement as an “Excluded Designated Line of Business”.

 

“Execution Date” shall mean the date of execution of the UK Receivables Purchase
Agreement and the Contribution Agreement, which shall be at least one Business
Day prior to the Effective Date.

 

18

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” shall mean, for any day, an interest rate per
annum equal to (a) the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, (b) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 11:00
a.m. New York Time on such day on such transactions received by the relevant
Funding Agent from three (3) Federal funds brokers of recognized standing
selected by it in its sole discretion.

 

“Fiscal Period” shall have the meaning assigned to such term in the Servicing
Agreement.

 

“Force Majeure Delay” shall mean, with respect to the Master Servicer or any
agent thereof, any cause or event which is beyond the control and not due to the
negligence of the Master Servicer or such agent that delays, prevents or
prohibits the Master Servicer’s delivery of Daily Reports and/or Monthly
Settlement Reports, including acts of God, floods, fire, explosions of any kind,
snowstorms and other irregular weather conditions and mass transportation
disruptions, but shall not include strikes; provided that no such cause or event
shall be deemed to be a Force Majeure Delay unless the Master Servicer shall
have given the Company, the Trustee and each Funding Agent written notice
thereof as soon as reasonably possible under the circumstances after the
beginning of such delay.

 

“Foreign Clearing Agency” shall mean each of Clearstream and Euroclear.

 

“Foreign Government Obligor” shall mean any government of a nation or territory
outside the United States or any subdivision thereof or any agency, department
or instrumentality thereof.

 

“Forward Rate” shall mean, with respect to any Series, the forward exchange rate
of the applicable maturity indicated by the FX Counterparty or the Trustee, for
currency exchange into United States Dollars of the Pound Sterling, the Euro and
any additional Approved Currency.

 

“Fractional Undivided Interest” shall mean a fractional undivided interest,
which, with respect to any Investor Certificate, can be expressed as a
percentage of the interest in the Participation Assets represented by the Series
or Class in which it was issued by taking the percentage equivalent of a
fraction the numerator of which is the principal amount of such Investor
Certificate and the denominator of which is the aggregate principal amount of
all Investor Certificates of such Series or Class.

 

“French Originator” shall mean any of (i) Tioxide Europe S.A.S., (ii) Huntsman
Surface Sciences (France) S.A.S. and (iii) after the Initial Issuance Date, any
Approved Originator incorporated in France.

 

“French Receivables” shall mean the Receivables originated by a French
Originator and sold to Huntsman International, then contributed transferred,
assigned and conveyed to the Company and with respect to which a Participation
and security interest were granted by the Company to the Trust.

 

“French Receivables Purchase Agreement” shall mean the French Receivables
Subrogation Agreement between, inter alias, the French Originators and the
Contributor, as amended,

 

19

--------------------------------------------------------------------------------


 

supplemented or otherwise modified from time to time in accordance with the
Transaction Documents, and attached as Attachment 3 to the Omnibus Receivables
Purchase Agreement.

 

“Funding Agent” shall mean, with respect to any Series, the Person, if any, so
designated in the related Supplement and the term “Funding Agent” shall only
refer to any Administrative Agent if designated in such related Supplement.

 

“Funding Amount” shall mean, with respect to any Series, the amount so
designated in the Asset Purchase Agreement with respect to such Series.

 

“FX Counterparty” shall mean, with respect to any Series, (i) on the Effective
Date, JPMorgan Chase Bank, N.A.; and (ii) thereafter, any FX counterparty in any
FX Hedging Agreement, which has a short-term unsecured rating of at least “A-1”
by S&P and “P-1” by Moody’s and is located outside the United Kingdom.

 

“FX Forward Agreement” shall mean a contract pursuant to a FX Hedging Agreement
between the Trustee and a FX Counterparty whereby the Trustee agrees to sell at
a certain date, a certain amount of any U.S. Dollars, Pounds Sterling or Euros
at the Forward Rate and the FX Counterparty agrees to deliver U.S. Dollars or
Euros on such date, and whereby the maturity of any FX Forward Agreement, unless
otherwise specified with respect to a Series in the related Series Supplement,
is equal to (i) if Days Sales Outstanding are less than or equal to forty five
(45) days, three calendar months; and (ii) if Days Sales Outstanding are greater
than 45 days, but less than or equal to 60 days, four (4) calendar months;
provided further that if, the Invested Amount with respect to a Series has not
been reduced to zero at the applicable Scheduled Maturity Date for such Series,
the Trustee will enter into the last set of FX Forward Agreements which will
mature on the Business Day immediately preceding the Final Maturity Date for
such Series.

 

“FX Hedging Agreement” shall mean, with respect to any Series, a currency hedge
agreement (including any FX Forward Agreements thereunder) pursuant to a 1992
International Swaps and Derivatives Association Master Agreement between the
Trustee and a FX Counterparty.

 

“FX Hedging Policy” shall mean the currency hedge policy attached as Schedule 5
to the Pooling Agreement.

 

“GAAP” shall mean generally accepted accounting principles in the respective
jurisdiction of incorporation of the relevant entity, as in effect from time to
time.

 

“General Opinion” shall mean, with respect to any action of the Master Servicer,
the Company or an Originator, an Opinion of Counsel to the effect that (i) such
action has been duly authorized by all necessary corporate action on the part of
the Master Servicer, the Company or such Originator, as the case may be, (ii)
any agreement executed in connection with such action constitutes a legal, valid
and binding obligation of the Master Servicer, the Company or an Originator, as
the case may be, enforceable against such party in accordance with the terms
thereof, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereinafter
in effect, affecting the enforcement of creditors’ rights and except as such
enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity or subject to similar
exceptions), (iii) such action does not violate any organizational documents or
require any consent or filing thereunder, (iv) such action does not result in a
breach of, or

 

20

--------------------------------------------------------------------------------


 

default under any material contractual obligation of such party, or creation of
any Lien, pursuant thereto and (v) any condition precedent to any such action
specified in the applicable Transaction Document, if any, has been complied
with.

 

“General Reserve Account” shall have the meaning assigned to such term in
Section 3.01(a) of the Pooling Agreement.

 

“GOP” shall mean MatlinPatterson Global Opportunities Partners L.P. and any
other entity managed by its investment advisor, MatlinPatterson Global Advisers
LLC.

 

“Governmental Authority” shall mean any nation or government, any State or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Government Obligor” shall mean any U.S. Government Obligor, any U.S.
State/Local Government Obligor or Foreign Government Obligor.

 

“Guaranteed Obligations” shall mean the obligations of the Master Servicer as
set forth under Article VII of the Servicing Agreement.

 

“Historical Receivables Information” means historical numerical information
regarding Receivables relating to periods prior to the date on which any
Originator became an Additional Originator or the date on which an Acquired Line
of Business has become an Approved Acquired Line of Business, to the extent that
such information is necessary to calculate, among other things, the Aged
Receivables Ratio, the Default Ratio, the Delinquency Ratio, the Dilution
Horizon, the Dilution Horizon Factor, the Dilution Ratio and the Day Sales
Outstanding and such calculations require numerical information relating to
periods prior to such date; provided that with respect to any Additional
Originator or Approved Acquired Line of Business such calculation shall, to the
extent applicable, be performed using Historical Receivables Information with
respect to such Additional Originator or Approved Acquired Line of Business.

 

“Holders” shall mean any or all of the Investor Certificateholders, the holders
of Subordinated Company Interests and the holder of the Exchangeable Company
Interests.

 

“Huntsman BV” shall mean Huntsman Holland B.V., a limited liability company
organized under the laws of The Netherlands and its successors and permitted
assigns.

 

“Huntsman Europe” shall mean Tioxide Europe Ltd., a corporation organized under
the laws of England and Wales and its successors and permitted assigns.

 

“Huntsman Group” shall have the meaning assigned to such term within the
definition of “Change of Control”.

 

“Huntsman International” shall mean Huntsman International LLC, a limited
liability company organized under the laws of the State of Delaware and its
successors and permitted assigns.

 

“Huntsman Propylene” means Huntsman Propylene Oxide Ltd., a limited partnership
organized under the laws of Texas.

 

21

--------------------------------------------------------------------------------


 

“Huntsman (UK)” shall mean Huntsman (Petrochemicals) UK Limited, a corporation
organized under the laws of England and Wales and its successors and permitted
assigns.

 

“Indebtedness” shall mean, with respect to any Person at any date, (i) all
indebtedness of such Person for borrowed money, (ii) any obligation owed for the
deferred purchase price of property or services which purchase price is
evidenced by a note or similar written instrument, (iii) note payable and drafts
accepted representing extensions of credit whether or not representing
obligations for borrowed money, (iv) that portion of obligations of such Person
under capital leases which is properly classified as a liability on a balance
sheet in conformity with GAAP and (v) all liabilities of the type described in
the foregoing clauses (i) through (iv) secured by any Lien (other than Permitted
Liens and Liens on receivables that are not Receivables) on any property owned
by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof.

 

“Indemnified Person” shall have the meaning assigned to such term in Section
10.17 of the Pooling Agreement or any subscription agreement with respect to any
Series, as applicable.

 

“Indemnifying Person” shall have the meaning assigned to such term in any
subscription agreement with respect to any Series, as applicable.

 

“Independent Public Accountants” shall mean, with respect to any Person, any
independent certified public accountants of nationally recognized standing, or
any successor thereto, (who may also render other services to the Company, the
Master Servicer or an Originator); provided that such firm is independent with
respect to such Person within the meaning of Rule 2-01(b) of Regulation S-X
under the Securities Act.

 

“Ineligibility Determination Date” shall have the meaning assigned in Section
2.05(a) of the Pooling Agreement.

 

“Ineligible Receivable” shall, (i) as used in the Origination Agreements, have
the meaning specified in each Origination Agreement, and (ii) as used in all
other Transaction Documents, have the meaning specified in Section 2.05(a) of
the Pooling Agreement.

 

“Information” shall have the meaning specified in Exhibit G to the Series 2000-1
Supplement.

 

“Initial Contribution” shall mean the first contribution (if any) of Receivables
and Receivables Assets related thereto, made pursuant to Section 2.01 of the
Contribution Agreement.

 

“Initial Contribution Date” shall mean the date on which the Initial
Contribution is made.

 

“Initial Issuance Date” shall mean December 21, 2000.

 

“Initial Invested Amount” means in respect of any Series, the amount identified
as the “Initial Invested Amount” for such Series in the Supplement for such
Series.

 

“Inland Revenue” shall mean the United Kingdom Inland Revenue.

 

“Insolvency Event” shall mean, with respect to any Person, (i) a court having
jurisdiction shall enter a decree or order for relief in respect of such Person
in an involuntary case under Applicable Insolvency Laws, which decree or order
is not stayed or any other similar relief

 

22

--------------------------------------------------------------------------------


 

shall be granted under any applicable federal, state or foreign law now or
hereafter in effect and shall not be stayed; (ii)(A) an involuntary case is
commenced against such Person under any Applicable Insolvency Law now or
hereafter in effect, a decree or order of a court having jurisdiction for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over such Person, or over all or a substantial
part of the property of such Person, shall have been entered, an interim
receiver, trustee or other custodian of such Person for all or a substantial
part of the property of such Person is involuntarily appointed, a warrant of
attachment, execution or similar process is issued against any substantial part
of the property of such Person, and (B) any event referred to in clause (ii)(A)
above continues for 60 days unless dismissed, bonded or discharged; (iii) such
Person shall at its request have a decree or an order for relief entered with
respect to it or commence a voluntary case under any Applicable Insolvency Law
now or hereafter in effect, or shall consent to the entry of a decree or an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such Applicable Insolvency Law, consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property; (iv) the making by such
Person of any general assignment for the benefit of creditors; (v) the inability
or failure of such Person generally to pay its debts as such debts become due;
or (vi) the Board of Directors of such Person authorizes action to approve any
of the foregoing.

 

“Institutional Accredited Investor” shall mean an institutional accredited
investor, within the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D
under the Securities Act.

 

“Interest” shall mean any interest in the Participation Assets issued pursuant
to the Pooling Agreement or any Supplement.

 

“Internal Operating Procedures Memorandum” shall mean the internal operating
procedures memorandum of the Trustee, a copy of which is attached as Schedule 6
to the Pooling Agreement, as the same may be amended from time to time with the
prior written approval of the Master Servicer and the Administrative Agent.

 

“International Fuels” shall mean Huntsman International Fuels L.P., a limited
partnership organized under the laws of Texas.

 

“Invested Amount” shall, with respect to any Series, the amount specified as the
“Invested Amount” for such Series in the Supplement for such Series.

 

“Invested Percentage” shall mean, with respect to any Series, the percentage
specified as the “Invested Percentage” for such Series in the Supplement for
such Series.

 

“Investment” shall mean the making by the Company of any advance, loan,
extension of credit or capital contribution to, the purchase of any stock,
bonds, notes, debentures or other securities of or any assets constituting a
business unit of, or the making by the Company of any other investment in, any
Person.

 

“Investment Earnings” shall have the meaning assigned in Section 3.01(e) of the
Pooling Agreement.

 

“Investor Certificateholder” shall mean the holder of record of, or the bearer
of, any Investor Certificate issued with respect to a particular Series.

 

23

--------------------------------------------------------------------------------


 

“Investor Certificateholders’ Interest” shall have the meaning assigned in
Section 3.01(b)(iii) of the Pooling Agreement.

 

“Investor Certificates” shall mean the Certificates executed by the Trustee and
authenticated by or on behalf of the Trustee, substantially in the form attached
to the applicable Supplement, but shall not include the Exchangeable Company
Interests, the Subordinated Company Interests or any other Interests held by the
Company.

 

“Issuance Date” shall mean, with respect to any Series, the date of issuance of
such Series, or the date of any increase to the Invested Amount of such Series,
as specified in the related Supplement.

 

“Italian Originator” shall mean any of (i) Tioxide Europe S.r.l., (ii) Huntsman
Surface Sciences Italia S.r.l., (iii) Huntsman Patrica S.r.l. and (iv) after the
Initial Issuance Date, any Approved Originator incorporated in Italy.

 

“Italian Receivables” shall mean the Receivables originated by an Italian
Originator and sold to Huntsman International, then contributed, transferred,
assigned and conveyed to the Company with respect to which a Participation and
security interest were granted by the Company to the Trust.

 

“Italian Receivables Purchase Agreements” shall mean (a) the Italian Receivables
Purchase Agreement among Huntsman Italian Receivables Finance S.r.l., as
purchaser, Tioxide Europe S.r.l., Huntsman Surface Sciences Italia S.r.l. and
Huntsman Patrica S.r.l., each as an originator, and Huntsman (Europe) B.V.B.A.,
as master servicer, and (b) the Onward Sale Agreement among Huntsman Italian
Receivables Finance S.r.l., as onward seller, Huntsman International LLC, as
onward purchaser, and Huntsman (Europe) B.W.B.A., as master servicer, in each
case as amended, supplemented or otherwise modified from time to time in
accordance with the Transaction Documents, and attached as Attachments 4 and 5,
respectively, to the Omnibus Receivables Purchase Agreement.

 

“Junior Claims” shall mean any and all rights of the Company of any kind in the
Participation Assets (other than any rights of the Company in the Participation
Assets with respect to the Exchangeable Company Interests, if any), including
any right to receive any distribution pursuant to the terms of any Supplement
(other than any right of the Company to receive any distribution with respect to
the Exchangeable Company Interests, if any).

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset; provided,
however, that if a lien is imposed under Section 412(n) of the Code or Section
302(f) of ERISA for a failure to make a required installment or other payment to
a plan to which Section 412(n) of the Code or Section 302(f) of ERISA applies,
then such lien shall not be treated as a “Lien” from and after the time (x) (i)
any Person who is obligated to make such payment pays to such plan the amount of
such lien determined under Section 412(n)(3) of the Code or Section 302(f)(3) of
ERISA, as the case may be, and provides to the Trustee and any Funding Agent a
written statement of the amount of such lien together with written evidence of
payment of such amount, or (ii) such lien expires pursuant to Section
412(n)(4)(B) of the Code or Section 302(f)(4)(B) of ERISA and (y) the consent of
each Funding Agent is obtained.

 

24

--------------------------------------------------------------------------------


 

“Limited Liability Company Agreement” shall mean the Limited Liability Company
Agreement dated as of October 10, 2000, between the Contributor, as Shareholder
and Donald J. Puglisi, as the Special Member.

 

“Lien Creation” shall mean the creation, incidence, assumption or suffering to
exist by the Company or an Originator of any Lien upon the Receivables, Related
Property or the proceeds thereof.

 

“Liquidation Servicer” shall mean PricewaterhouseCoopers LLP and its successors
and assigns.

 

“Liquidation Servicer Agreement” shall mean the letter agreement, dated as of
April 18, 2006, between the Liquidation Servicer and the Trustee, attached as
Schedule 4 to the Servicing Agreement.

 

“Liquidation Servicer Commencement Date” shall mean the date that the Trustee
gives notice to activate the appointment of PricewaterhouseCoopers LLP as the
Liquidation Servicer, which shall take effect immediately, provided that the
Liquidation Servicer shall commence to act as such no later than five (5)
Business Days after the delivery of the Termination Notice by the Trustee to the
Master Servicer.

 

“Liquidation Servicing Fee” shall mean the fee payable to the Liquidation
Servicer as set forth in the Liquidation Servicer Agreement.

 

“Local Business Day” shall mean, with respect to any Originator, any day other
than (i) a Saturday or a Sunday and (ii) any other day on which commercial
banking institutions or trust companies in the jurisdiction in which such
Originator has its principal place of business, are authorized or obligated by
law, executive order or governmental decree to be closed.

 

“Local Servicer” shall have the meaning assigned to such term Section 2.01(c) of
the Servicing Agreement.

 

“Margin Stock” shall have the meaning given to such term in Regulation U of the
Board of Governors.

 

“Master Collection Accounts” shall have the meaning assigned to such term in
Section 2.09 of the Contribution Agreement.

 

“Master Servicer” shall mean Huntsman (Europe) B.V.B.A., and any Successor
Master Servicer under the Servicing Agreement.

 

“Master Servicer Default” shall have, with respect to any Series, the meaning
assigned to such term in Section 6.01 of the Servicing Agreement and, if
applicable, as supplemented by the related Supplement for such Series.

 

“Master Servicer Indemnified Person” shall have the meaning assigned to such
term in Section 5.02(a) of the Servicing Agreement.

 

“Master Servicer Site Review” shall mean a review performed by the Liquidation
Servicer of the servicing operations of the Master Servicer’s central site
location.

 

25

--------------------------------------------------------------------------------


 

“Material Adverse Effect” shall mean, if used with respect to a Person, (a) a
material impairment of the ability of such Person to perform its obligations
under the Transaction Documents, (b) a materially adverse effect on the
business, operations, property or condition (financial or otherwise) of such
Person, (c) a material impairment of the validity or enforceability of any of
the Transaction Documents against such Person, (d) a material impairment of the
collectibility of the Eligible Receivables taken as a whole and (e) a material
impairment of the interests, rights or remedies of the Trustee or the Investor
Certificateholders of any Outstanding Series under or with respect to the
Transaction Documents or the Eligible Receivables taken as a whole.

 

“Monthly Servicing Fee” shall have the meaning assigned to such term in Section
2.05(a) of the Servicing Agreement.

 

“Monthly Settlement Report” shall mean a report prepared by the Master Servicer
for each Settlement Period pursuant to Section 4.02 of the Servicing Agreement,
in substantially the form of Exhibit C to the Pooling Agreement.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or its successors and
assigns.

 

“Multiemployer Plan” shall mean, with respect to any Person, a multiemployer
plan as defined in Section 4001(a)(3) of ERISA to which such Person or any ERISA
Affiliate of such Person (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code) is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“1940 Act” shall mean the United States Investment Company Act of 1940, as
amended.

 

“Obligor” shall mean, with respect to any Receivable, the party obligated to
make payments with respect to such Receivable, including any guarantor thereof.

 

“Obligor Limit” shall mean the amount set forth in the Receivables Specification
and Exception Schedule attached to the Pooling Agreement as Schedule 3 under
heading (E) “Obligor Limit” which shall represent, at any date, with respect to
an Eligible Obligor, the percentage of the Principal Amount of all Eligible
Receivables in the Trust at such date which are due from such Eligible Obligor
for the applicable ratings category of long-term senior debt of that Obligor, or
if such Obligor is unrated and is a wholly owned subsidiary, then the applicable
ratings category of long term senior debt of such Obligor’s parent; provided,
however, for purposes of this definition that all Eligible Obligors that are
Affiliates of each other shall be deemed to be a single Eligible Obligor to the
extent the Master Servicer has actual knowledge of the affiliation and in that
case, the applicable debt rating for such group of Obligors shall be the debt
rating of the ultimate parent of the group.

 

If the ratings given by S&P and Moody’s to the long term senior debt of any
Obligor (or the ultimate parent of the Obligor or the affiliated group of which
such Obligor is a member, as the case may be) would result in different
applicable percentages under Schedule 3 to the Pooling Agreement, the applicable
percentage shall be the percentage associated with the lower rating, as between
S&P’s rating and Moody’s rating, of such Obligor’s (or such ultimate parent’s,
as the case may be) long-term senior debt; provided that:  (i) if an Obligor (or
such ultimate parent, as the case may be) is not rated by one of the Rating
Agencies, then such Obligor (or the ultimate parent, as the case may be) shall
be deemed to be unrated unless the

 

26

--------------------------------------------------------------------------------


 

Rating Agency that does not rate the Obligor consents to the application of the
rating given the Obligor by the Rating Agency that does give such a rating and
(ii) if an Obligor (or such ultimate parent, as the case may) does not have a
long-term senior debt rating from either of the Rating Agencies, but has a
short-term senior debt rating, then the applicable percentage shall be the
percentage associated with the long term senior debt ratings that are equivalent
to such short term senior debt ratings as set forth in the table set forth in
the Receivables Specification and Exception Schedule attached to the Pooling
Agreement as Schedule 3 under the heading “Obligor Limit”. The ratings specified
in the table are minimums for each percentage category, so that a rating not
shown in the table falls in the category associated with the highest rating
shown in the table that is lower than that rating.

 

“OECD Country” shall mean a country that is a member of the grouping of
countries that are full members of the Organization of Economic Cooperation and
Development.

 

“Offer Letter” shall have the meaning assigned to such term in the UK
Receivables Purchase Agreement.

 

“Omnibus Receivables Purchase Agreement” shall mean the Amended and Restated
Omnibus Receivables Purchase Agreement dated as of April 18, 2006, between,
inter alios, the Company and the European Originators (other than the UK
Originators) (as amended, restated or otherwise modified and in effect from time
to time).

 

“One-Month LIBOR” shall mean, for any Accrual Period, the rate per annum, as
determined by the Trustee, which is the arithmetic mean (rounded to the nearest
1/100th of 1%) of the offered rates for U.S. Dollar deposits having a maturity
of one month commencing on the first day of such Accrual Period that appears on
Page 3750 of the Telerate System Incorporated Service (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of the Telerate System Incorporated Service, as determined by the
Trustee for purposes of providing interest rates applicable to U.S. Dollar
deposits having a maturity of one month in the London interbank market) at
approximately 11:00 a.m. London time, two Business Days prior to the
commencement of such Accrual Period. In the event that such rate is not so
available at such time for any reason, then “One-Month LIBOR” for such Accrual
Period shall be the rate at which U.S. Dollar deposits in a principal amount of
not less than $1,000,000 maturing in one month are offered to the principal
London office of the Trustee in immediately available funds in the London
interbank market at approximately 11:00 a.m. London time, two Business Days
prior to the commencement of such Accrual Period.

 

“Opinion of Counsel” shall mean a written opinion or opinions of one or more
counsel (who, unless otherwise specified in the Transaction Documents, may be
internal counsel to the Company, the Master Servicer or an Originator)
designated by the Company, the Master Servicer or an Originator, as the case may
be, that is reasonably acceptable to the Trustee and each Funding Agent.

 

“Optional Repurchase Percentage” shall have, with respect to any Series, the
meaning assigned to such term in the related Supplement for such Series.

 

“Optional Termination Date,” with respect to any Series shall have the meaning
ascribed thereto in the related Series Supplement.

 

27

--------------------------------------------------------------------------------


 

“Original Principal Amount” shall mean, with respect to any Receivable, the
Principal Amount of such Receivable as of the date on which such Receivable is
contributed, sold or otherwise conveyed to the Contributor or the Company, as
the case may be, under the applicable Origination Agreement.

 

“Origination Agreements” shall mean (i) the Contribution Agreement and each
Receivables Purchase Agreement; and (ii) any contribution agreement, receivables
purchase agreement or corresponding agreement entered into by the Company or the
Contributor (as the case may be) and any Additional Originator.

 

“Originator” shall mean any Approved Originator, except that for purposes of the
Contribution Agreement, the term “Originator” shall not include the French
Originators.

 

“Originator Adjustment Payment” shall have the meaning assigned to such term in
Section 2.06(a) (or corresponding section) of the Origination Agreements.

 

“Originator Daily Report” shall mean a report prepared by an Originator on each
date of contribution or sale, as the case may be, of Receivables to the Company
pursuant to and in accordance with the applicable Origination Agreement,
substantially in the form of Exhibit B to the Pooling Agreement.

 

“Originator Dilution Adjustment Payment” shall have the meaning assigned to such
term in Section 2.05 (or corresponding section) of the Origination Agreements.

 

“Originator Documents” shall have the meaning assigned to such term in
Section 7.03(b)(iii)  (or corresponding section) of the Origination Agreements.

 

“Originator Indemnification Event” shall have the meaning assigned to such term
in Section 2.06(b) (or corresponding section) of the Origination Agreements.

 

“Originator Indemnification Payment” shall have the meaning assigned to such
term in Section 2.06(b) (or corresponding section) of the Origination
Agreements.

 

“Originator Indemnified Liabilities” shall have the meaning assigned to such
term in Section 8.02 (or corresponding section) of the Origination Agreement.

 

“Originator Payment Date” shall have the meaning assigned to such term in
Section 2.03(a) of the UK Receivables Purchase Agreement and the corresponding
provisions of the other Receivables Purchase Agreements.

 

“Originator Purchase Price” shall have the meaning assigned to such term in
Section 2.02 (or corresponding section) of the Receivables Purchase Agreements.

 

“Originator Termination Date” shall have the meaning assigned to such term in
Section 7.01 (or corresponding section) of the Origination Agreements.

 

“Originator Termination Event” shall have the meaning assigned to such term in
Section 7.01 (or corresponding section) of each Origination Agreement, or such
other corresponding provision, as applicable.

 

“Outstanding Amount Advanced” shall mean, on any date of determination, the
aggregate of all Servicer Advances remitted by the Master Servicer out of its
own funds pursuant to

 

28

--------------------------------------------------------------------------------


 

Section 2.06 of the Servicing Agreement and Section 3A.06 of the related
Supplement, less the aggregate of all related Servicer Advance Reimbursement
Amounts received by the Master Servicer.

 

“Outstanding Investor Certificates” shall mean, at any time, Investor
Certificates issued pursuant to an effective Supplement for which the Series
Termination Date has not occurred.

 

“Outstanding Series” shall mean, at any time, a Series issued pursuant to an
effective Supplement for which the Series Termination Date for such Series has
not occurred.

 

“Parent Company” shall mean Huntsman Corporation and any successor thereto (by
merger or consolidation) for so long as Huntsman Corporation or such successor
entity (as applicable) owns, directly or indirectly, at least a majority of the
voting capital stock of Huntsman International.

 

“Participation”  shall have the meaning assigned to such term in Section 2.01(a)
of the Pooling Agreement.

 

“Participation Amount” shall have its meaning assigned to such term in Section
2.01(a) of the Pooling Agreement.

 

“Participation Assets” shall have the meaning assigned to such term in Section
2.01(a) of the Pooling Agreement.

 

“Paying Agency Agreement” shall mean the Paying Agency Agreement dated as of
April 18, 2006 between Huntsman Receivables Finance LLC, the Trustee, and
JPMorgan Chase Bank, N.A., as paying agent.

 

Paying Agent” shall mean any paying agent and co-paying agent appointed pursuant
to Section 5.07 of the Pooling Agreement and, unless otherwise specified in the
related Supplement of any Series and with respect to such Series, shall
initially be JPMorgan Chase Bank, N.A., London Branch.

 

“Payment Terms Factor” shall mean for each six month period to occur after the
Initial Issuance Date, a  fraction calculated by the Master Servicer, the
numerator of which is the sum of (i) the weighted average payment terms (based
upon the Principal Amount of the Receivables and expressed as a number of days)
for the Receivables contributed by the Contributor to the Company, as the case
may be, (and in relation to which a Participation and a security interest are
granted by the Company to the Trust) during such period and (ii) 60, and the
denominator of which is 90.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any Person succeeding to the functions
thereof.

 

“Permitted Designated Line of Business Disposition” shall mean any Designated
Line of Business identified on Schedule 4 to the Pooling Agreement but only to
the extent that an Originator has ceased originating Receivables with respect to
such Designated Line of Business within one year after the Series 2000-1
Issuance Date.

 

“Permitted Liens” shall mean, at any time, for any Person:

 

(a)                                  liens created pursuant to any Transaction
Document;

 

29

--------------------------------------------------------------------------------


 

(b)                                 liens for taxes, assessments or other
governmental charges or levies (i) not yet due or (ii) with respect to which are
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of such
Person;

 

(c)                                  liens of or resulting from any judgment or
award, the time for the appeal or petition for rehearing of which shall not have
expired, or in respect of which such Person shall at any time in good faith be
prosecuting an appeal or proceeding for a review and with respect to which a
reserve or other appropriate provisions are being maintained in accordance with
GAAP; and

 

(d)                                 liens, charges or other encumbrances or
priority claims incidental to the conduct of business or the ownership of
properties and assets (including mechanics’, carriers’, repairers’,
warehousemen’s and statutory landlords’ liens) and deposits, pledges or liens to
secure statutory obligations, surety or appeal bonds or other liens of like
general nature incurred in the ordinary course of business and not in connection
with the borrowing of money, provided in each case, the obligation secured is
not overdue, or, if overdue, is being contested in good faith by appropriate
actions or proceedings and with respect to which a reserve or other appropriate
provisions are being maintained in accordance with GAAP.

 

“Person” shall mean any individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.

 

“Plan” shall mean, with respect to any Person, any pension plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code which is maintained for employees of such Person or any ERISA
Affiliate of such Person.

 

“Pledge Agreement” shall mean the Pledge Agreement, dated as of August 16, 2005,
by and among Huntsman International and certain of its subsidiaries form time to
time party thereto (as Pledgors) and Deutsche Bank AG New York Branch (as
Collateral Agent and Administrative Agent).

 

“Policies” shall mean the credit and collection policies of the Approved
Originators, copies of which are in writing, have been previously delivered to
the Trustee and the Administrative Agent, prior to or on the Series 2000-1
Issuance Date, as the same may be amended, supplemented or otherwise modified
from time to time; provided that material changes to such Policies must be
approved by the Administrative Agent (such consent not to be unreasonably
withheld).

 

“Pooling Agreement” shall mean the Second Amended and Restated Pooling
Agreement, dated as of April 18, 2006, among the Company, the Master Servicer
and the Trustee, as the same may be further amended, restated, supplemented or
otherwise modified from time to time, and including, unless expressly stated
otherwise, each Supplement.

 

“Pooling and Servicing Agreements” shall have the meaning assigned to such term
in Section 10.01(a) of the Pooling Agreement.

 

30

--------------------------------------------------------------------------------


 

“Potential Early Amortization Event” shall mean an event which, with the giving
of notice or the lapse of time or both, would constitute an Early Amortization
Event under the Pooling Agreement or under any Supplement.

 

“Potential Master Servicer Default” shall mean an event which, with the giving
of notice or the lapse of time or both, would constitute a Master Servicer
Default under the Servicing Agreement or any Supplement.

 

“Potential Offset Amount” shall mean an amount determined by the Local Servicer
and equal to the amount of any known potential offset, counterclaim, or defense
with respect to an Eligible Receivable, and further aggregated by the Master
Servicer for the purposes of calculating the Aggregate Receivable Amount.

 

“Potential Originator Termination Event” shall mean any condition or act that,
with the giving of notice or the lapse of time or both, would constitute an
Originator Termination Event.

 

“Potential Program Termination Event” shall mean any condition or act that, with
the giving of notice or the lapse of time or both, would constitute a Program
Termination Event.

 

“Pound Sterling” shall mean the legal currency of the United Kingdom.

 

“Principal Amount” shall mean, with respect to any Receivable, the unpaid
principal amount due thereunder.

 

“Principal Transfer Agent” shall have the meaning assigned to such term in the
Paying Agency Agreement.

 

“Principal Terms” shall have the meaning, with respect to any Series issued
pursuant to a Company Exchange, assigned to such term in Section 5.11(c) of the
Pooling Agreement.

 

“Program Costs” shall have, with respect to any Series, the meaning assigned to
such term in the related Supplement for such Series.

 

“Program Termination Date” shall have the meaning assigned to such term in
Section 7.02 (or corresponding section) of the Origination Agreements.

 

“Program Termination Event” shall have the meaning assigned to such term in
Section 7.02 (or corresponding section) of the Origination Agreements.

 

“Publication Date” shall have the meaning assigned to such term in Section
7.02(a) of the Pooling Agreement.

 

“Qualified Institutional Buyer” shall have the meaning assigned to such term in
Rule 144A(a) under the Securities Act.

 

“Rating Agency” shall mean, with respect to each Outstanding Series, any rating
agency or agencies designated as such in this Annex X; provided that: (i) in the
event that no Outstanding Series has been rated, whether directly or indirectly,
then for purposes of the definitions of “Eligible Institution” and “Eligible
Investments”, “Rating Agency” shall mean S&P and Moody’s; and (ii) except as
provided in Clause (i), in the event no Outstanding Series (other than a Series
of VFC Certificates) has been rated, whether directly

 

31

--------------------------------------------------------------------------------


 

or indirectly, any reference to “Rating Agency” or the “Rating Agencies” shall
be deemed to have been deleted from the Pooling Agreement.

 

“Receivable” shall mean all the indebtedness and payment obligations of an
Obligor to an Originator arising from the sale of merchandise or services by an
Originator (and shall include (a) such indebtedness and payment obligation as
may be evidenced by any invoice issued as a re-invoicing or substitution
invoicing of an original invoice and (b) the right of payment of any interest,
sales taxes, finance charges, returned check or late charges and other
obligations of such Obligor with respect thereto).

 

“Receivable Assets” shall, as used in the Origination Agreements, have the
meaning assigned in Section 2.1(a) thereof/or the respective corresponding
provision of such Originator Agreement.

 

“Receivables Contribution Date” shall mean, with respect to any Receivable, the
Business Day on which the Company receives a contribution of such Receivable
from the Contributor or direct conveyance from the Originator and grants a
Participation and security interest in such Receivable to the Trust.

 

“Receivables Purchase Agreement” shall mean (i) any of (a) the U.S. Receivables
Purchase Agreement, (b) the UK Receivables Purchase Agreement, (c) the Dutch
Receivables Purchase Agreement, (d) the Italian Receivables Purchase Agreements,
(e) the Spanish Receivables Purchase Agreement and (e) the French Receivables
Purchase Agreement and (ii) any receivables purchase agreement entered into by
any Additional Originator and the Contributor or the Company, as the case may
be, in accordance with the Transaction Documents.

 

“Record Date” shall mean, with respect to the initial Distribution Date, the
Business Day immediately preceding such Distribution Date and, with respect to
any other Distribution Date, the last Business Day of the immediately preceding
Settlement Period.

 

“Recoveries” shall mean all amounts collected (net of out of pocket costs of
collection) in respect of Charged-Off Receivables.

 

“Regulation U” shall mean Regulation U of the Board of Governors as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

 

“Related Property” shall mean, with respect to any Receivable:

 

(a)                                  all of the applicable U.S. Originator’s, UK
Originator’s, Dutch Originator’s, Italian Originator’s, Spanish Originator’s and
French Originator’s respective interest in the goods, if any, relating to the
sale which gave rise to such Receivable;

 

(b)                                 all other security interests or Liens and
property subject thereto from time to time purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all financing statements signed by the applicable
Obligor describing any collateral securing such Receivable; and

 

32

--------------------------------------------------------------------------------


 

(c)                                  all guarantees, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the Contract related to
such Receivable or otherwise;

 

including in the case of clauses (b) and (c), any rights described therein
evidenced by an account, note, instrument, contract, security agreement, chattel
paper, general intangible or other evidence of indebtedness or security.

 

“Relevant Amount” shall have the meaning assigned in Section 2.01(b) of the
Series 2000-1 Supplement.

 

“Relevant Clearing System” shall mean Clearstream and Euroclear or any other
clearing system which is a central securities depository for a Series, as
specified in the related Supplement.

 

“Reportable Event” shall mean any reportable event as defined in Section 4043(b)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to Section (m) or (o) of Section 414 of the Code).

 

“Reported Day” shall have the meaning assigned to such term in Section 4.01 of
the Servicing Agreement.

 

“Required Subordinated Amount” shall have the meaning assigned to such term, if
any, set forth in the related Supplement.

 

“Requirement of Law” shall mean for any Person the certificate of incorporation
and by laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation, or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

“Resignation Notice” shall have the meaning assigned to such term in
Section 6.02(a) of the Servicing Agreement.

 

“Responsible Officer” shall mean (i) when used with respect to the Trustee, any
officer within the Corporate Trust Office of the Trustee including any Vice
President, any Assistant Vice President, Trust Officer or Assistant Trust
Officer or any other officer of the Trustee customarily performing functions
similar to those performed by any of the above designated officers and (ii) when
used with respect to any other Person, any member of the Board, the Chief
Executive Officer, the President, the Chief Financial Officer, the Treasurer,
any Vice President, the Controller or manager (in the case of a limited
liability company) of such Person; provided, however, that a Responsible Officer
shall not certify in his capacity as a Vice President as to any financial
information.

 

“Restricted Payments” shall have the meaning assigned to such term in Section
2.08(m) of the Pooling Agreement.

 

“Restricted Payments Test” shall mean, on any date of determination with respect
to any outstanding Series, unless otherwise specified in the related Supplement,
that the Target Receivables Amount for such Series is at least equal to the sum
of the Adjusted Invested

 

33

--------------------------------------------------------------------------------


 

Amount for such Series and the required subordinated or reserve amount for such
Series, in each case as the term “Restricted Payments Test” is more specifically
defined in the related Supplement.

 

“Revolving Period” shall have, with respect to any Outstanding Series, the
meaning assigned to such term in the related Supplement.

 

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc. or any successor thereto.

 

“Securities Act” shall mean the United States Securities Act of 1933, as
amended.

 

“Senior Claims” shall mean collectively the right of any holder of a VFC
Certificate and the ECI Holders to receive distributions pursuant to the
Transaction Documents and all other Indebtedness, obligations and liabilities of
the Company to any holder of a VFC Certificate and any ECI Holder, whether
existing on the Effective Date or thereafter incurred or created, under or with
respect to a VFC Certificate and the Exchangeable Company Interest.

 

“Series” shall mean any series of Investor Certificates and any related
Subordinated Company Interests, the terms of which are set forth in a
Supplement.

 

“Series 2000-1 Issuance Date” shall have the meaning assigned to such term in
the Supplement with respect to the Series 2000-1 Variable Funding Certificates.

 

“Series 2001-1 Indenture Supplement” shall mean the Series 2001-1 Supplement
dated as of June 26, 2001 to Base Indenture among Huntsman International
Asset-Backed Securities Ltd, The Chase Manhattan Bank, London Branch and Chase
Manhattan Bank (Ireland) plc.

 

“Series 2001-1 Redemption Date” shall mean the date upon which the Series 2001-1
Term Certificates (as defined in the Series 2001-1 Supplement) and the Series
2001-1 Notes (as defined in the Series 2001-1 Indenture Supplement) have been
paid in full.

 

“Series 2001-1 Supplement” shall mean the Series 2001-1 Supplement dated as June
26, 2001 to Amended and Restated Pooling Agreement among the Company, the Master
Servicer and the Trustee.

 

“Series Account” shall mean any deposit, trust, escrow, reserve or similar
account maintained for the benefit of the Investor Certificateholders and the
holders of the related Subordinated Company Interest of any Series or Class, as
specified in any Supplement.

 

“Series Amount” shall mean any amount which is held  in any Series Concentration
Account and “Series Amounts” shall mean all such amounts.

 

“Series Concentration Account” shall mean any account established by the Trustee
for the benefit of the Investor Certificateholders which is established as a
Series Concentration Account as contemplated in Section 3.01(a) of the Pooling
Agreement.

 

“Series Concentration Subaccount” shall have the meaning assigned to such term
in Section 3.01(a) of the Pooling Agreement.

 

“Series Non-Principal Concentration Subaccount” shall have the meaning assigned
in Section 3.01(a) of the Pooling Agreement.

 

34

--------------------------------------------------------------------------------


 

“Series Principal Concentration Subaccount” shall have the meaning assigned in
Section 3.01(a) of the Pooling Agreement.

 

“Series Termination Date” shall have, with respect to any Series, the meaning
assigned in the related Supplement for such Series.

 

“Servicer Advance” shall mean amounts deposited in any Approved Currency by the
Master Servicer out of its own funds into any Series Concentration Account
pursuant to Section 2.06(a) of the Servicing Agreement.

 

“Servicer Advanced Reimbursement Amount” means any amount received or deemed to
be received by the Master Servicer pursuant to Section 2.06(b) of the Servicing
Agreement and Sections 3A.03(b) of the related Supplement of a Servicer Advance
made out of its own funds.

 

“Servicer Guarantor” shall mean Huntsman International LLC and its successors
and assigns.

 

“Servicing Agreement” shall mean the Seconded Amended and Restated Servicing
Agreement, April 18, 2006, among the Company, the Master Servicer, the Servicer
Guarantor and the Trustee, as such agreement may be amended, supplemented or
otherwise modified and in effect from time to time.

 

“Servicing Fee” shall have the meaning assigned to such term in Section 2.05(a)
of the Servicing Agreement.

 

“Servicing Fee Percentage” shall mean 1.0% per annum.

 

“Servicing Guarantee” shall mean the Servicing Guarantee under Article VII of
the Servicing Agreement, executed by the Servicer Guarantor in favor of the
Company and the Trustee on behalf of the Trust for the benefit of the
Certificateholders.

 

“Servicing Reserve Ratio” shall mean, as of any Settlement Report Date and
continuing (but not including) until the next Settlement Report Date, an amount
(expressed as a percentage) equal to (i) the product of (A) the Servicing Fee
Percentage and (B) 2.0 times Days Sales Outstanding as of such earlier
Settlement Report Date divided by (ii) 360.

 

“Settlement Period” shall mean initially the period commencing December 21, 2000
and ending on January 31, 2000. Thereafter, Settlement Period shall mean each
fiscal month of the Master Servicer.

 

“Settlement Report Date” shall mean, except as otherwise set forth in the
applicable Supplement, the 12th day of each calendar month or, if such 12th day
is not a Business Day, the next succeeding Business Day.

 

“Share” shall mean a share held in the Company as described in the Limited
Liability Company Agreement comprising all rights held and obligations owed by
the holder of such share under the terms of the Limited Liability Company
Agreement and applicable law.

 

“Shareholder” shall mean a holder of Shares in the Company.

 

35

--------------------------------------------------------------------------------


 

“Significant Subsidiary” shall mean a subsidiary of Huntsman International whose
assets comprise five percent (5%) or more of the Consolidated Total Assets of
Huntsman International and its consolidated subsidiaries.

 

“Spanish Originator” shall mean any of (i) Tioxide Europe S.L., (ii) Huntsman
Performance Products Spain S.L. (f/k/a Huntsman Surface Sciences Iberica S.L.)
and (iii) after the Initial Issuance Date, any Approved Originator incorporated
in Spain.

 

“Spanish Receivables” shall mean the Receivables originated by a Spanish
Originator and sold to Huntsman International, then contributed transferred,
assigned and conveyed to the Company with respect to which a Participation and
security interest were granted by the Company to the Trust.

 

“Spanish Receivables Purchase Agreement” shall mean the Spanish Receivables
Purchase Agreement between, inter alia, the Spanish Originators and the
Contributor (as amended, supplemented or otherwise modified from time to time in
accordance with the Transaction Documents), and attached as Attachment 2 to the
Omnibus Receivables Purchase Agreement.

 

“Special Allocation Settlement Report Date” shall have the meaning assigned to
such term in Section 3.01(g)(i) of the Pooling Agreement.

 

“Specified Bankruptcy Opinion Provisions” shall mean the factual assumptions
(including those contained in the factual certificate referred to therein) and
the actions to be taken by each U.S. Originator and the Company in the legal
opinion of Clifford Chance US LLP relating to certain bankruptcy matters
delivered on each Issuance Date.

 

“Spot Rate” shall mean, the weighted average rate or rates (weighted, if
applicable or to the extent applicable), as of any date of determination, (i)
for amounts hedged under the FX Hedging Policy with an FX Forward Agreement, the
foreign exchange rate provided under such FX Forward Agreement for which Pound
Sterling, Euro or other Approved Currency can be exchanged for U.S. Dollars on
such date of determination; and (ii) for all other amounts, the foreign exchange
rate provided by the FX Counterparty or the Trustee for which Pound Sterling,
Euro or other Approved Currency can be exchanged for U.S. Dollars on such date
of determination.

 

“Standby Liquidation System” shall mean a system satisfactory to the Liquidation
Servicer by which the Liquidation Servicer will receive and store electronic
information regarding Receivables from the Master Servicer which may be utilized
in the event of a liquidation of the Receivables to be carried out by the
Liquidation Servicer.

 

“State/Local Government Obligor” shall mean any state of the United States or
local government thereof or any subdivision thereof or any agency, department,
or instrumentality thereof.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors and any other banking authority, domestic
or foreign, to which any Funding Agent is subject for new negotiable nonpersonal
time deposits in dollars of over $100,000 with maturities

 

36

--------------------------------------------------------------------------------


 

approximately equal to three months. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Sterling” shall mean the legal currency of the United Kingdom.

 

“Subordinated Company Interests” shall mean in relation to any Series, the
entitlement to receive the amounts which are specified in the relevant
Supplement as being payable to the holder of the Subordinated Company Interests
for the Series concerned; such amounts designated to be paid out of  the
relevant Series Concentration Accounts and any subaccounts thereof, in each case
to the extent not required to be distributed to or for the benefit of the
Investor Certificateholders of the relevant Series.

 

“Subordinated Interest Amount” shall have, with respect to any Outstanding
Series, the meaning assigned in the related Supplement for such Outstanding
Series.

 

“Subordinated Interest Register” shall have the meaning assigned to such term in
Section 5.11(d) of the Pooling Agreement.

 

“Subordinated Loan” shall mean a loan by the Contributor to the Trust pursuant
to Sections 5.01 and 11.16 of the Series 2000-1 Supplement or equivalent
provisions of any other Indenture Supplement.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.

 

“Successor Master Servicer” shall mean (a) prior to the occurrence of a Master
Servicer Default, and upon receipt by the Trustee of a Termination Notice or
Resignation Notice, a Person nominated by the Master Servicer or a Person
appointed by the Trustee which, at the time of its appointment as Servicer (i)
is legally qualified and has the corporate power and authority to service the
Receivables participated to the Trust, (ii) is approved by each Funding Agent,
(iii) has demonstrated the ability to service a portfolio of similar receivables
in accordance with high standards of skill and care in the sole determination of
the Master Servicer or the Trustee, and (iv) has accepted its appointment by a
written assumption in a form acceptable to the Trustee (b) following the
occurrence of a Master Servicer Default, from the Liquidation Servicer
Commencement Date, PricewaterhouseCoopers as the Liquidation Servicer; provided
that no such Person shall be an Successor Servicer if it is a direct competitor
of Huntsman (Europe) BVBA or any Significant Subsidiary.

 

“Supplement” shall mean, with respect to any Series, a supplement to the Pooling
Agreement complying with the terms of the Pooling Agreement, executed by the
Company, the Master Servicer, the Trustee, the Servicer Guarantor and other
parties listed therein in conjunction with the issuance of any Series.

 

“Target Receivables Amount” shall have, with respect to any Outstanding Series,
the meaning specified in the related Supplement, or Annex of definitions
relating thereto, as the Series Target Receivables Amount for such Outstanding
Series.

 

37

--------------------------------------------------------------------------------


 

“Taxes” shall mean any present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority.

 

“Tax Opinion” shall mean, unless otherwise specified in the Supplement for any
Series with respect to such Series or any Class within such Series, with respect
to any action, an Opinion of Counsel of one or more outside law firms to the
effect that, for United States federal income tax purposes, (i) such action will
not adversely affect the characterization as debt of any Investor Certificates
of any Outstanding Series or Class not retained by the Company, (ii) in the case
of Section 5.11 of the Pooling Agreement, the Investor Certificates of the new
Series that are not retained by the Company will be characterized as debt and
(iii) the Trust will be disregarded as an entity separate from the Company for
U.S. federal income tax purposes.

 

“Term Certificates” shall mean any and all Series of shares, interests,
Participations or other equivalent instruments representing fractional undivided
interests in the Participation granted by the Company to the Trust with respect
to the receivables, as specified in the Supplement related to such Series.

 

“Termination Notice” shall have the meaning assigned to such term in Section
6.01 of the Servicing Agreement.

 

“Timely Payment Accrual” shall mean, for the purposes of determining the
Aggregate Receivables Amount, an aggregate amount of Timely Payment Discounts as
of the Business Day immediately preceding the date of such determination.

 

“Timely Payment Discount” shall mean, with respect to any date of determination,
a cash discount relating to the Receivables contributed by the Contributor to
the Company (directly or indirectly), and  granted by the Originators to the
Obligors), as stipulated in the Contract.

 

“Tioxide Americas” shall mean Tioxide Americas Inc., a corporation organized
under the laws of The Cayman Islands, and its successors and permitted assigns.

 

“Transaction Documents” shall mean the collective reference to the Pooling
Agreement, the Servicing Agreement, each Supplement with respect to any
Outstanding Series, the Origination Agreements, the Investor Certificates and
any other documents delivered pursuant to or in connection therewith.

 

“Transactions” shall mean the transactions contemplated under each of the
Transaction Documents.

 

“Transfer Agent and Registrar” shall have the meaning assigned to such term in
Section 5.03(a) of the Pooling Agreement and shall initially be the Trustee.

 

“Transferred Agreements” shall have the meaning assigned to such term in Section
2.01(a)(vii) of the Pooling Agreement.

 

“Trust” shall mean the Huntsman Master Trust created by the Pooling Agreement.

 

“Trust Termination Date” shall have the meaning assigned in Section 9.01(a) of
the Pooling Agreement.

 

38

--------------------------------------------------------------------------------


 

“Trustee” shall mean the institution executing the Pooling Agreement as trustee,
or its successor in interest, or any successor trustee appointed as therein
provided.

 

“Trustee Force Majeure Delay” shall mean any cause or event that is beyond the
control and not due to the gross negligence of the Trustee that delays, prevents
or prohibits the Trustee’s performance of its duties under Article VIII of the
Pooling Agreement, including acts of God, floods, fire, explosions of any kind,
snowstorms and other irregular weather conditions, unanticipated employee
absenteeism, mass transportation disruptions, any power failure, telephone
failure or computer failure in the office of the Trustee, including failure of
the bank wire system utilized by the Trustee or any similar system or failure of
the Fed Wire system operated by the Federal Reserve Bank of New York and all
similar events. The Trustee shall notify the Company as soon as reasonably
possible after the beginning of any such delay.

 

“UCC” shall mean the Uniform Commercial Code, as amended from time to time, as
in effect in any specified jurisdiction.

 

“UK Originator” shall mean any of (i) Tioxide Europe Limited, (ii) Huntsman
Petrochemicals (UK) Limited, (iii) Huntsman Surface Sciences UK Ltd. and (ii)
after the Initial Issuance Date, any Approved Originator which originates
Receivables to Obligors located in the United Kingdom.

 

“UK Originator Daily Report” shall mean the report prepared by any UK Originator
and attached to any offer Letter and forming part of any offer made by any UK
Originator pursuant to Section 2.1 of the UK Receivables Purchase Agreement
substantially in the Form of Schedule 2 to the UK Receivables Purchase
Agreement;

 

“UK Receivables” shall mean the Receivables originated by a UK Originator and
sold to Huntsman International, then contributed, transferred, assigned and
conveyed to the Company and thereafter participated by the Company to the Trust.

 

“UK Receivables Purchase Agreement” shall mean the Amended and Restated UK
Receivables Purchase Agreement among Huntsman International, as purchaser,
Tioxide Europe Limited, Huntsman Petrochemicals (UK) Limited and Huntsman
Surface Sciences UK Ltd., as originators, and Huntsman (Europe) B.V.B.A., as
master servicer, as amended, supplemented or otherwise modified from time to
time in accordance with the Transaction Documents.

 

“UK Tax Opinion” shall mean an opinion of Clifford Chance Limited Liability
Partnership relating to the United Kingdom taxation treatment of the Company in
connection with the transaction documents.

 

“United States” for purposes of geographic description shall mean the United
States of America (including the States and the District of Columbia), its
territories, its possessions (including Puerto Rico, the U.S. Virgin Islands,
Guam, American Samoa, Wake Island and the Northern Mariana Islands) and other
areas subject to its jurisdictions.

 

“United States Person” shall mean an individual who is a citizen or resident of
the United States, or a corporation, partnership or other entity created or
organized in or under the laws of the United States or any political subdivision
thereof, or an estate or trust the income of which is subject to U.S. federal
income taxation regardless of its source.

 

39

--------------------------------------------------------------------------------


 

“U.S. Dollars” shall mean the legal currency of the United States of America.

 

“U.S. Dollar Shortfall” shall have the meaning specified in Section 3.01(d)(ii)
of the Pooling Agreement.

 

“U.S. Government Obligor” shall mean the United States government or any
subdivision thereof or any agency, department or instrumentality thereof.

 

“U.S. Originator” shall mean (i) Huntsman International LLC, (ii) Tioxide
Americas Inc., (iii) Huntsman Propylene Oxide Ltd., (iv) Huntsman International
Fuels L.P., (v) Huntsman Ethyleneamines Ltd., (vi) Huntsman Petrochemical
Corporation., (vii) Huntsman Polymers Corporation, (viii) Huntsman Expandable
Polymers Company LC and (ix) after the Initial Issuance Date, any Approved
Originator which originates Receivables to Obligors located in the United
States.

 

“U.S. Receivables” shall mean the Receivables originated by a U.S. Originator
and contributed, transferred, assigned and conveyed to the Company directly or
indirectly and thereafter participated by the Company to the Trust.

 

“U.S. Receivables Purchase Agreement” means the Second Amended and Restated U.S.
Receivables Purchase Agreement dated as of April 18, 2006, among Huntsman
International LLC, as purchaser, and Tioxide Americas Inc., Huntsman Propylene
Oxide Ltd., Huntsman International Fuels L.P. and Huntsman Ethyleneamines Ltd.,
each as a seller and an originator, as amended, supplemented or otherwise
modified from time to time in accordance with the Transaction Documents.

 

“Variable Funding Certificate” or “VFC Certificate” shall have the meaning
assigned in Section 5.11(a) of the Pooling Agreement.

 

“Volume Rebate” shall mean a discount periodically granted by the Originator to
Obligor, as stipulated in the Contract for achieving certain sales volume.

 

“Volume Rebate Accrual” shall mean, with respect to any date of determination,
for the purposes of determining the Aggregate Receivables Amount, the aggregate
amount of outstanding Volume Rebate balances of Receivables as of the Business
Day immediately preceding the date of such determination.

 

“Withdrawal Liabilities” shall mean liability to a Multiemployer Plan, as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Tax Reserve Account” shall have the meaning assigned to such term
in Section 3.01(a)(vi) of the Pooling Agreements.

 

40

--------------------------------------------------------------------------------